Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 1 of
                                      159




                        EX H IB IT 1
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 2 of
                                      159




                        EX H IB IT 2
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 3 of
                                      159

                                                                   Am ericanA irlinesk<

     VIA FEDERAL EXPRESS


     April2,2015


    Jam esR.Fraser,M .D.,FederalAirSurgeon
    U.S.Departm entofTransportation
    OfficeofAerospace M edicine
    FederalAviationAdm inistration
    800 lndependenceAve.,S.W .
    W ashington,D.C.20591
    1-866-835-5322

    Re'
      .     Brian ScottOstrom
            PI#: 2226244
            APP 1D#:1999311441

    DearDr.Fraser,

    Iam theCorporateMedicalDirectorforAmericanAirlines(AME#1319)andwritingwithrespectto
    Captain Brian ScottOstrom .

    lrecentlyreceivedCaptainOstrom'sBlueRibbonMedicalFile(FOIA#2015-004081CA)andhave
    reviewed it,on behalfofAmericanAirlines,in connectionwith the March9, 2015,issuance ofaFirst
    ClassMedicalCertificate to him .In reviewing thefile,lhave some observationsthatIwould Iike to
    respectfullysubmitforyourreview and consideration:

    * Asnoted byDr.CharlesChesanow inhismemorandum to NicholasLomangino, M .D.,dated
      Novem ber7,2014,there isdisagreem entbetw eenthe conclusionsofDr. Anna Scherzerand other
      cliniciansonCaptainOstrom'sdiagnosis.

    * ln M arch 2011,Dr.Scherzerconducted an IndependentPsychiatricEvaluationand rendered the
      opinionthatCaptainOstrom exhibitspsychiatricsignsandsymptom sthatpotentially interferewith
      hisability to safely fulfillthe functionsofacom mercialairline pilotand FFDO. Further,heropinion
      isthatCaptain Ostrom's2010 lethaluseofafirearm ,combined with hislackofpsychologicalinsight
      and diagnosisofAcuteTraum a Reaction increase the riskofCaptain Ostrom respondingto
      am bivalentorthreateningcircumstanceswith the useofdeadlyforce, placing him atan increased
      riskforan untowardeventwhilefunctioning in a safetysensitive position.

       M ore recentmedicalopinionsin thefiledisagreewith Dr.Scherzer'sconclusions. Thesem ore recent
       opinionsindicatethatCaptainOstrom hasmadesignificantprogresswhil
                                                                      eawayfrom hisjobat
       Am erican Airlines.


          OcctlpatfonaIlleaIthServlce$
          4255Amon CarterBlvd,M ()4100
          FortW ortl).TX76155
          81-196312O0 Ofhce
          817 96363'l8 Fax
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 4 of
                                      159



    Despite the generally favorable recentopinions,a Ietterdated February 7,2014 by CharlesGreen,Ph.D.
    states, 'Caution:ltismyprofessionalopinion thatshould this''Limbo''state continue,Captain
    Ostrom'semotionalstatewillpredictablv deterioraterapidly.''(Emphasisisintheoriginal).Asnotedin
    theJuly9,2014 memorandum from Dr.Chesanow to RogerBisson,thisstatement''appearsto confirm
    Captain Ostrom'sdisability status.'?Dr.Green'sstatementcombinedwith hisopinionthat Captain
    Ostrom'sdifficultieswerecausedbyan''occupationalproblem,''(4/15/14 report)and SusanL.
    Simmons'(M.S.)conclusion(December8,2011)thatCaptainOstrom neversufferedfrom PTSD,butthat
     'hisfrustration,anxietyzand stresswere aIIrelated to issuesinvolvingAm ericanAirlines'management
    staffz''raise the concernofhow Ostrom's ''occupationalproblem 'with American Airlinesm i ghtaffect,
    ifatall,Captain Ostrom'sability to perform hisdutiessafely uponreturnto the workenvironment3t
    Am erican Airlines.

    $
    'm raising these issuesonlyto ensurethatIhave done whatlreasonablycan to ensure thesafetyofour
    passengers,em ployees,and CaptainOstrom him self.Obviously,Ameri
                                                                   can Airlineswillrelyuponand
    defertothejudgmentoftheFAA inthismatter.
    Iunderstand thatthe FAA has60 daysfrom thetim eofissuanceto review orm odify m edicalcerti
                                                                                             ficates
    and/ortorequestadditionalinformation.Totheextentthereareanysuchmodificationsorrequestsfor
    information,please Ietme know.lfIdo notreceivesuch noticefrom you within the prescribedtim e
    period,byM ay9,2015,Iwillproceed with ourprocessto return Captain Ostrom to active dutystatus.

    Thankyou in advance foryourattention to thismatter,and feelfree to contactme ifyou have any
    questions.


    Sincerely,
                                            4xy
                                              -ahz
                 v                -
                                      'ï%        .


    JeralAhtone,M .D.
    Corporate M edicalDirector
    OccupationalHealth Services
    American Airlines




           Captain BrianOstrom
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 5 of
                                      159




                         EX H IB IT 3
                 Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 6 of
                                                       159

                                                 Com prekensiq,
                                                              -
                                                              .J',t
                                                                  't
                                                                   atlpsyck System s,Inc.




                                                   Nlay 6,2016



                                                   G lenn Ross Caddy Pfl :.-A .B.P.P.,F.A .P.A.
                                                                            ..

                                                   Clinical,H ealth and r'orensic Psychology
                                                   100 S.E.Third Avenue,Stlite 20l0
                                                   FortLatlderdale,33394

'
    PSjFCHLhTRY'tYuar,cwt
                        med)
                                                   D r.Caddy,
    1)ia.:c!51i1lcr,>l.D.,AI.    1IAN
    Stq.wc!r.lCI,#,en,D.(.
    AIAclulNatlv.vm ,51.D.,.
                            )..A1:1PN
                                 A13l3N
                                                    Iam writing to provide lkrtherclarit  -ication based on the evaluation that
    Kristiz.cN'allrvi   gt,:>!.D.,ZNBI''N           Dr.Fonseca and 1perform ed ofRodney ScottPatterson on 3/21/16. A s
    )orâal>.. t1'1tallen,>I.D.,ABPN
    51arLSylvc..    5ter.yl.1.7..ABI3N',A13AAI      vvas discussed in otlrtelephone consultation thism orning, 1found no
    N'ickçllashlcKiunozl. >t.D.eA.BiàN              certain evidence ofa dfl jqualifying m entalorneurologicalcondition fbr
                                                                        '
'
    Ptqb'CI'IOL(DGF
                                                    tirstclassm edicalcertl
                                                       -                    lllcation asdetined by FederalA viation Regulations
    q/enkly: 9inxs,P'
                    I,.D.                          Part67.l07 and 67.109. To the bestofm y knowledge, he hasno history
    ClatltliaZskgnaontl,INy.D.
    LinilaBrant-I41v.D.                            offlightinfractionsorsafèty violations. H ehasyears ofexperience and,
    f'atriciaRl.an,1:1,.D.                          indeed,m ay be an excellentpilot, asyou secm to have confirm ed through
 PSYCHO TI'ISJM PF                                 collateralreportson hisperform ance. Finally,therew asno substantiated
 ltaymonllRoitman,D.Iba. I-I.    ISWr              history 1had available to indicate he hasa personality disorderthathas
Jaztt'tCarlst>n, I.CSIV
Kctqttç,k. Kaufftnan,LCS'    W'                    repeatedly m anifested itselfby overtacts.
Cotlttri1:t,l-uclenere1. h11IC
GeralllIliveea.I..CS'   iV
hlarlvnulwrlyse,1.51irl-                           The lzeuropsychologicaltesting isnotintended to assess piloting skills,
JervrkiferIsarlt
               'kasl.l,I.C'SAXT
I'atricia hlt'sselwlxitc-îreaver.1.5I!IC           abilities,orknowledge. The ptlrpose ofnetlropsychologicaltesting isto
AlanViuiraaI.CSqr
    Dt,,Ij:Lintl<.'r,l.
                      htIiC,(-'AP                  help determ inethe appropriateness ot-m edicalcertification by exam ining
                                                   underlying cognitive abllities and psychologicalfeatures thatm ay im pact
    12lorl2a                                       flightsafety. Thisis adiftkrentkind ofinform ation than thatachieved
    Qarasota
    j't:l11l
           'Ge                                     throughjobperformanceevaluationsortlightsimtllatorperformance.
    Lax  1ewoo:u
               1rxa
                  4nch
                     '
    Brar
       lenton
    NorthPort                                      The findings in ourevaluation were generally positive, with a passing
    qu)zCityCenter                                 Cogscreen(whichisavalidated battery oftestsspecifically designed to
    PortCLarl
            otte
    .j-am pa                                       evaluatecognitivefknctioninginpilots). Healsoexhibitedhighaverage
    Q1. Pet
          evskvzt
                'e                                 intellectualftlnctioning,and his attention, processing speed,langtlage,
    Q.t Xucuuti
              nc
    Ft..
       ke
        jyt.rs
    A-
     lalJanza
    '
    vtoLile
    yairl
        :ope.
Incliana                                                        10Q0 Soutll1'aluialtliTra'  zl,Sarasota,Florikl
                                                                                                              .a 34236
 lnt
   lianapolis
                                                                   94.1.36-
                                                                          %t.
                                                                            )u
                                                                             S-18.J,(lf-
                                                                                       f.
                                                                                        it?e) * 94l..
                                                                                                    36on.052' -
                                                                                                              y'(faxi
                                                                                            ?uJ
                                                                                 tclrltl,lAlf   aspc'
                                                                                              a?-   /?..7..,4
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 7 of
                                      159



  visual-spatial,visualmem ory,andmotorscol'    esw'crcgencrally consistentwith expectations.
   However,there were two particulararcasofconcern thatdo notnecessarily disqualify him but
  w arrantfurtherreview and possibly retesting. Specil scally,his verballearning and m em ory was
  below expectationsand there w as an indication ofim pairm entin an aspectofexecutive
  functioning. Theaeromedicalsignitk ance ofthese findingsw asuncertain in the contextofthe
  largerevaluation and his profkssionaland m ilitary history. Therefore,the reconmw ndation is
  '


  thatthtrebe f' urtherreview by an FA A nem opsychotogy consultantand a comparison w ith his
  concurrentfitness-fbr-duty evaluation ordertd by American Airlinesto help determinethe
  reliability ofthese results. Repeattesting ofspecific dom ainsm ay be rcquired,ifindicated after
                                                    .

  review .

  A gain,itw ould be inappropriately speculative to infera cause forthe findingsatthistim e, as
  there isno knowm psychiatric orneurologicalcondilion identificd as ofnow .


  BestRegards,

                     / MJJ.A.
 Edw in L.Bercaw,Ph.D.
 N europsychologist/FloridaLicensed PsychologistPY 7991
 Cogscreen Provider& H IM S Trained
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 8 of
                                      159




                         EX H IB IT 4
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 9 of
                                      159




                         EX H IB IT 5
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 10 of
                                      159




            '
                         n
                         '..              '':
                                            :'.
                                                      *
                                                      '
                                                                                                                n                    '

                                                                                                                                         ...       .
                                                                                                                                                             r(.r(.((.':!.....
                                                                                                                                                                                           '

                                                                                                                                                                                                    .  '15..jy(-:E
                                                                                                                                                                                                                 j
                       '. ;.!E:.':
                ii''):.E         ':i...
                                 j                              ':i!II
                                                                     !ii:''                 '                                            ;..(.....                        :                          .  ;i.   ..
                                                                                                                                                                                                           . .'
                                                                                                                                                                                                  -..2.;q. :': .
                     j.!                                   i:iiiii: .                                                                                                                            .., Lr'/;.'(r; . .
                ,;                                                                                                                                     :.:.( .
                                                                                                                                                             (..
                                                                        :'. .:E.:.'                                                          .                            I                      ,.
                                                                                                                                                                                                  g..     2j
                                                                                                                                                                                                           .j,j:.ij:I
                                                                <E:Ej      ':..:j
                                                                    gjFiq.L.    :;;'
                                                                                   (::                                                                      E.                                   .
                                                                                                                                                                                                  iEj
                                                                                                                                                                                                    <r
                                                                                                                                                                                                     liEgi
                     i
                     :1
                     ;
                      .
                      ;' ' '':
                       . j E                               .   'g .7y.      ,l ::
                                                                                ë
                      . :ij
                         ' k. .. !
                          . .'
                             E
                                 :j
                                            .:
                                                                gt
                                                                m E,
                                                                   ( I
                                                                   t;
                                                                      :
                                                                      !
                                                                      ij
                                                                       !
                                                                       I
                                                                       E
                                                                       I
                                                                        .
                                                                        E
                                                                        ;
                                                                                                                                         . .E
                                                                                                                                            .              :!4gE:,.
                                                                                                                                                                  ,:
                                                                                                                                                                   ,,                               !
                                                                                                                                                                                                    i
                                                                                                                                                                                                    #
                                                                                                                                                                                                    e'g
                                                                                                                                                                                                      j
                                                                                                                                                                                                      r>y
                                                                                                                                                                                                        :
                     . ..    :E.. y;ji.;gjj
                                        j:                   tt Plkër:;                                                                   ' ùi
                                                                                                                                             ë
                                                                                                                                             E
                                                                                                                                             d                                                      W &k:
                yx)                  E
                                     o
                                     (                       Q EEIW L                                                                     > !u
                                                                                                                                             tm                                                   .. D &'
                  Gj
                  kë lg
                      r
                      o $:                                  ëa!EEo
                                                          ij( - qm                                                c  K
                                                                                                                                         ;E
                                                                                                                                         .: w
                                                                                                                                          ; >.
                                                                                                                                                o
                                                                                                                                                  g                     .                        (g os
                                                                                                                                                                                                    E
                                                                                                                                                                                                  p o
                  o ië.o o                                I
                                                          i
                                                          !
                                                          Io
                                                           X gt,*
                                                                o <F.
                                                                    E'                                                                                                                            ii>E o
                ::ab . ok
                       m :                                ë
                                                          i
                                                          ,i
                                                          (  =:
                                                           9:,
                                                                                                                  'n û)
                                                                                                                        Q                    Oy:mg
                                                                                                                                             m  g:xq                                             iI
                                                                                                                                                                                                  ëI
                                                                                                                                                                                                   .E
                                                                                                                                                                                                    q.:'.o
                                                                                                                                                                                                         :,E
                (R
                 oQ s                                     ::
                                                           E
                                                           2  x,,
                                                                N                                         ;=F k
                                                                                                              -
                                                                                                              =                       V :<
                                                                                                                                     y<0:::Y
                                                                                                                                                               u  i
                                                                                                                                                                  ,
                                                                                                                                                               c 'y                                =
                                                           :0;
                                                             ::
                                                              , o                                             NJ                                                                                  !=:zoj
                                                                                                                                                                                                      p,,,y(
                Et
                 /
                 sirCEXE:
                        F
                        0Q                                     ml
                                                                r
                                                                ë,k ,e.                                                              :R M  .                   1
                                                                                                                                                               e                                     o            j
                                                                                                                                                               0, ;
                                                                                                                  =O o
                                                          !
                                                          E
                                                          i
                                                          :
                                                          ET:E
                                                             :Q
                                                              r                                                                                                i
                                                              cx
                                                               k;,Q
                                                                  ,'l
                                                                                                                     Fn
                    :
                    E
                    i% Wey                                 &:       E!                                                                       f:
                                                                                                                                             & o
                                                                                                                                             G
                                                                                                                                                            : j,E..
                                                                                                                                                                   jgjrj
                                                                                                                                                                                                 j
                                                                                                                                                                                                 :
                                                                                                                                                                                                 F
                                                                                                                                                                                                 !
                                                                                                                                                                                                 :œEypwx!
                                                                                                                                                                                                        .
                                                                                                                                                                                                        :
                                                                                                                                                                                                        (jI
                !
                ..
                 j.      :            ,,.,.
                         g.'g:..:E.:':.                y a,R j
                                                             5
                                                             r
                                                             j
                                                             :                                                                                     LE z
                                                                                                                                                      :jj                                         011;
                                                                                                                                                                                                  $  i
                                                                                                                                                                                                     W
                                                                                                                                                                                                     ru:
                                      iy
                                       ryjj;ë:,                5r:
                                                                 ë
                                                                 :J'
                ..
                ;:
                .:,:..:.    :;;.2:jj,: ::
                                  ,, : E                  C
                                                                                        ,
                                                                                        57                                                                                                           & ,r> 'E'
                                                          > ,:;j::!j::'                                                                          ',
                                                                                                                                             . . ,g:                                             ::iW
                                                                                                                                                                                                     >> jm
                                                       . .: ...,: '                                                                                    ::::I:.r .                               .E . .
                                                                                                                                                                                                    rr:::
                                                                                                                                                                                                        Ej .
                  ;::::  l::''''                        ;: , ;  ' ::
                                                                   ,:
                                                                    ,,:
                                                                      ,..              , ..
                                                       ::.1                   '. .                                                                                                                    :.  (EE:
                         '
                         E            : .
                                                          11jjIIi
                                                          .
                                                                .i.'.':.(
                                                                      ''
                                                                       E   jqEi:.lyj..
                                                                        :.ji          :',g.'
                                                                                           .k
                                                                                            (j                                       !q.'                         .''                            r   ;E!!':
                                                                                                                                                                                                          ..'
                                                        .. :..J!                '      '   ! .
                                                                                                                                             :.y.-.). --E.ëi.i.:'..'
                                                                                                                                                           .'                                      I
                                                                                                                                                                                                   .'
                                                                                                                                                                                                    Ii::i::.. .
                                                             .: ..E                    ::;(.
                                                                                .::i;;,:     :                                                                                                   g
                                                                                                                                                                                                 :
                                                                                                                                                                                                 .j
                                                                                                                                                                                                 j..
                                                                                                                                                                                                   j
                                                                                                                                                                                                   :
                                                                                                                                                                                                   j,.,:,.  ,. :
                                                  '                                                                              '                                               '
                                                                                                                                 ' :.:,. :.. 'ë':.
                                                            '..             '
                                                                                                                                                   ..
                                                                                                                                                    j
                                                                                                                                                    : ; ;j
                                                                                                                                                      ...
                                                                                                                                                      ,  :,Eg
                                                                                                                                                            ';                        : ..''
                                                                                                                                                                                      '    '.''.
                                                                                                                                                                                           :
                                                                                                                                                                                          :::        'I
                                                                                                                                                                                                    ..I
                                                                                                                                                                                                      'III
                                                                                                                                                                                                         .
                                                                                                                                                                                                         :i:''
                                                                                                                                                                                            'Ei j
                                                                                                                                                                                               E.,.
                                                                                                                                                                                                  ' ..'' :'
                                                                                                                                                                                                          i:'5'i
                                                                      rj.
                                                                        II:ë. :                                                                                                       . '' ::
                                                                                                                                                                                           ..'
                                                       jFqqëëj
                                                          . (
                                                          ... E.E.                                                                                                                    , .
                                                            :;iiiE.
                                                                  IIii
                                                                     -I
                                                                      !:
                                                                       'E:. ..-                                                                                                          jr
                                                                                                                                                                                          .ij:j.          . ...
                                                              .'
                                                                                                                                         i;E:i:(''                   ''

                                                           r.qiIj!l.. '..E:ë:':.
                                                              ''                                                                              .
                                                                                    '
                                                       I:E:...:          :.:....: .:                                                                           '.
                                                       il. '.''
                                                              ..                                                                             .                  .:Iië:i                   Y           ::é:
                                                       I
                                                       :   ..               ,,    jjr,q
                                                                                :j:   r.ryj
                                                                                          r                                                                                          :
                                                                                                                                                                                     q
                                                                                                                                                                                     é
                                                                                                                                                                                     Q
                                                                                                                                                                                     :.
                                                                                                                                                                                      .,
                                                                                                                                                                                       -y
                                                                                                                                                                                      rç
                                                                                                                                                                                      J ,Ey
                                                                                                                                                                                          UE,j
                                                                                                                                                                                             y
                                                                                                                                                                                             '
                                                                                                                                                                                             Er
                                                                                                                                                                                              y
                                                                                                                                                                                              .ry
                                                                                                                                                                                                '
                                                                                                                                                                                                ('
                                                                                                                                                                                                 ;
                                                                                                                                                                                                 :
                                                                                                                                                                                                 ;
                                                                                                                                                                                                 r;;g
                                                       :              .      '..'........                                                 O
                                                                                                                                          * :
                                                                                                                                            Ep ) EE                                             z     è:L
                                                            =
                                                            œ d
                                                           N=. m w.
                                                                 c                                                                       Rs
                                                                                                                                          F UZ
                                                                                                                                            E. i
                                                                                                                                               :                                         JQ.           rà:2
                                                                                                                                                                                                       m
                                                                                                                                                                                                      .o
                                                            o 'M  us p :::ë                                                                                                              %j:
                                                                                                                                                                                           .;
                                                                                                                                                                                            .ki::
                                                                                                                                                                                                j:
                                                                                                                                                                                                 ,gi
                                                                                                                                                                                                   j+ g
                                                                                                                                                                                                      E
                                                                                                                                                                                                      s
                                                                                                                                                                                                       r
                                                                                                                                                                                                       g
                                                            R E:iip:XP                                                                X* = 5
                                                                                                                                      b         V 27                                      o.           =ijk
                                                                                                                                                                                                          g
                                                       IëZ. o Q id                                                                    c7 > jw E                                      .g%:   Ej  .km ol   A,g
                                                       E
                                                       il4          u),5    o                                                         m.g p      swy                                   ,,
                                                                                                                                                                                        k-j,!;,-:E,
                                                                                                                                                                                            .,    (
                                                                                                                                                                                                  E:
                                                                                                                                                                                                   j-
                                                                                                                                                                                                   -j
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    .
                                                                                                                                                                                                    j
                                                                                                                                                                                                    g
                                                                                                                                                                                                    ,;
                                                                                                                                                                                                     .,;
                                                                                                                                                                                                       ,
                                                                                                                                                                                                       :
                                                                                                                                                                                                       ,
                                                                                                                                                                                                       :
                                                                                                                                                                                                       k
                                                                                                                                                                                                       :
                                                                                                                                                                                                       -
                                                                                                                                                                                                       9:,
                                                                                                                                                                                                        ,-
                                                                                                                                                                                                         ;
                                                          'y X           ë; e                                                        :'
                                                                                                                                      z
                                                            4                                                                         to EiiEE::2>                                   Iëlo
                                                                                                                                                                                        io
                                                                                                                                                                                         '''t,.'r!(J
                                                                                                                                                                                                   ëji
                                                                                                                                                                                                     'iqàm .--(-
                                                       '    IiE!:..<
                                                       E'i:.i      .......-.*
                                                                         ë  .',                                                          .                  . r
                                                                                                                                                              .  )                   ..
                                                                                                                                                                                      -
                                                                                                                                                                                      ft:t
                                                                                                                                                                                         j
                                                                                                                                                                                         r
                                                                                                                                                                                         ,
                                                                                                                                                                                         Iy
                                                                                                                                                                                          j
                                                                                                                                                                                          !
                                                                                                                                                                                          y,.
                                                                                                                                                                                            >
                                                             '
                                                           . .'. '
                                                                 '':.ii
                                                                      ')
                                                                      E
                                                                      E
                                                                               .
                                                                       .(.::E.2 .       :                                            ::ï.                        j
                                                                                                                                                                 i
                                                                                                                                                                 q                        : y
                                                                                                                                                                                            !
                                                                                                                                                                                            j
                                                                                                                                                                                            .l
                                                                                                                                                                                             jy
                                                                                                                                                                                      :i. i'   ,:'' '''
                                                              7 .ëEjjy,:j
                                                           :j:'g
                                                                             ,.,..'''.
                                                                                     'i'
                                                                                       :
                                                                                                                                     '           ïE:i::'' '                             uoy'' z  j,,
                                                               (.i
                                                                 ë                                                                   ,,. ,.','.                  ..:
                                                                                                                                                                                      !((.'F:..''E '
                                                                é.
                                                                 : I
                                                                   :r':.. . .                                                            q.:.!.'.'.. ...;..,l
                                                                                                                                               :..:. 'ë'.:j:E:                                       ;l
                                                             .!;jrI.,....:gjj....y                                                     ''' .'(.                                        ,, .
                                                                                                                                                                                                  .i jIi..j.
                                                                                                                                                                                                           l:
                                                                                                                                                                                                            .èè. '
                                                                                j::
                                                                                .
                                                                                                                                                                                     ':
                                                                                                                                                                                         2;..r. . :(:!;.
                                                                                                                                                                                       jj.
                                                                                                                                                                                       '                       ...
                                                       .             ,.:
                                                                       :                                                                 ië.'.,:,. '                                 j;
                                                                                                                                                                                      !I:i:E'. :..
                                                                         y(
                                                                          ,yEg:y
                                                  '                                              '                                                                               '
                                                                                                                                                                                 d
                                                                                                                                                                                     :.'                  '
                                                                                                     2.         .. :.(.EE:iE.i                                 ..;....'                               '..' ' ''.
                                                                                                     .                                                                  :                           . '    :'.
                                                                                                                                                                                                             EE .
                                                                                                                   2.!-                                                                     .         E:.' '
                                                                                                                                                                                                  '' .E
                                                                                                                                                                                                     E'E::(
                                                                                                                                                                                                      éé
                                                                                                                                                               j:
                                                      IjIi:'' :.                                                                                       '
                                                                                                                                                           I-iii''                              ::
                                                                                                                                                                                                 EE
                                                                                                                                                                                                  jijj!:
                                                                                                            - 2:(:'
                                                                                                     .. .....
                                                            '--!i;iE!E...                                 F          :ëj
                                                                                                                       :yk,:
                                                                                                                       . :'                                                                       =
                                                                  :'i.'.;;';i                                                                         Q :.:                          y :..;.i
                                                                                                                                                                                     ' '.         !o
                                                                                                                                                                                                   'M
                                                                                                                                                                                                    ''''''
                                                      (.'''..:
                                                             Ek (:'
                                                              (j: esEilj:
                                                                            '
                                                                                                                                                   jr                                  111;j12!:= ::.
                                                       .           .. #
                                                                      l1
                                                                       ii1
                                                                         I1
                                                                          9
                                                                          j
                                                                          ,:
                                                                           !.                                                                    jI!Ilm
                                                                                                                                                      O rEE                          ...rd1.:   ..Epj
                                                                                                                                                                                              E'E
                                                      ik > yjjj:.. :
                                                                            ,           .
                                                                                        .                                                                                                    .E
                                                                                                            Pr
                                                                                                            x Ex
                                                                                                                                                                                                   m 'E.(
                                                                                                         rD Y
                                                                                                            r  œ,                        X q
                                                                                                                                           * ,.0                                          =lliR 'h i
                                                           çt
                                                            :
                                                            ;Lo
                                                              w
                                                              mrXjg                                  :(
                                                                                                      m
                                                                                                      o E ir  .l
                                                                                                               a                                     eyg
                                                                                                                                                       ;@.                                :b
                                                                                                                                                                                           ::
                                                                                                                                                                                            ,!
                                                                                                                                                                                             'r
                                                                                                                                                                                              *tk
                                                                                                                                                                                                ,at
                                                          :
                                                          ;, . m -.: :
                                                                     ,                                                                   c pj<
                                                                                                                                         .      x                                        *
                                                       E
                                                       j
                                                       y,m  sijysj
                                                                m                                     2ER I
                                                                                                      H é> x)
                                                                                                             E
                                                                                                             g
                                                                                                             l
                                                                                                             to-
                                                                                                                                         :
                                                                                                                                         a ayS'm);;                                      :Q   Yi
                                                                                                                                                                                          >,f:o E
                                                                                                                                                                                                ë
                                                                                                                                                                                                E
                                                                                                                                                                                                 vx
                                                                                                                                                                                                 N)
                                                                                                      Rj                                 o  qm m jyrj                                            ro
                                                       Y
                                                       E
                                                       gj :   ,mX
                                                                V                                      ktl,K
                                                                                                      a'
                                                                                                      u    E =, ..                                                                   s   o pEj
                                                                                                                                                                                             ikgrm
                                                           :A.                                             ')bW:.                        O 1  1 el.                              iEP 7 m 'E
                                                           ,
                                                       ..
                                                        :jI
                                                          yjg,                                              E'*
                                                                                                              W > ii'            i' O        a                                             > E
                                                                                                                                                                                           o
                                                      :.
                                                       E,.:E?.'
                                                              ..''1:t
                                                                    (k
                                                                     z,:
                                                                       '': ..                                                    : :Nm r                                                 , )
                                                                                                                                                                                           >4
                                                                                                                                                                                           p
                                                                     )E':'                                or
                                                                                                      Ei: m                                        O iii                                         to
                                                                                                                                                                                                 n        EE j
                                                                                                                                                                                                             s
                                                              I!jj
                                                                '.::.:i.:',..::5.(;
                                                                                  :;E.'.
                                                                                                                                                   Q                             .               w
                                                                                                                                                                                                 .       ... .
                                                                      .j                                   ;'::                                                                   ..':        'E'
                                                                                                                                                                                                (:
                                                                                                                                                                                                 .(;
                                                                                                                                                                                                   .i
                                                                                                                                                                                                    .:;(::''':.
                                                             .E
                                                              i           :;1..
                                                                                                          .,
                                                                                                                                                                                    (':.''/y:y
                                                                                                                                                                                             ';
                                                                                                                                                                                                 :::ë::: '''
                                                         ' .: :!':':
                                                                   ';
                                                                    :;
                                                                     '!
                                                                      2:!
                                                                        'i
                                                                         :y'                                                                                                     :;j: '::
                                                      .'j
                                                        : : :                                             : ;,;2
                                                                                                               .:..E
                                                                                                                                 (.                  .2 ,,'
                                                                                                                                                                                  ::.'  ...E (:.E::(    j:.:
                                                                                                                                                                                                   ':F.::  r.E
                                                                                                                                                                                                             .g'.:
                                                                                                                                                                                                              .
                                                                                                                                                                                                             .y
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 E,
                                                                                                                                                                                                                 :.;.,.
                                                        :, ,               .. .                      .
                                                                                                                                                                                  E.E'
                                                                                                                                                                                     (.
                                                                                                                                                                                      E'E.
                                                                                                                                                                                         '' :::.iiE:::




                                                                    D                                                                            D
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 11 of
                                      159




                         EX H IB IT 6
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 12 of
                                      159




    Unsw orn Declaration ofD r.Ibrahim A bi-Rafeh,M D,Pursuant to 28
      u.S.c.: 1746

           Dr.Ibrahim Abi-Rafeh deposes and says:

           1.   1m ake this declaration of m y own personalknowledge.

          2.    1 am board certified by the A m erican Board of Neurology and
     Psychiatw in Psychiatw and Geriatric Psychiatry,prad icing in Broward
     County, Florida.
                a. Ihave over25 years experience w ith m entalhealth,
                   neuropsychiatric and cognitive disorders.
                b. Iconduct psychiatric evaluations on a regular basis.
                C.1 am a certificate li
                                      lotbytheFederalAviation
                   Adm inistration w ith advanced ratings.
                d. I hold a currentAirm an MedicalCeoificate issued by the FAA,
                   and am fam iliarwith the requirem ents forthe issuance ofa
                   certificate.
           3. l have personally known Lt.Col.Scott Patterson for
     approxim ately 13 years and have flown w ith him in the context ofthe
     civilAirPatrol/Air Force Auxiliary volunteerwork as a m ission pilot in
     search and rescue m issions, Patterson was a check pilotand m ission
     check pilot and conducted m ission pilot training and exam inations.
           4. Patterson is an experienced and well-respected pilotand flight
     instructoq whom otherpilots soughtforadvice and counsel.
           5. I reviewed a copy ofthe com plaint filed by Captain Glenn
     W hitehouse dated Septem ber 24,2015.It was addressed to Captain Brian
     Beach,ChiefPilot,M1A
           6.   Ireviewed a copy ofthe ''Fitness forduty MedicalExam ination
     Request''m ade by Captain Brian Beach,ChiefPilot,MIA on January 14
     2016 regarding ''Patterson'sjudgment,and specifically,his mentaland/or
    em otionalstability''.The requestwas m ade in response to allegations of
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 13 of
                                      159




     uatypicalinteractions with coworkers and reports thatsuggest a pattern of
     false/self-aggrandizing statements''.Patterson was rem oved from active
     duty and place on paid withhold status on Septem ber24,2015.
                 l review ed a copy ofPatterson's F#A MedicalCertificate First
     Class w ith no Iim itations,com pleted by Dr.Joseph Tordella on January 29,
     2016.Dr.Tordella is a retired AirForce and TW A pilot.Dc Tordella is an 1
     FAA SeniorAviation MedicalExam iner with over30 years ofexperience and
     a certified MedicalReview Officerregistered w ith the US Coast Guard.He
     certified that Patterson was fit to fly as perhis First Class Medical
     Certificate.
            8. In March,2016 1 received the March 21* reportof
     Neuropsychologicalexam ination by Dr.John Knippa,Ph.D.on Rodney Scott
     Patterson.
                  a.lt was peculiarto require Patterson to travelto California for
    the Neuropsychologicalexam ination,w hen severalare available in the
    South florida area and on the eastCoast(see exhibitA). He had to fly
    nearly 2,700 m iles across three tim e zones away to take cognitively
    sensitive testing.ltis wellknow n thatTravelers usually experience
    sym ptom s afterairtravelacross at leasttwo tim e zones.Sym ptom s m ay
    include disturbed sleep,daytim e fatigue,decreased ability to perform
    m entaland physicaltasks,reduced alertness,and headaches
    (i.-Js;,
           'www-ncbi-f
                     alm -nlh.oovzzort
                                     ncyadicles/pMc3o86lllll-tsee exhibitB)
    This Iikely asected his pedorm ance on the cognitive testing.
                  b.As partofthe psychologicaltesting,Dr.Knippa conducted an
    M MP1-2 and a PAI. He stated in his reportthatthe basic profile was entirely
    within norm allim its. there w as no endorsem entidentified of signiscance to
    clinicalconcern for m ood,anxiety,im pulsiveness or problem atic behavioc
    A personality disorder was not identified w ith the Iim ited data available at
    that tim e.
                  c.As faras cognitive skills assessm ent,Dr.Knippa stated that

                                                                                     2
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 14 of
                                      159




    the data are consistentwith an attention deficitdisorderwith m ild im paired
    range pedorm ance on m ultiple m easures ofcom plex speeded problem
   solving with novelinform ation.The overallprofile ofneuropsychological
   assessmentwasdiscrepantfrom thatexpected forMajorAirline pilots of
    sim ilarage.However, in the section titled Areas of Perform ance Concern,
   %'No TechnicalLapses ofPerform ance were know n to have been alleged''.
                 d.The evaluation was done the m ornlng after a flight across
   three tim e zones,which did affect his perform ance on the cognitive tests,in
   addition to his stress aboutbeing rem oved from active duty.The tim e zone
   change m eant thatwhen the evaluation wag started in the m orning Pacific
   Tim e,itwas early afternoon Eastern Tim e,which affed s the circadian
   rhythm .
                 e.In m y opinion those findings do notcorrelate with his real
   Iife perform ance as a pilot,as there have notbeen any com plaints about his
   flying skills during m ultiple flights and recurrent flight checks.The reason
   forthe referralwas to assess his m entaland/orem otionalstability and not
   his cognltive abilities,w hich there w ere no known issues with.ln m y
   opinion,there w as no sound m edicalbasls that he suffered from a
   disqualifying m edicalcondition.ln addition,Dr.Knippa has no authority to
   m ake that determ ination since he is not an FAA designated or trained
   m edicalexam inec
                f.1 reviewed the NeuropsychologicalEvaluation conducted by
   Dr.Bercaw and Post-Dod oralNeuropsychology Resident Dr.Fonseca on
   March 21,2016.It was done in Florida only a few days after Dr.Knippa's
   evaluation in California. Again he traveled across three tim e zones and his
   perform ance on the cognitlve testing m ay have been affected by fatigue as
   noted by the exam iner.Patterson was stillexperiencing sleep disturbance
   dueto jetlag and stressatthe tim e which may take weeksto resolve,
                g.Patterson w as fully qualified to hold a Fio t Class FM Airm an
   M edicalCertificate as celified by Dr.Tordella in January and July of 2016,


                                                                                    3
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 15 of
                                      159




    and he posed no risk to aviation safety. He returned to flying including
    Beech Jetand Boeing 767 as a Captain aoersuccessfully com pleting the
    required training and FM flight check, Thatdisproves Dc Knippa's
    determ ination that he was not5tforduty on the basis ofim paired
    pedorm ance on cognitive assessm ent.
           9. To m y know ledge and as perhis m edicalrecord, he has no
    history ofTraumatic Brain Injury,HIV,Alcoholism ,Substance Abuse,
    Chem otherapy,Radiation orCerebrovascularAccident. He held a Top Secret
    clearance in the m ilitary and wasthe subjed ofmultiple psychological
   screenings throughout his careerand in orderto becom e a FederalFlight
   Deck Officen affirm ing no history ofpsychologicalproblem s then or now .
                 a.Patterson reported that his em ployer had investigated a
   com plaintfiled by a seniorco-worker and determ ined the allegations were
   unfounded.
                  b.Anyone facing term ination ofem ploym ent and subsequent
   loss of their incom e w ould experience stress, which would im pact other Iife
   fund ions,such as trouble sleeping and dim culty concentrating. Grounding is
   degrading to pilot's self-esteem and also increases anxiety levels forthe pilot.
                c.Hi5 em ployerrequired him under''threatofterm ination''
                                                                        , t
                                                                          o fIy
   across country and be subjectto a fullbattery ofpsychologicaltesting,which
   certainly Increased his anxiety leveland afected his ability to sleep.


               d.Based upon his departure tim e from Florlda and arrivaltim e in
   California,he was notgiven an adequate am ountofrestto allow him to
   acclim ate before testing.
          10. Iattributed the Iow scores on the cognitive testing to stress
    and fatigue due tojetIag and Iack ofsleep,and notan underlying
    m edicalor neuropsychologicalissue which would disqualify him from
    holdin: an Airm an MedicalCertificate.
          11. Mc Patterson did not requlre m edicalintervention or
    psychologicalcare. ln m y opinion he was m edically and psychologically


                                                                                    4
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 16 of
                                      159




    intact.
          12. 1 have reviewed the reports w ritten subsequentto Dr. Knippa's
    evaluation. I concurw ith the neurologicalsndings ofJohn Hastings, M D ,
    w ho conducted an lndependentAerom edicalNeurologicalEvaluation on
    May 28, 2016 and concluded that Patterson was Neurologically intactand
    poses no risk to aviation safety. 1concur with the June 29, 2016 report
    w ritten by Dr.Gary G.Kay,PN.D.who concluded that''Mr. Patterson
    appears to be psychologically and neuropsychologically fit-for-duty as and
    Am erican Airlines Pilot.There is no evidence ofaerom edically significant
    neurocognitive deficit''.He concurred that poorpedorm ance vigilance
    testing when evaluated by Dr.Knippa wasIikely dueto jet-lag related
    fatigue,on follow up testing he perform ed wellon this m easure.
          13. Mr.Patterson soughtm y advice in 2016 as he felt he was being
    railroaded outofhisjob on a contrived medicalissue.1was aware ofthe
    pending legalm atterw ith his em ployer regarding m ilitary service.
          14. I review ed Dr. Kay's neuropsychologicaltestîng done on
    October 10,2018. In sum m ary, ''He perform ed wellon
    neuropsychologicalscreening.Cogscreen results suggestagainst the
    likelihood ofacquired cerebralDysfunction''. nAviation factorscores,
    validated predictors offlight perform ance, were allin the expected range.
    Additionaltesting ofvigilance, m em ory,and executive functions also show
    intact neurocognitive functioning.Mr. Patterson perform ed at or above
   average com pared to pilotnorm s on m easures ofverballearning and
   m em ory.Pe/orm ance on three m easures ofexecutive functioning
   dem onstrate intactplanning,abstractreasoning, im pulse control,and
   novelproblem solving ability''
                                .
         15. As a psychiatrist,1 did not 5nd a reason forhim to seek m ental
   health treatm ent,and IdId notfind any evidence that he would pose any
   risk to aviation safety,The fad that he com pleted his m ilitary service and
   retired as a Lieutenant Colonelin the arm y, and returned to flying as a


                                                                                  5
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 17 of
                                      159




     Boeing 767 Captain is a testam ent to the lack ofany cognitive descit or
     psychologicalissues thatw ould m ake him notfitforduty.


                Ideclare underpenalty ofperjury thatthe foregoing istrue
     and correct. Executed atCooperCity,Florida,on April10,2019.

                                                  v '- .
                                                       xhh       j


                                              lbrahim Abi-Rafeh,M D




                                                                                6
  Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 18 of
                                        159
EXHIBIT A
       FM HIM S                                   STATE    CITY               PRACTITIONER
    NEURO PSYCHOLOG ISTS                         GA        Decatur           SHW ARTZ
    (Updated 04-12-2019)                         GA        Lawrenceville     LACY
                                                 ID        Boise             GAG E
    STATE       CIW              PRACTITIONER    IL        Nodhbrook         YOUNG
    AK         Anchorage         CRAIG           IL        Oak Park          HILL
                                                 IL        Skokie            BARRAS
    AL         Birmingham        AZRIN
                                                 IN        FortW ayne        LUTZ
   AL          Mobile            OG DEN
                                                 IN        Indianapolis      BUBP
   AR          Little Rock       FOW LER
   AZ          Scottsdale        O'BRIEN
                                                 KS        Manhattan         DURRETT
   CA          Aptos            ALLOY            KS        Overland Park     ISM CSO N
                                                 L-A       New Orleans       CHAFETZ
   CA          Carlsbad          BASER
                                                 L-A       New Orleans       PEDERSEN
   CA          Long Beach        KNIPPA
   CA          Los Angeles      ELLIOU           MA        Boston           KERVICK
                                                 MA        Boston           SCHOENFIELD
   CA          Los Angeles      YOU
                                                            Newton
   CA          Los Gatos        DRAG            MA          Brookline        STONE
   CA          Los Gatos        YUTSIS          MD          Chevy Chase      MAPOU
   CA         Oceansi  de       BAILIE          Ml         Ann Arbor         MILANOVICH
   CA          PleasantHill     IONASCU         MN         Golden Valley     O DLAND
   CA         San Francisco     W ATERW ORTH    MN         Rochester         TRENERRY
   CA         San Diego         HAMILTON        NC         W ilm ington      BERG
   CA         San Diego         SILVA           NE         Omaha             GARLSNGHOUSE
   CO         Boulder           MANN            NJ         Parsippany        DASILVA
   CO         Broomfield        DENISON         NY         Alban             LITCHFORD
   CO         Colorado          RIPPETH         OH         Beachwood         SERNA
              S rin s                           OH         W esterville      BEASON-HAZEN
  CO          Denver            GANT            OK         Tulsa             PELLA
  CO          Denver            GINSBURG        OR         Bend              SCHOCK
  CO          Denver            LAFOSSE         OR         Podland           BRYAN
  CO          W heatRidge       M IRICH
                                                PA         Exton             KEAVENEY
  DC          W ashington, DC   KAY             PA         Malvern          GUAY
  DE          Lewes             MAPO U
                                                PA         Pittsburgh       BECKER
  DE         W ilmington        KEAVENEY        SC         Colum bia        BERG
  FL          Brandon           BERCAW          TN         Memphis          ATKINS
  FL         Davie              DEIDAN
                                                TN         Nashville        W ALKER
  FL         Ft.Lauderdale      PECORARO        TN         Nashville        KENNEDY
             Palm Harbor
             Riverview                          TX        Houston           LARGEN
  FL         Jacksonville       OVSON           TX        Lewisville        JOHNSON
  FL         Orlando            PORG ES         TX        San Antonio and   GLYW ASKY
  FL         Orm ond Beach      VOIGHT                    Houston
                                                VA        Fairfax           KANE
  FL         Palm Beach         LEM NE
             Gardens                            VA        Richmond          DUKARM
  FL         Pensacol  a        HOLLIM ON       WA        Seattle           ASGARIAN
  FL         Sarasota           BAUM            WA        Seattle           BREEN
  FL         Sarasota           KANTER          WA        Spokane           GUZZARDO
  FL         Tam pa             DSURNEY         WI        Brookfield        KENNEDY
  GA         Atlanta            KING            WI        W estAllis        GLASSMAN
  GA         College Park       PREW EU         WY        Laram ie          DENISON
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 19 of
                                      159
E7(HlBlT B




                                                       1et Ixg
                                     Current and PotentialTherapies
                               Mary Clxm PI=        D;and Re-         L % 1bu,PO         D,CGP


      Ke wonb:Ptlag,mehtonin,ramelteon,armoda6nil                 adjustmenttoanew timezone.NutraceuEcalsandphnrnu-
                                                                  cologicaltherapiesincludemelatonin,melatoninreceptorana-
    IG RO UCTIO                                                   logues (agonists),nombenzodiazepine hypnotic agents,caf-
      JetIag.a1% lmown ascircadia desynchrony,isasleep            feine,diphenhydrnmine (e.g.,Benadryl,McNeil;Aler-Dryl,
    dix rderinwhichthereisarni= atc:withthebody'snatural          Reesel,andarmodaâniltNuvigil,Cephalon).
    n'ra dun rhythm and the externalene onmentasaresultof           Aredew oftreatmen/ andpotentialstrategiesfollows.
    re dA velv ossmultiple6mexnes.n iscommonproblem
    affe allagegroupsbutmay havemorepronounced effeds             ROLE OFTHE INTERNAL CIRCADIAN ELX K
    tmtheeklelyiwhoœ recovœylxteismommoloe           thanthat      ToappredatethefaHorsaw
                                                                                        ssociatedwithletlag,itishelpful
    in young adzlhR.l                                             tounderstandthebasicprox rtio ofthebody'sinternalclock
      A mulGtude offactafs.such asthe num beroftime zones         Oursleep- w akecydeisthoughtto beinherentlydeterrnined,
    clwv dandthedi re onandtimingofW hts,playarolein              and the explanauonforone'sreactionstolightand darlmess
    theAverityofsymptomsexe enœ dbytraveleo.Individual lieswiththesuprachiasmaticnucleus(SCN).n ecentralcin
    variability accountsforthe abilitytoadaptto anew timezone     cadianclockislu tedin theSCN ofthehypothalam us,where
    and theduraEon oftbem nptom aicm riod.lw velersusually        k htsignalsfrom theretinaarereceived.n eSCN isrespon-
    G m riencesm ptomsafterairtravelacrossatleasttwo 6m e         sibleforadaptingthecircadianrhythm accordingtothelight-
    zones.Symptomsm ayincludedisturbedsle p.daytmz  ' ehtl'
                                                          gue,    darkcycl
                                                                         esoftheene onmentand forgeaerate neuronal
    dtx'z'
         eaV d ability to x rform m entaland physicaltasks, re-   andhormonalactivitlesthatregulatevariousbody hznc-
                                                                                                                   tionsin
    duced alerm ess,and headaches.Sleep disturbancestypic'ally    aw hourcycle.
    hstforafew dm ,buttheycan x rsistforaslongasoneweek              n eroleofmelatonin-mediatedresponseshaslxxen studied
    ifthe changein tim ezonesisgreaterth% eighthours.Easb         extensivelyinholx.sofdesigninganoveltherax uticagentfor
    wardtlw elisassodatedwithaIongerduradonofjetlagth%            circadian desynchrony.Someoftheeffectsofacïvatedmela-
    westward travel.Although hm uentdesynchrony is a tran-        tonin * 0.2receptorsarephase-shiftcircadian rhythmsof
    sientdisorder,itcarriesthem tenl
                                   ialtoleadtolong-term con.      neuronalEringin+ eSCN.inhibitingdopnmlnereleaseinthe
    R quences,asevidencedbyepidemiologicalandarlimalstud-         re6nn,indudngvasodilat
                                                                                       ionandinhibitionofleukocyterolling
    ies.?aA uelaehaveindudedcogni
                                tivedd dts,o stointestinal (slowdown)in arterialbeds,and eahalcing immunere-
    (G9 disturbances,andanincrenW Hskofcancer,irzfertility, sponses/ Itis hypothesized thatneuronalclockswithin the
    and heartdiK a% .Asthe body'sinternaldrcadian *clock'   SCNform aheterogeneousnetwork,whereinamqjorityofthe
    adaptqtothenew thnezone,jet1+ diminishes.               neuronsrequireperiodicsynchronizadonsignalstoberhyth-
      SH tegiestomlnlmlzetheeffectsofjet1< includeaTust- mic and asmallnumberofneuronsora 1ow colmedivity re-
    ingthesleepKheduleaamrdi   ngtothenew locadonduringthe        sultin desynchronys
    dayspreceding thetdp.n isapproach maybe helpfulfor              ZeiWebm (timegivers,orsynchronizers)arerhythmiccues
    mavelthatlasl formorethanaweek,butitdoesnotappear             intheenvironmentthatsynchronizetheinternalbodyclock
    u% fulforshort-term trips.80tb alcoholand caffeine can ad-    totheearth'sN-hotlrlight-darkcycle.llghtisthestrongest
   verRlyaffed quao ofsleepwhentheyareconsumedafew                Zêitgeber othernon-photicZeitgebm include temperature,
   hoursW orelxxdtlnw ;caffeineintakeshouldl)eplannedtoen-        socialinteraction.pharm acologicalmanipulation,exercise,
   hanœ     ' ealertne&s.W hen passengersaretravelic they         and mealthning/
   are advio to avoid alcohol.especially while they are being        BEndlxtoplewithnom rteptionofli  ghtfrequentl
                                                                                                                 y show fret!-
   lnuledforjd lag.                                               runnincendc line,metabolicvY havioral,aftdsleee wakecy-
     '
     rre-
        qM ent- lcludenou haM a loze l- yzone                     clesfortheirene elifetimeunle% asynchronizingtreatment
   ornono m naeologicaltherapycombinedw1t14nulraceuu-             isapplied and iseffe velltiseasiestto initlate sle p when
   M tq or pllnrmx nlogicaltherapy A non-
                                        pbnrmnrnlogic.alap        thebodytem x mhlreisatitsloweskcoupledwithanincren-
   proK h,including M m uate exerdse,hydraGon,and apprœ           inmelatonin t
                                                                              - etion.W henthebodycle lsinappropriately
   priate tim inc ofexposureto brightlight,can aid in the         phae ,sleep isdifEcultto initiate andm ailgaln.

   1)rLae gAm' enntlW - atTo.m C** ofpha- q anda                  PRW ENTIQN M D MANM EMENT QFjW G 6
   t7fe llH armacht* Metro#lW .sae t/ ln#ew F* ,M Y                 n egoalofprevenEonandtrentmentistoachievecircadian
   pz.% 1M fsA-'z-        w Touyece eofm ymao fxNew               reallgnmentlntltemostrapidandeffdentwaypossiblewhlle
   Fe ,N.Y,JxfJxT*     M:* H c> & #r<@* JlN*                      minimizing theo ptomsofkt1< .n etreaknentplando
   Ce* l& Y H* it alf, Btonz.A K
                                                                  Di--*-*uœ n eaumorsreN rtno commerdalorAnanciale tl
                                                                                                                    on-
   Rcep # >* -'--j- e 18.2011.                                    sbipsinregardtodusarKde.


                                                                                           e x -.4. - a11.pâT. & 1
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 20 of
                                      159



                                 Jete Curentand PotentialThe- ies
   m ndsonthelfmgfhofstayinthenewe ezone.Businesstraw           Melatonin FlusLightTherapy
   elers,pilots.andflightattendantsnzay exe ence lequent         Com biningmelatoninandlighttherapyatappropriateti
                                                                                                                 m es
   sbi% tochangingtimezolu ,anditmaylx pracucalforthem          canmidgatethesymptomsofjetlag.'lYeSmingofk htor
   tonmwqm' ontheirhomelmœ e edule.                             melatonin adm i
                                                                              nistmfion shouldbetailoredtotheindividual's
      Tablelhll Bghtswariousagentsue forptlag(p< e224). bodyclockatthelimeofdeparturetogratbmllyshiftthebody
                                                                clock tothatofthenew Em ezone'Forexample,< thathree-
   D> t                                                         tosix-lmurhourezmtwardtimezonecllnnj
                                                                                                   m such asfrom New
    Sunlighthasame rM uenceon theinternxlcircadian              York Cityto Paris.France,travelersshould receivebright
   ckmk Travelhx across%'VeI?Itirnezonesnecessitatesresd.       lightonthedaybdoreandonthedayofdepartureinorderto
   t'
    mgadejuvc *anewe e tRhd G .Naœe k htG - advance(shift)rhythms.n eyshouldavoldeveningk hte.x-
   Ixsureistheidealmehxnimnforcnunteradingjet1< .For posure.which delaysdrcadianrhythms.
   t1- who -     1frequentlyand areunableto haveexlxxsure         M elatonin should l)eadministered in themid-afternoon of
   tonahlralsunk htk httherapylnaybeaviableopuon.Ught thedeparture city (atapproximately 3RM.)to mimican
       hronizesthebodyclockbyexlmsingtheeyestoanarti   -        approxlmntebedtimeinthedesdnationcity(atapproximately
   Goalbrightlightth1 O ulatessunlightforbriefperiodsat         9RM.).Onthedayofarrival.H velersshouldavoid evening
   plane t.'n- dnrlngthedayvariousmv alitiesindudealight       li
                                                                ghtand shouldtakemelatolzinatthenew bedtimeinthedes-
   % x,alamp,andak htvixr.                                     Enationdty.CiIU IIiaIIrhythmsshottldadvancebyonetotwo
                                                               hourseachdaywithdmezonechangem andm elatonincanbe
   Melatpnln                                                   takenonetotwo hoursearliereach dayunti  lthe travelerhas
    ln thehllm nnbody,sleepisinitiatedduringariR inthecon-     adjusted?
   centralionofmelatonin (N-acetylamethyoxytriptamine)and        A pbax delaymaybeeasierifthetimezonechangeisclox
  duringthedecliningphaseofbodytempemture/Synthesized          to12hours.lnthisca ,thetravelerwouldwanteveningll   ght
  from serotonin in the pinealgland,melatonin helps to shift   exposure,avoiding daytime lightexposure and taking mela-
  humandrcadianrhythms.gAnincreaseinmelatoninalertsthe         tonininthemorning toprom oteaphase delay.
  bodythatebiolozcalnighteisstarung,whereasadecEnein              Intermsofimprovingsymptomsofjetlag,Iittletono dif-
  melatonin alertsthehuman bodythatbiologicalniglltisend-      ferencehasbeenshownwithvariousdosesofmelatoninranp
  ing.                                                         ing from 0.5mg to5- . 23
    Administering exogenous melatonin in the conventional         Comm on adverseeffeci ofmelatonin haveincluded day-
  O ernoontoeveninghoursofazçhourdaypromotesaphase             timesleepiness.dizzness'headache,andlossofapa tite.Itis
  shifttanadvance)indrcadianrhythm,thusprnmotingsleep.         unclearwbetherthex sideeffectsarearesultofthem elatonin
  W hen take.
            n in theearly morning,exogenousmelatoninpro-       orthe symptomsofjet1< 1* 1.23Travelersare also atan
  motesapha delay.lt ln ispromotionofapha shiftandsleep        increasedriskofexperiencinghm noticeffectsofmehtoninat
  inducdon by administering melatoninin the Oornoonand         higherdoses;as aresult,lowerdosesarepreferred forin-
  eveninghoursanlx u%dtoalleviatesymptomsofjetW .Cor-          ducingphaseshiftswithoutsideeffects.
  relating the admlnistradon ofm elatonin w101thenew time
  zonem ayhelpkavelersoverccmesm ptoms.                        Mzlatonin Reeeptorânalogues
    Melatonin'sutili
                   tyinthemanagementofjetlaghas1 enthe         (RamelteonandTaslmelte*n)
  sublectofmanystudies/bo,llœ whenmaldngtravelplans,par-         Melatoninreceptoranalogues(agonists)havenotbeendi-
  ticularly overadistanceoffve ormore time zones.travelers     rectlycomparedwhhexogenousmelatonintherapyinclinkal
  shouldtake melatoninonthedayoftravelattheprojeded            trials.Itwilll)einteresting tnseewhetherfuturestudiesdo
  nightflmehourinthenew time zoneand on subsequentdayg         terminewhich agentsmightbe more benescialin theim-
  in thenew :mezone.Inthe0'1. % offli
                                    ghtsthatcrossseven to      provementofjetlagsm ptoms.
  eighttlmezones.itm aybebenefdaltoinitiatem elatoninone
  tothreedaysbeforethe intended dayoftravelinordertobet-         Rameltetm (Rozerem)
  teracclim atethetravelertothenew 6mezone.                      Ramelteon (Rozerem,Takeda),asedative-hypnotlc,hmq
    Arendteta1.22conducted the 5rstdoubl  oblind, placebœ      beenapprovedby the FDA forinsolnniacharacterized by (1:-
  conkolledtr1a1ofmelatonininjetlag.'l'
                                      hepha* shiftingabil- scttltyinfnlling asle p.n edo% isusually8mc,takenonehalf-
  ity ofmehtoni
              n wasevaluated in 17patientstaking aneightm      hourbefore bedt1me.24n e D lectlvity ofram elteon form ela-
  boureastbound e nsmeridian flight. Travelers who were        tonin M Tland M T?receptors,normally acted upon by
  randomlyassigne tothemelatonin group (n =8)werein-           endogenousmelatomn,conG butestosleepprom otion andto
  strurlM toInkesmg/daystartinglhreedaysGforethexhed-          m aintenance ofthe drcadian rhythm underlying the normal
  uledlgbtlntheearlyevenlg(at6RM.  )andforfourdayspost-        sleep-wakecycle.24
  lk htattlleY dtimehourofthenew lruultimezone(from 10            A randornized,doublobllnd.placebœcontrolled,parallel-
  RM.tomide ht).Subjectsreceidng melatoninexperienced          group study was conducted to evaluate ramelteon in 110
  kgniârnntlyfewerxwveresm ptoms(#=0.
                                    M )basedonsub-             patientsreceivinglmg/de 4mg/day.and8mg/dayandthe
  G    emeasures,includingletle catings.%lf-recordedsleep      drug'sability to alleviatethesleeponx tdifEcultiesmm% d-
  pelratnetem.%ndxtxe raungs.Melaenninparti
                                          dpanl alx ad-        qiedwIG îet1< followic           dtransmeriianjettravel
  juef!d morerapidl
                  y in objecuve mea xres.such asas-            acrossEve time zonesm paEents receiving rnmelteon 1rlm
  R tsof''-aor nousmehtonin kwelsand cortim lrhythms.          (n =27)experienced astatisEz-ally signe ntdecre- in

  m PAT..- - 1.- * * 4
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 21 of
                                      159



                                 jet% g:Curreniand PotentialTherapies
   meanlatencytoIe stentsleep (1.
                                D )ondays2to4.'Ihese            Cafeine
   e entswereabletoK hievelv sistentsleep 10.G minutes            In a systerrmticreview of13randomized t'
                                                                                                         rialsofx rsons
   fxo rtbantheplu bovoup(P=0.  e ).'1headditionalkeat-         withjetlagorshi
                                                                              ft-workdisorder.exffeineimprovedconcept
   mentgroupsr- iving 4 mg/day (n = 27)and 8 mg/day             formation,reasoning,memory,orientation,attendon,andlxlr-
   (n-27)showedatendo t'ytowardaœdudioninmeanlm                 ceplion when com pared w1t11placebo' Forthese rea ns,
   butneithergroupree e <atidx
                             'olégnifn ntv (#=0.1X and          caffeineisacommonremedyfortreatingsleepinessinduced
   P=0.X ,lvv u i  vely).                                       byjetlap '
                                                                         rwostudieshaverevieweditseffectaltereastward
     M vev eff- R oframel- n aresim ilarto thox ofmela-         transmeridian travel.Slow-relem- formulationsofrxffeine at
   tonm
      ' . Itd- not- x thatamll   teonleadstodev dence           ado* of:  M mgwereue inbotllstudies.tc Rerardeta1.      :*
   orwidldx leff- qafterdix ontinuatlon.                        demons% ted thatslow.relem% caffeine allowed aquicker
                                                                resynchnmio h'on ofhormonalrhythmsas aresultofmean
     T--f---u---                                                saliwacortisolœ ncentrationsawhich weresigniEcantly lower
    TxqimelteonIVEGIV ,Vanda/BMS.    214?78,BristolM yers       th= intheplacebom up.
   R uibb)isaninvestigldonaloralmelatoninreceptoragonist           A follow-up study bytlze= me authorsfound thatcaffeine
   lnpha 2andplla 3studies,ta -melteonderreaV dtransient        ledtoanobjectivedecrea indaytimesleepinesscompared
   insomnia thathad been induced by an abruptshiftin the        with melatonin and placebo,asmssessed bymultiple sleep
   sleex wakecvcle'r Rqiaratbam eta1.condudedadoublo latencytests.lB
   blind,plo b- ontrolledphax 3study(n=411)inwhichitwas
   concludedtIIM tmsimelteon,atdoRsof20mg/day(nx .1G)), DlphenhydeamlnetBelvadryll
   &)mg/day (n =102),and 1G)mg/day (n= 1X),improved       Todate,nostudiesofdiphenhydramineforuse injetlag
   sleep latency sleep quality,and sleep maintenance and pro-   syndromehave beenconducted,even though thisisthem ost
   vided ashiftin drcadian rhythmsafteran abruptadvance in      com m on nonprescription antihistanzine prescribed for
   sleepti
         m e(#<0.05forallresultsl.
                                 ?f                             insomnia.Sideeffectsinclude dal mesleepiness,cognitive
      Onlanuary19,2010,theFlM vantedanorphandrugdes-            impairment,dizziness,blurred vision,and dry m outh and
   ignaGon statusfortasimelteon innon-m -hour.sleex wake        throat% lf-medieationisacomm onproblem thatto nresultin
   cycledisorderforblindindividualswithoutlightperception.      advev outcomes,espedallyinolderadults.'rheuseofdiphen-
                                                                hydramineshouldbeavoidedinelderlypersons,whoareoften
   Kon-benx diuepine HypnotitAgents                             sensitiveto itsanticholinergicproperties.
     N lpldem (Amblen)
     Non-benzodiazepinehypnotics,suchaqzolpidem (Ambien,        ârmodasnil(Kuvigil)
   Sanosxsynthelnhn),bindthebenzodlazepinereceptorsubunit         Armodafnll,acentralnervouqsystem (CNS)stimulantis
   oftheGAM -Areceptorcomplex n isclau ofmedinntlonshas         designedtoi m provewakefulnessinadull whoexperienteex-
   astronghypnoEceffed,withweakanticonvulsantandm usclo         cessive sleepiness because ofobseuctive sleep apnea.shift-
   relaxantproperEes.                                           work disnrder,and narcolepsy3l
     ln am ulticenter,double-blind,random ized,placebo-           Rosenberg etal.conducted aphase3,double-blind,ran-
   contolled,pm llel-group study,Jamiesoneta1.1 described       domlzed,placebœcontrolled study toevaluate armpdMnil
   theuseofnon-benzodiazepinehypnoticm edicationsin 13Oex-      50mg/day and 150mg/day forthetrea% entofexcesslve
   periencedH velersduringtheirregulareastwardtransatlandc sleepinessmssociatedwithjetlagdisorderresultinglom easb
  a ignmentq.Pauentsreceivingzolpidem 10mg/day(n=V) boundb-        avelîntavelersw1t.11ahistoryofjetlag sm ptoms/z
  reportedlongertotalsleeptimesontheM tnight(#<0.(k)5)) Patientsreceivingm nodafinillK mg/day (n=143)experi      -
  fewerawakeningsonthelirsttwonights(#<0.     * 3foreach); encedastausticallysignifcantbenestinsleeplatencyonthe
  and improved quality ofsleep onthe frst second.and third MultipleSleep ImtencyTest(days 1to 2:mean,11.7vs.
  nights(#<0.% ,P <0.(m ,and# <0.056.respedively).         4.8minutesforplacebo;P <0.001).Partidpants'percepdons
    AlthonghtheFDA hasnotapprovedthisdrugclassforjet oftheiroverallconditioninrelationtojetlagsm ptomsonthe
  lc hthenseofzolpidem asawaytocopewithsymptomsmight PatientGlobalImpression ofSeverity (l3GI-S)were also
  besuitableforthosewhotraveloftenforwork andwho are signifcant(days1to2:mean,1.6vs1.9forplacebo;P<0.05).
  requiredtobenctlveandalertassoonastheyarriveinthenew            Sleep Iatency was also signïcantly increased in the 142
  time zone.In thissetting.theseagentsareattm ctivebecause      patientsreceivingarmodn6nll50mg/day(days1to2:mean,
  ofthelrrapld absorption,shorthalf-llfe,and inadivemetabo-     7.7vs.4.85minutesforplacebo;# <0. (X1).However,mean
  Etes.                                                         PGI-Sscoresdidnotdifferintheplacebogroup(n=142).
    W IIG ue non-
                benzmdia pirkesforthemxnagementofjet               M ostadverseeventsweremildtomoderate.n emostfre-
  lag,patientsareatrisk forexperiencing common adverse          quently reported eventswere headache,nausea,diarrhea,
  effe thntincludedizzine> ,x mnolence.ltssofmemory,            circadianrhythm sleepdisorder,andpalpie ons.
  headache,and nauxa When Iow doRsrecommended for                  InDecember2010,Cephalonwithdrew itsdforttowinthe
  initiatingsleepareue .carryovereffectsshouldbemlnl
                                                   '
                                                   m al         FDA'
                                                                   Sapprovaltomnrt-etarmodv nllforthetreatmentofjet
  thenextday' &)far,Bttleinformauonisavailableregarding         le afteritreY veda- ondcompleteresx ne lee rfrom the
  othernor- yw ll  w pinehypnotic       inthemano ment          m cy:   Q1n ecompanye evedthatithadm eta11Y etyand
  ofktle syndromeihowt%m theireffectsareh'kelytomlmlc           efft'
                                                                    acyendm lntsinaclinicalA dybutconcludedthatfurthe.
                                                                                                                     r
  l11- ofzol/dem.                                               com municationswithtlïeFDAwouldnotresultinanapproval

                                                                                        e x . 4. - a11.IV T.a :
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 22 of
                                      159



                                  jetu g:furrentand PotentialTherapies
              z                     *                4              .

    Dnlg                  AvalGhllity             Class                 How Supplledn               Dose            Cosen
    MelatY in        œ erthecounter Nutraceutical               I-,2.5-.3-,or5-mgmbleu        0.5-5mgt           $7.
                                                                                                                   99per
                                                                Sublingualublee available                        botdeofI20
    M melœon         Prescriptiono* ; Melatoninreceptor 8-mgtabl
                                                               eu                             l.
                                                                                               4,or8mg      $64.99for
    (Rozerem)        brandavaikble    analogue(agoni
                                                   st)                                       flveminutes    I0days
                                                                                             beforebedtimet
    Zolpidem         Prescri
                           ptiononlr      Non-benzodi azepine 5-and IGmgtablets              Iûmgatbedtimet $14.99for
    (Ambien)         genericavail
                                able      hypnoticagent       5-and IQ-mgsubl
                                                                            ingual                                10days
                     ClV                                         tabl
                                                                    eu
                                                                5-and IGmgoralspray
                                                                6.
                                                                 25-and l2.5-mg
                                                                 controlled-rel
                                                                              easemblets
    Cafeine          Overthecounter        Memylxanthi
                                                     ne         250-mgcapsul
                                                                           es                2* mgeverythree $6.99per
                                                                200-mgtableu                 hoursp.
                                                                                                   nn.           box of40
    Di phenWdramine Overthecounter Antihim mine                 25-and50-mgcapsules          50mgatbedtime       $3.49per
    (e.g.
        ,Benadryl)                                              50-mgcapsule.Iiqui
                                                                                 d-filled    p.r-n.              boxof48
                                                                25-and 50-mg tabl
                                                                                ets
    Armodlnil        PrescriptiononY      Amphemmi ne-          50-,I50-.and25Gmgtablets l50mgdailyt             $72.99for
    (Ntl
       vi#l
          )          brandavail able      relatedCNS                                                             10days
                     CN                   stimuhnt
     CIV =Sche tgeIV contm ledsulwnare:CN&= centralnerw ussptem;p.cn.=asneeded.
     *R-      te asthe '-n-ranount6rIQdo oftheflrstt  abletstrengthli
                                                                    stedinthetableforprescription-onl
                                                                                                    yproducu.
     1Tle 5- *---Istofnm nlyusedindlnlcaltri
                                           alx
     tY 3Y i   e trial&%*>*rje % x tFM v   .> roe forj
                                                     etIM ltd!etimeofpubli
                                                                         catlom
      Ixtafrom D       com.        28.20I1.M

   ofitsappEcaEom n e FDA'SIatestr- nsereiterated com              canevaluatepahents'neu lsandl-    o dOK prelm h'ons
   cerns tlzathad been raised in M arch 2010 aboutusing            and nutmveuGcalsoradvigepadentsto consulttheirprimaa
   arrrw lafzlilforks
                    te .Attheh'nvNleFDAhl quesuonedthe             care physidan aboutavailable pree ptionmnly producta
   robuA essofCephalon'sstudydata-                                 W henmnkingar- mmendation.thepharm adsto ouldcon-
                                                                   ëdercxhsklxsrauœ frlxzprodllctsareusualkconkdee lH
   foc tesleN                                                      exx nsiveth% pree ptionalterneiveslseeTable1).-
     JG L'lgisaslep dixrdercommon to travelersofallage               Finally,thepbnrmadstshottldpromotel eux ofnon-drug
   v oups.n edisorderiscaue byrapidtravelacro% muluple             therapy and review the traveler'
                                                                                                  s medicauon history Y fore
   timezonex inwhichtbedrcadiansystem isnotabletoadjust            recommening aspeciscpharmacotheraœ uEcagent.
   totherapidshiftintimezones.n esle ofresynchroniza-
   tionofn'
          nodianrhythmstothenewthnezzmedex ndsonmul-               REFERENCE:
   Gplefadors,includingthenumo rofzonescro- d,thedi-                 1.American Academy ofSleep Medicine.Circadian Rkythm
                                                                       .* e>fe prdea.Darien,Ill.:ztyB.Availabl
                                                                                                             eatwww.
                                                                                                                   aasnmeLorg/
   rectionoftravel,andtheY eler'
                               sabilitytoadapttothenew
                                                                       ltemmrc.es/Fklxshcxets/cl
                                                                                               r D.pc AccessedMay 1.2010.
   location.Fadorsexacerbatingpt1* sm ptomsincludesleep             2.Davidstm AI,> llN MT.Dani  elJ,eta1.Chroniclet1= incveases
   deprivation,prolonged uncom fortable sitNng posi
                                                  tions,air           mortalityinagedmice.CurrBiol2e ;16(21)* 1G.    R916.
   qualityandpressure,stre% ,andexcessivecaffeineandalcœ            3.KOD R PuklrnlnE.AuvinenA Breast(IncerriskamongRnnish
   holintake.Jet-lagged tnvelersmayexx rience disturbed               cabin attendants:A nested case-controlstudy.OccM> Envirox
   sleqxdaytimefatigue,v rx rformanceinm entaland phy-                A!:4f2(X15:62(7):488 493.
   icaltao sdgvtr- e alero ess,andheadacbe.                         4.DuW ovkhML MarkowskaM .Fune onalM'        rlandM+2melm
                                                                         toninrecet
                                                                                  ptorsinmnmmxll Rvvtmcd.e2(f5927(2):101-110.
     A widean'
             ay ofIree ption andover-th- ounter(OTC)                5.G rnard& GflRm D.Cajavœ B,eta1.Synclvonizati  ore duced
   prtductshave='- thef= sofstudyinthemane ementof                    rhythmidty ofcinodinn o='lhtorsin the suprach'
                                                                                                                   mRmatic nu-
   ktW .n - e nh'e e udev tm- .- lxdne ,> 1a-                         deus.PU SCO-P%W BG M 7;3(4):G tApril13.> 7.on%e).
   tonin receptor analogues.nonrbenzodiazepine hypnotica,             Avazableatw w.nelz.nlm.nël.
                                                                                                gov/fxnc/ale .kws& Mclc lx /
   caffeine.diphenhydx ine.and CNS stim ulant,   ssuch ms             lxlf/xbko       e andw- ploa mpblotorg/ardcle/lnfo:
                                                                      doi/lo.lrle urnate k-         ArxYx'-d
                                                                                                          ' May7.D10.
   xrmewu6n;l         'ngontheindividualm tienfssleee wake
                      l                                             & Toh KL M sice enœ ree w onrimxdianrhythm bioloa and
   cycle and otherfaetors,phxrmadsts can aid patients in              cirradi
                                                                            ansleepdiwrdea AxxA# MG g-ppo- * 7(8):
   Al.e inganappropriatefrenlmentn eIlatienfsR htAhed-              7.1- N ,Emensm leflerBJ,eta1.Mehtonin entnunsfree-
   u%,p1r1x8% ofG el.phy?calcondition,and individualro                runniagblindlxxe n- rlc toa/ > kfe               .lmnx
   sfxmœ totrea- ntallphyimportantroles.n ephlrnudst                  tm e.fânl  xe lfxêY ;22(O:1œ> l1(*.

   & 4 PAT..- a14.e x - 4
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 23 of
                                      159



                                              jetIxg*
                                                    .Eurantand PotentialTherapies
                                             & SrinivaunvtSx nceDW,Pandi-penlmalSR etatletlag:'lher-
                                                alxuticuse olmelatoninand x ssibleappllcation ofmelatonin
                                                analogs.Tm etilee
                                                                dle dœ > 6:17-% .
                                             9.ParryBL Jetlag Minlmillngitseffectsw1t11dinicallytimed
                                                brkhtk htandmelatonina&nwistaûon.lMolMicrit4 Bioteck-
                                                x@l2(K1
                                                      2;4(5):4A .
                                                                4V .
                                             10.TakabashiX v ulr1M.ItohH.d a1.Melatoninalleviateskt1
                                                                                                   <
                                                sm ptomscattredbyanllmouremstwardflightJN-e illryClin
                                                NexraW 2œ 2;562
                                                              301-302.
                                            11.PetrieK,Conagl enJMn ompsonLeta1.Effed ofmelatoninon
                                               jet1agafterlong1a111fLètL6.BrMed11982298:705-707.
                                            12.ClausH tB,BrunJ.DaddM,etal.Mehtoninandktlag:Con-
                                               M uatoryresultusingasimpvedprotocot.BiolW ckiatn 1992;
                                               32:705-711.
                                            13.Iino& SilvyS,CondorelliI.etal.Melatoninandjet1V :Treat-
                                               mentschedule.Bioln ràfufry1993;
                                                                             34:* 7.
                                            14.CzeislerCA Commentm' y:Evidence formelatonin asareirt'
                                                                                                    a-
                                                dianphmse-shi
                                                            flingagent.lBiol'7I
                                                                              > m 1997;12:61M 23.
                                            15.Arendtl.letlc andshiftwork:(zl.n erapeutk useofmelatonin.
                                               JRS/cMP  .d1999: 4:402-405.
                                            16.RNmelA MelatoninandJetlag.EUrJM G #- 190 ;   4:385-388.
                                            17.EdwardsBJ,A'kinsonG WaterhouseA eta1.Useofmelatonin
                                               inrecovet'
                                                        yfromjetlagfollowinganeastwardëghtacross10time
                                                zones.Ergoxomia 2* 943:1501-1513.
                                            18.BeaumontMpBatejatD,PierardC,eta1.Caff     ei
                                                                                          neormelatonin
                                               effcxi
                                                    .sonsleepandsltw inessafterrdpideastwardtmnsmeridian
                                               travel.7z//ln pf4l2* 4996:50-58.
                                            19.BurgessHJ,CrowleySJ,Gu daCJ.eta1.M flightadjustmentto
                                               eastwardA vel:3daysofadvandngsleepwithandwithoutmurn-
                                               ingbrightlight./Biof#k> f< 2(/)3;18:
                                                                                  318-328.
                                            20.EmstmanCI,G.  %>.
                                                               rInCJ.BurgesslU,eta1.Advanclng circadi
                                                                                                    an
                                               rhytbmsbeforeeastwardilglm A strater topreventorreduœ
                                               iet1ag.&::#2* 5;
                                                              28:33.
                                                                   44.
                                            21.Nicholson AN.Sleep and i
                                                                      ntercnnti
                                                                              nentalllights.Trav6lN ezf
                                               ln#ctDfs2e ;  4:336-3.
                                                                    39.
                                            22.Arendtl,Alshous,M,MarksMM eviati   onofjetlagbymelatonin:
                                               Prellminary resultsofcontrolled double-
                                                                                     blînd t'ial.By M M .;
                                               1986;292:1170.
                                            23.HerxheimerA Petri  eKl.Melatoninfortheprevenuonandtreab
                                               mentofJetlag.CotkmxeD/A teSptRev> 2(2):         CDœ 1520.
                                            24.ArendtJ,Rqiaratnam M W Melatnninand i   tsagonisl:An up-
                                               date.BrJJN-w:lfclq2M ;193:267-269.
                                            25.ZzeePC.Wang-WeigandS.WrightKIletal.Effedsofrmnelteon
                                               on insomniasm ptomsinducedbyrapE   d,eastwardM vel.%e@
                                               :/8 2010911:
                                                          525-533.
                                            26.Rajaramam SMK Polm erousMH,FisberDM,etal.G ndomiz.      fvl
                                               controlledtri
                                                           alsofthemelatöni  nagonisttasimelteon(VEC 162)
                                               fortransientinsomniaaftersleep timeshift Two ra  'ndomized
                                               controliedmulticentretzials.Lancet2* ;373:482-491.
                                            27.BrownGM,Pandi-perumalSft'
                                                                       rrakhtl,CardinaliD.Mel
                                                                                            atonin
                                               anditsrelevancetojetlag.TravelMedlnfedDis2* . #,7:6* 1.
                                            28.JamiesonAO.ZammitGK,Rosenberg RS,etal.Zolpidem ro
                                               ducesthesleepdisturbanceofJetlag.SleepM:#2(X)1;2:423-430.
                                            29.KerK,EdwardsPJ,Felh LM,eta1.Caffeinefortheprevendon
                                               ofinjuri
                                                      osanderrorsinSIAi
                                                                      I:
                                                                       tworkers.CochmneDa/wâzu:SystRev
                                               2010;12(5):CD% 508.
                                            30.MerardC.l'
                                                        kuumontM,EnslenM .etal.Resynchron-   lat'
                                                                                                ionof
                                               kormonalrhythmsafteraneastbound fliglltinhumxns:Effeds
                                               ofslow-releasecaffelneandmelatonim EurJApplJW>*l2œ1:
                                               &5(1-2):144-1K .
                                            31.Nuviglllm noda4nllltablets.productinformati
                                                                                         on.Frazec Ik:
                                               Cephalon.lnccD 10.
                                            32.RoxnergK M ganK rl  ll
                                                                    erN :eta1.Aplu- 3.doubloblinl
                                               = *m'   l> ,#o * % ne A # dn= M n;n'   11*rG-
                                               sleepinessa- iatedw1t11At1ag disorder.MayoClfx & @r
                                               1
                                               *109K5(7):
                                            33.CephalondropsbidforFDAax rovalofkt-lAgdrug.n e% ll
                                               Streetlou- kIleœmOrZl,K 10.
                                        IM.A
                                        j  Dc
                                            rl
                                             zgpit
                                                 xFi
                                                   e
                                                   n
                                                   b
                                                   qr
                                                    u
                                                    t-
                                                     i
                                                     l
                                                     yAa
                                                       vae
                                                         l
                                                         N
                                                         ab1
                                                           l
                                                           e
                                                           1a
                                                            Dth
                                                              10
                                                               t
                                                               k.
                                                                l
                                                                *
                                                                :
                                                                // 're.
                                                                      com/#urmxc
                                                                               y
                                        l

                                                                     MlI.% x..4. e 1zol.IIT.231
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 24 of
                                      159




                         EX H IB IT 7
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 25 of
                                      159




      @ !eluo'
             rcREosx.rlAus                                                                                                  .
                                                                                                                             .

                                                                       m e rl
                                                                            *ca n                            e *            <y.
                                                                                                                              x
                                                                                                             lrllnes
                                                        @ g op k!.p.t
                                                      @ QgA j.
                                                             ficatio
                                                                   ..-n
                                                                      -s
                                                           * O &A
)                                                      *    ContactUs
                                                  . secom mendations           -

                                                      *
                                                      -    lqm .
                                                           .   c kq.Rtn    -       -   -   . -   -   -   -    - -   -   -        -   .- -

     Qualifications
     Description
     AtAmerican,wefre morethanjustanairline. We're a globalcompany committed to driving change and innovation inan
     ev
     somolving industry.Ourbusinessallowsustoconnectpeople from differentcultures and com munities around the world
     foundething ourmore than 100,000 empl      oyeestake greatpride in every day. W ith a com petitive networkand strong
     people
           atwionho,Amer
                     wanti
                          can i
                          t
                               s continui
                                        ng to build on the momentum ofourmerger     with US Airways,and we are looking for
                           o be partofsomething great- the new Am erican
     Simply put,we're Iooking forthe best!                                 .
     Safe,professional,skill   ed - when you think ofAmerican Airlines pilots, those are the qualities thatim mediately come to
     mi
     ai nd.
       rplanAn
             e...dit
                   atAmerican,we undeetand thatbeing a pilotisabout more thanjustthe technicalaspectofflying an
                    's al
                        so aboutthe joy offlying and the thrillofadventure
     Butit'smorethanjustfl    ying skills.Ourpilotsare notonlyIeaderson  . theaircraft- y're also Ieadeo in ouroperation.
    Tha trequires a specialtype ofpecon, someone who can anticipate a need, developthe
    player                                                                                a plan and draw a1Ithe necessary
           s togetherto make ithappen.
    W het her you're r eady to be hir
    than w hatwe do... it'swho we areed no  w or j
                                                 u stfi
                                                      guri
                                                         ng outwhere you  wan  tto  l
                                                                                    and,l
                                                                                        ookto American because flying is more
                                         .
    W e are looking forgreatpeople thatcan:
           Seta high standard forprovi     ding ourcustomerssafe and reliable travel
           Handl
           Workeinda wide variety ofsituations while working with otherteam mem bersand ourcustom ers
                     ependently oras partofa team with Iimited supervision
           Ensure the safety and comfortofourcustom ers
           Provide leadel -ship by responding to a variety ofemergency and non-em ergency sàtuations
    '      W ork in climatesand locationsacrossthe globe and work variable shi    fts
    Qualifications
    Here isw hati  ttakes to be a successfulpilotatAmerican:
           Excell entcommunication skills and quick and accurate decision making
           Close attention to detail
           Minim um age of23
           Ab
           M ility to work varying hours ofthe day orni
                                                      ght,on weekends and holidays
             ustbe abletosecureappropriateairportauthorityand/orCustomssecuri    ty badges
           FulfillmentofFAA criminalbackground checks
           Ability to Iearn and work with PEDS
           Distance vision corrected to 20/20 and nearvision corrected to 20/40 orbetterin each eye
           CurrentUnrestrictedAirlineTransportPilot(ATP)rating (multi-engine)
           Valid FCC Restricted RadioTelephone Operatorpermi    t
          Valid FirstCl ass MedicalCertificate
           Flighttim e in accordance w ith aIIFAA requirem ents
          Mustbe ableto fl   uently speak and understand Engli sh
          Musthave the rightto work in the Uni    ted States
          Additi onally,we require a!1ofourpilot.sto have a valid passportand documentation allowing forentry into
          the Uni ted States afteran internati onalflight.
    Ifyio
    onl nu
         eare
          profi
              in
               leterestedinjoi
                             ningourteam,pleasemakesuretocompleteanonlinejrofile.
                , you do notneed to take any furtheraction otherthan keeping yourlnformatl   fyou already completed an
                                                                                            ion updated. If,however you
    woul
       d Iike to withdraw yourapplication, you can do so by cli
                                                              cking on the Profile Sum mary page and selecting the Dr,af
                                                                                                                       t
    Mode button -yourprofile willthen be invisible.


                      Am erican Airlines is an EqualOpportunity Em ployer/Disabled/vets
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 26 of
                                      159




                         EX H IB IT 8
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 27 of
                                                                                *
                                      159




                   U.S.DEPARTQ ENT OFTRANSPORTATION
                  O FFIC E O F IN SPECTO R G EN ERA L
                                     #




                   FAA Has N pt Fully Addressed Safety
                    Concerns Regarding the A m erican
                           A irlines Flight Test Program




 *. .       . z   j âjlj
        I   I 1
      Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 28 of
'
                                            159


                          #       :       *      .*          .i


                                                                                                                  '
                      o
                      #

     FAA Has N ot Fully A ddressed Safety Concerns Regarding the
     A m e rican A irlin es Flig ht Te st P ro g ram
     Self-initiated
     FederalAviation Administration lAV2018060 IJuly 10,2018



     W hatW e Looked At
     Federalregulations require U.S. aircarriersto verifythe airworthinessofaircraftfollowing major
     repairsorm aintenance.To pedorm these maintenance checks, Am erican Airlines(AA),established a '
     flighttestprogram .In February 2017, Allie: PilotsAssociation (APA)- w hich representsAA'spilots-
     contacted usaboutm ultiple safety issuesatthe AA flighttestprogram , including the use of
     unqualified pilots.APA stated thatconcernsplaced in an earlierIetterto the FederalAviation
     Administration(FAA)had remained 'largelyunaddressedforover18 months''W e initiated an auditto
                                                                                          .

     assessthe effecti
                     venessofFAA'Sactionsin response to safetyconcernsabouttheAA flighttest                       '
     program.Specifically,weexamined how (1)FAA'soversightofficeforAmericanAirlinesaddressed
    concernsabouttheflighttestprogram and (2)theAgency processed and responded to alettertoth!
     FederalAviation Adm inistratorquestioning ê
                                               the integrity ofFAA'Soversightofthe flighttestprogram .

    W hatW e Found
    FAA'SoversightofficeforAmericanAirlines'Iacked objectivity initsreview.W hileFAA requires                 ,
    inspectorsto provide im partialtreatment, tdeinspectorinthiscase seemsto have been'affected by
    hisrelationship with AA personneland the 28yearshe spentworking with the carrier. W hile the '
    Agency hasa toolforassessing itsrelationshipswith carriers, the tooldid notaccountforthese risk
    factors.In addition,the Agency used a 'bestguess''method to determ ine who should respond to
    APA'Swritten allegations,and ultimately routed the letterbackto thetargetofthe com plaintfor
    response.Due to a Iack ofoversightguidance,FAA also provided valying responsesto APA and OIG
    regarding the requirementsforthe flighttestprogram . Asa result,APA received neithera
    com prehensive noran accurate response to itsconcerns.
    O urRetom m endations                                                                           ,

    FAA concurred with ourseven recom m endâtionsto im prove itsoversightofthe flightyestprogram ,
    aswellasitsabilityto respond to safety concerns.                                               '




    AIIOlG auditreportsare avail
                               able on ourwebsi
                                              teatwww.oig.dotgov.
    Forinquiriesaboutthisreport pleasecontactourOffice ofLegal, Legislative,and ExternalAffairsat(202)366-8751.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 29 of
                                      159




    Contents
             M em orandum                                                             1
             Results in Brief

             Background                                                               4
             FAA'SLocalOversightOffice Did NotAddress ConcernsAboutthe AA
                FlightTestProgram

             Issues Broughtto the FederalAviation Adm inistrator'sAttention Remain
                 Unresolved                                                           8
         *
             Conclusion                                                              10
             Recomm endations

         Agency Com mentsand OIG Response                                            11
         ExhibitA.Scope and M ethodology                                             12
         ExhibitB.O rganizationsVisited orContacted                                  13

         ExhibitC.ListofAcronyms                                                     14

         ExhibitD.MajorContributorstoThisReport
         Appendix.Agency Com m ents                                                  16




   AV20$8060
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 30 of
                                      159




               U.S.DEPARTMENTOFTM NSPORTATION
               OFFICE OF INSPECTOR GENERAL




    M em orandum
    Date:-          July 10,2018
    Subject:        FAA Has NotFully Addressed Safety ConcernsRegarding the Am erican Airlines
                    FlightTestProgram IReportNo.AV2018060
                    M atthew E.Ham pton
    From:           FederalAvi
                             ati
                               onAdmini
                                      strator
                    AssistantInspectorGeneralforAviation Audits .  4.  .

    To:


                    FederalregulationsrequireLJ.S.aircarrierstoverifytheairworthinessofaircrak
                    followingmajorrepairkormaintenance.lToaccomplishthis,AmericanAirlines
                    (AA),established aflighttestprogram to perform these maintenancechecks In  .

                    February2017,theAllied PilotsAssociation(APA) whichrepresentsAA';  s
                    pilots contacted theOffice ofInspectorGeneral(OIG), concerned about
                   m ul
                      tiple safety issues pertaining to the flighttestprogram , including AA's use of
                   unqualified pilots and a culture ofsuppressing safety com plaints. The association
                   previouslycontacted theFederalAviationAdministration (FAA)butstated its
                   concernshad remained 'Ia/gelyunaddressed forover18 months'W e obtained
                                                                                    .

                   sufficientevidence during a prelim inary meeting with APA and from ourreview of
                   docum entation to initiatè an audi
                                                    tto exam ine these concerns in greaterdetail.
                   OurobjectivewastoassesstheeffectivenessofFAA'sactionsinresponseto
                   safety concernsaboutthe AA flighttestprogram . Specifically,we exam ined how
                   (1)FAA'SCertificate ManagementOffice (referred to asthe oversightoffice in this
                   report)addressed concernsabouttheflighttestprogram and (2)theAgency
                   processed and responded to a Ietterto the FederalAviation Administrator
                   questioning the integrity ofFAA'S oversightofthe flighttestprogram .
                   W e conducted thisauditin accordance w i
                                                .         th generally accepted Government
                   auditing standards.ExhibitA detailsourscope and m ethodology. ExhibitB lists
                   the entitieswe visited'orcontacted.
                   W e appreciate the courtesiesand cooperation ofDepartm entofTransportation
                   representativesduring this audi
                                                 t.Ifyou have any questions concerning this


   lTitle 14,CodeofFederalRegulations(CFR)591.
                                             407(b).



   AV2018060
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 31 of
                                      159




               report please callmeat(202)366-0500,orTina Nysted, Program Director,at
               (404)562-3770.
               cc:   The Secretary
                     DOT AuditLiaison,M -1
                     FAA AuditLiaison,AAE-100




   AV2018060
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 32 of
                                      159




    Resg Its 1n Brief
               FAA 'S Iocaloversight office did notaddress concerns about
               the AA FlightTest Program .

               FAA'SoversightofficeforAmericanAirlineslackedobjectivityinitsreview anddid
               notrespond to concernsaboutunqualified pilotsand unsafe conditions during
               m aintenance verificatipn flights.FAA,in Iine with Governm entwide standards,
               requires inspectors'to provide im partialtreatm entand avoid actionsthatm ay
               create an appearance ofpreferentialtreatment.However,the inspector's
               oversightrole in thiscase appearsto have been affected by his relationship w ith
               the head ofthe AA fli ghttestprogram and the Iength oftim e 28 years he
               perform ed oversightofAm erican Airlines.ThispotentialIossofim partiality is
               particularl
                         y troubling considering the scope ofhis responsibilities, including
               oversightofvoluntary safety programs,pilottraining, and safety m anagement
               systems.Additionally,asth:onl    y inspectoroverseeing theflighttestprogram,he
               becam e a single pointoffailure forFAA.A new supervisoridentified possible
               objectivityissuesandrecommendedtemporarilyreassigningtheinspector.
               However,Agency officialsdid notconsiderthe requesta priority and took nearly
               4 monthsto reassign'  the individual. Additionally,FAA developed an evaluation
               toolthat pulls data fröm multiple sourcesto assess its collaborative relationships
               with aircarriers.However,thattooldoesnotaccountforrisk factorssuch asnon-
               routine operations(e.g.,Tlighttest)orthe Iengthoftimeinspectorshavê been
               assigned to a carrier.Furtherm ore,the FAA oversightoffice lackscontrolsto
               ensure com plaintsare properly addressed.Nei therthe inspectornoroffice
               m anagers com plied with FAA'S requirem entsforprocessing com plaintsor
               provided a response to APA directly addressing the underlying issuesthat
               prom pted the com plaints.Asa result,APA elevated itsconcernsto the Federal
               Aviation Adm inistrator.
                                        ê

               Issues brough'to the FederalAviation Adm inistrator's
               attention rem ain unresolved.
               According to APA,the airline's m anagersand an FAA inspectorwarned AA's
               pilots thatcom plaints could resultin penalties and perhapsthe end ofthe
               program.FAA,however,did notview these commentsasa safety concern or
               consultthe Agency's Office ofAudi   tand Evaluation group, which wasspecifically
               established to address com plaints.Instead, the Agency used a ''bestguess''
               m ethod,which lacked cri teria foridenti
                                                      fying safety issues, to determ ine who
               should respond to APA'Sw ritten allegations. The Ietterwasrouted through FAA
               Headquarters,then ultimately back to the targetofthe com plaint, the FAA
               oversightoffice.Significantly,no one atFAA realized the Agency had not
               addressed APA'Sallegation thatthe oversightoffice wasworking with airline
               officialsto suppresspilotsafety concerns. In addition,representatives in the


   AV2018060                                                                                  3
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 33 of
                                      159




                oversightoffice asked the cprrierto respond'to m any ofAPA'S concernsand
                ultim ately included those responsesin the Agency's lettersigned by the
                Adm inistrator.
                FAA also provided varying responsesto APA and OIG regarding the requirem ents
                forthe flighttest program- such aswhetherornotthe carrierm ustcom ply with
                established program s- due to a lack ofoversightguidance. Asa result,APA did
                notreceive a com prehensive oraccurate response. Afterwe discussed our
                findings with FAA officials, the Agency com pleted an independentassessmentof
                the program in October2017 thatverified m any ofAPA'Sconcerns. However,
                FAA' S oversightoffice hasnotprovided an updated response to APA orworked
                with the Agency'spolicy officialsto clarify oversightresponsibilitiesand develop
                corrective actions.
               W e m ade seven recom m endationsto help FAA im prove its oversightofand
               address safety concernsaboutthe flighttestprogram .



    Background
               The IocalFAA oversightoffice forAmerican Airlines, based in Irving,TX,is
               responsible foroverseeing AA's m aintenance programs and flightoperations,
               including the flighttejtprogram Approxim a'
                                                .             tely 100 inspectors and m anagers
               within thisoffice are responsible forcertificating, surveilling,and inspecting the
               airline,which perform snearly 2.5 m illion domestic and internationaîfiights each
               yearusing m ore than 1,000 aircrafl and 12 differentfleettypes.

               Aircarrierstypicallyflyaircrafttotestperformanceaftermajorrepairsor'
               maintenance have been com pleted. W hilethese flightsare notperforfned with
               passengersorcargo onboard,itis im portantthatcarriers im plem entprocedures
               to ensure the flightsare operated safely. On December22,1996,three
               crew mem bers and three technicianswere killed w hen an Airborne Express DC-8
               crashed during such a flight w hich aimed to verify thatrecent m aintenance and
               m odifications had not'changed how the aircraftoperated. Following its
               investigationofthecrash,theNationalTransportationSafetyBoard madeaseries
               ofrecom m endationsto FAA, including to establish guidance foraircarriers
               pe/orm ing non-routine operations, such asevaluation flights,and conduct
               appropriate surveillance ofthese program s.

               Asaresult,FAA issued itsNon-Routine FlightOperations(NRFO)guidance in
               August2002(updated May 2008),which recommended thatcarriersupdate
                manualsand develop training,reviewed and accepted by FAA, so thateach NRFO
               is conducted with proceduresconsistentwith safe flight. W hile these actionsare
               notrequired,Am erican Airlinesused the recom m endationsto develop itsflight


   AV2018060                                                                                    4
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 34 of
                                      159




                    testprogram and train approxim ately 20 pilots to perform certain NRFO , such as
                    maintenance veri
                                   fication flightsand flying dam aged aircraftto a repairfacility.



    FAA'S LocalO versight O ffice D id N ot Address
    Concerns A bout the AA Flight Test Program
                    FAA staffoverseeingAmericanAirlinesIackedobjectivityanddidnotfollow the
                    Agency'sguidance foraddressing com plaintswhen they received APA'S Ietter.
                    Specifically,the inspector,who had developed a personalrelationship with the
                    head ofthe AA flighttestprogram ,did notprqperly investigate safety
                    com plaînts.


                FA A 'S Review of Com plaints A bout the
                Flight Test Program Lacked Objectivity
                    The FAA inspectorassigned to investigate the com plainthad conversationswith
                    the head ofthe AA flighttestprogram about''problem pilotsp''a reference to
                    pilotswhofiledcomplaints.Ratherthanobjectivelyreview thebasisfortheir
                   com plaints,ascalled forin FAA guidance, the inspectorrequested and received
                   information from Am erican Airlinesthatcould have been used to discreditthe
                   pilotsw ho voiced concerns.Forexam ple, the AA m anagersaid ofone ofthe
                   pilots,l'he seem s m ore interested in Iitigating hisway through Iife atAA versus
                   doing work.''
                   Governm entwide and FAA'sethicalstandardszrequire inspectorsto act
                   im partially and to avoid the appearance ofpreferentialtreatm entw hen they
                   perform theirofficialduties.However,the inspectorin thiscase had developed a
                   personalrelationship with the head ofthe AA flighttestprogram , w hich created
                   the appearance ofdim inished im partiality. Forexample,he m ade plans,using his
                   Governm ent-issued computerand em ailaccount, to travelabroad with the head
                   ofthe program and introduce him to the inspector'sfam ily. The potentialim pact
                   ofthe inspector'sappareptlack ofim partialityw ascom pounded by the Iarge
                   scope ofaircarrierprogram sforw hich he was responsible. M anagersatthe FAA
                   oversightoffice did notrecognize the extentofhis relationship with a senior
                   airline em ployee orits potentialim pacton hisoversightactivities.



   25CFR j2635.101l'Basicobligation ofpublic service.''EthicatConductandFinancialDisdosure(FAA Order3750.7A).



   AV2018060                                                                                               5
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 35 of
                                      159




                   W hen we interviewed the inspectoraboutthe flighttestprogram ,he displayed
                   Iittle knowledge ofitbeyond describing how greatitwas.Insteadphe stated that
                   a few pilotshad been causing problemsfor15yearsand advised usto 'talkto
                   the experts.''Then,withoutourknowledge,he setup a meeting with us and
                   airline officials whom he called the 'kingsofthe airline.'Furthermore,during an
                   interview about potentialinspectorim partiality,an FAA flightoperationsfrontline
                   m anagerreferred to the AA flighttestm anageras 'perfect'and someone w ho
                   ''could do no wrong,''and to the airline as 'golden.''These com mentsraise
                   concernsaboutthe lackofobjectivityatthisFAA office.
                   In Septem ber2016,a new supervisorwasassigned to the office and determ ined
                   thatthe inspectorwas notpedorm ing hisoversightfunctions properly and
                   objectively.Theinspectorhadworkedtherefor28yearsandwasinvolved in
                   m any areas beyond the flighttestprogram . Forexam ple,he was involved in
                   hotline complaints,m ultiple AA voluntary safety programs,and oversightofthe
                   carrier'ssafety managem entsystem ,which is used to identify and m itigate safety
                   risksacrossthe airline.However,asthe onl   y inspectoroverseeing the flighttest
                   program,he becam e a single pointoffailure forFAA.The supervisorreassigned
                   oversightoftwo programsto otherstaff,butdid notadjustthe inspector'srole in
                   the carrier'ssafety programs orthe flighttestgroup.In M arch 2017,the
                   supervisorraised concernsaboutthe inspector's role and possible Iack of
                   objectivitywithIocaland'regionalofficemanagers.However,theregionaloffice
                   did notsee the issue asa priority and took nearly 4 m onthsto reassign the
                   inspector.

                   Thesupervisor'sconcernsregardingdiminishedobjectivityandtheIackof
                   supportfrom the regionaloffice are sim ilarto those we highlighted in our2008
                   review ofFAA'soversightoffice forSouthwestAirlines.3In response to our
                   recom m endation,FAA developed a tool4to assess collaborative relationships
                   between its oversightoffices and assigned carriers;itutili
                                                                            zesdata from m ul
                                                                                            tiple
                   Agency sourcesto identify anom aliesin inspectorperform ance.However,the
                   tooldoesnotincorporate riskfactorssuchasnon-routine operations(e.g.,
                   maintenanceverification flights)orthe Iength oftime aninspectorhasbeen
                   assigned to a carrier key factors in this review .As a result,FAA cannotbe certain
                   ofthetool'sability to detectissues atotheroversightoffices.
                   FAA em phasizesthe im portance ofa strong safety culture within the Agency and
                   the industry.Guidance forFAA'S Safety M anagementSystem- one ofthe
                   program sthe inspectorwasresponsible foroverseeing- identifies some



    3Review ofFM ' sO fetyOversightofAirlinesandUseofRegul
                                                         atoryPartnershipPrograms(OIG ReportNo. AV-2008-
    057),June30,2008.OIG reportsareavailabl  eonourwebsi
                                                       te:https://www.
                                                                     ôig,dot.gov/.                '
    4Certificate ManagementDataEvaluationProcess(CMDEP).



    AV2018060                                                                                              6

           *
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 36 of
                                      159




                     characteristicsofa posi
                                           tive safety culture asvaluing individuals'opinions,
                     encouraging personnelto identify safety threats,providing a non-punitive
                     environmentforreporting safety concerns,and displaying a willingnessto
                     recognize when basic assum ptions should be challenged and changes are
                     warranted.Because m anagementdid notrecogni      ze orm itigatethreatsto
                     diminishedstaffobjectivity,theFAAoversightoffice'sabilitytopromotesafety .
                     and adequatel
                                 y respond to com plaintswascom prom ised.
                                                                    .




                FAA Staff Did N ot Follow Agency
                G uidance W hen A ddressing Com plaints
                A bout the Flight Test Program
                     FAA'S oversightoffice staffdid notaddressAPA'S concernssaboutunqualified
                    pilotsand unsafe conditionsduring m aintenance verification flights, Nationaland
                    localFAA guidance6provide instructionsand tim efram esforprocessing
                    com plaints.In addition,the oversightoffice's com plaintcoordinatorsent
                    num erousem ails rem inding staffaboutspecific requirem entsforhandling
                    com plaints.However,the office Iacked an effective controlto ensure
                    com plainantswere contacted,investigationswere docum ented, and com plaints
                    were resolved.Asa result,FAA did notrespond to APA'Squestionsabouthow
                    pilotsare trained to conductflighttestsand whethermaintenance verification
                    flightscan be perform ed on dam aged aircraft.
                    The oversightöffice developed Iocalguidance stating thatan inspectorshould
                    contactthe com plainantto acknow ledge receiptand obtain any additional
                    information.Instead ofcontacting APA,the inspectorprovided airline
                    managem entofficialswith inform ation aboutthe com plaintand the individual
                    w ho had signed it.Lessthan a m onth afterthe inspectornotified the airline, AA
                    m anagem entheld a meeting with aIIflighttestpilotsto addressthe ''Ievelof
                    noise.''Pilotswere told they ''m uststay offthe radar,''which APA interpreted as
                    m eaning the flighttestprogram would be shutdown ifthe com plaints continued.
                    Priorto the m eeting,the inspectornotified airline m anagem entvia emailthat
                    FAA'S position wasthatthe flighttestprogram operated safely and
                    professionall
                                y,andasked them io 'lead me intherightdirection.'Furthermore,
                    the Iocalguidance givesthe assigned FAA inspector2 daysto contactthe
                    com plainant.In thiscase,however,the inspectorwaited m ore than 2 m onths and
                    then asked the airline to setup a m eeting forhim and the com plainant a


    5APA'Sspeci
              ficcom plaints/concernswereextremelytechnicalin nature;assuch,we have sum marized them here.
    6Ri
      ghtStandardsInformationManagementSystem (FAA Order8900.1),volume7,chapter5,section1.AviationSafety
    QualityManagementSystem (AFS-SW -21-403-O2),''
                                                 Complaints.''



   AXXXXXXXX                                                                                                 7
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 37 of
                                      159




                 processtypically used forpil  oys underFAA investigation. Although APA asked the
                 inspectorm ultiple tim es to clarify the purpose ofthe m eeting and state whether
                 the individualwasunderinvestigation, the inspectordid notrespond and the
                                                                                       ,
                 m eeting neveroccurred.
                  In addition,the inspectordid notdocum entany ofthe work he perform ed to
                  investigate the APA com plaint. The guidance requires inspectorsto docum ent
                  com plaint-related work in FAA'S surveillance tracking system . Instead,w hen FAA'S
                  new assistantm anagerforthe oversightoffice asked foran update, the inspector
                 sentan emailstating he had traveled to the flighttestcenterto investigate the
                 concerns.According to travelrecords, he only visited the flighttestcenteronce
                 forapproxim ately 4 hours. The inspectorreported thatduring thistim e he
                 attended a m eeting regarding flighttestprogram safety reports, and reviewed
                 t
                 Ihe carrier'spilottraining program and the specificqualifications m aintained in at
                  eastthree differentsystem sforthe flighttestpilots. Itwould be extremely
                 difficult,ifnotim possible, to adequately perform these tasksin a4-hourperiod
                                                                                                  .


                Finally,FAA Order8900.1 statesthatFlightStandards personnelshould attem pt
                to provide a finalw ritten response w i
                                                      thin 10 businessdaysfrom the tim e of
                receipt.The Agency received APA'S com plaintin Decem ber2015. However,the
                i
                 nspectordid notreview any docum entation untilApril2016, and the FAA
                oversightoffice did notrespond to the com plaint. Due to the Iack ofa response
                in July 2016, APA w rote to the FederalAviation Adm inistratoraboutthe Agency',
                                                                                              s
                oversightoftheAA flighttestprogram .



   Issues Broughtto the FederalAviation
   Adm inistrator's Attentip n Rem ain Unresolved
                FAA
               di d m issed key safety concernsAPA raised in itsIetterto the Adm inistratorand
                   notconsulttheAuditand Evaluation group aboutthe Agency's response
               Instead,the Ietterwas routed to severaloffices before itwa                   .
                                                                          s returned to the FAA
               oversightoffice- the qpecific targetofthe com plaint.
               W hile APA stated that''both the CM O (Certificate ManagementOfficejand
               Am erican Airlines m anagerswarned thatadditional'com plaints'and 'noise'fr
               ASAP (Aviation SafetyA                                                 om
                                     ction Programlreportswould possiblyresultinpenalties
               ...up to and including abandonm entofthe program ,''FAA FlightStandards
               m anagers atthe FAA oversightoffice and Headquartersdid notrecognize this as
               a safety concern.W hen we discussed the allegation with FAA'sAuditand
               Evaluation group,w hich handlescom plaints and internalaudits they im mediately
                                                                             ,
               identified these concernsas a significantthreatto safety. However,thatgroup
               was notconsulted aboutthe response to the APA Ietterbecause FAA distributes


   AV2018060                                                                                    8
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 38 of
                                      159




                 correspondence via a 'bestguess'
                                                'm ethod, which doesnotinclude criteria for
                 identifying safety issues.
                 In the ''bestguess''m ethod, I
                                              ettersareassignedtotheAgency'ssubjectmatter
                 experts,who review them and determine whetherornotto respond. FAA officials
                 defended this m ethod by stating the expertsare in the bestposition to evaluate
                 correspondence.In this instance, APA'S letterwasrouted to the Aviation Safety
                 Division,then to FlightStandards, and ultim ately back to the oversightoffice that
                wasthe targetofthe com plaint In addi
                                                 .      tion,representatives in the oversight
                office asked the carrierto respond to m any ofAPA'S concernsand ultimately
                included those responses in the Agency's Iettersigned by the Adm inistrator.
                According to the FAA oversightoffice, the flighttestprogram was
                ''supplemental,'and therefore the carrierdid nothave to follow written
                requirem ents even though FAA had formall   y accepted them . However,both APA
                and OIG received conflicting responsesaboutthe requirem entsfrom FAA. For
               exam ple,an FAA m aintenance policy officialtold usthatthe carrierwas expected
               to com ply with flighttest policies and procedures because they supported the
               carrier's FAA-authorized m aintenance program . W e requested clarification from
               the Agency'sAirCarrierOperationsBranch butfound thatFAA does nothave
               guidance on how to oversee these typesofoperationsand program s. ln addition,
               the FAA oversightoffice forAm erican Airlinesdid notwork with policy officialsto
               verify the Agency's position.
                Furtherm ore,during the com plaintreview process, no one atFAA reali       zed that
                the allegation aboutthe oversightoffice had notbeen addressed. Afterwe
                discussed ourconcernswith FAA, the Agency used stafffrom the United Airlines
                oversight of
                        rev  ficethe
                           iew    to ob
                                     conducvtitaytof
                                       jecti      echnicf
                                                    stafal
                                                         atassessm entofthefl
                                                            the                ighttestprogram,but
                did not                                         oversightoffice forAm erican Airlines.
               The October2017 assessm entverified m any ofourand APA'Stechnicalconcerns
                including whetherproperl   y qualified pilotswere performing m aintenance            ,
               verification flightsand whetherthose flightscan be performed on aircraftthat
               have notbeen fully repaired. The FAA operations supervisorforAm erican Airlines
               form ally presented the findingsto the carrierin Decem ber2017, and established
               a safety analysisteam with airline officialsto resol  ve the issues. Furthermore,
               during ouraudit,the inspectoratthe centerofthe com plaintretired, and the
               carrierbegan m aking changesto the flighttestprogram . However,FAA has not
               provided an updated response to the com plainant, and oversightoffice staffhave
               notworked w ith FAA policy officialsto clarify responsibilitiesand develop
               corrective actions.Asa result, APA'S safety concernshave yetto be fuldy
               addressed.




   AV2018060                                                                                       9
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 39 of
                                      159




    '
        Conclusion
               Concernsaboutthe im pau ofFAA inspectorrelationshipswith the airlines they
               oversee have been an issue since our2008 review ofthe Agency'soversightoffice
               forSouthwestAirlines.Ourreportspurred FAA to take a numberofactions,
               including developing a toolthatassessesits relati   onship with aircarriers.
               However,the tooldoes notincorporate sufficient risk factorsto identify
               dim inished inspectorim partiality. Additionall
                                                             y,weaknessesin FAA's process for
               identifying and handling safety com plaints resulted in m ultiple m issed
               opportunitiesto m itigate risks identified by an industry stakeholder. Asa result,
               FAA is notin a position to respond to safety com plaintsaboutthe flighttest
               program and cannotbe assured thatitssafety oversightissufficientor
               com prehensive.



    Reco m m endations
               To im prove FAA'Soversightofthe Am erican Airlinesflighttestprogram aswellas
               itsability to respond to safety concerns, we recom m end thatthe FederalAviation
               Adm inistrator'.
                      Conductan independentreview ofFAA'soversightofAm erican Airlines'
                      flightoperationsto determ ine whethercontrolsare in place and effective
                      in preventing single pointsoffailure;develop and im plem entcorrective
                      actions,ifnecessâry.

                  2. Modifytheexistingtoolusedtoevaluatetheobjectivityofinspectorsto
                      incorporate risk factors such as non-routine operationsand the Iength of
                      tim e inspectors oversee the same aircarrier.

                  3. Develop and im plem entcontrols requiring oversightoffice stas to resolve
                     com plaintsand follow key policy requirem ents such as directly contacting
                     com plainantsand docum enting investigations.
                  4. Establish and im plem entcri
                                                teria forevaluating correspondence to ensure
                     safety com plaintsare routed to FAA'S Office ofAuditand Evaluation.
                                 o        '

                     Develop and im plem entinspectorguidance on FAA'soversight
                     requirem entsforflighttestoperations.
                  6. Provide the Allied PilotsAssociation with a revised response to its
                     com plaintbased on resultsfrom the October2017 independent
                     assessm entofthe Am erican Airlines flighttestprogram .                        $




   AV2018060                                                                                10
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 40 of
                                      159




                      Develop and im plementa corrective action plan to addressthe
                      recom m endations made by the October2017 independentassessm entof
                      the Am erican Airlinesflighttestprogram .



    Agency Com m ents and O IG Response
               W e provided FAA with ourdraftreporton May 21, 2018,and received itsformal .
               response on June 20,2018,w hich is included as an appendixto this report. FAA '
               concurred with aIIseven ofourrecom m endationsand provided planned
               im plem entation dates foreach. W e considerthese recom m endations resolved
               butopen pending com pletion ofplanned actions.

                                                                                                 .   ' N$
                                                                                                           '
                                                                                                 q     .


    A ctions Required
               W e considerrecom mendations 1-7 resol
                                                    ved butopen pending completion of
               planned actions.




   AV2018060                                                                           11
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 41 of *
                                      159




    Exhibit A .Scope and.M ethodology
               W e conducted thisperformance auditbetween April2017 and M ay 2018 in
               accordance with generally accepted Governm entauditing standardsas
               prescribed by the Com ptrollerGeneralofthe United States. Those standards
               require thatwe plan and perform the auditto obtain sufficient, appropriate
               evidence to provide a reasonable basis forourfindings and conclusionsbased on
               ourauditobjectives.W ebelievethattheevidenceobtained providesa
               reasonablebasisforourfindingsandconclusionsbasedonourauditobjectives         .


               W e m etwith APA officialsto betterunderstand theirconcerns and the potential
               safety im pacts.Then,to assess how APA'Sconcerns aboutthe AA flighttest
                program were addressed,we metwith Iocal,regional,and nationalFAA Flight
               Standards officials responsible foroversightofAA and policies relevantto the
               com plaint.W e reviewed surveillance and travelrecords, aswellas emailsfrom the
               inspectordirectly responsible foroverseeing the program . W e also interviewed
               AA personneland reviewed its program docum entation. To assess how the
               Agency processed and responded to APA'SIetterto the FederalAviation
               Adm inistrator,we reviewed tracking Iogsassociated w ith the com plaintand
               interviewed FAA officlals responsible forprocessing correspondence within Flight
               Standards,Aviation Safety,and the Office ofthe Adm inistrator. W e also m etwith
               officialsin FAA'SOffice ofAuditand Evaluation, which isresponsible for
               addressing com plaints.




   ExhibilA.Scope and M ethodology                                                         12
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 42 of
                                      159




    Exhibit B.O rganizations Visited or Contacted

             FAA Facilities
                Headquarters
                Office ofthe Adm inistrator
               Aviation Safety
                FlightStandards Service
               Office ofAuditand Evaluation
               AirCarrierM aintenance Branch
               AirCarrierOperationsBranch
               EvaluationsProgram Branch
               Policy Integration Branch

               Field Offites
               Southwest Region

               American AirlinesCertificate M anagem entOffice
               United AirlinesCertificate M anagem entOffice


            O ther O rganizations
               Am erican Airlines,FortW orth,TX
               Allied PilotsAssociation,FortW orth, TX




   ExhibiiB.OrganizationsVisited orContacted                              13
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 43 of
                                      159




    Exhibit C.List ofAcronym s
                M                     Am erican Airlines
                APA                   Allied PilotsAssociation
                ASAP                 Aviation Safety Action Program
                CM O                 Cerli
                                         fi
                                          cate ManagementOffice
                DOT                  DepartmentofTransportation
                FM                   FederalAviation Adm ini
                                                           stration
                NRFO                 Non-Routine FlightOperations
                OIG                  OFice ofInspectorGeneral




   Exhibit C.List ofAcronym s                                             14
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 44 of
                                      159




    ExhibitD.MajorContributors to This Report
               TINA NYSTED                    PROGRAM DIRECTOR
               VARSHALLANDERSO N              PROJECT MANAGER
               ANNE LONGTIN                   SENIOR ANALYST
               CURT BOEU CHER                 SENIO RANALYST
               TIM MCDOUGALL                  SENIO R AUDITO R
               JANELUSAKA                    W RITER-EDITO R
               SETH KAUFMAN                   SENIO R CO UNSEL




   ExhibitD.MajorContributorstoThisReport                                 15
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 45 of
                                      159




  A ppendix.Agency Com .m ents
                         t.               Fe de ra l A v ia tio n
                       :
                       #7
                       '             ..
                                          A d m in istra tio n
     , '
                       .         '
               ,   '       '
           .                    y.




    M em o rand um
    D ate:                     Jtm e 20,2018
                                                                                                                !
                               Matt
                                  hewE.Hampton,AssistantInspectorGeneralforAviationA i//
                                                                               .                 $
                                                                                                 ,   j'
                                                                                                                     L
                                                                                                                     '
                                                                                                                     /
    From :                     H .Clayton Foushee,D irector,Office ofAuditand Evaluation, AAV
    Subject: FederalAviationAdministration's(FAA)ResponsetoOfficeoflnspectorGeneral
             (O1G)DraftReport:SafetyConcernsRegardingtheAmericanAirlinesFlightTest
                               Program


    The FA A hasinitiated severalsafety enhancem entsto the Am erican AirlinesFlightTest
    Operations Program .The use ofRisk-Based D ecision M aking and Com pliance Oversight
    principleshave facilitated a collaborative approach to resolving the issuesidentified in the report.
    N ew initiativesincludetheestablishm entofa Safety AnalysisTeam com prised ofa1lrelevant
    stakeholders,and the developm entofa new Risk M anagem entProcess. Am erican A irlineshas
    been fully cooperative in com m unicating inform ation aboutidentified hazardsto the Agency,
    and al1correctivesactions aretracked in the carrier'sSafety M anagem entSystem .
   'TheFAA offersthefollowingcommentsto theO1G'stindings:
            The draftreportstatesthatittook fourm onths from the tim e a supervisorraised
                               concernsabouttheAviation Safetylnspector's(AS1)roleandlackofobjectivityuntil
                               the regionalofficereassigned him . The reportfurtherstatesthatthe regionalofsce
                               did notseetheissue asitpriority. How ever, the FA A supportsa robustethics
                               program thatfocuseson identifying conflictsofinterest, training and advising on
                               conflicts,and undertaking appropriate enforcem entaction. Once the issuesw ere
                               broughtto the FA A 'sattention,itbegan thenecessary review processto determ ine
                               the appropriate action.Thisultim ately resulted in achangc to the AS1's
                               responsibilitiesalong w ith the initiation offonnalaction oncethe allegationsw ere
                               substantiated.
                               The FAA did complete an independentassessm entofthe A m erican A irlinesFlight
                               TestOperationsProgram .Thatassessm entidentified severalcom plianceissuesand
                               otherhazards.Tht A llied PilotsA ssociation isparticipating in the resulting Safety
                               AnalysisTeam ,which isw orking to evaluate and m itigatetheseissues.
   W e conclzrw ith therecom m endations,4swritten.W e plan to implem entrecom m endations 2, 6
   and 7 by October31 2018,recom m endations 1, 3 and 4 by M arch 31 2019,and recom m endation
   5 by June 30,2019.
  Appendix.Agency Comm ents                                                                               16
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 46 of
                                      159




                                                                                                 2
     W e appreciatethisopportunity to respond to the OIG draftreport. Please contactH .Clayton
     Fousheeat(202)267-9000ifyouhaveanyquestionsorrequireadditionalinformationaboutthese
     com m ents.




   Appendix.Agency Com m ents
    Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 47 of
                                          159




                         U .S.D O T @ lG
                         Fraud & Safety
                                   '                                    :.
                                  ..      .
                                                    j . .                    j
                                                                             y
                                                                             .       :       g
                                                                                                      ,
                                                                                                      ,,
                                                                                                       ,           ,     '
                              (
                              ' '
                                              .. '                  -
                                                                    .
                                                                    ,
                                                                    ,   t j
                                                                          y' j .' -
                                                                                  y                        ,       , .
                                                                                                                          r
                                                                                                                     ......
                          .       .

                                  ,,
                                    '
                                    (.:
                                          q         l       , ..
                                                                '
                                                               ..
                                                                    .
                                                                    '. .         ,
                                                                                     .: 'g..
                                                                                     i
                                                                                     '
                                                                                         .       .,
                                                                                                       j' (( .E
                                                                                                       ' ,
                                                                                                           .
                                                                                                               .
                                                                                                                        .'
                                                                                                                       ..
                                                                                                                         .
                                                .




                         hotline@ oigxdot.gov1(800)424-9071
                         https'.//- loig.dot.gov/hotli.  ne




                                                    O ur M ission
                           OIG conductsauditsand investigationson
                          behalfofthe Am erican publicto im prove the
                          performance and integrityofDOT's program s
                             to ensure a safe,esicient,and effective
                                 nationaltransportation w stem .




*

                                                                                                                                     Y          .
                                                                                                                                     r..
                                                                                                                              *W ,1,1,1.1d   * P     '
                                                                                                                                 *%IC-.'-.-1.1j,jjj4j, -z
                                                                                                                              .          1,
                                                                                                                                          11


    .     4    #   ê*         *:                                                                                                         .* **w p    @
                                                                                                                                         N*         *
                                                                                                                                         r *        N
                                                                                                                                          I .       .
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 48 of
                                      159




                         EX H IB IT 9
   Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 49 of
                                         159
  CBS News / CB% Evening News / CBS ThisMorning / 48Houts / 60Minutes / SundayMorning / Fa
                                         A
                                                                                                                    ceYheNation I CBSN Originals          Logln Search

                                                                                                         Potltit  i Pow er .;'t
                                                                                                               -s 6           li
                                                                                                                               ltures




                                                                                                                              '
 CBSNEWS / Fesrtttrrà/4.25.
                          19,7:J
                               39.zizV
     .                                                        t                                                                   W atch CBSN Li
                                                                                                                                               ve
                                                                                                                              '

 A irtine m echanics feet                                                                                                                  ('
                                                                                                                                           ,
                                                                                                                                           (,
                                                                                                                                          ''
                                                                                                                                       r).q
                                                                                                                                       ..   $sy.   M issouritornado Ieaves path'
                                                                                                                                                   ofdestruction,atleast24
                                                                                                                                                   people injured
 P ressured to overb ok                                                                                                                            NYT:Harvey W einstein
                                                                                                                                   M
                                                                                                                                   V
                                                                                                                                   '
                                                                                                                                   ;y              r
                                                                                                                                                   eaches$44 mi lli
                                                                                                                                                                  on settl
                                                                                                                                                                         ement
 !i:'
    otentiatsafetyprobt
                     ,em s:                                                                                                        '
                                                                                                                                   ,j
                                                                                                                                   .
                                                                                                                                    bj
                                                                                                                                     )
                                                                                                                                     j
                                                                                                                                     (.
                                                                                                                                      :
                                                                                                                                      j
                                                                                                                                      *            i
                                                                                                                                                   n sexualmisconductcase

   Accidentw aiting to happen--                                                                                                                  Brexi
                                                                                                                                                     tnegoti ations Ieft
                                                                                                                                            ?. . uncertain as Prim e M inister
                                                                                                                                               ,
                                                                                                                                               . Theresa May resigns
 f Share /t
          .
          #'Tweet/'
                  tti
                    lReddi
                         t/,r7)
                             ,. Fl
                            ,,   ip                               rd /C
                                                                      tT
                                                                      .''
                                                                        AEmai
                                                                            l
                                                                                                                                                   Theresa May resi    gning as
                                                                                                                                           v
                                                                                                                                                   British prim e m inisterafter
                                                                                                                                                   three failed attempts atBrexi t
                                                                                                                                                   deal

                                                                                                                                                   PresidentTrum p orders
                                                                                                                                       2           Attorney GeneralBarrto
                                                                                                                                                   review 2016 Russia
                                                                                                                                                   investigati
                                                                                                                                                             on


                                                                         )
                                                                         :;
                                                                          .
                                                                                        ê'...(E;.
                          (
                          :                   .        '**2                     *              li
                                                                                               7
                          E
                          :              7         '              i ..                        .:.g
                                                                                              g  t

     t
     s.-,
        z
        '
        .
        ,
        j. 'rlq
              xy>
                :        . .    .   DANGERINTHESKY?
                                             . .       .                                             '
                                                                  ff
                                                                   .ell';ftfi/07.
                                                                                i'tp3




                                                                                                                              Fotbw Us


Airline mechanicssaythey feelpressuredby managementto looktheotherway
whenthey seepotentialsafetyproblemson airplanes, an eight-m onth-longCBS
New sinvestigation reveals. ln someofthecases,theFederalAdation
Administration IFAA)agreed with thosem echanics.
TheU.S.aviation system isexperiencing an tlnparalleledperiodofsafety,with
onlyonedeath involvingapassengerairlinein thelastdecade. Butin our
interviewsV t.  IIm orethan twodozen airlinemechanics,they speak ofthepressttre
to ttlrn aircraftaroundfasterthatsom etimescan betoomuch, reports CBS New s
  Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 50 of
 correspondentKdsVan Cleave.Theyblameiton an economi 159
                                                      crealityoftheairline
 business:aplaneonlymakesan airlinemoneywhen it'sflying passengers.        Newsroom
                                                                                              ATwi
                                                                                                 tterIi
                                                                                                      stby@cBsl-hi
                                                                                                                 sMorni
                                                                                                                      ng
 Cellphonevideo captured atenseexchangebetween an Am erican Airlines                          The@cBs-rhisMomingNewsroom on
 mechanicand amanagerin 2017.                                                                 CBsNews.com

 'W e'
     rean accidentwaitingto happen,''them echaniccouldbeheard say-ing.'                      r,
                                                                                              pj CBS EveningNews
                                                                                             -.. @ cgsgvenjngNews
 '
 I'
  heFAA found reasontobelieveaM iami-based m eèhanicwasretaliated against                    DEVELOPING:AtI
                                                                                                          eastsevenpeoplei
                                                                                                                         njured
 afterregortingproblem sthatpulled severalplanesoutofsezvice.                                Fridayafteranexplosion in oroutsidea bakery
                                                                                             chain in Lyon,France,authoritiessay'
                                                                                                                                ;the
 ''
  Yousingleoutoneguybecausehe'sdoinghisjob.W hataboutallofus?What's                          causeofthe blastwasn'timmediatelyknown
                                                                                             (;Làt)r).b%/s;'2#(és(jj()ir
 going
    1$
       tohappentouswhenwedoourjobs?''tbemechaniccanbeheardsaying.
 GarySantos,alongtim eAm erican Airlinesinechanicbased inNew York,
 describeditas'ashort-cutenvironment''Hesaidhe'sriskinghisjobbyspeaking
 On Cam era.

 ''
  TJIeJZtrytopressuretheindividualnottowriteitup,'Santossaid.
 ''
  They'
      d ratheryou notreporta maintenanceissue?''Van Cleaveasked.
 ''
  Right#'Santosresponded.
                                                                                               r x:
                                                                                             ..s
                                                                                               .
                                                                                              g.  ,. CBS This Morning
                                                                                                  :
W hileasometim estenserelationshipbetween m anagem entand mechanicsisnot                            gcas-rjjsuorni
                                                                                                                 ng
uncommon,everyoneofthe26airlinemechanicswespoketo- two thirdsfrom                        A billthatwouldmarkthe biggestchangeto the '
                                                                                         U.S.retirementsystem ina decade ifpassed
Am erican andtherestfrom SouthwestAirlinesZ describedbeingpressuredby
                                                                                         hasjustclearedtheHouse.t.
                                                                                                                 !
                                                                                                                 t
                                                                                                                 )st
                                                                                                                   '
                                                                                                                   l.ws/zlcfMQS
managersto focusonlyon thework assigned.
                                                                                             Embed                                                       View On Twitter
''
 Ifyou'reworking,say,on alandinggear, lubing it,andyou noticethataflap three
feetawayisleaking, and youwriteup theflap leak,youfrebeyondyourscopey''one     '
                                                                                   r                                                    F.                                  7
m echanicsaid.                                   '
                                                                                   .
                                                                                   ..,                   .     tKjv. '.                                 '>....''
Theirclaimsarebackedupby findingsin severalFAA whistleblowercomplaints             /j
                                                                                    ë..k,
                                                                                    ...
                                                                                                                      '
                                                                                                                                                                   ..

aboutinappropriatepressureandretaliationsince2%15atthetwoairlines- and             & L
                                                                                   <
                                                                                   jj
                                                                                    L
                                                                                     kg:.
                                                                                    tb vpy.''''':'.,
                                                                                              .
                                                                                                                    &                  ,...   .
                                                                                                                                                    .           .
                                                                                                                                                                ::
                                                                                                                                                               ,:.r.
                                                                                                                                                                   ''
                                                                                                                                                                        y '''.....
                                                                                                                                                                                 .
atleast32otherânonymousindustry-widereportsbetween 2015to 2018.                                           .
                                                                                                               ::.!:
                                                                                                                   .:                                   j.t
                                                                                                                                                     ;.y. j....'7.:
                                                                                                                                                                  .'...
                                                                                                                  :.
                                                                                                                  E:i.'.                            .é                .y
                                                                                                                                                                       'è
                                                                                                                                                                        q
                                                                                                                                                                        c
                                                                                                                                                                        l
                                                                                                               .C
                                                                                                                '      2'..
                                                                                                                       '                          .k .
                                                                                                                                                ;t.              . . '      ,.       .
                                                                                                         .:#                  '...           '
''
 If
  veseenpeoplewalkedoffthejob,heldonsuspensionforamonthormore                                        .                           ,ky). ,,.. .
                                                                                                                                            gj
                                                                                                                                             y+   'u.4j, g5
                                                                                                                                                ..y       ;
                                                                                                                                          kj
                                                                                                                                           ,
                                                                                                                                           y
                                                                                                                                           '
                                                                                                                                           :
                                                                                                                                           jk
                                                                                                                                            '
                                                                                                                                            y
                                                                                                                                            j
                                                                                                                                            :
                                                                                                                                            (;..
                                                                                                                                               (y
                                                                                                                                                .
                                                                                                                                                ;kj
becausetheyfvereported problem sthatthey supposed
                                                .lywereoutsidetheirscope
forsndinp''themechanicsaid.                                                                        W atch cBS News Ll
                                                                                                                    've
SeveralAmericanmechanics-al1with decadesonthejob-spokeonthe                          '
                                                                                     f4fclc/'lCBS Arelt/s anytiïnc,t'nptt'hcrc-
conditionwenotshow theirfaces, sayingtheyfeared retaliation.                        w itlt1J/c(.
                                                                                               3:41-24/
                                                                                                      . 7(
                                                                                                         .
                                                                                                         '
                                                                                                         !igihtlnckzlsnetwljnk.
                                                                                              ksf
                                                                                                -rt
                                                                                                  r
                                                                                                  tfd/'
                                                                                                      n(?BSL
                                                                                                           NTIiveorf
                                                                                                                   a1ydeînandjt
                                                                                                                              -
                                                                                                                              tr
                                                                                         FX.
                                                                                         . I-
                                                                                            J/
                                                                                             ..
                                                                                              J
                                                                                              '(7/1!/()urTkr Jcor/l.J)'
                                                                                                                      u/r?-,t'
                                                                                                                             ablet'
                                                                                                                                  ,or
'You constantly havepeopleoverm urshpulderquestioningwhy ittakessolong.                                 srntzrtp.hone.
'Can'tweskip afew steps?''anothermechanicsaid.
                                                                                                                      ':
                                                                                                                       E
                                                                                                                       v
                                                                                                                       j
                                                                                                                       6t
                                                                                                                        :
                                                                                                                        j
                                                                                                                        6(
                                                                                                                         j
                                                                                                                         )
                                                                                                                         .'
                                                                                                                          j
                                                                                                                          '$
                                                                                                                           '
                                                                                                                           :
                                                                                                                           .'
                                                                                                                            :
                                                                                                                            .!
                                                                                                                             .'
                                                                                                                              i)
                                                                                                                               '
                                                                                                                               .kt
                                                                                                                                 r
                                                                                                                                 .
                                                                                                                                 )
                                                                                                                                 '
                                                                                                                                 Fh
                                                                                                                                  '
                                                                                                                                  z
                                                                                                                                  ee
                                                                                                                                   J
                                                                                                                                   .
'Haveyou hadm anagersusethewords'can'
                                    tweskip.somesteps'?''Van Cleave
asked.
                                                                                   PopubrO n CBS New s
''Absolutely,'them echanicresponded. ''
                                      Thepm ssureisthereand,you know,the
threat.
      softermination and walkingyou offtheair/eld, astheywould say,arevery                     j '
                                                                                                 yj
                                                                                                  tej
                                                                                                    o
                                                                                                    zjaf
                                                                                                       u
                                                                                                       tYr
                                                                                                         !
                                                                                                         '
                                                                                                         oO
                                                                                                          Ch
                                                                                                           uj
                                                                                                            a
                                                                                                            ymjrsl
                                                                                                                 a
                                                                                                                 lmtrs'
realand comm on place.''                                                                                 m illion tonight
'Themechanicscom efrom basesal1overthecountry. Onem echanictold CBS                                      cEO pay up 7% Iastyeartb
Newsthepressurewasfor''significantsafet.yissues.'                                                        $12 million median

'W ingsthatneededtoberepaired.W orntires, worn brakes,dam agetothe
ftzselage,''hesaid.
                                                                                   03 E
                                                                                      se
                                                                                       xv
                                                                                        pe
                                                                                         l
                                                                                         o
                                                                                         ra
                                                                                          si
                                                                                           l
                                                                                           o
                                                                                           inju
                                                                                              i
                                                                                              n
                                                                                              reF
                                                                                                drenchci
                                                                                                       tyI
                                                                                                         eaves
CBS Newsobtained atranscriptofa December2017Southwestem ployee                                           HHS proposes rollbackof8CA
conferencecallwhereseniorVP oftechnicaloperationsLandon Nitschke                                         rule protecting LGBTQ people
acknowledged:''W edesnitelyneed to repairsomethingswith theFAA... thereare
  Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 51 of
 som ethingstherewith...(m echanicsqgetting questioned.Su159
                                                           perdsorscertainly Fiance pl
                                                                                     eads notguil
                                                                                                ty in
 getling questioned...so again,compliance,compliance, com pliance.''         presum eddeathofColorado
                                                                                                           m 0m
 Capt.DàveHuntisSouthwest'sseniordirectorofsafetym anagem ent. ''
                                                                1think that
 isagood indicatorofwhatourleadership tellsouremployees,''Huntsaid.''Itis
 ourhighestpriority.''

 'Butyoudon'
           tfeellikeyourm echanicsarebeingundtlly pressured orthreatened,
 chastiseà,criticizedforfndingissuesthatareoutof.scope?''Van Cleaveasked.
 ''Ithink anyissuethat'sbroughtforward tousistaken seliously, acted upon,
 investigated,and weacton those.So anyway wehearaboutan instance,w e
 carefullyreview those,''Huntsaid.
 ''
  Butm u'
        restoppingshortofsayingthat'snothappeningy''Van Cleavepointed
 out.
 ''Jvheneverwebeeom eawareofa safetp related event,wetakethem al1seriously
 and weacton a11ofthem thesam ewayy''Huntsaid.
Form erNationalTransportation SafetyBoard memberJohn Gogliasaidit's
unusualforso manymechanicsto speak outpublicly.

''r
  fhat'sstandingoutonthetop ofthehillsereamingatthetopofyourlungs,''
Gogliasaid,acknowledging 'there'
                               sno questionthattllere'saproblem .''
Hebeliekesthepressureto speed up repairsand getplanesback in set-vicefasteris
aproblem form echanicsindustrywide. .                                                  (,..5 PHOTOS
''
 Youhavetwodozen.I'veprobablyhad overahundrçdoverthepastthreeorfour                    Notable deaths in 2019
yearsthathavecalled m ewith thosekindsofcom plaints, and.1'm talking about
callsfrom everysingleairline,''Gogliasaid.
David SepnourisaseniorvicepresidentatAmerican.

''Safetyispartofthecultureandthey know ifthey don'tdo itsafely, theyfrenotto
do itatall,''Seym oursaid.
''Doesitconcernyou thatwe'rehearingadifferentaccountfrom anumberof
mechanics?''Van Cleaveasked.
'It'
   snotaconcern formebecauseIthinkwehaveprogramsin placetom akesure
thattheycallreportthem ,'Seymoursaid.

''
 You say it'snotaconcernywetalkedto aformerNTSB board m emberwhosaid
based on thenumberofpeoplewehavetalked to... andthatseveralwenton
cameraisn'
         tjustaredflag,hecalleditafieldofredflagsr'VanCleavesaid.               R e Uptift StoriesThat
                                                                                Inspire
''
 W hatIwilltellyou isallegationshavebeen made, butalmostalloftheln have         é.k
                                                                                  $F
                                                                                   t!'#'. 2'
                                                                                           :'
                                                                                            :''
                                                                                              Ji'''''''   students build cars forkids
been dism issed.Therehavebeen someissueswer  vehad to address,butagain,                       L
                                                                                              .           with disabilities           '
there'sneverbeen an allegation madethatAm erican Airlinesflew an aircraflthat
wasunsafer''Seymoursaid.
                                                                                                          History teachera ''hero'
                                                                                                                                 'to the
Both SoutllwestandAmerican arelocked in tenseunion negotiationswith                    '
                                                                                                          veterans he's honored
mechanicsoverpay and benefits.

''Should peoplebeconcernedabouttheplanesthey'regettingon today?'
                                                               '                                          ly year-old buys his si
                                                                                                                                ngl
                                                                                                                                  e

''
 Igetonthem everydayso lam notconcerned... it'slikeclim bing aladderwhere
thetop rung may bean accidentoraseriousincident,''Gogliasaid.''Evell tim e
                                                                                x
                                                                                '
                                                                                h
                                                                                :
                                                                                .
                                                                                ''
                                                                                 t'
                                                                                  y                       m om a car


you don'tdo something thewayit' ssupposed tobedone,you' reclimbinganother                                 Teen roboti
                                                                                                                    cs team makes
ruùgin theladder...and ittakesseveralrungswhen you startgettinguptherethe       '                         wheelchairfortoddl
                                                                                                                           er
Iiskstartsto getsevere.j'                                                                  7
                                                                                           '!
  Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 52 of
  Do youworrythatpressureisgoingtoresultin an accident159
 ''                                                   ?Som ethingisnot       Boy's Ioststuffed animalfound
 goingto getfixed?''Van Cleaveasked Santos.                            CE) , on mount ain
 ''
  Thosethingskeqp meup atnight,'Santosresponded.
                                                                                !
                                                                                '
                                                                                r
                                                                                J
                                                                                p        Homelessteentrackstarwins
 Theyem echanicstellustheyworryhow 1hepressurethey describewillimpactthe        l
                                                                                u
                                                                                ii
                                                                                -
                                                                                .l
                                                                                 j
                                                                                 gj
                                                                                  p
                                                                                  r:
                                                                                   ...   scholarship
 overalls.afety
              . cultureovertim e.IntheM iamisituation, American saiditdoesnot
 believeitwasacaseofretaliation.'
                                rhatmechanicisonthejobtoday.
 OneFAA ofidaltolduswhiletheydo seecasesofunduepressure,theybelieve1he
 vastmajorityofemployeesaretzyingtodotherightthing.
 Wralchniorefrom tmrinvestigationM ondaynightonthe'CBsEveningNews.''
 Southw estAirline'sfullstatem entto CBS New s:
 ''Southwestisfully com mitted to ensuring theSafety ofourCustomersand
 Employees.W econtintlouslyworktocreateandfosteraCultureofSafetythat
 proactively identisesand managesriskstotheoperation andworkplace. W ith a
fleetof150planesand4,000flightsaday,wehavearigorousandwell-run
program.Safetyhasalwaysbeen ourhighestpriority-from dayonetotoday and
always.W eareabsolutely consdentthatourm aintenancepolicies, procedures,
andprogramsensuretheSafetyand ainvorthinessofouraircrafl.
M aintaipinga CultureofSafety Complianceisthem ostimportantthing wedo and
SotlthwestEm ployeesareourm ostvaluableassetin ôperatingwith thehighest
degreeofSafety.Intim idation orbullyingofanykindisnottolerated. If
intim idation orbullyingisrepolled,wehaveprocessesestablishedtoinvestigate
and takeaction toaddressthem atter.Southwest'sunwaveringcomm itmenttoa
positiveandstablework environmentstretchesacrossnearly fivedecadesand
flowsacrossalllevelsofourworkforceandleadership.
W hilewedo expectourm echanicsto worktheirassignedtaslts, wedo notprohibit
employeesfrom raisingsafetyconcernsatanytim eand,in fact,encouragethe
reportingofsafety concernsthrough ourz4-hourautom ated Safety Reporting
System .Southwestiscom mitted to prom ptly addressing any isstlesthatmightbe
raised.W,eworkdirectlywith ourlocalFAX Cet-tificateM anagementOffkewhieh
overseesourFAA-approved m aintenanceprogram to assurethatprocessesand
proceduresarefollowed in theinterestofsafety.
Southwestishandsdown oneofthebestcompaniesin tlleworld toworkforwith
an unprecedented safety record.Ourfriends,ourfam iliesboard thesef'
                                                                  1ightsand
notasingleoneofuswouldputanything abovetheirsafety- thism ission unites
usall.
Regarding Landon Nitschkereferenceduring aDec. 6,2017 'lt'sYourCall'event
wherehe referencestheFAA:W ewerecontinuingourwork onaligning,both asa
Companyand asindividuals,with theFAA CompliancePhilosophyintrodtlced in
2015which shifled oversightfrom an enforcement-focused regulatorym odeltoa
moretransparent,problem-solvingapproach thatallowssafetyproblem stobe
understood through an open exchangeofinform ation between theagencyand the
airline.'la
          hisisashiftfrom how airlineshavehistoricallyworkedwiththe F.AA and
itrequiresamutualefforttobuild trustand achangeinm indset. W eapplaudthe
refreshed CompliancePhilosophy and agreethatit'samoreeffectivemodelof
oversightfortoday'saviation system .Strengtheningourrelationswith theF.AA is
avrioritythat,aswithanyvaluedrelationship,requiresdedicationandan
unwavering com mitm entby ourPeople.
And inregardstohiscomment'It'sgoing tobeourthemesongfor2018':Nothing
ismoreimportantin ourbusinessthan Safety and,assuch,complianceisalwaysa
theme..Aswewerecontinuingourwork with theFAA toprepareforExtended
Operationsthisyear,sound implementation and execution ofouroperational
 Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 53 of
                                                   159
policiesandprocedureswillbeasimportantasever.W easked each Leaderto
underscoretheim portanceofkeepingcompliancetop ofmindin evelg hingour
Employeesdo.''
AircraA M echanics FraternalM sociation'sstatem entto CBS N ews:
''
 l'
  heAircraftM echanicFraternalAssociation (AM FA)- representingmorethan
2400 SouthwestAircraftM aintenanceTechniciansreleasesthefollowing
statem ent:          '
'I'
  heFAA hasfound,SouthwestAirlinesm aintenancemanagersengagein coercive
tacticsthatresultin a'capitulation ofairworthinessanda cultureoffearand
retribution.'
American law,specificallytheM R 21whistleblowerstatute,hasprovidedthe
necessary m eansto resistm anagelnentpressuretoturn ablindeyeto corrosion,
gouges,and othersignificantaircraftdam age.
Now,however,SouthwestAirlines- alreadythemajorairlinewiththefewest
m echanicsperaircraft- isdem andingtherighttohaveitsaircraflm aintenance
workperformed in foreign countriesthatdo notsafeguardtheprofessional
integzityandcompliancerequirementsofourprofession.Theinterestsof
Am erican workers- manywho arem ilitaryveterans,andthesecurityofthe
travelingpublic- demand thatthissafety sensitiveworkbeperformedin ourown
countly ''
FAA statem entto CBS New s:
'Thenation'sadation system issaferthan ever.Com mercialaviation rem ainsthe
safestform oftravelbecausem ultipleandredundantlevelsofsafety arebuiltinto
thesystem .
Safetyenforcementisneverstatic.TheFAA constantly workstoim prove
consistency,safetydata eollection,and risk analysis.'I'
                                                      heU.S.hasthelargest,most
diverse,and mostcom plexairspacesystem intheworld.Oversightisadynamic
processthatrequirestheFAA and theairlineindustryto constantly strivefor
safetyimprovem ents.W ewelcomeany opportunitytoenhancewhatalreadyisthe
safestaerospacesystem in theworld.
'
I'
 heFAA'senforcem entisdesigned toidentifyandm itigatepotentialrisksbefore
they affectsafetp ,W einvestigateallallegationsofsafet.ystandardsviolations,
regardlessofthesource.W econtinuetobeinvolved in investigationsrelated to
both American and SouthwestAirlines.Ifthosesafet.yallegationsare
substantiated,wewilltakeswiftand appropriate.acticm.W ecannotdiscuss
specificdetailsuntilthoseinvestigationsarecomplete.''
@ 2019Cfs.
         rnlerccrfp
                  -'
                   cfnc.AllRightsResevved.

 f Share /'
          4
          b Tweetl:t.
                    9Reddit/Q Flipe ard /(
                                         $
                                         1 Email

         Colum bine schoolshooting survivorAustin Eubanks found
         dead in.his home
         Austin Eubankswasshoti
                              n the hand and knee i
                                                  nthe Columbineattackthatkilled 12
         cl
          assmatesand atgacher,i
                               ncluding Eubanks'bestfri
                                                      end
          cBs News




          Hialeah,Florida Drivers Are Stunned By This New Rule
          EverouotelnsuranceQuotes!Sponsored
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 54 of
                                      159




                       EX H IB IT 10
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 55 of
                                      159




    February 6,2019

    D oug Parker,CEO
    A m erican A irlines

    M r.Parker'
              .

    TheTransportW orkersUnionofAmericaCTW U'')hasmembersthatare
    em ployed asLine M aintenance A ircraftM aintenance Techniciansacrossthe
    country. The recentseries ofCB S N ew sstorieshasbroughtthe nation's
    attention to A m erican A irlines'tm safe,illegal,and intim idating
    m anagem entpractices.The TW U stands w ith the and supportsthe courageous
    aircrafttechniciansw ho participated in these new s stories.W e also stand ready
    to defendthem and any otherTW U AircfaftM aintenanceTeclm icianswho suffer
    retaliation forworking in accordance withpropermaintenancem anual
    standards.A debtofgratitude isowed to theseindividualsby the traveling public,
    their fellow teclm icians,and the airlinesthem selvcs.

    A s CEO ofA m erican A irlines,you are responsible forthe pervasive practice of
    intim idation thatexists.ltisatrocious and im m oralthat,solely in orderto im prove
    thecompany'sprotkability,you would allow and overseeasystem thatpotentially
    placesairtravelers atrisk. Y ou m ustcorrectthis deadly serious situation.The first
    step in correcting theseconditionsisto firstrecognizethatyourcompany hasa
    problem ,and thusfaryou've failed to do so.

    A m erican Airlines SeniorV ice PresidentD avid Seym olzrstated in the CB S report,
    with respectto aircrah mechanicwhistleblowercases,çialm osta1lofthem have
    been dism issed.''
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 56 of
                                      159




    Thatisabold-faced lie.American Airlineshassettled am ind-boggling numberof
    w histleblow ercases originating from theirM iam i, D allas,and Chicago operations
    and,ineachcase,managementhasdemandedthatnon-disclosureajreementsbe
    executed in orderto hidethe financialsettlem entsyou have entered mto These                     .

    non-disclosure agreem ents are yourtoolto perpetuate the ongoing cycle ofabuse                          .



    W ith respectto the Chicago case involving six aircraftm echanic
    w histleblow ers,the FA A reportdeterm ined:

        * AmericanAirlines<û...pressured (mechanicsqtonotrecorddiscrepancies,
            take shortcutsw ith m aintenance activities, orim properly sign-offon w ork
            which w as notactually com pleted.''


        * çiAn (FAA)investigation team ...conductedan exemplary investigation,
            interview ing dozensofw im esses and gathering hundredsofdocum ents,
            ultimatelysubstantiating a11ofthecomplainants'allegations.''1
   A m ong the specilc allegationssubstantiated by the cited investigation w asthat
   RegionalM aintenance D irectorEvita Rodriguez- now know n asEvita Garces                             -

   ins% cted A m erican A irlines technicians:

           EEY ou need to stlike a balance betw een safety and productivity W hen 1w as         .

           stationedin JFK,lsigned forsumping gofaircraftfueltankson)theAirbus,
           yetlnever did. 1am looking forthatbalance.''z

   Instead ofterm inating M s.G arces, on N ovem ber 13,2018,A m erican
   A irlinesprom oted herto thenew position ofAm erican A irlinesD irectorof
   M aintenance(DOM ).Inthisrole,M s.Garceswillnow beworkinghand-in-hand
   with theFA A.Thisaction sendsahorrific messagetotheLineM aintenance
   A ircrah Technicians.

   Itis long pasttim e foryou, asCEO,to startmakingthe leadership changes
   necessary to stop thisharassm entofTW U m embers. The chilling atm osphere you

   1FM M emorandum dt
                    zledM arch2,5.2015,#pDirettor,O.MceefAuditclldEvaluation,H.claytonFoushee



   JASO CMo-dgfntl
                 ese tztfonTeam ReportdatedFebrua?'
                                                  p2Aa
                                                     '
                                                     aolsatzz
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 57 of
                                      159




    overseeisdisgracefuland constitutesa clearand presentdangerto A merican
    A irlines'custom ers.

    Sincerely,

      l




    John Samuelsen,President
    TransportW orkers U nion ofAm erica
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 58 of
                                      159




                       EX H IB IT 11
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 59 of
                                      159

                                 l'
                                  qnitt1B tattsg tnatt
                                 ''


                                         WASBINGTON,DC20510
                                           Fèhrur y 12,2019
  DM id K.Elwdl
  Acting Allm ini- t4r
  FedeY Aviadon Administradon
  $00lnde E( Ayeauw sW
  W'a'
     sMn#< DC'27591

  (). Acdxg Aaml
               -ni
                 --otorElwell,
  We* tetoinquireaboutsteps4heFedemlAviadohAdmini- ion(FAA)i:tA W to
  investi-    andoaav q,
                       rswpodste e linesarepressuripgthdrmeûbanicsto ignoresafety issues
  andO rteutV e calworktheyperfo= .
  Accoe gtoaneil t-moe ihvestigationbyCBSN- s,moretbantwodoanaircraA
  maintenanoeworkeo bavecomeforwe expm sslng conrv ,thatpmsxurefrom glrlinesto
  Y idly r+ > aircral to m i& mly beendangering aviation * 1 .1Aklintsna- lly have an
  economicihe tivetokeep m'ntml in serviet % longaspooible;aplo eonlygm eeatesmvm uv
  ifitislrxnnm dingpwssengers.Butdespitetàene.ezlfors'
                                                     AfetytoA epr- eàceove aidine
  profe ility:Y*che e hav:repoledthàtm snxgo have ine ncjed them to tskip afew stepso
  inthemaink- v prne- sortom rfq= onlythespeciicworkae gned andignoreothero fety
  defectste X te t.M lnyoftheseX etyeriticalN rsohnèlfearredbutionoreventennie onif
  QwyfailtoO mply< thtbe'- Y - usde tivesor1f* bzing* dyconcemztolight.Since
  2015,* 0+: whistl4blowe opmplaiàw theFAA b% documentedRveralew- ofinappropriàte
  prèssr G ree ation.
  con'
     m ssY giventhe FAA th: mand- to mm'ntaihtheintegdty andsafety orournational
  :irspaçe.,Asap- oêthatcbs- $theFAAcelfîesairliney'mainllnnopepolicieske cedo ,
  andpmkre ,Whichdetailhow meehe W*1ehsureiatairce aremeetingajrwoe ess
  standx# m.A criticalm mponm tofR y eX :vema
                                            .inte- ceplan isan adherencelo
  maint- depmtoe l:ahd ae fetye ntric G virohmo tthàtenco- esmechanicsto 1 1h
  izenh'fyandrçpol * 1ycpvr- A.W hén* e stae dsaredolà< theFAA hasthe
  obo uontoinvexip:eallege œ =4requlecoaecttveacuon.
                        '

  ToMtterxmzl-eexndhow thèFu isinvextie ngandv - dingtothex troublingmo .we
                   .



  =          yTo ueslanswerst: thwfollowlngque onsby M arch 5,2019:

       1. Sinc panuo 1.2017,how mapycomplao hastlx FAA reéeivedaboutairlines*
          presAt-' g màihtene - work- lo igno- safetyissuesorshox-cutsafetp related work?
          #oreRh comple t please:



   1Alrlînem#A nhitdèelpr- uredtoover/x t,- -'
                                             i
                                             A tèf%'prqblq- '''xrtpfddatwattingtoe - ,''CBSNùws
   (Ftb.4.2019).hl'psi//www.cbsnewsJcoY e px/ir
                                              ,
                                               linc-me.
                                                      cb-ics-fel-o= sce bk-maM eeu-t- verl
                                                                                         oA e
   N tentlle tk k-nrobl- + M +mwgwlnve leatiqpt.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 60 of
                                      159




                   a. Stlmr- 'v t.hecomplalnts,de lingtl:edate,lpcationynm reoftheamcl'uflow
                      th:tym pf(m mYt- ncework G ingm rfonnedyand theaim W yaztsandsye m s
                      itwolvH .lfthetomplaintwasmadeoxmemnriiizd inwriting.ple- pmvidça
                      copy.
                   b. SwteFheth:rth FM ipvestijAtedthçaccusatipw anu$fnol,whye .Dexrik
                      theFAA':àndigs,>yx- tiveacdbntheFàA requirèdyanàwhG erthe
                      sl:lnecmmpw .
          2:
           . 11 Aphl201K m wtott to theFM ablutv rtso/W ety lapsesatAllegiM tM r.Thz
             FM 'sresponp m te IM Etgem'pgtothenextlevzlofsafesyM uiresfmdingand G ipg
                hiddenpxblemsbefoyetbeycantamqeanaccldent.Because>ere gsta- with
                lndrVg X ety problems compliancealso reqtn'- theqirlineto haveproceduv tbat
                O toumgeom àrepèrtinr lnlijhtofthissœ emmttandleCBSNewsreportvplea :
                   a. E#plaihhow theFAA emml- thatZrlinesqre.nolputting mmecesse pro sum
                      oh me bxwleqto> peditem wlnt- nnce workorotheM seignoresafety cont> .
                   b. Exple höw ieFAA en= esthatmecblm'cshavetheunfetteredabllitytolre-
                      W ety concem gwithouffe ofmprisàl,inmludipg le= l
                                                                      'nntiqm from theairlihvs,
                      Dod. + :FAA expmsslyprohibitairlihesfrom engagiagina taliatory acuon
                                     '''-   -   '''             '

                      jgxmxta ployee whoo< yrvw rtsafetyconr- q,orothe seforbidthe
                      lmple- ll#l
                                'nx 4fùtherditincm tivèsto such repoï ng?lfno,why not?Ifye:.
                      how?

          3. lstheFAA invltig-' thddistqrbië pyortàuntoverH byCBSNews.lfno.whynot?
                lfy> ,plea d- % +e natuO M d= peoftheinvestige on.

   Thml yo4foryouréttention:
                           tbW simpe- ntmn/'>r.lfyouhav:M yquations,#1e- conœ t
   DantelG- eofSenmnrusrkey'sh'  m
                                 t#at(2& 224-2742.
                                                      K pcerely.


                                                                    #       ,
                                                       '    5
      .     .
   FzlwxedJ.M e ey                                          kithe Blumentbal
   Upisz S> S- r                                            UàitedStatp Senator




                                                                                               2
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 61 of
                                      159




                       EX H IB IT 12
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 62 of
                                      159



                          W eaponization of M entalH ealth

                                in the A viation lndustry




                               W eaponization
                              of M ental H eaIth


                                          M
                                Ill?/?f'-/t-itttit???//;t/l/î'?-;-!.-
                                                              -




                             Ktll-ltlllt'K Petitt IR1,-,
                                                       14.



                                          Com ing Soon!
  The unspoken truth ofhow airlinesremove pilotsfbrreporting safety, calling in fatigued,using
  too m uch sick leave,orsuggesting improvementsforsaferoperations... As ittum soutcalling a
  pilotcrazyism oreeffectivethan firingthem . lfapilotisterminatedunjustly,theyhavelegalrights
  to return.However,ifthey aredeemedtmfitto fly, they haveno rights.

  ltdoesn'tm atterifthese pilotsneverlose theirmedicalcertificates. Iftheairline paysa doctorto
  createa diagnosis,then theairlinewillnotallow thepilotto retum to flightstatus.
  j                                                                                Somewillget
   obsatother airlines athalfthe pay and atthe bottom ofthe seniority list. Others spend every
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 63 of
                                      159



   penny fighting forjustice.Someareforcedinto an alcoholrehabprogram , whetherthey are an
   alcoholicornot.

   Onewould ask why anyonewould dosuchathing?Thatisthemillion dollarquestion. Theanswer
   could be sim pleas,a sociopath in power.

   Thisbook,however,ison themedicalsideofthisretaliation ofhow doctorsarepaid forcreating
   a falsediagnosesto rem ovean airlinepilot. M any monthsago Iposted apassage f' rom am edical
   reportcreated by oneofthesedoctors. Clearly extortion isw ritten alloverthispage.




                 *




             @




  Thisdoctortellsthepilotthatifhecontactsan attorney, filesa complaintwith them edicalboard
                                                                                             ,
  rescindsthe releaseshe initially signed, orcontinuesto allude to legalaction thathe would be
  tbund mentally untit.However, ifhe dropslegalaction there mightbe a chance ofa favorable
  diagnosis.

  Ialso learned thatthe doctorwho wrote the abovereportforone pilot, received close to $74,000
  f
   ora m entalhealth exam ination ofanother. Toyutt
                                                  hatinperspective,theaverageevaluationis
  closerto $3,300.ThisdodorwentasfartotellpllotonChrishnasEvetheywould nevertly again
  despite notifying the company two m onths earlier. He has destroyed numerous lives overthe,
  cotlrse ofhis career.Sadly he isnotalone, asthereareotherdoctorsjustlikehim.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 64 of
                                      159


   C an w e stop these doctors?

   Som etimesgoodnewsdoesprevail. Afternumerouscallsto them edicalboard and ahalfadozen
                                                                             ,
   reports on the sam e doctor,a lengthy investigation prevailed. There was enough inform ation
   identifying this doctor to have unethical behavior to send the investigatory report to the
   ''
    controller.''

   Thecontrollerheld thisreportfor9m onthsdueto workload, butwhen heevaluated it, he too saw
   aproblem and sentthe doctorto the disciplinary board. Lastweek,thedisciplinary board agreed
   w ith previous recom m endations, and they senthim to the m edicalprosecution board. This next
   phase willtake anothertwo m onths, butthesystem isworking.

   W hile this willnotgetthe livesback thatthis doctorhastaken, itwillpreventhim f'rom harm ing
  anyone again.The nextquestion is,ifadoctorloseshislicense and prosecuted fortakingm oney
  with intentto do harm and fraud, whatwillthey dowith the organizationsthatpaid these doctors
  forhisfalsediagnoses?Asthisdoctor, and othersare officially prosecuted, Iw illposttheirnam es.
  lf anyone hasbeen hanned by one ofthem , these pilotsm ay have recourse to open up their case
  to berevisited.

  Fo
  f rthosewho havebeen subjectedtoamentalhealth evaluation forreporting safety, calling in
   atigued, or being forced to tly unfit, you have rights under theW tndell H . Ford Aviation
  lnvestment and Refbnn Aet tbr tlle 21st Centtlrv. known as an ?Nk 2 le the l histle blow cr
                                                                         .
  lau .Please know thatforcing som eone into a m entalhealth evaluation is considered an ''adverse
  action''in theeyesofthe law.lfyou needhelp, contactLqç-hehlr  luto learnthelaw sofprotection,
                                                                  -

  asyou only have90 days.

  Stand by...thisstory isnotover, and the book is in underway.

  Enjoy thejourney!
  X O Karlene
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 65 of
                                      159




                       EX H IB IT 13
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 66 of
                                      159

          #ECTION 15-PHYSICALEXAMINATIONS:
          (A) Yhephysicalstandardsrequiredofapilotshallbethestandardsestablishedby
  '
          the FederalAviationAdm inistration including itswaiverpolicy.

          (B) The objective and purpose ofan'
                                            ymedicalprogràm established bytheCompany
          forits pilots shallbe to aid and assistsuch pilots in m aintaining theirphysicalhealth and
          prolonging theirflying career.

          (C) A pilotshallnotberequiredtosubmittoanyphysicalexaminationwithoutthe
          pilot's consentunless required by governmentalauthonty orunless itis apparentthat
      .
          his health orphysicalcondition is seriously im paired. In such case, the Company m ày
                 '

          requestthatthe pilotundergo a physicalexam ination from an accredited physician w ho
          shallb: m utuall
                         y agreed upon by the Com pany and the pilot The pilotshallbe
                                                                       .

          furnished a copy ofthe physician's repod.

          (D) Anypilothereunderwho failsto passaphysicalexaminationmay,athisoption,
          have a@ review ofhiscase in the followiig manner:
          .



             1.    He m ay em ploy a qualified M edicalExam inerofhis ow n choosing and at
      his ow n expense forthe purpose ofconducting a physicalexam ination forthe sam e
      purpose as the physicalexam ination m ade by the M edicalExam inerin Paranraoh(cJ
      above.

                t.     A copyofthefindingsofthe MedicalExaminerchosenbythe pilotshallbe
      furnished to the Com pany,and in the eventthatsuch findings verifythe findings ofthe
      M edicalExam inerin accordance w ith Paranranh(c)above, no furtherm edicalreview of
      the case shallbe afforded.

                3.     In the eventthatthe findings ofthe M edicalExam inerchosen by the pilot
      slalldisagreewiththefindingsofthe MedicalExaminerdesignatedbythe Company,
      the Company shall,atthewritten requestofthe pilot,askthatthetwo (2)Medical
      Exam iners agree upon and appointa third MedicalExam inerforthe purpose ofmaking
      a furtherphysicalexam ination ofthe pilot.

             4.     Such three doctors shallconstitute a board ofthree, the majori
                                                                                 tyvote of
      w hich shalldecide the case.
                                             1   .

           5. Inthe eventthatthe màjorityvote ofsuchdoctorsdeterminesthatthe pilot
      hascontinuously metthe physicalstandardsestablished in paragraph (A)above,any
      sickIeavecreditspai
                        dtosuchpilotduringtheperiodofiisremovalfrom availability
      from fl
            ying willbe d'
                         redited to his sick leake creditaccount.




                                                     IND EX 1
Casespi
     0:17-cv-60533-JEM
       ittingofExpense  Document 194-1 Entered on FLSD Docket 05/29/2019 Page 67 of
    forMedicalExam iner                159

           d.     Theexpense ofemploying the disinterested MedicalExaminershallbe
    paid one-halfby the pilotand one-halfbythe Company. Copies ofsuch board's repod
    shallbe furnished to the Company and to the pilot.

    (E) The Companyshallmonitorthe decibellevelinflightandonthe rampto
    determ ine causesforhearing damage and elim inate those causes wheneverpossible.
    The Com pany shallfqrnish acceptable earprotection, earexam ination and treatm entfor
    jobrelatedhearing damage atno expqnsqt;the pilot.
    (F)    Intheeventthatthe FederalAviationAdministrationorothercontrolling
    gbvernm entalagency should change the method ofmedicalcedification orstandards
    during the term ofthisAgreem ent,the Company and the Assoçiation willmeetand
    conferto agree on how such change willbe implem ented into the Com pany's medical
    program . Unless mutually àgreed'to otherw ise,such meeting shallbe held within thidy
    (30)daysafterbeing notified ofthe pendingchangeand suchconferencets)shallbe
    strictly Iimited to the im plementati
                                        on ofthe change
                                                      .




          Ih the eventthatthe padies are unable to agree on the methodology ofthe
    change,the Company and the Association agree to subm itsuch dispute to the five
    memberSystem BoardofAdjustmentinaccordancewith section21.The neutral'member
    selectedshallbe requiredto renderhisdecision no Iaterthanfifteen(15)daysafterthe
    date ofthe hearing.

    (G) General
          1.     The Com pany shallbearthe costofany physicalexam ination taken atits
    sequest.

         2. The provisions ofthis Section shallnotbe applicable noremployed in any
    mannerfordisciplinary ordism issalaction againsta pilot.

     ,      3. Shoul    d a pilotbe rem oved from flightduty as a resul
                                                                      tofany physical
    examination taken atCom pany request,he shall,from the date he is removed from
    flightstatus,receive any sick Ieave benefits accumulated underthe provisions ofthis
    Agreementand atthe expiration ofsuch sick Ieave shallbe reim bursed forany Ioss of
    com pensation incurred atfullpay untilthe date ofthe successfulcom pletion orfailure of '
    hi s nextperiodic FAA physicalexamination.

           4.    No pilot,once employed by US Airways, Inc.,and w hose nam e appears
    on the US Airways Pilots'System Seniority List,shallbe required to undergo any
    psychologicaltesting orexam ination.

               No pilotshallbe required to attend any behaviorm odi
                                                                  fying personality
   courses,sem inars and/orclinicswithoutthe priorapprovalofthe MasterExecutive
   Council.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 68 of
    15                                                        GeneralProvisions
                                      159
    PersonalNotes
           5.     None ofthe provisions ofthis Section shallnegate any ofthe provisions or
    benefits provided by this Agreement.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 69 of
                                      159




                        EX H IB IT 14
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 70 of
                                      159



            S/f;Fl
                 3U
   .l
    .1
     ''X UC Fta ntawLA
                    w .Xm.U yd t
                               a,.te.gnzgvfo    r ay
                                                .
                                           sywyvy gvguy ..
                                                                  18 20
                                                           wt w vxm oow wc u
                                                                                 -1
                                                                           wmwso my
                                                                                     v
                                                                                     -s/>
                                                                                    w:
                                                                                  wwv
                                                                                           -
                                                                                        poxp
                                                                                               -'''''
                                                                                           vwwssw)U
                                                                                                     -$'a
                                                                                                    wt
                                                                                                     .. #
   D eceotlo hn
   -   -:     .h        cm ,

  posted on May 18,2019 13:20
  M y Fellow LAX Pilots,
  This isthe second ofa seriesofCom m unicationsB lastsoverthe nextw eek orso
  w hose purpose isto inform our LosA ngelesbased Pilotsofsom e very im portantand
  eriticalissuesthatm ay affectyourqualit' y oflife, seheduling,pay and careers asPilots
  ofA m erican Airlines.
  The Sum m er flying schedule officially kicksoffthis 141017th. Pilotlaboris stressed
  withrecordretirements,atrainingchokejam andhasanunsuccessfulattemptto
  recruitX--rype Check A irm en and W om en to fi11any laborshortfalls                                                                                                       .

  A tthe negotiating table,m anagem enthas ptltnextto zero engagelnentand zero eflbrt
  intonegotiationsoutsideofjustuKsl'ïowing tlp.''Ithinkweeancont-irm thattheyare
  presentduring negotiations;how ever, w e are trying to eonfirm w hetherornotthey are
  aw ake.M anagelnentwasaw ake enough to give them selveshealthy bonusesafter
  announcing 20l8tsnancialresultsand ignoring theestablished $3 Billion dollar
  triggering l'netric.Iguessa $2.7 billion 20l8 operating protst, w hich isdecreasing,
  w asgood enough.O fcourse there-salw aysm oney to buy back stock AA                                                                                                        .

  m anagem enthasdedicated over$1billion 17 01-stock buy backs1201-2019. Thates a total
  o1'nearly $14 billion since 2015.So CEO Parker'slegacy isbig bontlses, big stock
  buy backs and enorm ous debt- m ore than tw ice thatofits nearestcom parator U A L,
                                                                              ,
  atover$33 billion.A 11thiswhileourpilotswork underan archaicbankrtlptcy
  contract.N ew hire pilotsare leaving the com pany by the dozensw ithin days and
  w eeksofinitialindoc training forD elta, U nited and Southw estA irlines. O urLTD
  Pilotssufferunderthe worstLTD program in the indtlstry while m anagem ent
  contsscatestheiroffsetsm onthly and putsthem oney in TH EIR pocketforTH EIR
  bonuses!lhave only one w ord:D isgusting
  The Sum m ertlying season hasbegtln. Y ourU nion istelling you to tly yourcontract
  and KN O W Y O U R CO NTRA CT . D ON 'T LET TH E CO M PA N Y V IO LATE Y O U R
  NO'I'lFlCA 'l-lO N RIG HTS!
                               .''
                                 .'
                               'ky'
                                  %
                                  .r ...-,. . a,mv   ...dKj
                                                          . -.. ...   ... â9r     ,e.r
                                                                                 r-  e-e
                                                                                       .t
                                                                                        #             31 g
                                                                                                       t',.'-,             4 'q'y
                                                                                                                           '
                                                                                                             .t-..'.%4.' g-q7-.                       .J
                                                                                                                                  k,.-.,'y---afu.-k4-ur ,,..I. k
                                                                                                                                                  .
                                  s1
                                   :1
                                    ,:
                                                                            ..
                                   tL- -'6'.3-
                                          2.,x. r'j':..v.
                                     .6.: h                9 .
                                                             -
                                                             1
                                                             j -,
                                                                ',
                                                                 -
                                                                 o
                                                                 3
                                                                 k.
                                                                  '-
                                                                   .r
                                                                    ,
                                                                    .  --
                                                                                            --.'--'' !y''  $.-'-         pk-p
                                                                                                                            'g
                                                                                                                             ù-.. -',-                           -,
                                                                                                                                                                  -;
                                                                                                                                                                   .--,t
                                                                                                                                                                       pï
                                                                                                                                                                        k'
                                                                     .-à                                   .     -)--,-
                                                                                                               ù1,
                                                                                                                 '    bt?-           'k
                                                                                                                                      tu. :-.-./
                                                                                                                                               .r .
                                                                                                                                                  -j
                                                                                                                                                   '.-,
                                                                                                                                                      -9
                                                                                                                                                       '.!---.,h.
                                                                                                                                                          9,    -:
                                                                                                                                                                 7     l
                                                                                 .
                                                                    ..                                                                                               .
                                                                                                                                                                     k
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 71 of
                                      159



   Ourcollective future depends on yourparticipation in the election process W e
                                                                           .

   encourage you to researeh allofthe candidatesand then m ake a vote foryourchoice     .

   T'
    hank yotlforyourattention,yourengagem entand exercising yotlrrightto vote       .


                             '

                             % r)i
                                 ,
                                 ?j
                                 @
                                  Kjt
                                    ''
                                        y1
                                     :& l
                                     ''
                                      w- :s.
                                           )jy
                                             l
                                             '
                                             k
                                             f
                                             .
                                             ,/,
                                              ,:
                                               e
                                               ' e
                                                 .
                                                 s
                                                 y
                                               p(.
                                                 -
                                                 Jrt,
                                                    .3 $
                                                    1  .
                                                       7l
                                                       . r'a.j
                                                         .
                                                             .l
                                                             k
                                                             ;
                                                              ,
                                                              .1
                                                               1,1zrt.
                                                                   ,,y
                                                                     :
                                                                     .
                                                                     '
                                                                     -
  In recentw eeks,there has been an increase in the num berofcom plaintsm ade against
  ourpilots.Thishasdem onstrated itselfin a spike of Section 2l lnvestigative alld
  Disciplinal'
             y Hearingsjustinthe114014thofAprilaswell:tsadditionalpossibleSection
  21 D isciplinary H earingsforM ay 20l9 M ostofthe com plaints involve allegationsof
                                            .


  sextlalharassm ent-hostile w ork elw ironm ent, and otherallegations.
  A s professionalaviators,w e have m any dem andsm ade upon us, and w e need to w ork
  togethereffectively.ln the eventyou have a concern/com plaintaboutthe w ay you
  were treated ortalked to by a fellow A PA Pilot, please callA PA Prot-essional
  StandardsorLA X ProfessionalStandardsFIRST !The firstcallneeds to be to the
  Union,FIRST!A dditionally,please callyourLA X Dom icile Reps, FO H tlgh Felpw ick
  orm yself.Pro Standardsand yourReps are here to listen tt)the issues and solve
  disputesto satisfàction asm uch aspossible w l4ile keeping ourpilots safeguarded from
  com pany diseipline.A PA ProfessionalStandardshas developed an extensively trained
  netw ork ofnearly 120 volunteers who are ready and w illing to provide confidential
  assistance.Ifyou are in need ofsupport, w ould like guidance on w here/how to
  properly addressan issue,orsim ply w antto discussa situation eontidentially w ith a
  peer- yourfirstcallshould be to one ofyourPl-ofessionalStandardsvolunteers O ur
                                                                                .

  on-callphone num beris listed below foryourconvenience             .

  lw otlld like to rem ind ourpilotsto alw aysnlaintain yourusualhigh degree of
  prot-
      essionaldem eanerw ith ourfellow em ployee groups ldim iting unnecessary and
                                                                 .

  extractlrricularpersonalconversations and activities reducesthe chance ofa
  lmisunderstandingorcontlict.Useyourbestjudgement.Alwaysbecourteousand
  Professional.A sa technique,Isay tbyesm afam , no m a'am , thank you m a-am orsir,''
  k'eeping itshortand professional.Staying courteousand rkrofessionalata11tim es
  w hile avoiding tlnnecessary interaction w illgo a long w ay to preventing any
  l'nisunderstandingsorcontlictsthatcould involve possible H R com plaints and
  com pany investigations underJC BA Section 21      .


  A PA N ationalPl-ofessionalStandards
  CA Doug W ood,Chairm an
  8l7-302-2226
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 72 of
                                      159



   Please elick l).
                  #)1
                    ,
                    'qto go to the A PA N ationalProfessionalStandardsw ebpage for a list
                    .


   ofvolunteersand theircontactnum bers.
   LAX ProtbssionalStandards
   CA Stephen Schw artz,Chainnan
   916-508-1005
   lw illbe in Boston nextw eek to attend the Spring 2019 Board ofD irectors M eeting.
   M ore intbrm ation w illbe forthcom ing.Thank you foryourattention and engagem ent
   during thistim e ofthe beginning ofthe Sum m er2019 tlying season and m anagem ent
   disengagem entduring Section 6 negotiations.
   FO Paulètpablo-'Janka
   A PA LA X V ice Chairm an
   tal
     'anka/t/walliedpilots.org
   1
   30steclin:).
              ('.
                ;.'
                  $l:t
                     a
                     t,
                      )'i$''
                           ?
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 73 of
                                      159




                       EX H IB IT 15
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 74 of
                                      159




                       EX H IB IT 16
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 75 of
                                      159




                       EX H IB IT 17
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 76 of
                                      159




                       EX H IB IT 18
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 77 of
                                      159




                                                                         Record ofSim ulatorChecks (sTI>1n)
  NAM E:   Mr.Sx ttPatterson                                                  COURSE#: B400A-IC-:
  COMPANY:
  CATEGORY:1C97                                                                              :

  TYPEOFCHECK:Z PIC 135.293& 297 K PlC135.297onl Z SIC 135.293
  Groundoperations                  sIm1 -                                   InstrumentProceduro                   slm1 t#'
                                                                                                                         ('       ..
  Prefli
       ght(lnteri
                or)                  S      .                                Departure                               S         *
                                                                                                                               7,
                                                                                                                               ,

  Prefli
       shtExterior                   S      '                                e val(FMS)                              S       7.4.
  StadPfncedures                     S           1
                                                 .                            Hoking                                 S :' rt..
  Taxling                             s t .''.                               lkSApproach (18K RVR)                 SIm 1 iu.,<
  Pre-Takeo'Checks                    S ''.. .                                NofmallLS                              G ?#:  i'
  Takeolfs                          Slm 1 ). '                               Engine-outlLS                           S       -7
                                                                                                                              i-.
                                                                                                                                %
  Normal                             S      '                                AutopllotILS                            S       X*'
  Crosswmd                           S       '             SimulatorType; Raw Data(1fRequire )                      NA tL
  lnstrumentRVR ( 60Q )              S       '                BEW OOA NonpreclsionApproaeh                         Sim 1 .v.:'t
                                                                                                                              '
  Wi tbEngineFail
                ure                  S .,                                    VoR(WithoutVe*calGui
                                                                                                dance)               S I  'V
  l
   Reject
        ed                           3 t                                     RNAV(GRs)M hvedicalGui dance)           S t.. .
  nelightManeuvers                   m 1 ,. ê.;
                                    Si                     ssmulatorLevel: Clrdjng                                   S tkqt
  steeq-Tu
         .
           rns   -..- -    .- -
                                     s '  :
                                          .'''                   D           Gps(t
                                                                                 fRequi
                                                                                      red)                           s '  j)
                                                                                                                           '
                                                                                                                           .k
                                                                                                                            !.k   '

  Stal-Takenff                       S k'                                    Mis---âApproach                       SIm 1 )?shl
  Stajl-Cl
         ean                         S       .                               From antLS                              S bv okJ
                                                                                                                          '
                                                                                                                        s:-a
  Stall-Landing                      S      ..                               Engine Out                              S s.r4I
  EngîneFailure/shutdown             S      *                                SecandMlsedApproach                     S k''   .
  Engine Restaft           .         $                                       General                               Sim 1 .:'          :
  unusualAttitude:                   s                                       AbnormalPrare ures                      S Y,
                                                                                                                        #.
  speciscFl
          t.characteri
                     sti
                       ca            NA                                      Emergencyprocedures                     s r
                                                                                                                       f.
                                                                                                                        tt
  tandinos                          Slm 5                                    Gom lNavProczdvres                      S       .%

  Normal                             s                                       useofAutopi
                                                                                       lot                           S àt q
  crossw-ind                         s                                       AetopilotinLieuofRequifeds!
                                                                                                       ..
                                                                                                        g           NA .;f.
                                                                                                                          j.
  From anlLS                         S                                       Judgment                                S
  From aGirde                        3                                       CRM                                     S
  Rejeded                            S                                       PIC Perfofmanœ asS1C                    S
  No-Flap                            S           .                           M herence'oChecklis!                    S       êG''
                                                                                                                                '
  l-Engine Out                       S '.                                    M herencetuManeover/sop                S f'.
  z-EnginesOut(I
               fRequi
                    red)             NA j                                    RightSeatTakeoff
                                                                                            /t-andirv               NA ' .
                 CHECK RESULTS                       KU        DATE                 CHK K AIRMAN NAM EAND SIGNATURE
  f
  :hr
    '
    ;
    ëk1:
       ;
       !$
        4:
         i
         k(1,)
             h(r
               Il
                k                                     :pi.8
                                                     .,
                                                      .   ,t
                                                           -
                                                           .:î.
                                                              J
                                                              ;
                                                              .'
                                                               f
                                                               ..
                                                                >.L
                                                                  i-...
                                                                  .
                                                                  ,   ;>
                                                                       -
                                                                       ,
                                                                       s.
                                                                        ,..J
                                                                           -.,
                                                                             '
                                                                             .-
                                                                              ..
                                                                              ;i.'
                                                                               ï ...'p
                                                                                     l l
                                                                                       k
                                                                                       ,
                                                                                       .tkt2
                                                                                       -$
                                                                                        ,  . @ ..:
                                                                                        j ..ï.
                                                                                                 2. ' . '.    '. z ,.
                                                                                                                . .. . .
                                                                                                                                           .
                                                                                                                                          ,.   .
                                                                                     y..
  ofalBaseAl   rcraftD293(a)(2)1297                    S     06/03/2017 El
                                                                         edroni
                                                                              call
                                                                                 ysi
                                                                                   gnedby:RnnaldLeeWelch
  Oral293(a)(2) Variant-Model
                            :
  Oral293(a)f3)Wt.&gal ance
  oral2:3(a)(4-8)Gensublec?                          -:-
                                                       .'
                                                        -,Nj.
                                                            ,
                                                            )'ï
                                                              .
                                                              ;
                                                              hz.-
                                                                 '
                                                                 .
                                                                 ia'
                                                                   tpjijj.
                                                                    .,   4'
                                                                         .rt,.$9.
                                                                                ,.
                                                                                 '
                                                                                 .
                                                                                 f).
                                                                                   ,
                                                                                   t:
                                                                                    ..
                                                                                     L
                                                                                     z.
                                                                                      %,,d,
                                                                                          .
                                                                                          l
                                                                                          iq.. ..'
                                                                                                 .                . ....,..... ,,.
  Si
   m Check1               U293(b)        Z1297((
                                               ))      s     :6/4
                                                                )3/2()17 El
                                                                          edroni
                                                                               call
                                                                                  y:lgnedby;RonaldLeeWelçh
  Si
   m cbeck2               Q2g3(b)        D29?(c)
  TetalSim Check1& 2Pil
                      otFlyl
                           ngTime:                            2.
                                                               0             Ba:eMonth:                  **              Expires**
             J .. .q       .f.?.
                           .   jr,,
                                  )
                                  y . oykv........s,
                                                   sy,
                                                   ' j,yit..J
                                                            .jt.'
                                                                . ,.jzmo135,
                                                                           2:3(a)(2)
  Meetsrequi
           rementsof135.339&M0(a)(2) E1a t C)Unsat                           j:mujzs.x ztbj                              '
  TCE Observati
              on           N proe        Disappreked       Ce
                                                            Artifl
                                                                 cadon        6mo135.297                                         '
                                                             uthorl
                                                                             REMARKS:T*-Trainzg 10 proscieM y required
  lREGjoN                 nls-m jc'rOFRCE                                    ..- a ja exere bycertigcate holdef
   FM INSPECTOR'
               S m ME AND SI
                           BNATURE
  l

  Approveds'eti
              tuteforFM ô410-3                                                               -u
                                                                                              version.
                                                                                                     a.--
                                                                                                        a
                                                                                                        >j
                                                                                                         gzjyj.-,
                                                                                                                .

                                                                                                                                  Padeoon 00414
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 78 of
                                      159


                                                                                                                                                                                                                                                                                                                                                                                           21A-OF-017
                                                                                                                                                                                                                                                                                                                                                                                                REV:2
                                                                                                                                                                                                                                                                                                                                                                                            07/17/2017
                                                                                                                                                                                PILOT LINE CHECK
 '


         pluors NAME:                                                                                                                                                                                                   poslTloN                                               AIRCRAFT MODEL
         (Last,Fi-t,Ml)Paderson,RodneyscottEMP#:21063 scpm u Fo 8767                                                                                                                                                                                  .                                                                                                   DATE:11/15/2017
         PILOT                                                                                                               CERTIFICATE R PE                                                                  MEDICAL                                                                                                                        MEDICAL CLASS
         CERT#:                                                                                                                IK ATe IZICOMM                                                                  EXPIRATION (M/Y):01/2018                                                                                              1 FIRST Z SECOND
         AIRCRAFT                                                                                                       FROM                                                                                                                                        No OF                                                                       BLOCK                                .
         REG:                                                                                                                                :KMCO TO.                                                  .
                                                                                                                                                                                                                                   l oxolxos.1                                                                                                     TIME:1.
          TYPEOFCHECK: K INI
                           TIAL D UPGRADE (ZITRANSITI
                                                    ON                                                                                                                                                                L RECURRENT (
                                                                                                                                                                                                                                  Z1ROUTE D QAP C)PWP
             GM DI
                 NG: S=M TISFACTORY u=UNM TISFACTORY(REQUIRESCOMMENTI NA =NOTAPPLICABLE * =CANBEWAIVED W =WAI
                                                                                                            VED
     (
     L
     '
      I
      E
      I
     i)
      ..
       '
       v,..'
       x   .  'z.
           .,::
            .        '.'
                :.tk.. ...;
                          1
                          ...
                            :.i
                              .....   r...1
                                  :...:   .
                                          '
                                          ,
                                          ?
                                          j  '1
                                           L.:
                                          ,,  ;,)
                                              .)
                                              ,
                                                  '
                                                &.kt..
                                                     t).,,,..   )
                                                            t'... '
                                                                  k1
                                                                E.:
                                                                  )
                                                                  .,
                                                                     '
                                                                   ?;,
                                                                     .
                                                                     r
                                                                     -
                                                                     '
                                                                     L
                                                                     ?
                                                                     $(
                                                                      l
                                                                      ,
                                                                      ji
                                                                       s
                                                                       ë
                                                                       E
                                                                       i
                                                                       )
                                                                       '
                                                                       (
                                                                       E
                                                                       i
                                                                       .k
                                                                        -
                                                                        ;
                                                                        .
                                                                        C
                                                                        E.
                                                                         ë
                                                                         !
                                                                         '
                                                                         4y
                                                                          ,
                                                                          l
                                                                          :
                                                                          y
                                                                          ;
                                                                         ..
                                                                          .
                                                                          .
                                                                          .t
                                                                           k
                                                                           ,.?
                                                                             â
                                                                             )
                                                                             4
                                                                             r
                                                                             :
                                                                             -
                                                                             7
                                                                             .L
                                                                              k;.!
                                                                                 k
                                                                                 .
                                                                                 y
                                                                                 :
                                                                                 -
                                                                                 ,
                                                                                 ï
                                                                                 .'
                                                                                  ,
                                                                                  q
                                                                                  d
                                                                                  r
                                                                                  .'
                                                                                   a.%..
                                                                                   .   œu-
                                                                                         t
                                                                                         j
                                                                                         .
                                                                                         : l
                                                                                          -k
                                                                                           t
                                                                                           h
                                                                                           ,y
                                                                                           :j
                                                                                            .
                                                                                            C
                                                                                            -
                                                                                            r
                                                                                            .
                                                                                            !t
                                                                                             p
                                                                                             i
                                                                                             k
                                                                                             '
                                                                                             j;;
                                                                                               ë
                                                                                               ,!
                                                                                               i
                                                                                              ?i
                                                                                              . y
                                                                                                .,
                                                                                                 -,
                                                                                                  :
                                                                                                  .
                                                                                                  j
                                                                                                  ,).-
                                                                                                   .;-   1
                                                                                                     ;---2
                                                                                                         1
                                                                                                         !
                                                                                                         .7
                                                                                                         k,# #..è
                                                                                                           y,t.  .y
                                                                                                                ,:
                                                                                                               ..
                                                                                                               ,  -,. ...:.,,è
                                                                                                                    rj,      'L
                                                                                                                               -.h
                                                                                                                             ,àL
                                                                                                                             r : ,-,@
                                                                                                                                    k,4
                                                                                                                                      E-
                                                                                                                                       ?
                                                                                                                                       .
                                                                                                                                       i
                                                                                                                                       -?
                                                                                                                                        .
                                                                                                                                        ;'
                                                                                                                                        .
                                                                                                                                         .
                                                                                                                                        ..;
                                                                                                                                          ..
                                                                                                                                           ,'
                                                                                                                                            .@
                                                                                                                                             ..
                                                                                                                                              ''
                                                                                                                                               ..
                                                                                                                                                .':
                                                                                                                                                  '
                                                                                                                                                  .
                                                                                                                                                  i
                                                                                                                                                  .:î..iE
                                                                                                                                                    -
                                                                                                                                                   .:
                                                                                                                                                    .   t-
                                                                                                                                                         1.I:
                                                                                                                                                            ;
                                                                                                                                                            ,
                                                                                                                                                            L.
                                                                                                                                                             :
                                                                                                                                                             )'t
                                                                                                                                                               .p
                                                                                                                                                                le4
                                                                                                                                                                 .:I
                                                                                                                                                                   'q
                                                                                                                                                                    l
                                                                                                                                                                    1
                                                                                                                                                                    E.
                                                                                                                                                                     l
                                                                                                                                                                     I.
                                                                                                                                                                      lt
                                                                                                                                                                       g
                                                                                                                                                                       ;
                                                                                                                                                                       l
                                                                                                                                                                       .
                                                                                                                                                                       .'
                                                                                                                                                                        E,
                                                                                                                                                                         '
                                                                                                                                                                         b
                                                                                                                                                                         ,;             ' . .
                                                                                                                                                                                        . .. . ..                                                                                                                                                                                                - ....
      1.Uni form Apx aranœ                                                                                                               S                -FMS Data Entr/crosscheck                                                                                                                                                                                                              S
      2,Manual                     s/FlightMaterial                         s                                                                                                                               S                                -verifyChangesonFI                                      tPlan                                                        S
                                                                                                                                                                                                                                        ----..)
      :83;.1... id::;l!!h1r11t!lid
                                 !!t1!,11.114:11I!S/!I4!118
                                                          4211id:)k!!tI                                                                                                                                     IEE
                                                                                                                                                                                                              !;                     j$yt . .  ..i
                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                 1:         j-i.r'.- ,.-...t;.(.s,,-y.,,;(..(,,g:. ,C      ..s ' ,'
                                                                                                                                                                                                                                                 . ., E.s. 'i
                                                                                                                                                                                                                                                            '                                       ,k.
                                                                                                                                                                                                                                                                                                       è'ï.'
                                                                                                                                                                                                                                                                                                      ..,!
                                                                                                                                                                                                                                                                                                       ,   '
                                                                                                                                                                                                                                                                                                           ,!,y
                                                                                                                                                                                                                                                                                                              r1
                                                                                                                                                                                                                                                                                                               ,I
                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                  .k
                                                                                                                                                                                                                                                                                                                   .p k,-..-:,:y::pE::;
                                                                                                                                                                                                                                                                                                                    d.'
                                                                                                                                                                                                                                                                                                                    ,                 j
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                      p, 2E
                                                                                                                                                                                                                                                                                                                                       j,E
                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                       - !y#2
                                                                                                                                                                                                                                                                                                                                            .I
                                                                                                                                                                                                                                                                                                                                            :jA
                                                                                                                                                                                                                                                                                                                                              r'
                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                              i ;
                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                 !ê
                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                   .y
                                                                                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                    ,!
                                                                                                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                     ,,
                                                                                                                                                                                                                                                                                                                                                      ;,
                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                       (:
                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        ,(.E
                                                                                                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                                                                                          h
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                            T
                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                             .ï
                                                                                                                                                                                                                                                                                                                                                             :a
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                                                                                                                                  .!
                                                                                                                                                                                                                                                                                                                                                                  . ..
                                                                                                                                                                                                                                                                                                                                                                     )!
                                                                                                                                                                                                                                                                                                                                                                      :.i-,,, 'L.t.1.b.,,j
                                                                                                                                                                                                                                                                                                                                                                            .,,          b.z t-)..... .
                                                                                                                                                                                                                                                                                                                                                                                           j-t
     j
     :
     .
     '
     )
     -
     :j
      .'j'j
          '
          j'
           .j
            'j
             ';r
               j'
                ;
                ,
                t
                ..'
                  ,..'
                     .
                     ., z''
                         L .
                           E..' ç' .
                                   -
                                   .'..:.E
                                         :'
                                         !j
                                          E
                                          .p!
                                            .
                                            :;
                                             E
                                             ë!
                                             ;j
                                              -.E
                                              '   ,
                                                 ,I
                                                 . y
                                                   :
                                                  -.
                                                   , :
                                                   r..t
                                                     :ë
                                                      I(
                                                       i
                                                       ;k
                                                        ;
                                                        àj
                                                         -;
                                                          . ,
                                                           :k
                                                           . j
                                                             , j
                                                               .
                                                               r
                                                              ..
                                                               :'
                                                                ;
                                                                J y
                                                                  '
                                                                 .,
                                                                 ë  ...
                                                                   .. j
                                                                      ,
                                                                      é
                                                                      ' -
                                                                        .
                                                                        :
                                                                      .r.
                                                                        :.
                                                                         '.
                                                                         s
                                                                         .  t
                                                                            .
                                                                            ..
                                                                             ,
                                                                            ,. :.I
                                                                              .h
                                                                              .!  i
                                                                                  'i
                                                                                  ! E$.(
                                                                                   :k  ?.'t
                                                                                       i   j:t
                                                                                           r
                                                                                           '
                                                                                           , i
                                                                                             '
                                                                                             :
                                                                                             't
                                                                                              l
                                                                                              k.iëg
                                                                                                  '
                                                                                                  !,;
                                                                                                  1 j
                                                                                                    ',kj
                                                                                                       -
                                                                                                       -
                                                                                                       ..I
                                                                                                         i
                                                                                                         j
                                                                                                         '
                                                                                                         :
                                                                                                         !l
                                                                                                          .
                                                                                                          :.-
                                                                                                            I
                                                                                                            j
                                                                                                            i
                                                                                                            .
                                                                                                            I
                                                                                                            .
                                                                                                            ë
                                                                                                            :
                                                                                                            ;
                                                                                                            'l
                                                                                                             d
                                                                                                             )
                                                                                                             ij
                                                                                                              i
                                                                                                              !
                                                                                                              :.'
                                                                                                                i
                                                                                                                -
                                                                                                                l
                                                                                                                :.1
                                                                                                                  !
                                                                                                                  ;
                                                                                                                  !
                                                                                                                  '
                                                                                                                  ;
                                                                                                                  -
                                                                                                                  C
                                                                                                                  .
                                                                                                                  i
                                                                                                                  é:ï$
                                                                                                                   .
                                                                                                                   '
                                                                                                                   -   ;
                                                                                                                       '
                                                                                                                       ty
                                                                                                                        '
                                                                                                                        :
                                                                                                                        ;
                                                                                                                        l
                                                                                                                        -
                                                                                                                        !t.
                                                                                                                          )
                                                                                                                          (;
                                                                                                                           y.
                                                                                                                            :,
                                                                                                                            .:4
                                                                                                                             .
                                                                                                                             ,k;
                                                                                                                               .)
                                                                                                                               7éé
                                                                                                                                ;f?
                                                                                                                                  .E
                                                                                                                                  .î
                                                                                                                                   'jt
                                                                                                                                     yj
                                                                                                                                   ..:
                                                                                                                                       L
                                                                                                                                      .ë
                                                                                                                                        /
                                                                                                                                        d
                                                                                                                                        ië
                                                                                                                                       .l
                                                                                                                                         g
                                                                                                                                         .j.jI
                                                                                                                                             :
                                                                                                                                             i
                                                                                                                                             E1'.k
                                                                                                                                              !
                                                                                                                                              E
                                                                                                                                              ,    i
                                                                                                                                                   l
                                                                                                                                                   ,!t
                                                                                                                                                     (
                                                                                                                                                     ,
                                                                                                                                                     :
                                                                                                                                                     .1
                                                                                                                                                      ')
                                                                                                                                                       :
                                                                                                                                                       ';
                                                                                                                                                        :t
                                                                                                                                                         @
                                                                                                                                                         !'
                                                                                                                                                          ,.
                                                                                                                                                           j
                                                                                                                                                          ..
                                                                                                                                                            :
                                                                                                                                                            '
                                                                                                                                                            /
                                                                                                                                                            .(.'
                                                                                                                                                               ;.è
                                                                                                                                                               . -4i
                                                                                                                                                                 r -ë
                                                                                                                                                                   l .y
                                                                                                                                                                      tr.lqi
                                                                                                                                                                           !l
                                                                                                                                                                           :.kgi
                                                                                                                                                                             qk :.!
                                                                                                                                                                                . 1i
                                                                                                                                                                                  -I
                                                                                                                                                                                   .E
                                                                                                                                                                                    k
                                                                                                                                                                                    (
                                                                                                                                                                                    j
                                                                                                                                                                                    '
                                                                                                                                                                                    .(
                                                                                                                                                                                     ;
                                                                                                                                                                                     i
                                                                                                                                                                                     .
                                                                                                                                                                                     .j;
                                                                                                                                                                                       's
                                                                                                                                                                                        '
                                                                                                                                                                                       :L
                                                                                                                                                                                       ..)
                                                                                                                                                                                         j
                                                                                                                                                                                         .
                                                                                                                                                                                         .
                                                                                                                                                                                         .4
                                                                                                                                                                                         E-(
                                                                                                                                                                                           .'
                                                                                                                                                                                            q
                                                                                                                                                                                            -'
                                                                                                                                                                                            .
                                                                                                                                                                                            -k
                                                                                                                                                                                             .t
                                                                                                                                                                                              l
                                                                                                                                                                                              -r
                                                                                                                                                                                              ..'
                                                                                                                                                                                                j
                                                                                                                                                                                                .)
                                                                                                                                                                                                q,?-
                                                                                                                                                                                                 bk'
                                                                                                                                                                                                   3:
                                                                                                                                                                                                   4q9
                                                                                                                                                                                                     b2
                                                                                                                                                                                                      ,:
                                                                                                                                                                                                      -.-
                                                                                                                                                                                                        ;
                                                                                                                                                                                                       .,'
                                                                                                                                                                                                         ;?
                                                                                                                                                                                                         ( .
                                                                                                                                                                                                           i
                                                                                                                                                                                                           .Eq
                                                                                                                                                                                                             i
                                                                                                                                                                                                             ..)
                                                                                                                                                                                                               .i
                                                                                                                                                                                                                ',
                                                                                                                                                                                                                 L
                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                  .q
                                                                                                                                                                                                                   )
                                                                                                                                                                                                                   ?
                                                                                                                                                                                                                   ':.'
                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                      E:
                                                                                                                                                                                                                       ,'
                                                                                                                                                                                                                       -C
                                                                                                                                                                                                                        --
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                        qt,
                                                                                                                                                                                                                          z
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          ,'
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           .t'
                                                                                                                                                                                                                             t
                                                                                                                                                                                                                             ,f
                                                                                                                                                                                                                             . ,,.
                                                                                                                                                                                                                              ,. ;'
                                                                                                                                                                                                                                 (((
                                                                                                                                                                                                                                   ,:
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    2:   4::
                                                                                                                                                                                                                                           42..Irl
                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                 d
                                                                                                                                                                                                                                                 gjl
                                                                                                                                                                                                                                                   :!r
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                     4:j
                                                                                                                                                                                                                                                       42,
                                                                                                                                                                                                                                                         :I-l
                                                                                                                                                                                                                                                            jl1    2:
                                                                                                                                                                                                                                                                    )1jI!jll q
                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                             jj.)
                                                                                                                                                                                                                                                                                ji1 .1t
                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                      g; j                                                                        :
                                                                                                                                                                                                                                                                                                                                                                  !ëy;
      4.Fl       ightPlanning                                                                                                                                                                               S                           23.Al    ti tude/speedControl                                                                                            S
      5.Forms/Logbook                                                                                                                                                                                       S                           24.AircraAConfiguration                                                                                                  S
      6.Exterior/lnteriofInspection                                                                                                                                                                         S                           25.Al    ti tude/m rspeed Control                                                                                        S
      7.Performanœ Computations                                                                                                                                                                             S                           26.HoldingProcedures                                                                                                     S
      8.Weight& Balance                                                                                                                                                                                    S                            27.ApproachCompli                                ance                                                                     S
      9.ComputerFli                               ghtPlanChecked                                                                                                                                            S                           28,StabilizedApproach                                                                                                    S
     .
     .
     F
     ,J
      .1i1l
          ..... ..,,. .I        i.
                                 !
                                 E7
                                  'I1
                                    .!
                                     ..ë.
                                        :.. r.:.;
                                                ..j.,...   ... (
                                                               y
                                                               .
                                                               tq
                                                                yE:.i
                                                                   k  l
                                                                      L
                                                                      )
                                                                      .
                                                                      î
                                                                      -.
                                                                      . :
                                                                        !
                                                                        ,
                                                                        E-ki:
                                                                         )
                                                                         .  btG....:
                                                                            .
                                                                         .. )      .k
                                                                                   )vîa
                                                                                      t-, .;
                                                                                           .è
                                                                                            -
                                                                                            t #
                                                                                            r.,..
                                                                                               q:.
                                                                                                 ;,.;' 'é
                                                                                                      yy
                                                                                                         ê
                                                                                                         t
                                                                                                       ',k '
                                                                                                           .p
                                                                                                          ks
                                                                                                           ,L
                                                                                                            i
                                                                                                            2
                                                                                                            ()
                                                                                                             .
                                                                                                             $
                                                                                                             p
                                                                                                             .1
                                                                                                              .
                                                                                                              :.1
                                                                                                                .
                                                                                                                t
                                                                                                                2
                                                                                                                à
                                                                                                                4y
                                                                                                                 .(
                                                                                                                  E
                                                                                                                  .
                                                                                                                  ,
                                                                                                                  l
                                                                                                                  fq
                                                                                                                  ..'
                                                                                                                    .
                                                                                                                    ,
                                                                                                                    .,#
                                                                                                                      ,
                                                                                                                      !.
                                                                                                                      .'
                                                                                                                       .ï
                                                                                                                        L
                                                                                                                        ,
                                                                                                                        ï1
                                                                                                                         :d-)
                                                                                                                            .'
                                                                                                                             ï
                                                                                                                             .@
                                                                                                                             ïi.l
                                                                                                                              , .,
                                                                                                                                 Jl
                                                                                                                                  r
                                                                                                                                  :1t
                                                                                                                                    .,
                                                                                                                                      c
                                                                                                                                      -.. .
                                                                                                                                     :.
                                                                                                                                      ï
                                                                                                                                      ;t
                                                                                                                                       !..C!F(
                                                                                                                                           .::;
                                                                                                                                              i.
                                                                                                                                               jù.
                                                                                                                                                 ;.
                                                                                                                                                  :i
                                                                                                                                                  'Ei
                                                                                                                                                    ,
                                                                                                                                                    ,,
                                                                                                                                                     p-
                                                                                                                                                      ;ë.
                                                                                                                                                        ;-ji
                                                                                                                                                           I,
                                                                                                                                                            ë.:
                                                                                                                                                            L.
                                                                                                                                                             . ..
                                                                                                                                                               );k:
                                                                                                                                                                  .;   r
                                                                                                                                                                       i
                                                                                                                                                                   :-'.r scjp#q
                                                                                                                                                                            :,j
                                                                                                                                                                              ;.jI
                                                                                                                                                                                 !k
                                                                                                                                                                                  .j
                                                                                                                                                                                   .p
                                                                                                                                                                                    .
                                                                                                                                                                                    I
                                                                                                                                                                                    r
                                                                                                                                                                                    ;
                                                                                                                                                                                    ë.
                                                                                                                                                                                     t:
                                                                                                                                                                                      1
                                                                                                                                                                                      .
                                                                                                                                                                                      .k
                                                                                                                                                                                       sj
                                                                                                                                                                                        '!
                                                                                                                                                                                         .
                                                                                                                                                                                         '
                                                                                                                                                                                         ,
                                                                                                                                                                                         f
                                                                                                                                                                                         .!
                                                                                                                                                                                          )
                                                                                                                                                                                          :;
                                                                                                                                                                                           .p
                                                                                                                                                                                            !L
                                                                                                                                                                                             .,h
                                                                                                                                                                                               '   :.
                                                                                                                                                                                                    ....:.
                                                                                                                                                                                                         ..'
                                                                                                                                                                                                           :
                                                                                                                                                                                                           :'trkiq
                                                                                                                                                                                                                 r
                                                                                                                                                                                                                 i:.
                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                   i
                                                                                                                                                                                                                   :E
                                                                                                                                                                                                                    .!
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     ,t
                                                                                                                                                                                                                      p
                                                                                                                                                                                                                      .-
                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                        :k,k
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           i
                                                                                                                                                                                                                           l
                                                                                                                                                                                                                           pt,E'-  .. :  2,t
                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                           ;p.l :)
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 iI4
                                                                                                                                                                                                                                                   :)p
                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                     kI:7I lj
                                                                                                                                                                                                                                                            l - iI ,
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                   p!g;I1111I       :,j 4::  ;I      r:
                                                                                                                                                                                                                                                                                                      rqj II :
                                                                                                                                                                                                                                                                                                             l4 :: )                                              ...,-
                                                                                                                        .;                                              .E ..             .     :.
                                                                                                                                                                                                k:)@
        .:    ..k                     .:                                                                 .              .                                                  .                                                 (
                                                                                                                                                                                                                             ..

         10.EngineStadlTaxiProcedures                                                                                                                                                                               S                                30,TypeAppr.I
                                                                                                                                                                                                                                                                 ZIIFR K VFR                                                                                                                     --
       11.Cl              earance & Brl                           elng                                                                                                                                        S                        31.MissedApproach                                                                                                                                             NA
       12.Taxl,PreT/O,RWYAwareness                                                                                                                                                                           S                         32.Landing                                                                                                                                                    S
   7
   .
   .;
    s
    2
    .'j :
        j' 4jj ,44 4.2F'
                       E.>
                         : '
       --........ .-........
       ,
                            ''
                             -
                             -.
                              --
                               .-
                                -.L
                                  i
                                  .
                                  --.r
                                     .'
                                      -.
                                       -.....ï
                                             .'
                                              ?
                                              L.'
                                                rt
                                                 rj
                                               .. .
                                                    j
                                                   ..Ej
                                                      y
                                                     -, j
                                                        .  j j
                                                         ..,..bj j l
                                                                   jr
                                                                ,,;--j
                                                                     ,
                                                                    .- j.i
                                                                         r
                                                                     k...-:
                                                                          ë(
                                                                           I .  (sj
                                                                          :...-...'r
                                                                                   'y
                                                                                    .   ;
                                                                                   k.;.;;
                                                                                   .     j
                                                                                         ,:'
                                                                                         .:.
                                                                                           :'
                                                                                            (:gi
                                                                                               y p . y  i
                                                                                                        .(p (:j
                                                                                                              . j y  j
                                                                                                                     .y)
                                                                                                                       l
                                                                                                                       j  j y
                                                                                                                            ,j yj
                                                                                                                                yj
                                                                                                                                 I
                                                                                                                                 .
                                                                                                                                 E
                                                                                                                                 j
                                                                                                                                 l;
                                                                                                                                  i
                                                                                                                                  jyj k
                                                                                                                                      ,
                                                                                                                                      .
                                                                                              '.jEëE'-r. --.-. . -.----. -..!.-..-.-.-k
                                                                                             .,
                                                                                              .        -
                                                                                                       i-
                                                                                                        '             ..
                                                                                                                       .  .'
                                                                                                                           .           j)
                                                                                                                                        ;j
                                                                                                                                         .g)sL
                                                                                                                                             t
                                                                                                                                             ry
                                                                                                                                             ),
                                                                                                                                              y
                                                                                                                                              tt
                                                                                                                                              )-kt
                                                                                                                                                 . r
                                                                                                                                                   .(r'
                                                                                                                                                      k
                                                                                                                                                     ..
                                                                                                                                                      yj
                                                                                                                                                       :
                                                                                                                                                       j
                                                                                                                                                       !'
                                                                                                                                                        gI
                                                                                                                                                         g
                                                                                                                                                         j
                                                                                                                                                       ...
                                                                                                                                                         ,
                                                                                                                                                         ; j
                                                                                                                                                          .:l
                                                                                                                                                            :
                                                                                                                                                            ;
                                                                                                                                                            j
                                                                                                                                                           -!
                                                                                                                                                           . y
                                                                                                                                                             '
                                                                                                                                                             .
                                                                                                                                                            .r
                                                                                                                                                             -:;
                                                                                                                                                             .   r
                                                                                                                                                                 j:L
                                                                                                                                                                   .
                                                                                                                                                                   :
                                                                                                                                                                   j
                                                                                                                                                                   .y
                                                                                                                                                                   ..
                                                                                                                                                                     .
                                                                                                                                                                     )
                                                                                                                                                                     1
                                                                                                                                                                     :L
                                                                                                                                                                      '
                                                                                                                                                                      j
                                                                                                                                                                      .
                                                                                                                                                                      .
                                                                                                                                                                      q
                                                                                                                                                                      ;)
                                                                                                                                                                       :
                                                                                                                                                                       k
                                                                                                                                                                       ;
                                                                                                                                                                       b
                                                                                                                                                                       -t
                                                                                                                                                                        '
                                                                                                                                                                        r
                                                                                                                                                                        q
                                                                                                                                                                        L/
                                                                                                                                                                         (
                                                                                                                                                                         y
                                                                                                                                                                         !yk
                                                                                                                                                                           jùj
                                                                                                                                                                         .,. .l
                                                                                                                                                                              jE
                                                                                                                                                                               i
                                                                                                                                                                               t
                                                                                                                                                                               'j
                                                                                                                                                                                .j
                                                                                                                                                                                 :
                                                                                                                                                                                 k
                                                                                                                                                                                 r'
                                                                                                                                                                                  j
                                                                                                                                                                                  ij
                                                                                                                                                                                   . ql
                                                                                                                                                                                      yr;
                                                                                                                                                                                   -.-.:'
                                                                                                                                                                             L. ....     )t
                                                                                                                                                                                          .() )
                                                                                                                                                                                              7
                                                                                                                                                                                        -..-,,:
                                                                                                                                                                                              .ï
                                                                                                                                                                                                <:
                                                                                                                                                                                                 .
                                                                                                                                                                                               k,-/
                                                                                                                                                                                                 )-i.
                                                                                                                                                                                                    E)
                                                                                                                                                                                                     .
                                                                                                                                                                                                     '
                                                                                                                                                                                                    -E '
                                                                                                                                                                                                     .))f
                                                                                                                                                                                                       tr)
                                                                                                                                                                                                         :
                                                                                                                                                                                                        .-
                                                                                                                                                                                                         rr:l
                                                                                                                                                                                                          jj-t ijg
                                                                                                                                                                                                                 jlù
                                                                                                                                                                                                                   ik
                                                                                                                                                                                                                    j;
                                                                                                                                                                                                                     ë!
                                                                                                                                                                                                                      è
                                                                                                                                                                                                                      hi
                                                                                                                                                                                                                       r:j:
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          1.'
                                                                                                                                                                                                                            t
                                                                                                                                                                                                                            i;1
                                                                                                                                                                                                                              ,:
                                                                                                                                                                                                                               ' '
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                            t..-.....-........:.,. .   :Ej
                                                                                                                                                                                                                                         r:Ej     4
                                                                                                                                                                                                                                                  : :jp
                                                                                                                                                                                                                                                      e   w     4:2:(r l j4: ,j,)t:j j .
                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                       !j  1El
                                                                                                                                                                                                                                                                                             j  k  j 4
                                                                                                                                                                                                                                                                                                     : jy . l
                                                                                                                                                                                                                                                                                                            )                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                     !j ;
                                                                                                                                                                                                                                                                                                                                                                                                        k
      13.TakeoffProcedures                                                                                                                                                                                   s                         34.UseofCheckli                                       sts                                                                                                    S
      14.TakeoffProfil                                   e                                                                                                                                                   S                         35.Fll         ghtManagement/CRM                                                                                                                             S
      1    5  .    Dep       ar     t u  r e    /    SI      D      Cc         mp        l i a     n   c e                                                                                                   S                         3 6.      J  u d   gme          n   t                                                                                                                        S
   .-
    .: .-..,.
    ;                    ;..r..... -'-
   F'
    -qIi!
       1 t '
           )1!
             i1'
              I  .. ' ë      èù -.... ;
                                     )'
                                     .
                                       ë
                                       i
                                       '
                                      ,;
                                        r
                                        .
                                        1
                                        d
                                        !
                                        .-
                                         -
                                          '.
                                          E'.
                                           ... .
                                                ..r  .-    .....:.       .
                                                                         '
                                                                        p:
                                                                        ë ( .
                                                                            ; t
                                                                              -
                                                                         . .r !
                                                                               .k
                                                                                )
                                                                                :'
                                                                                 ït
                                                                                  ij
                                                                                   '
                                                                                   )
                                                                                   .@-
                                                                                    1 ;
                                                                                      ) :.
                                                                                         k
                                                                                         )
                                                                                         1
                                                                                         ,
                                                                                         -
                                                                                         if
                                                                                          h
                                                                                          'k!
                                                                                            /
                                                                                            -sii'.
                                                                                              ''
                                                                                              .    , Ei
                                                                                                     E
                                                                                                       -
                                                                                                       ë
                                                                                                       l
                                                                                                       i
                                                                                                       .l
                                                                                                        .
                                                                                                        tii i-
                                                                                                            pr
                                                                                                             ig
                                                                                                              k
                                                                                                              lt
                                                                                                               c-
                                                                                                                lli
                                                                                                          .i . . :
                                                                                                          .        'lir
                                                                                                                  tl  !!
                                                                                                                       ik
                                                                                                                        '-
                                                                                                                         '
                                                                                                                         .
                                                                                                                         7#
                                                                                                                          '
                                                                                                                          It
                                                                                                                          -
                                                                                                                            rJ
                                                                                                                           ...
                                                                                                                              '1
                                                                                                                             i/  ,
                                                                                                                                ' :
                                                                                                                                :
                                                                                                                                3
                                                                                                                                :.
                                                                                                                                 )
                                                                                                                                 -
                                                                                                                                 1
                                                                                                                                 .'
                                                                                                                               -. ;
                                                                                                                              -.   .-
                                                                                                                                  t'
                                                                                                                                  i
                                                                                                                                  -
                                                                                                                                  i
                                                                                                                                  ! -')
                                                                                                                                    l r
                                                                                                                                      '
                                                                                                                                      !
                                                                                                                                      t :
                                                                                                                                        7
                                                                                                                                        .
                                                                                                                                        i
                                                                                                                                       ...'
                                                                                                                                         -
                                                                                                                                         ? t
                                                                                                                                           :
                                                                                                                                          .'
                                                                                                                                           r
                                                                                                                                           :
                                                                                                                                           j :
                                                                                                                                            lh
                                                                                                                                           ;'
                                                                                                                                            ipr
                                                                                                                                              ,
                                                                                                                                              y
                                                                                                                                              .
                                                                                                                                              1
                                                                                                                                              4
                                                                                                                                              :
                                                                                                                                              1;
                                                                                                                                               -
                                                                                                                                               '
                                                                                                                                               9
                                                                                                                                               1
                                                                                                                                               4;
                                                                                                                                               .1
                                                                                                                                               .
                                                                                                                                                 .
                                                                                                                                                 !;
                                                                                                                                                  ;
                                                                                                                                                  ,
                                                                                                                                                  !
                                                                                                                                                 .!
                                                                                                                                                  .
                                                                                                                                                   .
                                                                                                                                                   1j
                                                                                                                                                    .6
                                                                                                                                                     1
                                                                                                                                                     .
                                                                                                                                                      .
                                                                                                                                                      yk
                                                                                                                                                       j
                                                                                                                                                       ;
                                                                                                                                                       g
                                                                                                                                                       I
                                                                                                                                                       -
                                                                                                                                                       ;
                                                                                                                                                       i
                                                                                                                                                       (.
                                                                                                                                                        t
                                                                                                                                                        :
                                                                                                                                                        k.
                                                                                                                                                         ,
                                                                                                                                                         t
                                                                                                                                                         (
                                                                                                                                                         -
                                                                                                                                                         ' .
                                                                                                                                                           ;
                                                                                                                                                           ,
                                                                                                                                                           :
                                                                                                                                                           :
                                                                                                                                                           7.
                                                                                                                                                            :
                                                                                                                                                            1y
                                                                                                                                                             .
                                                                                                                                                             ï
                                                                                                                                                             '
                                                                                                                                                             3
                                                                                                                                                             .   ;
                                                                                                                                                                 .
                                                                                                                                                                  j
                                                                                                                                                                  ;
                                                                                                                                                                  .j
                                                                                                                                                                   i
                                                                                                                                                                   E
                                                                                                                                                                   tj
                                                                                                                                                                    .
                                                                                                                                                                    i-
                                                                                                                                                                     y
                                                                                                                                                                     ;
                                                                                                                                                                     E
                                                                                                                                                                     .
                                                                                                                                                                     '
                                                                                                                                                                     -.
                                                                                                                                                                      -
                                                                                                                                                                      )
                                                                                                                                                                      .
                                                                                                                                                                       E
                                                                                                                                                                       i
                                                                                                                                                                       i
                                                                                                                                                                       -
                                                                                                                                                                       E
                                                                                                                                                                       -
                                                                                                                                                                       .kj
                                                                                                                                                                         .
                                                                                                                                                                         p
                                                                                                                                                                         i
                                                                                                                                                                         .,
                                                                                                                                                                           .
                                                                                                                                                                           i
                                                                                                                                                                           !
                                                                                                                                                                           .
                                                                                                                                                                            ;
                                                                                                                                                                            I
                                                                                                                                                                            E
                                                                                                                                                                            -
                                                                                                                                                                             5
                                                                                                                                                                             !.
                                                                                                                                                                              j
                                                                                                                                                                              .
                                                                                                                                                                              @
                                                                                                                                                                              )
                                                                                                                                                                             -E2
                                                                                                                                                                               -
                                                                                                                                                                               E
                                                                                                                                                                               i-
                                                                                                                                                                                #
                                                                                                                                                                                ë.
                                                                                                                                                                                 ;
                                                                                                                                                                                 (
                                                                                                                                                                                 y
                                                                                                                                                                                 .
                                                                                                                                                                                 t
                                                                                                                                                                                 k
                                                                                                                                                                                 .j
                                                                                                                                                                                  r
                                                                                                                                                                                  (
                                                                                                                                                                                  ;
                                                                                                                                                                                  .
                                                                                                                                                                                  -t
                                                                                                                                                                                   ,
                                                                                                                                                                                   y
                                                                                                                                                                                   j
                                                                                                                                                                                   .
                                                                                                                                                                                   -j
                                                                                                                                                                                    ..
                                                                                                                                                                                     (
                                                                                                                                                                                     y
                                                                                                                                                                                     -
                                                                                                                                                                                     C-
                                                                                                                                                                                      ,,
                                                                                                                                                                                       j
                                                                                                                                                                                       (
                                                                                                                                                                                       C-
                                                                                                                                                                                        :
                                                                                                                                                                                        .y
                                                                                                                                                                                         j
                                                                                                                                                                                         gE
                                                                                                                                                                                          ë(
                                                                                                                                                                                           j,
                                                                                                                                                                                            .j
                                                                                                                                                                                             ,-
                                                                                                                                                                                              E
                                                                                                                                                                                              t
                                                                                                                                                                                              .
                                                                                                                                                                                              !,
                                                                                                                                                                                               .
                                                                                                                                                                                               Ij
                                                                                                                                                                                                -k
                                                                                                                                                                                                 .
                                                                                                                                                                                                 r,
                                                                                                                                                                                                  t
                                                                                                                                                                                                  gy
                                                                                                                                                                                                   -E
                                                                                                                                                                                                    ;
                                                                                                                                                                                                    y.
                                                                                                                                                                                                     !..
                                                                                                                                                                                                       :
                                                                                                                                                                                                       -k'.
                                                                                                                                                                                                         (
                                                                                                                                                                                                         -)
                                                                                                                                                                                                          jy
                                                                                                                                                                                                         :-,
                                                                                                                                                                                                         ,, I
                                                                                                                                                                                                            E
                                                                                                                                                                                                            ,
                                                                                                                                                                                                             .
                                                                                                                                                                                                             i
                                                                                                                                                                                                             ;
                                                                                                                                                                                                             .
                                                                                                                                                                                                              k
                                                                                                                                                                                                              i
                                                                                                                                                                                                              I
                                                                                                                                                                                                              .:
                                                                                                                                                                                                               j
                                                                                                                                                                                                               -j
                                                                                                                                                                                                                r
                                                                                                                                                                                                                ,;
                                                                                                                                                                                                                 .q
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                  ')
                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   ,)
                                                                                                                                                                                                                    !
                                                                                                                                                                                                                    t
                                                                                                                                                                                                                    -'
                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                       ïà
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        .i
                                                                                                                                                                                                                         --
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          s-
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                            t
                                                                                                                                                                                                                            y
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                             -,
                                                                                                                                                                                                                              y
                                                                                                                                                                                                                              r
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                              :E
                                                                                                                                                                                                                               l
                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                  q.
                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                    :-
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                  ,, ,
                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                         .-.
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                                             .-
                                                                                                                                                                                                                                              .-. -
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                  ,'
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                   ,,
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                          .-:.
                                                                                                                                                                                                                                                             '.
                                                                                                                                                                                                                                                             î
                                                                                                                                                                                                                                                             -:
                                                                                                                                                                                                                                                               -'-
                                                                                                                                                                                                                                                               J  .
                                                                                                                                                                                                                                                                 't,..   . .
                                                                                                                                                                                                                                                                           , ., -
                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                 .-. -
                                                                                                                                                                                                                                                                                     .j;
                                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                        - ..... .
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                              , :.
                                                                                                                                                                                                                                                                                                  7-
                                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                     s
                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                                                      -'.
                                                                                                                                                                                                                                                                                                        ï.-.
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                        L   :
                                                                                                                                                                                                                                                                                                            --''.
                                                                                                                                                                                                                                                                                                                 .. g
                                                                                                                                                                                                                                                                                                                  ''' j
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                     '''i
                                                                                                                                                                                                                                                                                                                       ....-
                                                                                                                                                                                                                                                                                                                           (;
                                                                                                                                                                                                                                                                                                                          ' ''
                                                                                                                                                                                                                                                                                                                         '-
                                                                                                                                                                                                                                                                                                                            '. .
                                                                                                                                                                                                                                                                                                                               'y
                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                 ;-
                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                  :';
                                                                                                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                     :l
                                                                                                                                                                                                                                                                                                                                      -i'
                                                                                                                                                                                                                                                                                                                                        -'
                                                                                                                                                                                                                                                                                                                                         !,
                                                                                                                                                                                                                                                                                                                                          -.
                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                           .@
                                                                                                                                                                                                                                                                                                                                            -'i
                                                                                                                                                                                                                                                                                                                                              $.
                                                                                                                                                                                                                                                                                                                                               !E
                                                                                                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                 i'E
                                                                                                                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                    ;.
                                                                                                                                                                                                                                                                                                                                                     l.
                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                      ;.
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                       iIt
                                                                                                                                                                                                                                                                                                                                                         .@
                                                                                                                                                                                                                                                                                                                                                          );
                                                                                                                                                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                            :;
                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                             !-
                                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                                              .  )
                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   9
                                                                                                                                                                                                                                                                                                                                                                   pi.
                                                                                                                                                                                                                                                                                                                                                                    ië
                                                                                                                                                                                                                                                                                                                                                                    .j
                                                                                                                                                                                                                                                                                                                                                                     .!
                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                        .i
                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                          .g
                                                                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                             F
                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              5
                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                              -i
                                                                                                                                                                                                                                                                                                                                                                               .i
                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                 y.
                                                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                    x
                                                                                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                                                                                     L,
                                                                                                                                                                                                                                                                                                                                                                                     E r
                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                       . i-
                                                                                                                                                                                                                                                                                                                                                                                       ;,lE
                                                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                                          2
                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                           ,k
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                            -)-
                                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                                                                              Lg
                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                7
                                                                                                                                                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                                                                                                                 .ë
                                                                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                  L.
                                                                                                                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                                                                                                                  .q
                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                                   -k
                                                                                                                                                                                                                                                                                                                                                                                                   --q
                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                     ;y
                                                                                                                                                                                                                                                                                                                                                                                                      r ,
                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                      ;..
                                                                                                                                                                                                                                                                                                                                                                                                        ,-
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                         .k
                                                                                                                                                                                                                                                                                                                                                                                                          .2I
                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                        ..,..
                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                             :y
                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                              ;ë
                                                                                                                                                                                                                                                                                                                                                                                                               'g
                                                                                                                                                                                                                                                                                                                                                                                                               -qy
                                                                                                                                                                                                                                                                                                                                                                                                                j.j
                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                  L$
                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                   i-
                                                                                                                                                                                                                                                                                                                                                                                                                    yq,
                                                                                                                                                                                                                                                                                                                                                                                                                    .$
                                                                                                                                                                                                                                                                                                                                                                                                                  . ..
                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                       :;
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                       E;
                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                         (!.!
                                                                                                                                                                                                                                                                                                                                                                                                                        .-  )j
                                                                                                                                                                                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                                                                                                                                                                                             q:
                                                                                                                                                                                                                                                                                                                                                                                                                             i:,
                                                                                                                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                                                                                                                               .g
                                                                                                                                                                                                                                                                                                                                                                                                                               y r
                                                                                                                                                                                                                                                                                                                                                                                                                                 .-
                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                  -j
                                                                                                                                                                                                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                                                                                                                                                                                                   ',
                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                    L
                                                                                                                                                                                                                                                                                                                                                                                                                                   ..;L
                                                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                     L.
      16.Ad* renceto Clearanœ                                                                                                                                                                                S                         37.eAccuracyChecks/Recording                                                                                                                                 NA
      17.UseofNAV Aids                                                                                                                                                                                       S                         38.lntemationalFl                                      ightPl                   anni            ng                                                           NA
      18.En-routeRadarProcedures                                                                                                                                                                             S                        39.HLA Operations                                                                                                                                             NA
      19.CruiseProcedures                                                                                                                                                                                     --                       40.OverwaterOperations                                                                                                                                       NA
                 - ManualEnt                          ri es                                                                                                                                                  s                         41.*conti                ngencyProœ duresin HLAArspace NA
                 -
                     FuellTimeUpdate                                                                                                                                                                         s                         *Itemsmaybe brlefed
     20       . Co         mmun,icati                   cnProce                          dures                                                                                                               s                      .1
                                                                                                                                                                                                                                    ':.
                                                                                                                                                                                                                                      ,6  jj
                                                                                                                                                                                                                                           yt
                                                                                                                                                                                                                                            yy
                                                                                                                                                                                                                                             :y.;(
                                                                                                                                                                                                                                                 j5
                                                                                                                                                                                                                                                  s
                                                                                                                                                                                                                                                  ry
                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                    Ey
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      t'  'g.
                                                                                                                                                                                                                                                       ;à'y  t
                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                              !;I.!  '         . ' '.
                                                                                                                                                                                                                                                                                    : ,    ,
                                                                                                                                                                                                                                                                                           ' t'    .
                                                                                                                                                                                                                                                                                                   k t/ ...k     tt
                                                                                                                                                                                                                                                                                                                  s$z
                                                                                                                                                                                                                                                                                                                    ya  ..j.,  ...  L;,;,
                                                                                                                                                                                                                                                                                                                                        ,)
                                                                                                                                                                                                                                                                                                                                         y.r:,' ,;j       ;j
                                                                                                                                                                                                                                                                                                                                                           .'
                                                                                                                                                                                                                                                                                                                                                            yL    jE'    '' j ) :
                                                                                                                                                                                                                                                                                                                                                                                é    i;   $   :
                                                                                                                                                                                                                                                                                                                                                                                              l Iy
                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                 Ily
                                                                                                                                                                                                                                                                                                                                                                                                   $  $ k
                                                                                                                                                                                                                                                                                                                                                                                                        i!
                                                                                                                                                                                                                                                                                                                                                                                                         ',  I
                                                                                                                                                                                                                                                                                                                                                                                                             ljl   1
                                                                                                                                                                                                                                                                                                                                                                                                                   :    I
                                                                                                                                                                                                                                                                                                                                                                                                                        jl i
                                                                                                                                                                                                                                                                                                                                                                                                                           A,  i'é;  i'
  ''                                                                                                                                                                                                                                                         l,
                                                                                                                                                                                                                                                              .; r   g ,, g',  g,
                                                                                                                                                                                                                                                                                y . ,r
                                                                                                                                                                                                                                                                                     g,..,
                                                                                                                                                                                                                                                                                         ;  y.y g ,i'y                                                        .,r.,j ,g
                                                                                                                                                                                                                                                                                                                                                                      j.yj
                                                                                                                                                                                                                                                                                                                                                                         ,x
                                                                                                                                                                                                                                                                                                                                                                          ji
                                                                                                                                                                                                                                                                                                                                                                           r,
                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                            ,y
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                             tj
                                                                                                                                                                                                                                                                                                                                                                              ,g
                                                                                                                                                                                                                                                                                                                                                                               z:.y.2y
                                                                                                                                                                                                                                                                                                                                                                                     , ,y.,
                                                                                                                                                                                                                                                                                                                                                                                          ;.g;y
                                                                                                                                                                                                                                                                                                                                                                                              ,;y
                                                                                                                                                                                                                                                                                                                                                                                                ,g
                                                                                                                                                                                                                                                                                                                                                                                                 jy
                                                                                                                                                                                                                                                                                                                                                                                                  , g., 2
                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                        kj
                                                                                                                                                                                                                                                                                                                                                                                                         , ..
                                                                                                                                                                                                                                                                                                                                                                                                            :, ygy ,
                                                                                                                                                                                                                                                                                                                                                                                                                   :ygjjj
                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                        ,  ;        .,,
    '' ' '' 3'''
               'L                                                                     Z                                                                                                                                                '''
                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                          .    ;'
                                                                                                                                                                                                                                               . k:                                                  jyy
                                                                                                                                                                                                                                                                                                       .j   yj y,   ,    ,g
                                                                                                                                                                                                                                                                                                                         .  .,.: j,j
                                                                                                                                                                                                                                                                                                                                   L.       ,gr;
                                                                                                                                                                                                                                                                                                                                               .g y;
                                                                                                                                                                                                                                                                                                                                                   :j,
                                                                                                                                                                                                                                                                                                                                                     t(ygg,j
                                                                                                                                                                                                                                                                                                                                                           y ;y
                                                                                                                                                                                                                                                                                                                                                              gjr
                                                                                                                                                                                                                                          !q
                                                                                                                                                                                                                                           Fèr
                                                                                                                                                                                                                                             'z
                                                                                                                                                                                                                                              li                                            '...'';
                '                                                                                                                                                '
      ''
    . : !!
         ..7*. .::
         '       (''
                   )7*(.'
                        ;t
                         1   é;,'
                                ).r)
                                   '''
                                     .'
                                      41@
                                        .:
                                         ''!
                                           't
                                            '6'7
                                               th,j#g
                                                    iqyi
                                                       li.ii
                                                           lE'        d'!r',!':!iEi!
                                                                                   y:
                                                                                    .h
                                                                                     E.è.5
                                                                                         !
                                                                                         :
                                                                                         '
                                                                                         l
                                                                                         )1$
                                                                                           (
                                                                                           'ir
                                                                                             t1
                                                                                              7* )
                                                                                                 1 5
                                                                                                   . :$
                                                                                                      fî
                                                                                                       '
                                                                                                       .
                                                                                                       ;t
                                                                                                        !q
                                                                                                         'ë i
                                                                                                            )$
                                                                                                             !
                                                                                                             ;
                                                                                                             'tj
                                                                                                               'i,lk
                                                                                                                   i!i
                                                                                                                     k:
                                                                                                                      ë,
                                                                                                                       q
                                                                                                                       .
                                                                                                                       '
                                                                                                                       pg
                                                                                                                        k
                                                                                                                        !.
                                                                                                                         t1
                                                                                                                          :
                                                                                                                          ,
                                                                                                                          ë.
                                                                                                                           :
                                                                                                                           Ek: ,i
                                                                                                                                .
                                                                                                                                !#
                                                                                                                                 ï
                                                                                                                                 ,
                                                                                                                                 t@i:t
                                                                                                                                    ! jdi
                                                                                                                                        S)
                                                                                                                                         .t
                                                                                                                                          ;F
                                                                                                                                           l;
                                                                                                                                           jq
                                                                                                                                            .(E
                                                                                                                                              L
                                                                                                                                              I
                                                                                                                                              E
                                                                                                                                              tZE
                                                                                                                                                I  ;.
                                                                                                                                                    !
                                                                                                                                                    .t;       )é;E(
                                                                                                                                                                  Ei
                                                                                                                                                                   !
                                                                                                                                                                   k:
                                                                                                                                                                    ..
                                                                                                                                                                     i)
                                                                                                                                                                      .
                                                                                                                                                                      '
                                                                                                                                                                      ?
                                                                                                                                                                      :r
                                                                                                                                                                       i
                                                                                                                                                                       'l!
                                                                                                                                                                         t
                                                                                                                                                                         @!
                                                                                                                                                                          tj
                                                                                                                                                                           )'
                                                                                                                                                                            i;
                                                                                                                                                                             d
                                                                                                                                                                             E)
                                                                                                                                                                              :
                                                                                                                                                                              ,
                                                                                                                                                                              '
                                                                                                                                                                              .p
                                                                                                                                                                               t
                                                                                                                                                                               '
                                                                                                                                                                               ;:?
                                                                                                                                                                                 t
                                                                                                                                                                                 j
                                                                                                                                                                                 )
                                                                                                                                                                                 (
                                                                                                                                                                                 !;
                                                                                                                                                                                  :
                                                                                                                                                                                  '
                                                                                                                                                                                  é
                                                                                                                                                                                  ;8
                                                                                                                                                                                   4
                                                                                                                                                                                   ;r é
                                                                                                                                                                                      Ek
                                                                                                                                                                                       i'
                                                                                                                                                                                        l
                                                                                                                                                                                        cE)
                                                                                                                                                                                          :!
                                                                                                                                                                                           ë'
                                                                                                                                                                                            y1I
                                                                                                                                                                                              L1
                                                                                                                                                                                               'i
                                                                                                                                                                                                Il!j;
                                                                                                                                                                                                    )E
                                                                                                                                                                                                     .è
                                                                                                                                                                                                      t
                                                                                                                                                                                                      ').t;
                                                                                                                                                                                                          '
                                                                                                                                                                                                          ,.':i
                                                                                                                                                                                                              'Lx
                                                                                                                                                                                                                E!
                                                                                                                                                                                                                 )
                                                                                                                                                                                                                 i1
                                                                                                                                                                                                                  ;E
                                                                                                                                                                                                                   d
                                                                                                                                                                                                                   L.:
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     q
                                                                                                                                                                                                                     .J
                                                                                                                                                                                                                      !
                                                                                                                                                                                                                      CL
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       E'l
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         :;
                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           'rE
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             'ià;
                                                                                                                                                                                                                                :r
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                 .E'
                                                                                                                                                                                                                                   :?
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    q.
                                                                                                                                                                                                                                     E;
                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      :          c
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 ttr  'è  :g:C
                                                                                                                                                 ,/
                                                                                                                                                  Ii                                                                                                                                                                    ::J:..,î                  ,
                         .i)Cè
                           5 .                               !i
                                                              !ih
                                                                .j@
                                                                  E!'
                                                                    )':                                                                              .t
                                                                                                                                                      .l
                                                                                                                                                       li
                                                                                                                                                        ét
                                                                                                                                                         i;
                                                                                                                                                         l k
                                                                                                                                                           i
                                                                                                                                                           '.
                                                                                                                                                            d
                                                                                                                                                            J:
                                                                                                                                                             !
                                                                                                                                                             I
                                                                                                                                                             j
                                                                                                                                                             :
                                                                                                                                                             E.                                                                        . 1
                                                                                                                                                                                                                                         . . ..7q .:
                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                       ..                      !ij':...::.ë
                                                                                                                                                                                                                                                                 :.        '3L
                                                                                                                                                                                                                                                                          ., '::
                                                                                                                                                                                                                                                                               E.
                                                                                                                                                                                                                                                                                2'
                                                                                                                                                                                                                                                                                 761
                                                                                                                                                                                                                                                                                   ':
                                                                                                                                                                                                                                                                                    ër:t  :7E
                                                                                                                                                                                                                                                                                       zl.'          :''1
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                  ......1'*::
                                                                                                                                                                                                                                                                                                            ::25..
                                                                                                                                                                                                                                                                                                                 :.1
                                                                                                                                                                                                                                                                                                                   4.
                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                     )jLt        L$
                                                                                                                                                                                                                                                                                                                                 .'ï
                                                                                                                                                                                                                                                                                                                                   )7.
                                                                                                                                                                                                                                                                                                                                     q?L
                                                                                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                           'èè
                                                                                                                                                                                                                                                                                                                                             '..   .''
                                                                                                                                                                                                                                                                                                                                                     .'.'> '
                                                                                                                                                                                                                                                                                                                                                           ?'
                                                                                                                                                                                                                                                                                                                                                           ..'
                                                                                                                                                                                                                                                                                                                                                             :'    '(q
                                                                                                                                                                                                                                                                                                                                                                   E y....!'....!'è'':.;.......:
                                                                                                                                                                                                                                                                                                                                                                                  ..           .:
                                                                                                                                                                                                                                                                                                                                                                                                )ï
                                                                                                                                                                                                                                                                                                                                                                                                i.:
                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                  .)
                                                                                                                                                                                                                                                                                                                                                                                                   'j
                                                                                                                                                                                                                                                                                                                                                                                                   2.'
                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                                                                                                                                     EE
                                                                                                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                                                                                                       Eï
                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                        :r
                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                         '.:..
                                                                                                                                                                                                                                                                                                                                                                                                             sk4(?
                                                                                                                                                                                                                                                                                                                                                                                                             .   b;
                                                                                                                                                                                                                                                                                                                                                                                                                  q:
                                                                                                                                                                                                                                                                                                                                                                                                                   ëE
                                                                                                                                                                                                                                                                                                                                                                                                                    ë!
                                                                                                                                                                                                                                                                                                                                                                                                                     ëg(ù
                                                                                                                                                                                                                                                                                                                                                                                                                        .i
                                                                                                                                                                                                                                                                                                                                                                                                                         .(
                                                                                                                                                                                                                                                                                                                                                                                                                          :ji!ji:
                                                                                                                                                                                                                                                                                                                                                                                                                                ëï4
                                                                                                                                                                                                                                                                                                                                                                                                                                  jhyë
                                                                                                                                                                                                                                                                                                                                                                                                                                     i:

            OVERALLPERFORMANCE                                                                            K SATISFACTORY                                                                                      STUDENT
                                                                                                          D UNSATISFAGTORY                                                                                    SIGNATURE:
         ICERMFYTHATR EABOVETRAINING *M Anœ Nls     D A: INDI
                                                            CATED AMD TBEDvEG k PY ORMANCE WAAM R : .
         CHECK PILOT    l ..             -..a. exu a xex FM OR COMPANY
         NAME(PrInt):                                                    Ir                                              1                          cm'-*1dIUer OBSERVERNAME: OrRhZr tj 'D#:
         CHECK PILOT                                                                                                                                                                                           FAA OR COMPANY
         SIGNATURE:                                                                                                                                                                                            OBSERVER SIGNATURE:
                                                                                             Completion Cedified by theChiefPilot/DirectorofOperations

         NAMEIPRINP: jjhoit1Ja OS                                                                                                                                          SIGNATURE                                                                                                          '                                                   DATE:11/15/2017
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 79 of
                                      159


                                                                                                                                                                                                                                                                                                            21A-OF-014
                                                                                                                                                                                                                                                                                                                 REV:2
                                                                                                                                                                                                                                                                                                             07/17/2017
                                                                                                                            PILOT PRO FICIENCY CHECK

       PILOT'S NAME
       (Last,girst,uI) Pat
                         terson,Rodney                                                                                                                     S :.-21063 pos                                                                                                    A'RcRAFTB767
       C
       PE
        ILR
          OT#:2590908 C .ve
                         ERTI
                            FI
                             CA
                              uc
                               TEo
                                 RP
                                  xsE E
                                      MxEp
                                         Dl
                                          >
                                          ICATLI
                                               ox02/28/2019 xg MjE
                                                                 sD
                                                                  sv
                                                                   I
                                                                   CAL
                                                                     ns
                                                                      CLu
                                                                        Ac
                                                                         So
                                                                          Sxo
       SIM           sIM                                   BLOCK
       uoc IF        so 4-031 5- 09/05/2018 n.s 02.                  .00
                                                                                             E1         INI
                                                                                                          TIAL(Noeventscanbewaived)                                                                                 D       RIGHTSEATTASK
                          R PEOFCHECK                                                        Z          RECURRENT                                                                                                   Z       REQUALIFICATION
                                                                                             Q          TRANSITION                                                                                                  U       PROFICENCYWATCH
                                                                                             ID         UPGRADE                                                                                                     D       QAP
         GM DING: s=M TI
                       SFACTORY U=UNM TISFACTORY(REQUIRESCOMMEK NA =NOTAPPLI
                                                                           G BLE (e =CAN BEWAI
                                                                                             VED W =WAI
                                                                                                      VED
                                                                                                                                                                         17. MissedApproache(Other                                                                                       )                                  S
       1. OralExam                                                                                                                                     S
       2. PreiightInsmdion M Pidorial                                                                                                                 S                  18.SteepTums(PIC)                                                                                                                                 S
       3. StartsNormal/Abnormal                                                                                                                       S                  19.ApproachesToStalls2of3lm lonemustbei
                                                                                                                                                                                                               naturn)                                                                                                     --
       4. Taxiing/RunwayAwareness                                                                                                                     S                         1 LevelGf                                                                                                                                  S
       5. PowerPlantChecks                                                                                                                            S                         M TumingBase                                                                                                                               S
                                                                                                                                                                                K ILSFinalApproach                                                                                                                         S
       6. Normal                                                                                                                                      S                 20. FlightDeckCommunicati
                                                                                                                                                                                                onProcedure                                                                                                                S
       7. Instrument                                     (RVR 500wi
                                                                  th100'Ceili
                                                                            ng)                                                                       S                  21. EngineFail
                                                                                                                                                                                      ure                                                                                                                                  S
       8. Crosswind                                      (Note6&8MayBeCombined)                                                                       S
       9. Engine FailureAfterV1                                                                                                                       S                 22. Normal                                                                                                                                         S
       10.Rejectedn ke-off                                                                                                                            S                 23. From lLS                                                                                                                                       S
                                                                                                                                                                        24. Crosswind(maybecombinedwi
                                                                                                                                                                                                    th22or23)                                                                                                              S
       11.AreaDepart
                   ureandArhval(OneRequired)                                                                                                                            25. EngineOutLandi
                                                                                                                                                                                         ng                                                                                                                                S
            K AfeaDeparture                                                                                                                           S                 26. Rejeded(50'AFE)                                                                                                                                S
            Z AreaArrival                                                                                                                             S
       12. Holdi
               ng                                                                                                                                     S                 27.Normal                                                                                                                                          S
       13. Preci
               sionApproaches                                                                                                                                           28.Non-normal                                                                                                                                      S
             NormallLS(100'& RVR 1800)                 S                                                                                                                29.Emergency                                                                                                                                       S
             EngineOut1LS(Manual)                      S
       l4.Non-preci
                  sionApproaches(TwoRequi
                                        red,oneusing VNAW                                                                                                               30. TakeoffPriorR V,                                                                                                                              NA
                      K VOR                                                                                                                           S                 31. TakeoffAqerW                                                                                                                                  NA
                      K LOC                                                                                                                           s                 32. OnApproach                                                                                                                                    NA
                      D NDB                                                                                                                           NA
       15. CirclingApproach                                                                                                                           NA               33.Judgment                                                                                                                                        S
       16. Mi
            ssedApproach(ILS)*                                                                                                                        S                34. Crew Resourœ Management                                                                                                                        S
       REMARKS:

       OverallPerformance M Sati
                               sfadory Z Unsatisfadory Student
                                                                                                                                                                       Si nature
     7iit
        .1.:; '
            '.,....'.'..ù,-,,.-r:(
                                 .)-'
   '
   '
   :                                 :
                                     'j
                                      !i.
                                        q
                                        '.jk.t
                                        -     d:''t. .           1ï' ' .. ? '.' ''' :  ..'   ..l
                                                                                               ...l
                                                                                                  -)'
                                                                                                    . :
                                                                                                          ''
                                                                                                                  J*#    '. ''::' ' '':qyx.                            %' '30si 'lidkkjdjji'ik
                                                                                                                                                                                             'k
                                                                                                                                                                                              k?
                                                                                                                                                                                              (it
                                                                                                                                                                                                ,.
                                                                                                                                                                                                 tkliàjjù
                                                                                                                                                                                                        ljrll'dlk,i
                                                                                                                                                                                                                  h.r''':''izk' ''       s !         7,L q7'j .1
                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                               -I
                                                                                                                                                                                                                                                                ' ' '(
                                                                                                                                                                                                                                                                        <' :
                                                                                                                                                                                                                                                                           ''''
                                                                                                                                                                                                                                                                              , .'
                                                                                                                                                                                                                                                                                ,     /d111'
                                                                                                                                                                                                                                                                                           11,11E7
                                                                                                                                                                                                                                                                                                 1'
                                                                                                                                                                                                                                                                                                 J1ë9'
                                                                                                                                                                                                                                                                                                     11!4
                                                                                                                                                                                                                                                                                                        'j!ll
                                                                                                                                                                                                                                                                                                            ii
                                                                                                                                                                                                                                                                                                             l'!''yz'''>'''
                                                                                                                                                                                                                                                                                                                          L''7 ililttlip
                                                                                                                                                                                                                                                                                                                                       ila-'
                                                                                                                                                                                               .-
                                                                                                                                                                                                                                                                        .
   .i
    .E
     .
     3!1-
        ;r,
         h ..
            i
            :                       ;
                                    ..
                                     .. .    -,;
                                               :,-;         :1
                                                  ..-.r,-.. ,.,
                                                              ..
                                                              :-
                                                               ,
                                                               -..
                                                                 L
                                                                 .'.-
                                                                    .-
                                                                     .,
                                                                      -
                                                                      .
                                                                      ,
                                                                      F-
                                                                       :
                                                                       .  ).
                                                                       ....;--
                                                                           .    ..-,.-
                                                                                         ....! ,
                                                                                               '  ./
                                                                                                   .-,-E
                                                                                                       ;:
                                                                                                        .,---
                                                                                                            ,--.. ..t..,--.,.-..-..,....--r.-... .----'' .:.....-.:
                                                                                                                                                                  -j
                                                                                                                                                                   .
                                                                                                                                                                   (
                                                                                                                                                                   .
                                                                                                                                                                   -
                                                                                                                                                                   !ë
                                                                                                                                                                    :
                                                                                                                                                                    ;
                                                                                                                                                                    ..-
                                                                                                                                                                      .1
                                                                                                                                                                       (
                                                                                                                                                                       '
                                                                                                                                                                       1
                                                                                                                                                                       /! -
                                                                                                                                                                          .
                                                                                                                                                                          -
                                                                                                                                                                          E
                                                                                                                                                                          :..ë
                                                                                                                                                                           ;
                                                                                                                                                                           . :-
                                                                                                                                                                             -.'
                                                                                                                                                                               2r
                                                                                                                                                                               . !
                                                                                                                                                                                 .I
                                                                                                                                                                                  E
                                                                                                                                                                                  .:!
                                                                                                                                                                                    .1:p
                                                                                                                                                                                       !1/1
                                                                                                                                                                                          .
                                                                                                                                                                                          ..i!
                                                                                                                                                                                             .!
                                                                                                                                                                                              rù
                                                                                                                                                                                               l
                                                                                                                                                                                               .:
                                                                                                                                                                                                :4!,
                                                                                                                                                                                                  1 ,
                                                                                                                                                                                                    !
                                                                                                                                                                                                    .
                                                                                                                                                                                                    .t!r
                                                                                                                                                                                                       .11
                                                                                                                                                                                                         !!
                                                                                                                                                                                                          .111 !
                                                                                                                                                                                                               11
                                                                                                                                                                                                                .
                                                                                                                                                                                                                 *6
                                                                                                                                                                                                                  3'
                                                                                                                                                                                                                   f
                                                                                                                                                                                                                   )
                                                                                                                                                                                                                   .k;
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                     .;
                                                                                                                                                                                                                     .C..'
                                                                                                                                                                                                                         ..b,i..E
                                                                                                                                                                                                                                s
                                                                                                                                                                                                                                ;;)
                                                                                                                                                                                                                                  .-.;.j
                                                                                                                                                                                                                                     i;
                                                                                                                                                                                                                                      .k.
                                                                                                                                                                                                                                        s---
                                                                                                                                                                                                                                           .i
                                                                                                                                                                                                                                            --.,..
                                                                                                                                                                                                                                                 ?;,
                                                                                                                                                                                                                                                   --.::
                                                                                                                                                                                                                                                       .?
                                                                                                                                                                                                                                                        ..-
                                                                                                                                                                                                                                                          )),-'
                                                                                                                                                                                                                                                          .   .-tL
                                                                                                                                                                                                                                                               ..,
                                                                                                                                                                                                                                                                 .à
                                                                                                                                                                                                                                                                  L.
                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                    .t
                                                                                                                                                                                                                                                                     .)
                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                      ;ù
                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       -:
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                        q-,
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                          .j
                                                                                                                                                                                                                                                                          ,.:
                                                                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                                                                             b.
                                                                                                                                                                                                                                                                              ;,
                                                                                                                                                                                                                                                                              --
                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                ,-.
                                                                                                                                                                                                                                                                                  pE.
                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                    q
                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                     ?.i
                                                                                                                                                                                                                                                                                      ,-
                                                                                                                                                                                                                                                                                       L
                                                                                                                                                                                                                                                                                       .1;L
                                                                                                                                                                                                                                                                                          k3
                                                                                                                                                                                                                                                                                           b.?
                                                                                                                                                                                                                                                                                            ? .'' .','.ï
                                                                                                                                                                                                                                                                                                       -;1
                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                         k;.
                                                                                                                                                                                                                                                                                                           :ï.
                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                            !  ,. ,
                                                                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                                                  -i
                                                                                                                                                                                                                                                                                                                   ,.-
                                                                                                                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                      .-.h
                                                                                                                                                                                                                                                                                                                         ...-
                                                                                                                                                                                                                                                                                                                         -   ,
                                                                                                                                                                                                                                                                                                                             .7.
                                                                                                                                                                                                                                                                                                                               ii
                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                -.-  .-'
                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                       .-.
                                                                                                                                                                                                                                                                                                                                        .--

       CHECKPILOT .    .                                                                                                                                               FM OR COMPANY
       NAME      W llholt,Jam es R                                                                                  EMP#21005 OBSERVERNAME                                                                                                                                                          lD#
       cI
       SsGENcAx
              TU
               pR
                l
                Lo
                 Em                                                                          :' '                                                                      O
                                                                                                                                                                       ru
                                                                                                                                                                        BSE
                                                                                                                                                                          oR
                                                                                                                                                                           qVc
                                                                                                                                                                             Eo
                                                                                                                                                                              RuSe
                                                                                                                                                                                 IG
                                                                                                                                                                                  AN
                                                                                                                                                                                   sA
                                                                                                                                                                                    vTURE
                                                                         Completion Certified by the ChiefPilotIDirectorofOperations
     NAME                                                                                                                          SIGNATURE                                                                                                                                   DATE
     (Last,First,Mi)
  'Onecomplete appmvedlnl
                        k
                        u edappmach pmcedtlrerequired
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 80 of
                                      159


                                                                                                                                                                                                                                                                                                               21A-OF-049
                                                                                                                                                                                                                                                                                                                    REV:2
                                                                                                                                                                                                                                                                                                                07/17/2017
                                                            RIGHT SEAT DEPENDENT TRAINING
    PILOT'S NAME
    (Last,nrst,.I) Pat
                     terson,Rodney                                                         S E,:,21063 pos                                                                                                                                                     A1RcRAFTB767
    PILOT                                              CERTIFICATE R PE                                   MEDICAL                                                                                                                                       MEDICAL CLASS
    cERT #      2590908 .ATe ucouM Exe1
                                      RAnoN02/28/2019 xgmsy usscoxo
    sI.                sl.                           suocx
    uoc          I     xo 4-031 /v'10/23/2018 A.      I.s 00 :25
     GM DING: S=M TISFACTORY U= UNM TI
                                     SFACTORY (REQUIRESCOMMEND MA=NOTAPPLIM BLE * =CAN BEWAIVED W =WAIVED

      1.     Prelim inaw PreiightProœ dures                                                                                                                                                                                                                                                                        S
      2.     Ampli fi
                    ed Presight-FirstOfficer                                                                                                                                                                                                                                                                       s
      3.     Normaland Abnormalengine stads                                                                                                                                                                                                                                                                        s
      4.     Afterstad proœ dures                                                                                                                                                                                                                                                                                  s
      5.     Taxiprocedures                                                                                                                                                                                                                                                                                        s
      6.     Before Takeoffproœ duresand checkli
                                               st                                                                                                                                                                                                                                                                  s
      7.     Pre-takeoffproœ dures and checks                                                                                                                                                                                                                                                                      S

      8. Rejectedtakeoff                                                                                                                                                                                                                                                                                            s
      9. Normaltakeoff                                                                                                                                                                                                                                                                                             s
      10.Loss ofcri
                  ticalengine afterV1                                                                                                                                                                                                                                                                              s

     11. l-engi
              ne ILS Approach and Landing                                                                                                                                                                                                                                                                          s
     12. Afterl
              anding procedure and checkl
                                        ist                                                                                                                                                                                                                                                                        s
     13. Shutdownprocedure and checklist                                                                                                                                                                                                                                                                           s
    REMARKS:




    OMerallPerfoc ance M Sati
                            sfadory EZIUnsati
                                            sfadow                                                     Student
                                                                                                       Sinature
                                                                                           '' '
                                                                                              '''
  ;
  ,
  i
  '
  2
  .
  1
  :t
   -
   )
   '
   -.
   .
   '
   .
   ,'
    :
    k?
     .
     r
     L
     i
     èJ
      E
      k$
      '
      :?
       ç
       '
       k,.ï
        . '
          .>'
          ï>
           ..
            +A)'
              k,
               ç
               :
               4
               .
               :.'
                 -
                 .
                 :..
                   ;.
                    k
                    ,
                    4
                    F'
                     <
                     7
                     rg;.,
                      .j k...:'
                         z    .
                              L
                              .;
                               1
                               k
                               !(
                                ë
                                .
                                J
                                l
                                .
                                E-
                                 ''
                                 :-
                                  .Qi
                                    :
                                    .
                                    5
                                    :
                                    E.
                                     ?
                                     '
                                     E
                                     pi
                                      :
                                      k2
                                       .
                                       :
                                       f
                                       :
                                       E '.
                                        >:
                                         1
                                         E
                                         tL
                                          .s
                                           k.'t-
                                           .'  y
                                               '
                                               k
                                               -
                                               .
                                               !.:.
                                                :    -.--
                                                     E.(.!
                                                  4h:,   '.j;-z
                                                             .
                                                                 '
                                                              ;.!!E
                                                                  .E....
                                                                  c      ..-ë
                                                                       Yc' 2:
                                                                            !!x .;.!i
                                                                              i.-   :
                                                                                    è
                                                                            . . . .. ....
                                                                                    .k  .-
                                                                                         ..-             ;
                                                                                                         :
                                                                                                         i
                                                                                                         .
                                                                                                         '.!
                                                                                                         : -
                                                                                                           ;
                                                                                                           1
                                                                                                           ..
                                                                                                            :.
                                                                                                             -
                                                                                                               ''
                                                                                                                 L
                                                                                                                 -
                                                                                                                 '
                                                                                                             - ..,
                                                                                           ...........-.......
                                                                                                             .   ,
                                                                                                                 ki
                                                                                                                  b
                                                                                                                 ..
                                                                                                                  .'q
                                                                                                                    ?
                                                                                                                    ;
                                                                                                                    ,I
                                                                                                                     bbq
                                                                                                                       b
                                                                                                                       .k
                                                                                                                      ..,b
                                                                                                                        - $
                                                                                                                          3
                                                                                                                          .b
                                                                                                                           -j;
                                                                                                                          .?
                                                                                                                         ..  L
                                                                                                                             -.
                                                                                                                              ï
                                                                                                                              j
                                                                                                                              Lï--?'--k:-:,-
                                                                                                                             k..,1
                                                                                                                             ,             -j
                                                                                                                                           (
                                                                                                                                           ..
                                                                                                                                            f
                                                                                                                                            ,
                                                                                                                                            .'
                                                                                                                                             i
                                                                                                                                             à.
                                                                                                                                             ./
                                                                                                                                              -
                                                                                                                                              î
                                                                                                                                              :
                                                                                                                                              '.
                                                                                                                                               -
                                                                                                                                               :
                                                                                                                                               i
                                                                                                                                               -
                                                                                                                                               ..ë
                                                                                                                                                 ,
                                                                                                                                                 E
                                                                                                                                                 .
                                                                                                                                                 -
                                                                                                                                                 i
                                                                                                                                                 q
                                                                                                                                                 ;L:
                                                                                                                                                  '
                                                                                                                                                  ,k
                                                                                                                                                           ''
                                                                                                                                                   ;.L.-i.:-:,,-bi-.t.,1Lr.-:,.-r.-.--,.;-..-î-jrtjL$;-jj,--,:--./;;r.:y;.,-.-:-.--.r..---.;S.-,'-..,.,-.ï-f?iL6',ç,.'E-';6-'3-.'''AE;i;i,'e-.-.-Jî-'j'S.-?;::,----.C'(,--.-:-;,..-'..E-.--.,r.--..-yE1..E-sil
                                                                                                                                                                                                  ' '                                                                                              '                                                       -'
                                                                                                                                                                                                                                                                                                                                                             !'
                                                                                                                                                                                                                                                                                                                                                              ï
                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                              p
                                                                                                                                                                                                                                                                                                                                                              l!
                                                                                                                                                                                                                                                                                                                                                               t
   CHECK PILOT             -      .                                                                    FM OBW RVER
    NAue              W llholt,James R EMP:21005 NAME                                                                                                                                                                                                                                            FM ID'
   CHECK PILOT                                                                                         FM OBSERVER
   SIGNATURE                                                                                           SIGNATURE

                                        Com pletion Cedified by theChiefPilot/DirectorofO perations

   NLAas
   (   MtEFixt,Mi)N U nez Juan P.SIGNATURE
         ,                                                                                                                                                                                                                        DATE
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 81 of
                                      159




                                                                                                                                                                                            PILOT LINE CHECK
                                                                                                                                                                                                                     @                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                   7
                                                                                                                                                                                                                                                                                                                                                                                                                   A
                                                                                                                                                                                                                                                                                                                                                                                                                   /-
                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                                                                                                                                                    R
                                                                                                                                                                                                                                                                                                                                                                                                                    7
                                                                                                                                                                                                                                                                                                                                                                                                                    /
                                                                                                                                                                                                                                                                                                                                                                                                                    F
                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                    2-
                                                                                                                                                                                                                                                                                                                                                                                                                     V
                                                                                                                                                                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                     7
                                                                                                                                                                                                                                                                                                                                                                                                                     2
 '

        PILOT'S NAME:                                                                                                                                 -                          w .w w x                                              POSITION                                                 AIRCRAFT MODEL
        (La:tFlot, M1)Patterson,RodneyS kMP#::7Uö3 . cpy z Fo 8767                                                                                                                                                                                                                                                                                                               DATE:11/01/2018
        PILOT                                                                                                                        CERTIFICATE TYPE                                                                        MEDICAL                                                                                                                                 MEDICAL CLASS
        CERT#:                                                                                                                          1 ATP (ZlCOMM                                                                         EXPIRATION(Mm :Feb2019                                                                                                       K FIRST Z SECOND
        AIRCRAFT                                                                                                                 FROM                                                                                .                                                               NO OF                                                                             BLOCK                                 .
        REG:                                                                                                                                           : P L TO.                                                                                   j                        oxojxos:1                                                                                    VIME. .
          TYPEOFCHECK: (Z1INITI
                              AL D UPGRADE Q TRANSITION                                                                                                                                                                              M RECURRENT IZIROUTE D QAP (ZlPWP
         GM DING: $=SATIGFACTORY U=UNM TISFACTORY(REQUIRESCOMMENTI NA=NOTAPPLIG BLE (m =CANBEWANED W -S WWB
                                                    î:                                                                        (-.,.,;
                                                                                                                                    I
                                                                                                                                    i
                                                                                                                                    ,
                                                                                                                                    kt
                                                                                                                                     ê
                                                                                                                                     l
                                                                                                                                     -
                                                                                                                                     ù;51
                                                                                                                                      ,.,
                                                                                                                                        ;
                                                                                                                                        -
                                                                                                                                        è
                                                                                                                                        ()
                                                                                                                                         :
                                                                                                                                         .
                                                                                                                                         r
                                                                                                                                         T
                                                                                                                                         j
                                                                                                                                         ,'
                                                                                                                                         .s
                                                                                                                                          -
                                                                                                                                          :
                                                                                                                                          ,,
                                                                                                                                           M
                                                                                                                                           e-
                                                                                                                                            .      $;i.ï                 .
                                                                                                                                                                         -:1
                                                                                                                                                                           9 ..lk
                                                                                                                                                                                i
                                                                                                                                                                                k
                                                                                                                                                                                .i
                                                                                                                                                                                 t
                                                                                                                                                                                 ù
                                                                                                                                                                                 êk
                                    ?:                :-(l
                                                         -t
                                                          -:
                                                           kl
                                                            f-
                                                                                                                                             $.
                                                                                                                                              ,.
                                                                                                                                               ;'.      -:.,.';...,...      )t    i:;
                                                                                                                                                                                    E
                                                                                                                                                                                    !'
                                                                                                                                                                                     !
                                                                                                                                                                                     L.1:
                                                                                                                                                                                        /
                                                                                                                                                                                        :d
                                                                                                                                                                                         :
                                                                                                                                                                                         pI
                                                                                                                                                                                         l.
                                                                                                                                                                                          ;p
                                                                                                                                                                                           ted
                                                                                                                                                                                             ::l
                                                                                                                                                                                               t
                                                                                                                                                                                               r
                                                                                                                                                                                               .aI
                                                                                                                                                                                                 ,
                                                                                                                                                                                                 r
                                                                                                                                                                                                 lt
                                                                                                                                                                                                  :
                                                                                                                                                                                                  )ld
                                                                                                                                                                                                    !
                                                                                                                                                                                                    E
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    t'
                                                                                                                                                                                                     !
                                                                                                                                                                                                     i          I
                                                                                                                                                                                                                E!
                                                                                                                                                                                                                 ;
                                                                                                          ')            '
     .' !E:::';'.'.;*)1h.''p.
      '' ..'      ''
                 .:
               .'.
                    . '
                       -.;:
                  .'...:  ;'4'
                             ...:.' .
                                    -71.-'..-j
                                             F'-
                                               ;tt''.
                                                    .,
                                                     --
                                                      -    f    r'
                                                             -..-,4
                                                                  ,î
                                                                   :-k,'.
                                                                        r.-.,.-.,'
                                                                           i.
                                                                            !    r
                                                                                 E
                                                                                 )k
                                                                                  i
                                                                                  ,
                                                                                  -;
                                                                                  .-,,
                                                                                     i
                                                                                     ,
                                                                                     r
                                                                                     .,
                                                                                      k
                                                                                      r)-.:,,-...u..,;
                                                                                       ,j            !.
                                                                                                     yl
                                                                                                      i
                                                                                                      !i
                                                                                                       4r ;,pp'.
                                                                                                        ,.1
                                                                                                          :    Eë
                                                                                                                r.
                                                                                                                 yy;t;
                                                                                                                     ,..-.--F(t
                                                                                                                            ;
                                                                                                                         ...-..             .     ,?
                                                                                                                                                 .,
                                                                                                                                                       ,.            (
                                                                                                                                                                     !
                                                                                                                                                                     .k ,.
                                                                                                                                                                      .-.-
                                                                                                                                                                         - t
                                                                                                                                                                          --.  ,r
                                                                                                                                                                                à
                                                                                                                                                                                f
                                                                                                                                                                                '.S
        1.Uni
            form Apx arance                                                                                                                                S                          -FMS DataEntry/crosscheck S
        2.Manuals/Fli
                    ghtMateri
                            als                                                                                                                                                                                                   S                                           -veàN ChangesonFI
                                                                                                                                                                                                                                                                                              tPlan                                                                                                                        S
                                                                                                                                                                                                                                                                                                                                         E.
                                                                                                                                                                                                                                                                                                                                          E-'.,i
                                                                                                                                                                                                                                                                                                                                               -. -
                                                                                                                                                                                                                                                                                                                                                     ë--;
                                                                                                                                                                                                                                                                                                                                                  -:E2  ) :
                                                                                                                                                                                                                                                                                                                                                          t 'q
                                                                                                                                                                                                                                                                                                                                                             tE
                                                                                                                                                                                                                                                                                                                                                             j-j
                                                                                                                                                                                                                                                                                                                                                               !k
                                                                                                                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                                                                                                 ;;,
                                                                                                                                                                                                                                                                                                                                                                   .!
                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                                                    ;--
                                                                                                                                                                                                                                                                                                                                                                    I :ki
                                                                                                                                                                                                                                                                                                                                                                        .,i
                                                                                                                                                                                                                                                                                                                                                                          t,-
                                                                                                                                                                                                                                                                                                                                                                            dt;i!-
                                                                                                                                                                                                                                                                                                                                                                                 d--.. ù
                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                       F
                                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                       )p
                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                        .(
                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                         ij
                                                                                                                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                                                                                                                                                                           .-
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                            !s
                                                                                                                                                                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                             Iy
                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                                                                              jt
                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                                                                                                                                               #
                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                               fr
                                                                                                                                                                                                                                                                                                                                                                                                î
                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                jt
                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                 .;
                                                                                                                                                                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                                                                  k,)
                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                    à
                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                          --        i L
                                                                                                                                                                                                                                                                                   .                         '. ..                                .
         :!
          3..I
           ,    L
                ..i
                  d.:d ë
                       .!,
                         -r.
                          I,! ,ieaI       r.
                                           qdk ll1
                                               :  ,h
                                                   /,
                                                   11!
                                                     -1
                                                      5
                                                      E,
                                                       4::I
                                                          -i't :)kë
                                                                  l ,. 1                                                                                                                                     ,!ë
                                                                                                                                                                                                               Eq.-                      -
                                                                                                                                                                                                                                         :L..-...----.-,.-.--,.....---.--.--......-...,.--                                           ..-.. ..-.(
                                                                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                                                                      -.,.-...-. ... -..
                                                                                                                                                                                                                                           q;
                                                                                                                                                                                                                                           ,                                             ,-     ,-.,,.-
                                                                                                                                                                                                                                                                                          j-.-..-     ...-
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                         r-..-...----..
                                                                                                                                                                                                                                                                                                            .-                     -.-            .--.   ,y
                                                                                                                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                                                                                                                        t  .; ;                  -
     ,(
     .,î. .             J. .         ë
                                     r  , $
                                          ' .
                                            3; qL;.              .     j
                                                                       .
                                                                       t7) ï
                                                                           ji
                                                                            '
                                                                             lrji
                                                                                ,
                                                                                1q
                                                                                 b
                                                                                 s
                                                                                 q
                                                                                 'é
                                                                                  ?
                                                                                  ï)
                                                                                   ;. ,q
                                                                       jz..--.,.v ,..;t
                                                                                  -
                                                                                  r.   y
                                                                                       :
                                                                                       ;.
                                                                                        y)
                                                                                         .-r,>
                                                                                             k j
                                                                                               y
                                                                                               a;3
                                                                                                 k;-.
                                                                                                    r
                                                                                                    ù
                                                                                                    -
                                                                                                    '
                                                                                                    -2
                                                                                                     :
                                                                                                     (:
                                                                                                      ;
                                                                                                      '
                                                                                                      ys' !
                                                                                                          ;
                                                                                                         ..(:
                                                                                                            i
                                                                                                            y'
                                                                                                             g
                                                                                                             ,
                                                                                                             .(l
                                                                                                               y,
                                                                                                                '
                                                                                                                jyy
                                                                                                                  ,
                                                                                                  .. , ,,y.;. ,,.)E jx-  .  ;.  pE
                                                                                                                                 t'
                                                                                                                                  r:  ï
                                                                                                                                      'C'k
                                                                                                                                         ?t
                                                                                                                                          q.
                                                                                                                                           (j
                                                                                                                                            ' 1
                                                                                                                                              .
                                                                                                                                              7.:-'     '  .
                                                                                                                                                           ;,  )
                                                                                                                                                               j
                                                                                                                                                               f 14 1)(:
                                                                                                                                                                       4.
                                                                                                                                                                        '
                                                                                                                                                                        7;(t   ;
                                                                                                                                                                               .j(
                                                                                                                                                                                 .
                                                                                                                                                                                 g
                                                                                                                                                                                 wlji
                                                                                                                                                                                    k
                                                                                                                                                                                    ë
                                                                                                                                                                               '. . kr
                                                                                                                                                                                     k
                                                                                                                                                                                     kj
                                                                                                                                                                                      t
                                                                                                                                                                                      T
                                                                                                                                                                                      è?
                                                                                                                                                                                       ,;
                                                                                                                                                                                        .j
                                                                                                                                                                                         )
                                                                                                                                                                                         - y;
                                                                                                                                                                                            .kE
                                                                                                                                                                                              . gk,t
                                                                                                                                                                                                   .j
                                                                                                                                                                                                    r(j
                                                                                                                                                                                                      41
                                                                                                                                                                                                       .
                                                                                                                                                                                                       -:
                                                                                                                                                                                                        .
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        T
                                                                                                                                                                                                        ')
                                                                                                                                                                                                         $
                                                                                                                                                                                                         -
                                                                                                                                                                                                         )
                                                                                                                                                                                                         h,
                                                                                                                                                                                                          à
                                                                                                                                                                                                          i
                                                                                                                                                                                                          t
                                                                                                                                                                                                          '
                                                                                                                                                                                                          #
                                                                                                                                                                                                          $)
                                                                                                                                                                                                           j
                                                                                                                                                                                                           ($2!
                                                                                                                                                                                                              f t)j
                                                                                                                                                                                                                  (j
                                                                                                                                                                                                                   i
                                                                                                                                                                                                                   kit  .
                                                                                                                                                                                                                        lqï
                                                                                                                                                                                                                          j .:'   fèè
                                                                                                                                                                                                                                    ,t
                                                                                                                                                                                                                                     j'..   :
                                                                                                                                                                                                                                            ip r : 4!  .     t:rlp  4! .
                                                                                                                                                                                                                                                                       t!,
                                                                                                                                                                                                                                                                         d
                                                                                                                                                                                                                                                                         -t
                                                                                                                                                                                                                                                                          :; d!l .
                                                                                                                                                                                                                                                                                 I ! rIL  I: lir1E,1IrqjI
                                                                                                                                                                                                                                                                                                        r?
                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                         i 1.,
                                                                                                                                                                                                                                                                                                             ;tplj             .                                                         :E
                                                                                                                                                                                                                                                                                                                                                                                          !,
       t...,z
            :......q...'.,  :.
                             ,....
                                 ,.i:...i .E
                                           .,s,,.                . .ë  !                ,:
                                                                                         .2 :                                  .r
                                                                                                                                ;(;
                                                                                                                                  yLl.):
                                                                                                                                       1gj1 :.
                                                                                                                                             11k1'.   /$........       j..411         (...                  '::
                                                                                                                                                                                                              '....:t ,     :..1.
                                                                                                                                                                                                                                t)y
                                                                                                                                                                                                                                  é)ê.
                                                                                                                                                                                                                                     )..'
        4.Fli       ghtPl            anniœ                                                                                                                                                                   S                              23.Alti                    tude/speedControl                                                                                                 S
         5.FnrmsILogbook                                                                                                                                                                                     S                              24.Aircra'Ccnsgurati                                                     on                                                                  S
         6.Fxterior/lnteriorlnsx di                                              on                                                                                                                          S                              25.Al                    tilude/AirspeedControl                                                                                               S
         7.PedormanceComputati                                                   ons                                                                                                                          S                             26.HoldiY Procedures
         8.Wei           ght& Bal                 ance                                                                                                                                                       S                              27.ApproachCompli                                                    ance                                                                     S
         9.Comput                   erFl         ightPlanChecked                                                                                                                                             S                              28.Stabi                         lizedApproach                                                                                                S
                               t(
                                !l..                . jl.i                                                                                 ï.
                                                                                                                                            ..
                                                                                                                                             -
                                                                                                                                             j.
                                                                                                                                              k
                                                                                                                                              2ty ,.,,,....t
                                                                                                                                                         '
                                                                                                                                                           :.1
                                                                                                                                                             9i5               :
                                                                                                                                                                               y
                                                                                                                                                                               (p
                                                                                                                                                                                r!
                                                                                                                                                                                 .
                                                                                                                                                                                 y
                                                                                                                                                                                 -
                                                                                                                                                                                 )      q.
                                                                                                                                                                                         si
                                                                                                                                                                                          â!lp
                                                                                                                                                                                             ljEi                  :y
                                                                                                                                                                                                                    '.   ''gq
                                                                                                                                                                                                                     1/:It
                                                                sl....'
                                                                      .j
                                                                      (!)
                                                                        .
                                                                        :.,-..;
                                                                              .E'
                                                                                ?
                                                                                l'
                                                                                 .
                                                                                 E
                                                                                 i)
                                                                                  (
                                                                                  '
                                                                                  ;r
                                                                                   E$.:;
                                                                                       .
                                                                                       j
                                                                                       y
                                                                                       ,
                                                                                       ?
                                                                                       ).
                                                                                        j
                                                                                        4h
                                                                                         r
                                                                                         ?é
                                                                                          p
                                                                                          3(
                                                                                           L@
                                                                                            j
                                                                                            .Lt
                                                                                              .!
                                                                                               (
                                                                                               /4
                                                                                                1
                                                                                                L:
                                                                                                 .(
                                                                                                  é
                                                                                                  '
                                                                                                  .!
                                                                                                   .,
                                                                                                    .:.<j:.ij
                                                                                                            y
                                                                                                            r
                                                                                                            ,t
                                                                                                             i
                                                                                                             l
                                                                                                             .:
                                                                                                              s
                                                                                                              x
                                                                                                              .-
                                                                                                               ki
                                                                                                                l
                                                                                                                q
                                                                                                                z    :j;             ,(. ,j
                                                                                                                                          (                         i.
                                                                                                                                                                    :E
                                                                                                                                                                     :g
                                                                                                                                                                      r;):
                                                                                                                                                                         '.
                                                                                                                                                                          :.,4'.
                                                                                                                                                                          j       j
                                                                                                                                                                                  )
                                                                                                                                                                                  ;p
                                                                                                                                                                                   tjë
                                                                                                                                                                                    qt
                                                                                                                                                                                     ,
                                                                                                                                                                                     ;
                                                                                                                                                                                     !
                                                                                                                                                                                     2
                                                                                                                                                                                     4
                                                                                                                                                                                     j
                                                                                                                                                                                     )
                                                                                                                                                                                     yt
                                                                                                                                                                                      .
                                                                                                                                                                                      '
                                                                                                                                                                                      q
                                                                                                                                                                                      è
                                                                                                                                                                                      j
                                                                                                                                                                                      ï
                                                                                                                                                                                      tà
                                                                                                                                                                                       .
                                                                                                                                                                                       3
                                                                                                                                                                                       j;             l
                                                                                                                                                                                                      jt
                                                                                                                                                                                                       l
                                                                                                                                                                                                       -
                                                                                                                                                                                                       .j
                                                                                                                                                                                                        t
                                                                                                                                                                                                        ji
                                                                                                                                                                                                         l
                                                                                                                                                                                                         -
                                                                                                                                                                                                         j
                                                                                                                                                                                                         g
                                                                                                                                                                                                         ëj
                                                                                                                                                                                                          ,
                                                                                                                                                                                                          :
                                                                                                                                                                                                          -
                                                                                                                                                                                                          t
                                                                                                                                                                                                          j
                                                                                                                                                                                                          s;
                                                                                                                                                                                                           ,
                                                                                                                                                                                                           :
                                                                                                                                                                                                           L
                                                                                                                                                                                                           jk
                                                                                                                                                                                                            ,
                                                                                                                                                                                                            'j
                                                                                                                                                                                                             )
                                                                                                                                                                                                             y
                                                                                                                                                                                                             s(
                                                                                                                                                                                                              -s             (.:
                                                                                                                                                                                                                               ,!
                                                                                                                                                                                                                                jI;
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                  .)j
                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                    ëk
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                     .r
                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      )@j
                                                                                                                                                                                                                                        .:21
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                        ;          ë
                                                                                                                                                                                                                                                   (j.I       F:)'  il j
                                                                                                                                                                                                                                                                       :,
                                                                                                                                                                                                                                                                       1 j
                                                                                                                                                                                                                                                                         1:I  F
                                                                                                                                                                                                                                                                              :;'j
                                                                                                                                                                                                                                                                                 l : !/
                                                                                                                                                                                                                                                                                      ;,j
                                                                                                                                                                                                                                                                                        kr
                                                                                                                                                                                                                                                                                         I.1lj;j1111      j;
                                                                                                                                                                                                                                                                                                           1:)
                                                                                                                                                                                                                                                                                                             ,Ir4(:: ;I  E
                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                         ZII
                                                                                                                                                                                                                                                                                                                           r,IF:
                                                                                                                                                                                                                                                                                                                               ;7
                                                                                                                                                                                                                                                                                                                                4::  )
                                                                                                                                                                                                                                                                                                                                     .                                                    :
                                                                                                                                                                                                                                                                                                                                                                                          E!
                                                                                                                                                                                                                                                                                                                                                                                          II
                                                                                                                                                                                                                                                                                                                                                                                           ;
                                                                  ''                                                    .-
                                                                                                                        '
                                                                                                                        ry
                                                                                                                         -à;:                                  31.
                                                                                                                                                               ' 2...                                          r
                                                                                                                                                                                                               1(jt
                                                                                                                                                                                                                  (
                                                                                                                                                                                                                  rq
                                                                                                                                                                                                                   !
                                                                                                                                                                                                                   )#
                                              2,.:ç,.;.s....r.j                                                 gtr
                                                                                                                  :.
                                                                                                                  't.
                                                                                                                   lli                                                                          jjt
                                                                                                                                                                                                  g
                                                                                                                                                                                                  jj
                                                                                                                                                                                                   i'
                                                                                                                                                                                                    j
                                                                                                                                                                                                    .jl                     ,k
       r            .F
                    :                                                                                                                        )
      .) -......-,
         L       v..o..
                      v.... à.,5x,   .,sa2
                                         ....5:               ...     . .        .s
                                                                                  :
                                                                                  .:
                                                                                   ':
                                                                                    TJtz
                                                                                       .:.     .               .p
                                                                                                                I
                                                                                                                .
                                                                                                                -.     ,,j
                                                                                                                         .;;
                                                                                                                          . ,.
                                                                                                                             ,.
                                                                                                                              (.j
                                                                                                                                ,
                                                                                                                                ;,,
                                                                                                                                  .y,î ...
                                                                                                                                      ,.;,.j.;
                                                                                                                                            y
                                                                                                                                            j.-;
                                                                                                                                              y
                                                                                                                                              g
                                                                                                                                              j .g
                                                                                                                                                 ë;        k.
                                                                                                                                                            ..,.
                                                                                                                                                               ,.   ::         .
                                                                                                                                                                                 k
                                                                                                                                                                                 ,,
                                                                                                                                                                                  ,    .,gE
                                                                                                                                                                                         .g.
                                                                                                                                                                                           ,:         jj
                                                                                                                                                                                                       r  ,   ....-.
                                                                                                                                                                                                                   . y2?,)
                                                                                                                                                                                                                    ,-                ..
        10.EngineStadITaxiProœdures                                                                                                                                                                                                S                                   30.TyN Appr.K IFR D VFR                                                                                                                             S
         11.Clearance& Briesng                                                                                                                                                                                                              S                                   31.MissedApproach                                                                                                                                   NA
         12.Taxi,PreT/O,R> Awareness                                                                                                                                                                                                         S                                  32.Lae ing                                                                                                                                         S
     'i
      -:                                                                                      ,;
                                                                                               sp
                                                                                                l                                                                                                                                                                          . :  1
                                                                                                                                                                                                                                                                                :!1:1
                                                                                                                                                                                                                                                                                    :1k, Ir''
       . ,.>)Mt          ;..-
                            ..
                             --.
                               -...q;
                                    ,.-.-
                                        '--.
                                          .E.,-!
                                               E-
                                                ......'C'ië  E.i..i'
                                                                   ëi
                                                                    ët..h
                                                                        --
                                                                         ùF-.E
                                                                             i)
                                                                              '.
                                                                               ''t
                                                                                 .,
                                                                                  ..
                                                                                   ,-.
                                                                                   -    i;
                                                                                     E.?..ï
                                                                                          $.
                                                                                           q)s
                                                                                             iq iijr
                                                                                                  l      -
                                                                                                         ,
                                                                                                         l
                                                                                                         j
                                                                                                         t.
                                                                                                          l
                                                                                                          ;
                                                                                                          -, jrt' ?
                                                                                                                  ij:'
                                                                                                                    -  t
                                                                                                                       !.
                                                                                                                        ëj?r  ....     ë
                                                                                                                                       -k''--.ë
                                                                                                                                              .k.
                                                                                                                                               L ,-
                                                                                                                                                  .-.ï$,-.      -.ë$-,s-
                                                                                                                                                                       k
                                                                                                                                                                       .
                                                                                                                                                                       '!5
                                                                                                                                                                         :-Ei
                                                                                                                                                                            .,.ë-
                                                                                                                                                                                iEk.
                                                                                                                                                                                   -. i -
                                                                                                                                                                                        t
                                                                                                                                                                                        .1@
                                                                                                                                                                                          i;
                                                                                                                                                                                           -
                                                                                                                                                                                           .l
                                                                                                                                                                                            :
                                                                                                                                                                                            .7
                                                                                                                                                                                             -
                                                                                                                                                                                             :i
                                                                                                                                                                                              ;
                                                                                                                                                                                              .r
                                                                                                                                                                                               :j
                                                                                                                                                                                                yky,
                                                                                                                                                                                                   (.rë
                                                                                                                                                                                                      !'.'
                                                                                                                                                                                                        ) .:-i.
                                                                                                                                                                                                              l :.
                                                                                                                                                                                                                 y  :
                                                                                                                                                                                                                    w
                                                                                                                                                                                                                    ?f .
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       ,fL:3;
                                                                                                                                                                                                                           ' 6b
                                                                                                                                                                                                                              Li3
                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                .f
                                                                                                                                                                                                                                 L
                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                 .t
                                                                                                                                                                                                                                 , -
                                                                                                                                                                                                                                   .ï,.
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      . ,  ..
                                                                                                                                                                                                                                          -.-,r ?.Ikj
                                                                                                                                                                                                                                              ..q   i.
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                     47
                                                                                                                                                                                                                                                      !ëi
                                                                                                                                                                                                                                                        !)l
                                                                                                                                                                                                                                                          (yt,
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                             y-.
                                                                                                                                                                                                                                                               ïJ
                                                                                                                                                                                                                                                                ) i.
                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                   p#t
                                                                                                                                                                                                                                                                     ,-:i
                                                                                                                                                                                                                                                                        ï
                                                                                                                                                                                                                                                                        .L
                                                                                                                                                                                                                                                                         .E
                                                                                                                                                                                                                                                                          ë
          13.TakeoffPrecedures                                                                                                                                                                                                               S                                  34.UseofCheckli                                   sts                                                                                               S
          14.TakeoffPre l                                         e                                                                                                                                                                          S                                  35.FlightManagement/CRM                                                                                                                             S
          15.DepartureISID Compli                                                               anœ                                                                                                                                          S                                  36.Judgment                                                                                                                                         S
     y.
      rE,
        .).
          ,.,
            ....:.....::   . :, ..'..-..,.k.l..                          ,....'k;      y
                                                                                       $
                                                                                       :t,
                                                                                         -E.
                                                                                          :
                                                                                          ;
                                                                                          'yjt)
                                                                                              j;t
                                                                                                ky
                                                                                                 a.
                                                                                                  y*.;k
                                                                                                  0
                                                                                                  '   l'i
                                                                                                        '.
                                                                                                         .
                                                                                                         '..-:,
                                                                                                              jj4
                                                                                                                ,4:5,-
                                                                                                                     .f- ,3,
                                                                                                                           :,,j
                                                                                                                              :yk.
                                                                                                                                 :lk
                                                                                                                                   gl
                                                                                                                                    qr,.:
                                                                                                                                    .    ,.
                                                                                                                                          ;:
                                                                                                                                           y$
                                                                                                                                            !.j!
                                                                                                                                               :(-!
                                                                                                                                                  :,
                                                                                                                                                   4Ljj
                                                                                                                                                   .  ).q
                                                                                                                                                        j-.,
                                                                                                                                                           é,L
                                                                                                                                                             .;
                                                                                                                                                              ,,
                                                                                                                                                               L;,
                                                                                                                                                                 .;
                                                                                                                                                                  :àbq
                                                                                                                                                                     ),
                                                                                                                                                                      )y
                                                                                                                                                                       k:. ik
                                                                                                                                                                            r..
                                                                                                                                                                              ë;.y  ',
                                                                                                                                                                                     E,
                                                                                                                                                                                      k@@
                                                                                                                                                                                        :!.
                                                                                                                                                                                          :y
                                                                                                                                                                                           ;.
                                                                                                                                                                                            i;;
                                                                                                                                                                                              .tL$,?(;i
                                                                                                                                                                                                      r(.
                                                                                                                                                                                                        ;y
                                                                                                                                                                                                         ::
                                                                                                                                                                                                          2g;I
                                                                                                                                                                                                             r:.yl  i..  l
                                                                                                                                                                                                                         iip  q4
                                                                                                                                                                                                                               I,
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                'j
                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                 !,
                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                  -(
                                                                                                                                                                                                                                   ;:
                                                                                                                                                                                                                                   f':
                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                     -,
                                                                                                                                                                                                                                      q
                                                                                                                                                                                                                                      î
                                                                                                                                                                                                                                      .(4
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                        (r
                                                                                                                                                                                                                                         ::
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                          tr
                                                                                                                                                                                                                                           ?.
                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                            tL
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                                              tj
                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                               :Ef:
                                                                                                                                                                                                                                                  'k
                                                                                                                                                                                                                                                   .;.
                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     h
                                                                                                                                                                                                                                                     4i
                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                      xl.
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                        sl:Lk
                                                                                                                                                                                                                                                            @
                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                            ':
                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                             -)
                                                                                                                                                                                                                                                              ';
                                                                                                                                                                                                                                                               -'L
                                                                                                                                                                                                                                                                 :i
                                                                                                                                                                                                                                                                  'k
                                                                                                                                                                                                                                                                  :i
                                                                                                                                                                                                                                                                   'é
                                                                                                                                                                                                                                                                    'j
                                                                                                                                                                                                                                                                     -r
                                                                                                                                                                                                                                                                     ';
                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                      -.
                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                        :'(
                                                                                                                                                                                                                                                                          ykg
                                                                                                                                                                                                                                                                            ::;
                                                                                                                                                                                                                                                                              k:.:-
                                                                                                                                                                                                                                                                                  ..;-.-.-
                                                                                                                                                                                                                                                                                         .--;-..-
                                                                                                                                                                                                                                                                                                '..''E'.   -''.
                                                                                                                                                                                                                                                                                                              '.':':.''.::
                                                                                                                                                                                                                                                                                                                         .r
                                                                                                                                                                                                                                                                                                                          ..:-  .....
                                                                                                                                                                                                                                                                                                                                    -!
                                                                                                                                                                                                                                                                                                                                     lty
                                                                                                                                                                                                                                                                                                                                       pîjr
                                                                                                                                                                                                                                                                                                                                          !l
                                                                                                                                                                                                                                                                                                                                           C,
                                                                                                                                                                                                                                                                                                                                            )-!q,
                                                                                                                                                                                                                                                                                                                                                r:.)
                                                                                                                                                                                                                                                                                                                                                   ::kEk
                                                                                                                                                                                                                                                                                                                                                       ;tgt
                                                                                                                                                                                                                                                                                                                                                          ir
                                                                                                                                                                                                                                                                                                                                                           F'
                                                                                                                                                                                                                                                                                                                                                            ';
                                                                                                                                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                             s
                                                                                                                                                                                                                                                                                                                                                             ?
                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                             .î
                                                                                                                                                                                                                                                                                                                                                              ï
                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                              ',
                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                              kçk
                                                                                                                                                                                                                                                                                                                                                                q
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                '-
                                                                                                                                                                                                                                                                                                                                                                f,'r
                                                                                                                                                                                                                                                                                                                                                                   'ë
                                                                                                                                                                                                                                                                                                                                                                    :.r
                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                      ';r
                                                                                                                                                                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                                                                                                                                                                         .k:
                                                                                                                                                                                                                                                                                                                                                                           .!
                                                                                                                                                                                                                                                                                                                                                                            :g
                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                             ':Ep
                                                                                                                                                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                                                  iEk
                                                                                                                                                                                                                                                                                                                                                                                    is.
                                                                                                                                                                                                                                                                                                                                                                                      !dh
                                                                                                                                                                                                                                                                                                                                                                                        kï
                                                                                                                                                                                                                                                                                                                                                                                         .pj
                                                                                                                                                                                                                                                                                                                                                                                           !:
                                                                                                                                                                                                                                                                                                                                                                                            pi.
                                                                                                                                                                                                                                                                                                                                                                                              E.
                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               tyi,
                                                                                                                                                                                                                                                                                                                                                                                                  ë:
                                                                                                                                                                                                                                                                                                                                                                                                   ;,
                                                                                                                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                                                                                                     :L,
                                                                                                                                                                                                                                                                                                                                                                                                       h;
                                                                                                                                                                                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                                                                                                                                                                                         -t
                                                                                                                                                                                                                                                                                                                                                                                                          ,?,-
                                                                                                                                                                                                                                                                                                                                                                                                             ;;:
                                                                                                                                                                                                                                                                                                                                                                                                               ;h
                                                                                                                                                                                                                                                                                                                                                                                                                ;xkj
                                                                                                                                                                                                                                                                                                                                                                                                                   ië
                                                                                                                                                                                                                                                                                                                                                                                                                    iE
                                                                                                                                                                                                                                                                                                                                                                                                                     rr
                                                                                                                                                                                                                                                                                                                                                                                                                      ...:
                                                                                                                                                                                                                                                                                                                                                                                                                         .::.7:...'.r  .r.:,jr.yz
                                                                                                                                                                                                                                                                                                                                                                                                                                                .kk
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..;t
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ):
                                                                                                                                                                                                                                                                                                                                                                                                                                                      '1
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .!j
                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..sE
                                                                                                                                                                                                                                                                                                                                                                                                                                                             tj:h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                i'..
     :ijrE:!.1..).E..l:ï..lI'
         .                  :
                            .Fz
                            :
                            , .,
                               .: ?
                                 .,.b
                                    .;  (....'
                                      t,.
                                      1      .'
                                              ...'
                                                 ..
                                                  zz
                                                   .....    .''
                                                       ,..t.:    ..r...'r,z.' .hk
                                                                                i'
                                                                                 i
                                                                                 t/)
                                                                                   ;      )
                                                                                          :
                                                                                          -
                                                                                    7,; . .
                                                                                    ;
                                                                                    .      k
                                                                                           ;i
                                                                                            t
                                                                                            'r
                                                                                             g
                                                                                             ')
                                                                                              :ë
                                                                                               E-
                                                                                                è
                                                                                                r'
                                                                                                 .    . .'
                                                                                                         -   1
                                                                                                             t!7
                                                                                                               t5!5
                                                                                                                  :'
                                                                                                                   :
                                                                                                                S!d4i
                                                                                                                    tl
                                                                                                                     .
                                                                                                                   @..l
                                                                                                                      il!
                                                                                                                     ,:6qll
                                                                                                                        pi;ê
                                                                                                                           è.'
                                                                                                                             l
                                                                                                                             i'
                                                                                                                              s
                                                                                                                            ;.j
                                                                                                                          '!3  l
                                                                                                                               ik
                                                                                                                               't:
                                                                                                                                 ;c
                                                                                                                                qj!j:
                                                                                                                                    k:
                                                                                                                                     -
                                                                                                                                  ?'.@.
                                                                                                                                      :'p:à
                                                                                                                                          ë
                                                                                                                                          :
                                                                                                                                          tk.
                                                                                                                                            çC
                                                                                                                                             ,E
                                                                                                                                              !
                                                                                                                                              d
                                                                                                                                              Es
                                                                                                                                               j';
                                                                                                                                                 y
                                                                                                                                                 .
                                                                                                                                                 j
                                                                                                                                                 !i
                                                                                                                                                  !
                                                                                                                                                  r'
                                                                                                                                                   k
                                                                                                                                      '.. .-à::...x:t
                                                                                                                                                    ,-
                                                                                                                                                     ï
                                                                                                                                                     qJ' --'
                                                                                                                                                           -t-'--'--
                                                                                                                                                                   t-'.
                                                                                                                                                              t......k l
                                                                                                                                                                       .J
                                                                                                                                                                        )
                                                                                                                                                                        rl
                                                                                                                                                                         .7 :)
                                                                                                                                                                          .:.:y:
                                                                                                                                                                               '
                                                                                                                                                                               .        .
                                                                                                                                                                                        ;
                                                                                                                                                                                        .
                                                                                                                                                                                ).t:;,y)'jk;
                                                                                                                                                                                           ?
                                                                                                                                                                                           Ek
                                                                                                                                                                                            j
                                                                                                                                                                                            'k
                                                                                                                                                                                             :g
                                                                                                                                                                                              ,I
                                                                                                                                                                                               dy
                                                                                                                                                                                                '
                                                                                                                                                                                                Sj
                                                                                                                                                                                                 'j
                                                                                                                                                                                                  C
                                                                                                                                                                                                  -j
                                                                                                                                                                                                   q
                                                                                                                                                                                                   ST
                                                                                                                                                                                                    h
                                                                                                                                                                                                    Ej
                                                                                                                                                                                                     ,y
                                                                                                                                                                                                      r
                                                                                                                                                                                                      -P
                                                                                                                                                                                                       E
                                                                                                                                                                                                       '-
                                                                                                                                                                                                        ky
                                                                                                                                                                                                         L
                                                                                                                                                                                                         .yâ
                                                                                                                                                                                                           .''      ë
                                                                                                                                                                                                                    r:
                                                                                                                                                                                                                     r
                                                                                                                                                                                                                     ' '
                                                                                                                                                                                                                       :
                                                                                                                                                                                                              .E:):., .:
                                                                                                                                                                                                            ,-i
                                                                                                                                                                                                              E
                                                                                                                                                                                                              .        !
                                                                                                                                                                                                                       g  :ë
                                                                                                                                                                                                                       .j,Ey. '
                                                                                                                                                                                                                            (j'   .(
                                                                                                                                                                                                                                   ,hL.
                                                                                                                                                                                                                                      ï
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                              . ,.., ..
                                                                                                                                                                                                                                       ï
                                                                                                                                                                                                                                       bï
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        .-2
                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                          2
                                                                                                                                                                                                                                          1:
                                                                                                                                                                                                                                           .7
                                                                                                                                                                                                                                            . rul
                                                                                                                                                                                                                                             :: s q
                                                                                                                                                                                                                                                  ,q'
                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                    ,(
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                     ';
                                                                                                                                                                                                                                                      ï;d
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                      y,.)
                                                                                                                                                                                                                                                      .  .:
                                                                                                                                                                                                                                                          h?
                                                                                                                                                                                                                                                           ,  (. - y
                                                                                                                                                                                                                                                                   !. .
                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                            :..,,,, ,.,,
                                                                                                                                                                                                                                                                      . '
                                                                                                                                                                                                                                                                        .)
                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                         .)5.
                                                                                                                                                                                                                                                                            : :
                                                                                                                                                                                                                                                                              .t
                                                                                                                                                                                                                                                                               t.
                                                                                                                                                                                                                                                                          ;.- .,,,     ..,  :!
                                                                                                                                                                                                                                                                                             y,,,, :. .
                                                                                                                                                                                                                                                                                                  :r    ,,,.2 ,.,, -,..,....-.-.j
                                                                                                                                                                                                                                                                                                                 (:,            -.-
                                                                                                                                                                                                                                                                                                                                  .-;.
                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                     ,L
                                                                                                                                                                                                                                                                                                                                      :;
                                                                                                                                                                                                                                                                                                                                       ïik
                                                                                                                                                                                                                                                                                                                                         t,
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                          1.'
                                                                                                                                                                                                                                                                                                                                            jï
                                                                                                                                                                                                                                                                                                                                             y;
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                              '36
                                                                                                                                                                                                                                                                                                                                                -t
                                                                                                                                                                                                                                                                                                                                                 3
                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                 2'
                                                                                                                                                                                                                                                                                                                                                  -,
                                                                                                                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                                                                                                                    ; 7
                                                                                                                                                                                                                                                                                                                                                      il
                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                       tr
                                                                                                                                                                                                                                                                                                                                                       'a
                                                                                                                                                                                                                                                                                                                                                        ;'s
                                                                                                                                                                                                                                                                                                                                                          /l
                                                                                                                                                                                                                                                                                                                                                          2 -
                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                           l:.E
                                                                                                                                                                                                                                                                                                                                                            .   .
                                                                                                                                                                                                                                                                                                                                                               .L'''::  ::fp. (1
                                                                                                                                                                                                                                                                                                                                                                     .::'    ..'
                                                                                                                                                                                                                                                                                                                                                                              t.'. ... ..
                                                                                                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                                                       .   ::J
                                                                                                                                                                                                                                                                                                                                                                                          r'  .
                                                                                                                                                                                                                                                                                                                                                                                              2(.
                                                                                                                                                                                                                                                                                                                                                                                               :'
                                                                                                                                                                                                                                                                                                                                                                                                ê.:;,
                                                                                                                                                                                                                                                                                                                                                                                                   l''
                                                                                                                                                                                                                                                                                                                                                                                                    it;
                                                                                                                                                                                                                                                                                                                                                                                                      (?
                                                                                                                                                                                                                                                                                                                                                                                                       '!
                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                                                        '.j
                                                                                                                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                                                                                                                          :y
                                                                                                                                                                                                                                                                                                                                                                                                           :p
                                                                                                                                                                                                                                                                                                                                                                                                           .'j
                                                                                                                                                                                                                                                                                                                                                                                                             è
                                                                                                                                                                                                                                                                                                                                                                                                             'k
                                                                                                                                                                                                                                                                                                                                                                                                              i!
                                                                                                                                                                                                                                                                                                                                                                                                               j-- j
                                                                                                                                                                                                                                                                                                                                                                                                                   'i:
                                                                                                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                                                     -!.jj  -js,
                                                                                                                                                                                                                                                                                                                                                                                                                               ii  :l
                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                    ë
                                                                                                                                                                                                                                                                                                                                                                                                                                    rj
                                                                                                                                                                                                                                                                                                                                                                                                                                     .q
                                                                                                                                                                                                                                                                                                                                                                                                                                     : jri
                                                                                                                                                                                                                                                                                                                                                                                                                                         El
                                                                                                                                                                                                                                                                                                                                                                                                                                          :t
                                                                                                                                                                                                                                                                                                                                                                                                                                           qji
                                                                                                                                                                                                                                                                                                                                                                                                                                             kq
                                                                                                                                                                                                                                                                                                                                                                                                                                              z;
                                                                                                                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                ùi
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                 -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                   Eh
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,:r
                                                                                                                                                                                                                                                                                                                                                                                                                                                     pC
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         t7
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                           :.?.r
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ., )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;
          16.AdherencetoCl                                                  earanœ                                                                                                                                                           S                                  37.V ccuracyChecksIRecordi                                                                  ng                                                      NA
          17.UsenfNAV Ads                                                                                                                                                                                                                    s                                  38.IntemationalFli                                  ghtPl              anni       ng                                                                NA
          18.En-rnut                           e RadarProcedures                                                                                                                                                                             S                                  39.HLA Operations                                                                                                                                   NA
          19.Cruise Proœ dures                                                                                                                                                                                                               S                                  40.OverwaterOO rati                                           ons                                                                                   NA
                        - ManualEnt                           ri   es                                                                                                                                                                        S                                  41.econtingencyProœ duresinHLA Airspaœ NA
                        - Fuel             ITimeUpdate                                                                                                                                                                                       S                                  *I*ms maybe briefed
         1:1
           7!d
             7 t :
                 l' d     l
                          :l Ll
                              d:,l1,1
                                    .r.1Irl
                                          'I
                                           '1 .-1lr1
                                                   'i 4:):151 l
                                                              1 :idt:,
                                                                     ;i2
                                                                       1.1   I;
                                                                              F ICr
                                                                                  I'
                                                                                   d:
                                                                                    l p4: 1
                                                                                          :
                                                                                          1
                                                                                          E !:
                                                                                             1 j1L
                                                                                                 l,2   I '
                                                                                                         rd
                                                                                                          i
                                                                                                          !2 l'
                                                                                                              ,i
                                                                                                               I ;                                                                                                                           !
                                                                                                                                                                                                                                             t i                              '
                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                              I-
                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                               (r
                                                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                                                I:)
                                                                                                                                                                                                                                                                                ,ii'
                                                                                                                                                                                                                                                                                  p j'
                                                                                                                                                                                                                                                                                   ... q' tl
                                                                                                                                                                                                                                                                                         tit
                                                                                                                                                                                                                                                                                           ;i
                                                                                                                                                                                                                                                                                            (C
                                                                                                                                                                                                                                                                                             !i
                                                                                                                                                                                                                                                                                              è
                                                                                                                                                                                                                                                                                              tl
                                                                                                                                                                                                                                                                                               .t
                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                -i
                                                                                                                                                                                                                                                                                                 (I
                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                  qC
                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                   ,'
                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                    ))ki
                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                                                        k'
                                                                                                                                                                                                                                                                                                         7
                                                                                                                                                                                                                                                                                                         :'4l 6d
                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                               zl)
                                                                                                                                                                                                                                                                                                                i   I
                                                                                                                                                                                                                                                                                                                    ;E)
                                                                                                                                                                                                                                                                                                                      ;'
                                                                                                                                                                                                                                                                                                                       rI;:ï
                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                                           ' 1:.'''
                                                                                                                                                                                                                                                                                                                                  .' .'-
                                                                                                                                                                                                                                                                                                                                      7  17
                                                                                                                                                                                                                                                                                                                                          5:2
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                            ,'ï
                                                                                                                                                                                                                                                                                                                                             ;  C
                                                                                                                                                                                                                                                                                                                                                lft
                                                                                                                                                                                                                                                                                                                                                  ilil
                                                                                                                                                                                                                                                                                                                                                     jF
                                                                                                                                                                                                                                                                                                                                                      q;
                                                                                                                                                                                                                                                                                                                                                       '(p
                                                                                                                                                                                                                                                                                                                                                         .i
                                                                                                                                                                                                                                                                                                                                                          tpf
                                                                                                                                                                                                                                                                                                                                                            il
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                             hl
                                                                                                                                                                                                                                                                                                                                                              i.E
                                                                                                                                                                                                                                                                                                                                                               t$i
                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                 .E
                                                                                                                                                                                                                                                                                                                                                                  )j
                                                                                                                                                                                                                                                                                                                                                                   j2
                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                    )r
                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                     -'
                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                      bë
                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                                                                                                                                       jq
                                                                                                                                                                                                                                                                                                                                                                        j L
                                                                                                                                                                                                                                                                                                                                                                          yl
                                                                                                                                                                                                                                                                                                                                                                           àt
                                                                                                                                                                                                                                                                                                                                                                            k.
                                                                                                                                                                                                                                                                                                                                                                             jyl
                                                                                                                                                                                                                                                                                                                                                                               kjti
                                                                                                                                                                                                                                                                                                                                                                                  , E
                                                                                                                                                                                                                                                                                                                                                                                    kil
                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                      rqr
                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                        .à
                                                                                                                                                                                                                                                                                                                                                                                         tE
                                                                                                                                                                                                                                                                                                                                                                                          lqt
                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                            slf
                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                              hë
                                                                                                                                                                                                                                                                                                                                                                                               -Fl
                                                                                                                                                                                                                                                                                                                                                                                                 i-
                                                                                                                                                                                                                                                                                                                                                                                                  q;
                                                                                                                                                                                                                                                                                                                                                                                                   yTrE
                                                                                                                                                                                                                                                                                                                                                                                                      t!
                                                                                                                                                                                                                                                                                                                                                                                                       I(i
                                                                                                                                                                                                                                                                                                                                                                                                         1r
                                                                                                                                                                                                                                                                                                                                                                                                          :i'
                                                                                                                                                                                                                                                                                                                                                                                                            é
                                                                                                                                                                                                                                                                                                                                                                                                            rj;ëp
                                                                                                                                                                                                                                                                                                                                                                                                                ir
                                                                                                                                                                                                                                                                                                                                                                                                                 4'
                                                                                                                                                                                                                                                                                                                                                                                                                  -î'''      ,-
                                                                                                                                                                                                                                                                                                                                                                                                                             i!.4.'
                                                                                                                                                                                                                                                                                                                                                                                                                                -;
                                                                                                                                                                                                                                                                                                                                                                                                                                r,;j'
                                                                                                                                                                                                                                                                                                                                                                                                                                  j j
                                                                                                                                                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                                                                                                    t)
                                                                                                                                                                                                                                                                                                                                                                                                                                     jl!
                                                                                                                                                                                                                                                                                                                                                                                                                                     l;
                                                                                                                                                                                                                                                                                                                                                                                                                                      fi
                                                                                                                                                                                                                                                                                                                                                                                                                                       /C
                                                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                                                        1k
                                                                                                                                                                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                                                                                                                                                                         ï
                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                         .d
                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                          ;;
                                                                                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                                                                                           p
                                                                                                                                                                                                                                                                                                                                                                                                                                           i.
                                                                                                                                                                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                                                                                                                                                                            '!
                                                                                                                                                                                                                                                                                                                                                                                                                                             ;C
                                                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                               !l
                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                tk
                                                                                                                                                                                                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !:
                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                  j-
                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ck
                                                                                                                                                                                                                                                                                                                                                                                                                                                    jt
                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                     );?
                                                                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                       g4C
                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                                                                                                                                                                                         -Ff
                                                                                                                                                                                                                                                                                                                                                                                                                                                           yj:1
                                                                                                                                                                                                                                                                                                                                                                                                                                                            #j
                                                                                                                                                                                                                                                                                                                                                                                                                                                             tq.
                                                                                                                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ij;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ï,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .j(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë
                                                                                                                                                -:k
                                                                                                                                                  j
                                                                                                                                                  ..
                                                                                                                                                   '
                                                                                                                                                   ,
                                                                                                                                                   r
                                                                                                                                                   !.
                                                                                                                                                    q
                                                                                                                                                    E
                                                                                                                                                    .,
                                                                                                                                                     .
                                                                                                                                                     t
                                                                                                                                                     ::
                                                                                                                                                      i
                                                                                                                                                      '
                                                                                                                                                      CE
                                                                                                                                                       .:
                                                                                                                                                        ,
                                                                                                                                                        '
                                                                                                                                                        .
                                                                                                                                                        ::
                                                                                                                                                         .
                                                                                                                                                         ,
                                                                                                                                                         :;
                                                                                                                                                          .
                                                                                                                                                          ,
                                                                                                                                                          .,.
                                                                                                                                                            ,
                                                                                                                                                            ;
                                                                                                                                                            -
                                                                                                                                                            j
                                                                                                                                                            :
                                                                                                                                                            g:
                                                                                                                                                             i
                                                                                                                                                             L
                                                                                                                                                             g
                                                                                                                                                             t.
                                                                                                                                                              s
                                                                                                                                                              E
                                                                                                                                                              ,
                                                                                                                                                              k
                                                                                                                                                              (
                                                                                                                                                              j
                                                                                                                                                              )y
                                                                                                                                                               (
                                                                                                                                                               ,
                                                                                                                                                               t
                                                                                                                                                               .
                                                                                                                                                               j
                                                                                                                                                               (
                                                                                                                                                               :r
                                                                                                                                                                ,
                                                                                                                                                                j
                                                                                                                                                                t
                                                                                                                                                                y
                                                                                                                                                                g                                                                                                                               J        h
     '                                   .            .                        ..                        .                      .             .                        .
                                                                                                                                                                       .  .                                   .                      ..                     .       ..   .           Jy
                                                                                                                                                                                                                                                                                      (:lj
                                                                                                                                                                                                                                                                                         i  .â
                                                                                                                                                                                                                                                                                            jgy
                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                              (.
                                                                                                                                                                                                                                                                                               j  jy
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                   -j(;
                                                                                                                                                                                                                                                                                                      jj
                                                                                                                                                                                                                                                                                                       ë
                                                                                                                                                                                                                                                                                                       ,:
                                                                                                                                                                                                                                                                                                        j,                                               tjj
                                                                                                                                                                                                                                                                                                                                                           (,
                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                            tjy
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                            j j
                                                                                                                                                                                                                                                                                                                                                              j         .)j
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                          ; :
                                                                                                                                                                                                                                                                                                                                                                            qj
                                                                                                                                                                                                                                                                                                                                                                             .q )
                                                                                                                                                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                                                                                                                                                fq;k
                                                                                                                                                                                                                                                                                                                                                                                   L;
                                                                                                                                                                                                                                                                                                                                                                                    j.:
                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                      L,
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                       ;b
                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                        y.jt
                                                                                                                                                                                                                                                                                                                                                                                          ; qyl
                                                                                                                                                                                                                                                                                                                                                                                              rqy
                                                                                                                                                                                                                                                                                                                                                                                                r,j
                                                                                                                                                                                                                                                                                                                                                                                                  ri
                                                                                                                                                                                                                                                                                                                                                                                                   k;
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                    jqjë(,
                                                                                                                                                                                                                                                                                                                                                                                                         ji
                                                                                                                                                                                                                                                                                                                                                                                                          !;
                                                                                                                                                                                                                                                                                                                                                                                                           -y
                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                           :  j.
                                                                                                                                                                                                                                                                                                                                                                                                               gj:
                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                 kf
                                                                                                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                                                                                                  ;jq)
                                                                                                                                                                                                                                                                                                                                                                                                                     y!j
                                                                                                                                                                                                                                                                                                                                                                                                                       p
                                                                                                                                                                                                                                                                                                                                                                                                                       .l
                                                                                                                                                                                                                                                                                                                                                                                                                        yj
                                                                                                                                                                                                                                                                                                                                                                                                                         .yj-
                                                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                                                            :g
                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                             kj
                                                                                                                                                                                                                                                                                                                                                                                                                              y g
                                                                                                                                                                                                                                                                                                                                                                                                                                . y                  jr
                                                                                                                                                                                                                                                                                                                                                                                                                                                      yg
                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       tjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,t
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ('     gyj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;
     y,t,'
         J
         p
         j:
          ;
          '
          .i
           ;
           @
           ;J
            .
            L;
             j
             :
             ;
             1
             !l
              i
              j)
              rI
               !
               E
               1;'
                ',
                 .
                 I
                 t
                 i
                 ;.è
                   J
                   y
                   p
                   l!
                    j
                    é
                    ;/
                     j
                     l
                     q.
                      1
                      j
                      '.
                      .'k                                        j
                                                                 r.j
                                                                   i
                                                                   q
                                                                   .
                                                                   )
                                                                   .:
                                                                    i
                                                                    qi
                                                                     l
                                                                     k
                                                                     diq
                                                                      ts
                                                                       r
                                                                       lk
                                                                        t
                                                                        rj
                                                                         l
                                                                         ë
                                                                         t
                                                                         j
                                                                         @s
                                                                          i
                                                                          l
                                                                          rjj
                                                                           y)
                                                                            .
                                                                            14.
                                                                            ; )
                                                                              r
                                                                              :f
                                                                               r
                                                                               :N
                                                                                ?!1
                                                                                  :
                                                                                  1
                                                                                  k7Qi
                                                                                     l
                                                                                     j
                                                                                     sj
                                                                                      $g
                                                                                       9'.
                                                                                         :
                                                                                         4pl
                                                                                           s
                                                                                           l
                                                                                           p
                                                                                           il
                                                                                            jil
                                                                                              i4
                                                                                               ,
                                                                                               ..
                                                                                                i(3
                                                                                                  1
                                                                                                  .
                                                                                                  t
                                                                                                  qi
                                                                                                   t
                                                                                                   !'
                                                                                                    kk
                                                                                                     #jj
                                                                                                       t
                                                                                                       !
                                                                                                       :.;
                                                                                                         i
                                                                                                         I
                                                                                                         !
                                                                                                         i
                                                                                                         :
                                                                                                         Jp
                                                                                                          i
                                                                                                          L
                                                                                                          qr
                                                                                                           !
                                                                                                           ry;(
                                                                                                              ;:
                                                                                                               !
                                                                                                               j
                                                                                                               r1
                                                                                                                ij
                                                                                                                 k
                                                                                                                 r
                                                                                                                 li
                                                                                                                  l
                                                                                                                  ji
                                                                                                                   y
                                                                                                                   xl
                                                                                                                    it
                                                                                                                     (
                                                                                                                     y
                                                                                                                     .à
                                                                                                                      k
                                                                                                                      ''
                                                                                                                       y?
                                                                                                                        t
                                                                                                                        'j.
                                                                                                                          jt7
                                                                                                                            '
                                                                                                                            î
                                                                                                                            ky4E
                                                                                                                               .
                                                                                                                               ë
                                                                                                                               ?L
                                                                                                                                '
                                                                                                                                i
                                                                                                                                li
                                                                                                                                 :
                                                                                                                                 éë
                                                                                                                                  (:
                                                                                                                                   .
                                                                                                                                   ('
                                                                                                                                    .
                                                                                                                                    i
                                                                                                                                    I
                                                                                                                                    '
                                                                                                                                    ..
                                                                                                                                     ''
                                                                                                                                      i
                                                                                                                                      k
                                                                                                                                      î
                                                                                                                                      ?
                                                                                                                                      q'
                                                                                                                                       .
                                                                                                                                       L:
                                                                                                                                        h
                                                                                                                                        ;,
                                                                                                                                         ..
                                                                                                                                          $
                                                                                                                                          .
                                                                                                                                          :.j
                                                                                                                                            k
                                                                                                                                            .
                                                                                                                                            ?
                                                                                                                                            ,y.
                                                                                                                                              k.
                                                                                                                                              .    ..
                                                                                                                                                    '.'
                                                                                                                                                      :
                                                                                                                                                      ,
                                                                                                                                                      t
                                                                                                                                                      .
                                                                                                                                                      '.
                                                                                                                                                       r...
                                                                                                                                                          ?
                                                                                                                                                          r
                                                                                                                                                          . C
                                                                                                                                                            J..
                                                                                                                                                              c
                                                                                                                                                              .-.
                                                                                                                                                                ...,
                                                                                                                                                                ,  .
                                                                                                                                                                   .o
                                                                                                                                                                    p.;,
                                                                                                                                                                       ..
                                                                                                                                                                        ë.@i
                                                                                                                                                                           J
                                                                                                                                                                           ..â
                                                                                                                                                                             ç
                                                                                                                                                                             .
                                                                                                                                                                             ,j
                                                                                                                                                                              f
                                                                                                                                                                              g kE
                                                                                                                                                                              jry F
                                                                                                                                                                                  ï,j,,j1
                                                                                                                                                                                        ,..
                                                                                                                                                                                          j
                                                                                                                                                                                          ....
                                                                                                                                                                                             -..
                                                                                                                                                                                               ,
                                                                                                                                                                                               ....
                                                                                                                                                                                                  sh
                                                                                                                                                                                                   .
                                                                                                                                                                                                   l
                                                                                                                                                                                                   4
                                                                                                                                                                                                   .
                                                                                                                                                                                                   l)
                                                                                                                                                                                                    k
                                                                                                                                                                                                    .$
                                                                                                                                                                                                     ..
                                                                                                                                                                                                      k
                                                                                                                                                                                                      ï
                                                                                                                                                                                                      .a
                                                                                                                                                                                                       :
                                                                                                                                                                                                       .t
                                                                                                                                                                                                        ... .
                                                                                                                                                                                                            >b.                                                                           -:.  ..
                                                                                                                                                                                                                                                                                                j,                                                                                                                ,




               OVERALLPQRFORMANCE                                                                                    K SATI
                                                                                                                          SFACTORY                                                                                            STUDENT
                                                                                                                     D UNSATISFACTORY                                                                                         SIGNATURE:
        lGERMFYTHATR E#                                                                                T/AININGWR M YO Y EQE
                                                                                                                           RAE
                                                                                                                             I#>GAV PM DTHEW                                                                                                                                                                       *1iA FORMAMW WAAM $8* .
        cHscK pluoz                                                 .                   .                                                                                                                                      Faa oq coxpANy
         NAME(print): Ilholt,Jam es R EMP#:21005 ossERveRNAME:                                                                                                                                                                                                                                                                                                                                  'D#:
                                                                                                                                      .             '
        C
        SI
          HECKPILOT
          GNATURE:
                                 jj
                                 *-
                                                 FaaoacoMSIpGNATURE:
                                                 OBSERVER
                                                            ANy
                                                                                                       Com pletion Cedified bythe ChiefPilot/DirectorofOperations

         HAMEIPRIND: U n                                                                                         I U                                                                      SIGNATURE                                                                                                                                                                        DATE:11/02/2018
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 82 of
                                      159




                        EX H IB IT 19
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 83 of
                                      159
                                         A erosllace N euroltàgy,lxluc.
                                             J()lu1l).Hastillgs,51.1'
                                                                    ).
                                             5563 S.IucqvisAvtulue,Suitc l0()
                                                '
                                                rulsa,()k-1ahom a 74l()J
                                                 Phfllle(9l8)742-1.l00
                                                   Fax:9l8-5l2-4846

     Board Ccrtilicd: Ncurology                                                 Neuroltljr
                                                                                         aicalCollsultillg
     Board Certilied: Aerospace sfedicille                                      Acrospace sfttlicillc Collsultillg

     May 28,2016

     Re:
     Patterson Scott
     D.O.B.:N ov-l8.1967

                              lndependentA erom edicalN eurologicalEvaluation

     Iperformed an office aeromedicalneurological evaluation on Mr.Scott Patterson on
    M ay.24.20l5. Thisreportis based upon the hlstory provided by M r. Patterson and review of
    records,w hich include neuropsychological assessm ent by Dr. John Knippa. M r.Patterson
    stated that a neurologicalevaluation wasrequested by his airline em ployerforassessm entof
    hisfstnessto tly from a neurologicalperspective.

    Mr.Patlerson isa 48-year-old airlinepilotwho hasserved in the military for28 yearsand
    nearing m andatory m illtary retirem entat 29 years atthe rank of Lieutenant ColonelHe has
    tlown w ith Am erican A irlines for l6 years. H e reports excellent generalhealth. He has no
    history ofdiabetes,hypertension orheartdisease. Hisw isdom teeth w ererem oved in theA rm y
    28yearsago.He hasnothad an appendectom y ortonsillectom y. Hisonly othersurgicalhistory
    isforrem ovalofspindle cellsarcom a ofthe leftchestw all, which w illbe discussed laterin this
    report.Hetakesno prescriptionmedication,onlysugplements.Hehasmanaged cholesterol
    successfully w ith dietary m anagem ent.He hasm alntalned firstclassFA A m edicalcertification
    atsix m onth intervals.

    O n Dec.06.2014 M r.Patterson w asbathing hisusually tim id catwhen hew asdeeply claw ed in
    the leftpectoralarea,causing signiticantbleeding. He cleansed the area and thought itw as
    healing satisfactorily. O n 17ec.26.2014 hiswife noted a sm alllum p in the area ofthe catclaw .
    He saw his prim ary care physician on Dec.31.2014 and had serologic studies for catscratch
    fever,w hich w ere unrevealing. He discussed the lum p further with a friend, a cardiovascular
    surgeon from University ofM iam i. This 1ed to referraland a punch biopsy that tilooked like
    fat.'' H owever,perm anentpathology sections indicated spindle cellsarcom a, and the Iesion
    was treated with wide excision. Surgicalmargins were clear. M Rl and PET studieswere
    unrevealing w ith the exception ofthe PET scan show ing uptake atthe Iesion site. No radiation
    or chem otherapy w as felt indicated and none was instituted. The FAA Aerospace M edical
    Certitk ation D ivision w as inform ed, and M r. Patterson received special issuance m edical
    certification. He returned to w ork on M ay.3l.20l6. M r.Patterson isfollowed atintervals of
    severalm onths by hisphysician,Dr.Dayton.

    ln Septem ber2015 M r.Patterson stated he w as called upon form ilitary duty associated with
    the visitofPope Francisto the United States. He called forperm ission to be relieved ofairline
    duties related to m ilitary duty. He reported some comm unication difficultiesin accom plishing
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 84 of
                                      159
    this,but stated he did receive approval. He states he was later notified of an issue related to
    problem s with a flight attendant in October 2014 on a tlight with his fam ily to Paraguay.
    Eventually this involved a 'Csection 20'5 procedure. M r. Patterson was referred for
    neuropsychologicalassessm entto Dr.John K nippa in Long Beach, California. D r.Knippa's
    reportwas sentto the airline,and M r.Patterson w as reported notGtforduty. M r.Patterson
    stated that he was later directed to undergo repeat neuropsychologicalassessm ent, oncology
    evaluation and neurological evaluation. Though I do not have specific records requesting
    neurologicalevaluation,itappearsthatperform anceon neuropsychologicalassessm entled to a
    recom m endation forneurologic evaluation.

    Mr.Patterson has no history ofsei
                                    zures,febrile orotherwise and there is no fam ily history of
    seizures.Hehasnohistoryofremoteneurologicalinsultsuchassignificanthead injury,skull
    fradureortraumaticbraininjury.There isno historytosuggestneurologicdiffi
                                                                           cultyin perinatal
    period,infancy,chil dhood,adolescence orin adult life. M r.Patterson denied any neurological
    symptomson fullneurologic inventory. Specificall
                                                   y,he denied a history of headache, nausea,
    vom iting,double vision,blurred vision,loss ofvision,hearing Ioss, tinnitus,facialnum bness,
    change in sense ofsmellortaste,problem s with speech orswallow ing, neck pain,di      fficul
                                                                                               ty
    with balance,coordination,orwalking,num bness ortingling ofthe extrem ities,weakness of
    the extrem ities,orbladderorbowelsym ptom s. There is no history ofdifficul  ty with mem ory,
    thinking,orconcentration.
    Neurologicalexamination revealed normalgaitand station. Heeland toe walking,bal   ance on
    eitherfoot,and hop on eitherfootwere norm al. Al
                                                   ternate m otion rate in the feetwas norm al.
    Arm sw ing was norm al. Rhom berg was normaland there w as no driftorpronation. Tandem
    walking was normal.
    Cranialnerve exam ination revealed intactvisualfields. Ocularmovements were normal. The
    pupils were equaland reactive,and the fundiwere norm al. Hearing was intact and facial
    sym m etry preserved. Uvula and tongue were m idline and speech was norm al. Neck m otions
    were norm aland there were no bruits.

    Coordination and alternate m otion rate was norm alin aIIfourextrem ities. The deep tendon
    reflexes were equal and sym metricalwith no pathologic refl    exes being elicited. M uscle
    strength was norm alwithoutatrophy orfasciculation. Sensory exam ination including two-point
    discrim ination,position sense,and vibratory sensation was within norm alIim its.

    A MontrealCognitiveAssessment(MOCA)testwas performed. This includes assessmentof
    visuospatial!executive,nam ing,mem ory,attention, Ianguage,abstraction,and delayed recall
    and orientatlonfundions.Mr.Pattersonscoreda normal29/30 points(normall 26-30points).
    He recalled the word 'daisy'
                               'with cued recall,with aIlotherresponses being correct.

    Ireviewed the Dr.Knippa's repod ofneuropsychologicalassessment, which included the FAA
    Core Test Battery items. Cogscreen Aerom edicalEdition and traditionalpenciland paper
    assessm entinstruments were perform ed. Dr.Knippa opined thatM r Patterson was notfi
                                                                        .                  tfor
    duty. Dr.Knippa opined thatsome scores on testinstruments were notcomm ensurate with
    typicalpilot norm ative data. lcarefully reviewed Dr Knippa's repod,in which Ido notfind
                                                         .

    evidence to suggestneurologically based im pairm entin neuropsychologicalfunction including
    personality,behaviorintellectorm em ory.
    Based upon the history, neurologic exam ination and review of Dr. Knippa's report, m y
    professionalmedicalopinions are as follows:

       . By history and neurologicalexam ination,there i
                                                       s no neurologicaldisorderevident.
         find him neurologically intactand whole.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 85 of
                                                  159
        w There is no indication by history,exam ination and review ofmedicalrecords indicating
           a need forfudherneurologicaltesting.There is no sound m edicalindication forstudies
           such as brain im aging studies,electroencephalogram orotherneurologic studies.
        . Itis my professionalmedi   calopinion thatMr.Patterson poses no riskto aviation safety
           and thathe is fitto fI
                                y from a neurologicalstandpoint.
     Iam prepared to answer any questions ordiscuss any asped ofM r.Patterson's neurologic
     status and fitness to fly.

     Sincerely,
                             ,
                             ''
                               7
                         ..z
                             /                       f
                                                        z   >
                                                            j
                         ,'
                         ?         /
                      , .?                         r.
                                                    .-
                                              ....- .

                  s''/
                     .                 s. '    r '-         *
               p:.' të
           T     ''
       .J
               ...
      t,
       /
       .p
            .,
               ,                         j
                                        t,
     John D.Hastings,M .D.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 86 of
                                      159




                        EX H IB IT 20
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 87 of
                                      159



       IN THE W O RKERS'CO M PENSATIO N CO URT O F THE STATE O F
                               M O NTA N A

                                   1998 M TW CC 62
                                 W CC No.9705-7753


                                  PERRY BARTELS

                                       Petitioner

                                          VS .

                   STATE COM PENSATION INSURANCE FUND

                               R espondent/lnsurerfor

                      PREW ITT FEEDLOX INCORPORATED
                                      Em ployer.


        FIN DING S O F FA CT,C O NC LUS IO NS O F LAW A ND JUDG M E NT
  Sum m arv:A 45-year old m illoperatorclaim ed perm anenttotaldisability ln    .

  1992,atthe age of39,he suffered a closed head injury afterbeing knocked
  unconscious by a group ofcows and gate He rem ained on tem porary total
                                               .

  disability benefits through Decem ber14, 1995,w hen the insurerterm inated
  benefits on the opinions oftwo neuropsychologists thatclaim antw as capable
  ofreturning to his time ofinjuryjob.The record demonstratesclaimanthad
  Iim ited intellectualand cognitive abilities as w ellas hystericalpersonality traits
  pre-injury.Accordingto exped testimony,these traits makes itmore difficult
  forhim to overcome challengesand deficitsfollowing the head injury H e also
                                                                           .

  displays som ew hatstrange behaviorand statem ents in conflictw ith those of
  others.

  Held:The Courtfinds claim ant presently perm anently, totally disabled.The
  Courtis persuaded thatclaim antpresently has no prospectofregular
  employmentgiventhe im pactofhisclosed head injury on his pre-existing
  abilities and personality.The C ourtnotes thatclaim antw as able to obtain and
  keep employmentpriorto the injury,butsince the injury has notworked, other
  than through anon thejob training program ,whichwas ultimatelynot
  successful.The Courtrejectsthe insurer'scontentions claimantisnotcredible
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 88 of
                                      159



   and is deliberately m alingering No credible exped has rendered thatopinion
                                  .

   The Court's own im pression ofclaim antthrough observations ofhis testim ony  .
   attrialand review ofthe record is thatclaim ant's bizarre behaviorand
   incredible statem ents are a productofhis personality and circum stances
   including the aftereffectsofthe injury, and are notprem editated Despite ,the
                                                                   .
   PTD finding,the Coud believes thatw ith significantassistance, claim antcould
   once m ore becom e em ployable, as suggested by his im provem entduring a
   1993-1994 rehabilitation program   .



   Topics:

   Benefits- .Perm anentTotalB enefits-    .G enerally. The C ourtfinds PTD a 45-
  year  oI
         d  rnilloper ator w ho suf
                                  fered a closed head injury atthe age of39 and
   has notsince w orked Gi
                        .
                              venthe im pactofthe head injury onclaimant's pre-
  existing Iim ited intellectualand cognitive abilities and hystericalpersonality
  tendencies,he presently has no prospectofregularem ploym ent The Coud.

  notes thatclaim antw as able to obtain and keep em ploym entpriorto the
   injury,butsince the injuryhas notworked,otherthan through an on the job
  t
  iraining program :w hich w as ultim ately notsuccessful The Courtrejects the
                                                        .

   nsurer's contentlons claim antis notcredible and is deliberately m alingering
  N o credible experthas rendered thatopinion The Court's ow n im pression of
                                               .
                                                                                .
  claim antthrough observations ofhis testim ony attrialand review ofthe record
  is thatclaim ant's bizarre behaviorand incredible statem ents are a productof
  his personality and circum stances, including the aftereffects ofthe i
                                                                       njury,and
  are notprem editated.Despite the PTD finding, the C ourtbelieves thatw ith
  significantassistance, claim antcould once m ore becom e em ployable, as
  suggested by his im provem entduring a 1993-1994 rehabilitation program   .



  Vocational- Return to W ork M atters:Em ployability.The Courtfinds PTD
  a 45-yearoId m illoperatorwho suffered a closed head injury atthe age of39
  and has notsince w orked G iven the impactofthe head injury on claimant'
                            .
                                                                           s
  pre-existing Iim ited intellectualand cognitive abilities and hysterical
  personality tendencies, he presently has no prospectofregularem ploym ent
  The Courtnotes thatclaim antw as able to obtain and keep em ploym entprior.
  to the injury,butsince the injury hasnotworked,otherthanthrough an on the
  j
  tob
   he t raining program ,whichwas ultimately notsuccessfulThe Coud rejects
                                                            .

       insurer's contentions claim antis notcredible and is deliberately
  m alingering.No credible experthas rendered thatopinion The Coud's ow n
                                                            .
  im pression ofclaim antthrough observations ofhis testim ony attrialand
  review ofthe record is thatclaim ant's bizarre behaviorand incredible
  statem ents are a productofhis personality and circum stances, including the
  aftereffectsofthe injury,and are notpremeditated Despite the PTD finding,
                                                    .
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 89 of
                                      159



  the Coud believes thatwith significantassistance, claim antcould once m ore
  becom e em ployable,as suggested by his im provem entduring a 1993-1994
  rehabilitation program .

  $1The trialin this matterwas held on January 12 and 13,1998,inGreat
  Falls,M ontana.Petitioner, Perry Badel
                                       s (claimant),waspresentand
  represented by M r.Cam eron Ferguson The respondent,State C om pensation
                                            .


  Insurance Fund (State Fund),wasrepresented by Mr.Charles G.Adams A           .

  padialtranscript,consisting ofD r M arion M artin's testim ony, has been
                                      .

  prepared.

  $2W itnesses:Claimant,Jo Ellen Bartels (claim ant'swife),BettyW ilson
  (claimant's mother-in-law)and Marian Madin,Ph.D.were sworn and testified           .

  By agreem entofthe parties,HalBow les testified by telephone No   .

  depositions w ere subm itted.

  113 Exhibits:Exhibits 1through 10 were admitted withoutobjection.
  $4 Proposed Findinqs:The parties submitted post-trialproposed findingsof
  factand conclusions of law The m atterw as deem ed subm itted for decision
                              .

  on February 9,1998.

  115 Issues:The parties have setfodhthree issues in the PretrialOrder, w hich
  the C oud com bines and restates as follow s:

        Is claim antpresently perm anently totally disabled?




        Is claim antentitled to totaldisability benefits retroactive to D ecem ber
        1995?

                                  FIND ING S O F FACT

  $6 Claimantis 45 yearsold.He is married and liveswith his wife in ornear
  Sidney,M ontana.

                         W orkers'Com pensation Iniuries
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 90 of
                                      159



   $7 Fora numberofyears,the claimantwas employed by PrewittFeedlot
   Incorporated (Prewitt).Hisjob duties included operation ofa millatthefeedlot
   and helping outw ith cattle   .




  $8 OnJanuary 23,1991,claimantfellon icewhile atPrewittand injured his
   leftelbow .

  $9 OnAugust10,1992,claimantwas helping putcattle into a pen atPrewitt
  w hen he w as struck by a gate He w as knocked unconscious
                                         .                      .




  $10 Afterregaining consciousnessclaimantwastaken to the emergency room
  atthe Com m unity M em orialHospitalin Sidney He w as hospitalized overnight
                                                 .                                .




  $11 During his hospitalization,claimantwastreated by Dr.DonaldA C ooper.
                                                                      .

  (Ex.5a at32.)Dr.Cooperis an internistand hadtreated claimanton two prior
  occasions in 1987 and 1991.

  %12 Dr.Coopermade the following contemporaneousnote concerning
  claim ant's physicalexam ination on A ugust10:

  He is quite stuporous.He does not recognize m e, he does notansw er
  questions butseem s to think aboutthe question forseveralm inutes, then
  graduallyactls)on it.
  (Ex.5a at30,emphasisadded.)In his discharge note ofAugust11, 1992,Dr.
  C ooperw rote:

  T his 39 yearoId m an w as adm itted to the hospitalon 8/10/92 and discharged
  on 8/11/92.He had been seen in the emergency room afterbeing hitby a
  group ofcow s and gate and knocked an indeterm inate distance and knocked
  unconscious.W hen he cam e in he w as aw ake buthe w as unaw are and his
  thinking w as extrem ely slow      .




  (Ex.5a at32.)The notes raise a significantquestion asto whetherclaimant's
  reported preinjury recollection,and his beliefthathewas unconscious only
  briefly,are accurate.t1'

                 W orkers'C om pensation C laim s and Benefits Paid

  %13 Atthe time ofthe claimant's injuries,Prewittwas insured by the State
  C om pensation lnsurance Fund              .
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 91 of
                                      159



   N14 Claimantsubm itted written claimsforboth injuriesand the State Fund
   accepted Iiability forboth.

   $15 The State Fund initiated temporarytotaldisability benefitssometime after
   claimant's head injury,however,on Decem ber14,1995,itgave claimanta
  14-day notice thatitwas term inating his tem porary totaldisability benefits  .

  The term ination w as based on the opinions oftw o neuropsychologists w ho
   opined thatclaimantwascapable ofreturning to his time-of-injuryjob       .




                                 The PresentPetition

  $16 Claimantdisputesthe State Fund'stermination ofbenefits.He seeks
  reinstatem entofhis totaldisability benefits retroactive to D ecem ber28 , 1995,
  the date they w ere term inated.




  $17 Claimant's requestforreinstatementoftotaldisabilitybenefits is based on
  hisclosed-head injury.He does notcontendthathe istotally disabled on
  accountofhis elbow injury.
              lnitialC om m ents C oncerninn FactualBasis for Decision

  $18 The question presented inthiscase is whetherclaimant's closed-head
  injurydisables him from returning to histime-of-injury employmentand from
  any other regularem ploym ent Ihave found itan extraordinarily difficulttask
                                 .

  to m ake thatdeterm ination.D espite the Iarge stake both sides have in the
  resolution ofthe issue, the evidence presented by both sides w as Iess than
  the issue deserves.

  1119 Claimantpresented his medicalevidence solelythrough medicalrecords           .

  Exclusive reliance on m edicalrecords m akes sense in a case w here the
  m edicalopinions are notin dispute Butin this case there is a significant
                                      .


  dispute concerningthe extentand effectofany head injury.
  $20 On its part,the State Fund relied on opinions oftwo neuropsychologists,
  one ofw hom testified attrial,thatthe claim ant's Ievelofintellectualfunctioning
  w as notsignificantly affected by anyhead injuryand thathe shoul      d be able to
  return to his form erw ork.H ow ever,neitherneuropsychologistprovided a full
  expianation as to w hy the claim anthas notreturned to em ploym ent Is he
                                                                        .

  deliberately exaggerating his sym ptoms and disability? W hile there is som e
  evidence suggesting thatpossibility, neitherneuropsychologistspecifically
  argued it.W hile the State Fund attacked claim ant's credibility itdid so almost
  entirely based on his testim ony and deportm entattrial Thatreliance m ight
                                                          .
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 92 of
                                      159



  have beenjustified butforclaimant's Iim ited intelligence and his history,as
  docum ented in m edicalrecords,ofbizarre and som etim es exaggerated
  perception and behavior.fc''

                           Claim ant's Preiniurv M entalStatus

  1121 Preinjurypsychologicaltesting placed claimantin the borderline range of
  intelligence and intellectualfunctioning.An IQ testperform ed in July 1983
  showed afull-scale IQ of83,whichfalls ''withinthe dullnormalrange.''(Ex.9
  at348.)Anotherpsychologicaltestperformed in 1983 showed ''evidence of
  distractibility,poorattention span,and the potentialfora#ective'è
                                                                  ''instability.''
  (/d.)An MM PI-Iadministered in 1983 produced a profile which is consistent
  w ith individuals w ho ''are often seen as introveded,unpredictable,and
  peculiarinaction and thought.''(/d.)The psychologistwho evaluated claimant
  in 1983 com m ented thatclaim ant''does appearto have som e pervasive
  feelings ofinadequacy regarding his intellectualabilities and pastacadem ic
  failures.''(/d.at349.)
  $22 Claimantcompleted highschool,however,he ranked 153rdina classof
  159 and hisgrade pointaverage was 1.27.(Ex.5e at77.)
  %23 Claimant'smedicalrecords show thathe hasa Iong standing history of
  m entaland em otionalproblem s,som e ofw hich m ay be exacerbated by Iow
  intelligence and intellectualfunctioning.A D ecem ber 14,1978 m edicalnote
  says:
  25 yearoId white m ale with a history ofm entalproblem s overthe pastyearor
  tw o.This young m an w as highly depressed to the pointofpsychosis,
  w ithdraw n and suicidal.He w as unable to take care ofdaily needs in term s of
  living and unable to hold hisjob.
  (Ex.5u at263.)In a psychologicalinterview in 1983,claimantindicated thatin
  1978 he w as going through a divorce and had a m entalbreakdow n.

  $24 Othermedicalnotesprovide evidence ofpreexisting psychologicaland
  em otionalpathology.In 1987 claim antw as hospitalized foracute chestand
  abdom inalpains.His behaviorled the attending physician to diagnose an
  ''anxiety attack''and to comment,''He reallydramaticized Isic)hispainsand l
  thinkwassomewhatofa malingerer.''(/d.at259.)The attending physician
  fudhernoted,''This patienthas had num erous problem s sim ilarto this where
  he becomes quite anxious and developsdifferenttypes ofpains.''(Id.at258.)
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 93 of
                                      159



  $25 Priorto his head injury,claimantwasable to obtain and hold employment.
  Afterhigh schoolhe served two years (1972-1974)in the United States Arm y
  as an infantrym an.Follow ing his m ilitary service, claim antw as em ployed as a
  service station attendant,truck driver, farm w orker,and,finally, as a grain m ill
  operator.

  $26 Claimanttestified thatatPrewitthe ran the m illandworked as an aII
  around handym an,fixing watertanks,electricalproblem s and the m ill He          .

  made itsound Iike a responsible job requiring many difficultskills.He claimed
  thathe received cash bonuses for his w ork O ne of his supervisors, how ever,
                                                 .


  testified thatclaimant'sjobwasrepetitive and routine,butthathe did not
  alw ays rem em berto do things and thathis w ork had to be checked After .

  review ing aIlofthe exhibits and testim ony, itis m y distinctim pression,and I
  find,thatclaimantexaggerated hispreinjuryabilitiesand responsibilities               .

  H ow ever,the factrem ains that he was able to find and hold em ploym entand
  work on a long-term,consistentbasis priorto his head injury.His employment
  w ith Prew ittspanned severalyears    .




              Post-Head Iniurv Evaluation,Treatm entand Retraininn

  N27 Since his head injurythe claimanthas com plained ofsensitivityto Iight
  (photo-phobia),headache,memory Ioss,loss ofconcentration,extrem e
  fatigue,diliculty follow ing directions, dizziness,irritability,and sleep difficulty         .

  H e testified that he is unable to w ork  .




  $28 Dr.Cooper's notesdocumentclaimant's symptomsimmediatelyfollowing
  the accident.On A ugust17,1992, he recorded thatclaim antrepoded
  headache,dizziness, inability to be outside form ore than 15 m inutes, and
  trouble sleeping.(Ex.5g at116.):S'OnAugust19,1992,Dr.Cooperrecorded
  thatclaim ant repoded persistentheadaches, photophobia,dizziness,and
  inability to sleep.He noted thatclaimantwas unable to perform a Rom berg
  test.' (Ex.5g at114.)Dr.Cooper's note ofSeptember1,1992,repoded
  sim ilarcom plaints and claim ant's continued inability to perform a Rom berg
  test.He noted ''there is no w ay he can work atthis time''and referred him to
  D r.Dale Peterson,a neurologist, forfurtherevaluation (Id.).




  N29 Dr.Peterson performed a numberofneurologicaltests,aIIofwhich were
  negative.(Ex.5g.)He concluded in a IetterofJanuary 19,1993,''W e can only
  conclude thatM r.Bartles has a posttraum atic difficulty w ith cognition '
                                                                           '(Id.at
                                                                               .

  102.)He recommended furtherpsychologicaland occupationalevaluation                       .

  (Id.)
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 94 of
                                      159



  $30 Dr.Peterson referred claimantto Robed E.Tompkins,Ed.D,a Iicensed
  psychologistand practicing neuropsychologist,forevaluation ofpossible brain
  dam age w hich m ightnotbe detected by im aging and otherneurological
  testing.O n January 18,1993,Dr.Tom pkins interviewed claim antand
  adm inistered a battery ofpsychologicaland neuropsychologicaltests.

  %31 In interviewing claimant,Dr.Tompkinsnoted slow thinking,speech
  difficulty,and ''gaitdifficultiestypified by balance problems.''(Ex,5e at82.)Dr.
  Tom pkins recorded thatclaim antrepoded fatigue,sleep disturbance,
  irritability,m em ory difficulty,dizziness and difficulty concentrating.

  $32 Dr.Tompkins adm inistered an IQ testwhich disclosed afullscale IQ of
  78.(/d.at82.)The othertesting disclosed thatclaimant''appearsto have a
  generalim pairm entin m ostneurocognitive functions w ith severity ranging
  from mild to moderate.''(Id.at83.)Dr.Tompkins noted dilicultiesin memory
  (especiallyshort-term memory),Iearning,speechand language,arithmetic,
  proverb interpretation,w ord association,executive and self-supervision
  functions,visualscanning,and cedain motorskills.(Id.at83-87.)His
  diagnostic impression was ''lplost-concussion syndrome.''(Id.At87.)He
  recom m ended re-evaluation in one year.

  $33A yearIater,Dr.Tompkins reexamined claim antand repeated IQ and
  neuropsychologicaltests.(Ex.5e at76-80.)Hisfindingswere sim ilarto those
  in January of1993.Claim ant's m easured fullscale IQ was 74.The testing
  disclosed deficits in m em ory,learning ability,speech and language,executive
  and self-supervision skills,and certain motorskills.(/d.)Again,Dr.Tompkins's
  impressionwasthatclaimantwas sufferingfrom ''lplost-concussive
  syndrome,''which he characterized as''moderate to severe.''(/d.at80.)He
  observed thatclaimant''showsclearsigns ofactualorganicbrain injury.''(ld.)
  N34 Following his 1994 testing ofclaimant,Dr.Tompkinswrote a Ietterto the
  vocationalconsultantem ployed by the State Fund.He reiterated his diagnosis
  of''concussive syndrom e,m oderate to severe''butadded thatclaim antw as
  also suffering an ''adjustmentdisorderwith depressed mood.''(Id.at73.)Dr.
  Tom pkins recom m ended thatclaim antenrollin a rehabilitation program and
  psychotherapy and thathe increase hissocialcontacts.(Id.)He ruled outany
  future em ploym entinvolving ''transactions involving m oney,m aking change or
  dealingwith otherthan quite routine mechanicalactivities.''Lld.at74.)
  $35 In 1994,through itsvocationalrehabilitation provider,the State Fund
  obtained a fudherneuropsychologicalevaluation ofthe claim antby D ebra
  Sheppard,Ph.D,who,like Dr.Tompkins,isa clinicalneuropsychologist.(Ex.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 95 of
                                      159



   5d at66.)Dr.Sheppard interviewed claimantand performed some testing
   how ever, hertesting was notas com prehensive as thatofDr      .
                                                                               ,
   Tompkins. (Id.at71.)Nonetheless,hertesting confirmed thatclaimant's
   ability to rem em bernew inform ation was ''significantly im paired''and thathe
   had difficulty concentrating (/d.)Shefurtherobserved that'
                                 .
                                                                  'Mr.Badels is also
   evidencing significantproblem s with initiation and cognitive flexibility '
                                                                         .
                                                                             '(/d.)
  $36 Dr.Sheppard found that,''ljhe patternofdeficitsobserved (in claimant)is
  consistentw ith diffuse cerebraltraum a, as w ellas an overlay ofdepressive
  symptoms.''(/d.)She related the ''dysfunction''to hisclosed-head injury and
  recom m ended attention training,applied cognitive rehabilitation therapy, and
  fudherspeech assessm ent (Id.) .




  $37 Speechtesting was done and disclosed thatclaimanthad difficultyin
  speech fluency and w ith ''auditory com prehension for com plex, abstract,
  material.''(Ex.5d at63.)
  N38 lnthe fallof1994,an efod was begun to provide claimantwithtraining
  and gradually reintegrate him into the work force ' 'C laim antenrolled in a
                                                         .

  w elding class and w as placed in a non-paying, on-thejob training (OJT)
  positionwith Ken Dam m W elding (Dam m)in Sidney.(Ex.5kat128.        , 7 at314-
  15.)The OJT placementwith Damm ended in November1994, w hen D am m
  w as killed in an explosion (Ex.5*at128.)
                             .




  $39 Claimantwasthen placed in non-paying,OJT with Big D M ufflerShop
  (Big D)in Sidney,where he worked from Decem ber13,1994 untilsometime
  in March orApril1995.(Ex.7 at330.,Ex.5*at126.)In March 1995, tw o
  reports were m ade concerning his work atBig D O ne w as by the
                                                     .

  occupationaltherapistsupervising his program , the otherby the State Fund's
  vocationalconsultant,who m onitored claim ant's progress   .




  $40 ln a March 14,1995 report,the occupationaltherapistreported that
  claim antwas working ''atIeast5 to 6 hours perday''and ''atIeastone and
  one-halfhourata time before he requires a rest''(Ex.5kat126.)The
                                                     x

  therapistfurther reported, '
                             'Perryspendsthe majority ofhis worktime standing
  and w orking overhead on suspended vehicles ''(/d.)The therapi
                                                 .                   streported
  thatclaim antw as increasing ''his activity outside ofhis w ork environm ent''and
  thathe spent''one and one-halfto tw o and one-halfhours ofadditionalactivity
  atIeast4 outof5 days perweek ''(/d.)
                                     .




  1141 In a March 1,1995 repod,the rehabilitation consultantrepoded that
  claimantwas ''
               w orking between fourand eighthours perday''and that
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 96 of
                                      159



   claim antreported thathe could work ''fourhours w ithoutany pain or
   headaches,butaftera four hourperiod, he begins to experience these signs
   and symptoms.''(Ex.7 at330.)
   $42 NotaIlwas well,however.By March itappeared thatthe Big D jobwas
   notgoing to turn into paid em ploym ent (Exs.7 at330.
                                           .
                                                       ,5*at126.)Moreover,
   claim antbegan to experience increasing difficulty w ith his elbow The elbow
                                                                          .

   problem broughtthe OJT to a haltand on M ay 8, 1995,claim antunderw ent
   elbow surgery.(Ex.5fat91.)
  $43 Claimant'sconvalescence from elbow surgerydid notend untilNovember
  7,1995,atw hich tim e the claim ant's surgeon found him atm axim um healing
  w ith respectto the surgery Shodly thereafter,on Decem ber14, 1995,the
                               .

  State Fund sentits 14-day notice term inating his tem porary totaldisability
  benefitswith respectto hishead injury.
  1144 Apparently,the Decem ber14,1995 State Fund Ietteralso ended any
  effods to reintegrate claim antinto the w ork force   .




                           The State Fund's IM E Evidence

  %45 Indisputing Iiabilityforpermanenttotaldisability benefits, the State Fund
  relies on the opinions oftw o neuropsychologists heretofore notm entioned      .
  The firstis John Knippa, Ph.D.,a neuropsychologistpracticing in California         .
  The second is M arion F M artin,Ph.D .,a clinicalpsychologistpracticing in
                           .

  Billings,M ontana.

  $46 Dr.Knippa rendered an opinion based on a records review;he did not
  exam ine ortestthe claim ant (Ex.5c at55.)Afterrevi
                                   .                   ewing approximately 200
  pages of records furnished to him , he opined thattherewas no clearobjective
  evidence ofa brain injury resultingfrom theAugust10, 1992 injury'
                                                                  ,that
  claim ant's ''currentcognitive com plaint's have no relationship to that incident''    .

  (Id.at57.)He furtherconcluded thatthe ''overriding cause ofMr Bartels'
                                                                      .

  functionalim pairm ents appears to be Iong-standing reduced intellectualand
  cognitive ability,long-standing socialadjustmentand psychiatric-related
  problemsand multiple priorinjuries,aswellas apparentsubsequentinjuries,''
  (/tfat58)and thataIIofclaimant's impairmentwas''related to
  chronic/preexisting com plaints, and w ith expected deteriorations as pad ofthe
  naturalcourse ofMr.Badels'pre-existing conditions''(jd).W ith respectto
  claim ant's priorability to w ork, Dr Knippa com m ented' .
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 97 of
                                      159



   Also,noted from the 9/1/94 correspondence from PrewittFeed Lotis thatp
   t                                                                     rior
    o his injury,Mr.Bartelswas apparentlya marginalem ployee who required
   repeated instructions,showed poortaskfollow through and was repoded to
   have ''
         fabricated numerous injuries.''
   (/d.at58-59.)Im mediatelyfollowing this Iastobservation, Dr.Knippa w enton
   t
    o say,parenthetically,''tNote.The latterappearsto indicate preexisting
   impairment.l''
   1147 Many ofDr.Knippa'sobservations and opinions are outofIine with the
   observations and opinions ofaIIotherm edicalprofessionals including those
                                                              ,
   ofDr.M artin.He did notexam ine claim ant H e relied on hearsay inform ation
                                                     .

   concerning claimant'sjob performance thatwas notfurnishedtothe Coud
   Thathearsay inform ation flies in the face oftestimony ofa priorsuperviso .
   th                                                                         rof
   t e claim antand is belied by claim ant's em ploym enthistory Igive no w eight
                                                                   .
    o Dr.Knippa's opinions   .




  %48 Dr.Martin's trialtestimony provided a more substantialbasisforthe State
   Fund's position in this case She did notdispute thatclaim antsuffered a head
                                     .

   injury.However,she testified thathe stillhas sufficientskills and abilitiesto
  pedorm regularw ork, including farm laborsuch as he had done before        .



  %49
  at65Dr.Martin characterized claimant's head injuryasm ild (Ex.5b at49.
                                                               .
                                                                            ,Tr.
        )Hercharacterization ofthe degree ofinjury is immaterialto the issue of
        .


  disability.The Iaw concerning disability is indifferenttowhetheran injury is
  characterized as m ild, m oderate orsevere The question thatthe Courtm ust
                                                     .

  address iswhetherthe head injuryfudherdiminished claimant'sabilities and
  skills so as to preclude him from any reasonable expectation ofregular
  em ploym entin the Iaborm arket        .




  1150 Dr.Martin testified thatpriorto hishead injurythe claimant'scognitive
  abi
  t lities w ere probably ''q uite Iim ited ''(Tr.at45.)She adm inistered anotherIQ
                                             .

   est
  diff,w hich yielded a fullscale IQ of82 (Ex.5b at42.)She testified thatthe
                                                 .

     erences in the IQ scores recorded in 1983, 1993,1994 and 1995 were
  consi
  19 stentand thatthe range ofscores (74 to 83)wasnotsignificant (Tr.at  .
    .
     )She tested hisreading and arithmeticskillsand determ ined hisskillsto
  be
  b n the firstand third percentile respectively (Tr.at20.)She performed a
     i                                                   .

    attery ofothertests W ithoutquestion hertesting and exam ination w ere
                         .

  thorough and professional Overall,she found his cognitive abilities im paired
                                 .


  (Tr.at20.)She characterized his impairmentin the range ofmoderate to             .
  severe,w hereas only m ild im pairm entw ould be expected based solely on his
  intelligence scores (Tr.at21.)
                     .
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 98 of
                                      159



                                         Resolution
   $51W hile Dr.Martin ultimatelyconcluded th
   return to w ork                               at claim antshould be able to
                   as a farm w orker, and thatitwillbe beneficialforhim t
   (tr.at43-44),she provided a numberofadditi                            o do so
   resolving this cas                             onalinsights thatlfind helpfulin
                       e.

   $52   Dr.Martin testified thata person functioning ata IowerintellectualIevel
   w illhave a m
                   ore difficulttim e returning to workfoll
                                                           owing a head injury:
   Again,M r Bartels actually - well
               .
  that's been done wh                , I
                                       etme back up. ln som e ofthe research
                       en they look atpeople w ho have had h
  who have then returnedtoworkornotreturned to w ork ead injuriesand
  who tend to have m ore p                                     ,they find thatpeople
                            re-existing difficulties in functioning
  low erintellectualIevelorm ore diffi                              , such as possi
                                                                                  bly
                                    culties
  be more difficultiesin termsofpersonal  it in managingjobs, holdingjobs,may
  individuals, tend to have m ore dificulty inyror
                                                etem otionalfunctioning in those
  whereas people w ho are,                         urning to work afterward'  ,
                               say, m
  high return ofreturning to work whi ore professional  levelwilltend to have    a very
  ofhigherintellectualfunction orm      ch probabl  y associated w  i
                                                                    th som  e d egree
 W hatyou find Ithink w ith som eo     aybe  hi
                                              gher   m oti
                                                         vation .

                                      ne who is struggling to function priorto
  head injury may then afterthe head injuryfind it                               a
 difficulties in functio                               easierto attribute their
                        ning to the head injuryand maytend to thenattribute aIIof
 theirproblem s afterthatto the h
 situations.
                                     ead injury ratherthan to otherexisting

 (Tr.at42.)Upon cross-exam ination, she expanded:
 A.W ell, Ithink itm ighthave a
                                  greaterim pactbecause he would hav
 m echanism s forcoping in the firstpla                                   e few er
 di#iculty                               ce.He would have probably m ore
           com pensat
 m aybe above   ave ing forany difficulties he had W hereas a person with
                                                       .
                   rage intelligence would fairly quickly Iik
ways ofcoping w ith m em o                                   e figure outsome
                             ry problem s or, you know ,attention problem s
w ould com e up w ith som e com pens                                          , they
w ho has lowerintelle                  ating techniques A nd anotherindividual
                                                           .
                       ctualfunctioning would have m ore diffi
                                                                culty doing that  .

Q .Do you feelthat's whatconcei
                                   vably occurred in this case?
A.lthink thatcould certainly be
                                  partofit,yeah    .
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 99 of
                                      159



  (/d.at69.)lfind hertestimony helpful.Itfocuseson the issue inthiscase,
  which iswhether,given claim ant'spreinjurystatus,his head injuryadversely
  affected his ability to return to w ork.

  %53 Dr.Martin'stesting suggeststhatclaimantsuffersfrom an
  ''attention/concentration problem and/orsom e em otionaloverlay thatis
  a#ecting histestperformance.''(Tr.at35,37.)Herobservation is consistent
  w ith otherevaluations and indicates thatclaim anthas a significantattention
  and concentration problem and thathe sufers from preexisting em otionaland
  psychologicalproblem s.

  $54 Dr.Martin observed thatclaimant'sdescriptions ofphysicalproblems
  w ere som etim es unusualand thathis reactions during testing suggested an
  ''hystericalpersonality.''(Tr.at15-16,28-29.)However,she declined to label
  claim anta m alingererorto characterize his reactions as deliberate
  exaggeration.(Tr.at41.)Herobservations provide supportformy own
  perception thatclaim ant's bizarre reactions and exaggeration are a productof
  his personality,his underlying em otionaland psychologicalproblem s,and his
  Iim ited intelligence ratherthan any deliberate and calculated efforton his part
  to secure com pensation by Iying.

  %55 Dr.Martin conceded thatclaimant'sfatigue mayarise from hiseffortsto
  cope w ith his cognitive deficits and from his em otionalreaction to his head
  injury.(Tr.at66-68.)Regarding claimant's possible emotionalreactionto the
  injury,she testified:
  THE COURT:Could the emotionalfactorsstem from the head injury?
  TH E W ITN ESS:There can be som e ofthat.There is often som e depression
  and som e otherkinds ofthings thatgo along,you know ,some depression,
  sometimessome anxiety,thatgoesalong withthe head injury.Ithink,though,
  ifyou Iook atpatterns ofcoping,you know ,itseem s that M r.Bartels m ay have
  tended to cope with em otionalstresses by m aybe repressing and denying.
  Thatw as one ofthe earlierrepods.Thatkind ofpattern Ieads to developing
  physicalsym ptom s attim es ofstress.
  So there again,you don'tknow how m uch som e ofthese physicalsym ptom s
  have to do w ith som e subconscious em otionalfactors,and thatw ould not
  have been attributable to the head injury.The hystericalkind oftendencyto
  focus on sym ptom s and to develop those kind ofsym ptom s attim es ofstress,
  thatw ould be m ore ofa pre-existing personality m atter.
  THE CO URT:The m ethod ofcoping with being the pre-existing pattern,but
  could thatm ethod ofcoping be invoked orpotentially im plied w ith a head
  injury?


    %
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 100 of
                                       159



   TH E W ITN ESS :Could be m ade w orse,yes.

   THE CO U RT:Is thatw hat-- oratIeastinvoked in the sense that he has a
   head injury and thathe falls back on the pattern ofcope that'salreadythere?
   TH E W IT NESS :Ithink so.A nd he -- Ithink he could have,ifhe had a m ild
   head injury,itwould have even in the abilityto --because hewould have had
     he would have had more things to dealwiththan priorto the head injury...
   - -




   Since the injury claimanthas beentaking Trazedone as prescribed byDr.
   Cooper.Trazedone isan antidepressant.Physician's Desk Reference (52nd
   ed.1998).
   %56 Dr.Martin notedthatan automobile accidentthatoccurred on March 30,
   1994,and the death of M r.Dam m in Novem ber 1994,m ay have affected
   claimant'semotionalstate and contributed to his presentdisability.(Tr.at39-
   40.)lam unpersuadedfortwo reasons.First,claimantwas unableto work
   priorto both incidents.Second,afterboth incidents he participated in O JT w ith
   Big D and w as m aking significantprogress in his rehabilitation effods.

   $57 Ifind thatDr.Martin's discussion ofthe potentialeffectofeven a m ild
   head injury on persons ofIimited intelligence and abilities bestfits whathas
   happened in this case.lfind thatclaim antis presently perm anently totally
   disabled as a resultofhisAugust10,1992 head injury.
   $58 Iam persuaded thatpreinjurythe claimanthad Iim ited intellectualand
   cognitive abilitiesand had hysterical(overreactive)personalitytraits.lam
   also persuaded thatpriorto his injury hewas generallyable to obtain and
   keep ajob.W hile he may neverhave been anemployer's idealemployee,he
   worked and hewas paid forhis work.Since his head injury,claimanthasnot
   w orked.

   $59The State Fund strenuouslychallengesclaimant's credibility.In its
   proposed finding offact3,itproposes thatthe Coud adoptthe follow ing
   finding offact:

   Itis very clearthatthe C laim antis exaggerating any problem s thathe m ay
   have atthis point.A ttrial,he displayed very dram atic pain behaviors and
   responses thatw ere only atpoints in the testim ony w hen he w as rem inded of
   his problem s.Forinstance,he w as asked a question aboutan unrelated
   elbow injury by hiscounsel,responded with a verydram atic ''ouchf',grasped
   his elbow and m oved very quickly in his chair.As w ell,upon inquiry
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 101 of
                                       159



   concerning a supposed aversion to light,he m oved his chairfrom the position
   thatithad been in foroveran hourand stated in very dram atic fashion thathe
   w as having a very severe reaction to the glare offeitherthe coud's com puter
   screen orthe w indow in the background.A s w ell,the C oud also notes thatthe
   C laim antdisplayed an inconsistentgait.H e w alked w ith a cane,and attim es
   he w as w alking ata very slow fashion,butupon depading the w itness chair
   w as able to am bulate m uch m ore freely.

   (State Fund's Proposed FindingsofFactand Conclusionsat2.)The Coud
   does notdisagree thatthe instances cited in the State Fund's Proposed
   Findings ofFactand Conclusions occurred,and finds thatthey in fact
   occurred.M y ow n notes during the claim ant's testim ony regarding his elbow
   problem s at Big D,he ''grabs elbow and cries ouch.''Beside m y note,Im ade
   the follow ing com m ent,''
                             W EIR D.''

   %60 Certainly itis possible thatclaimantis malingering ordeliberately
   exaggerating his disability.How ever,no m edicalor psychologicalpractitioner
   has seriously urged thathe is and Iam persuaded thathe is not.C laim ant
   suffers from depression,as indicated by continuous prescription for
   Trazedone.He is em barrassed by his intellectualdeficits,and his
   em barrassm entis com pounded by his perception thathis A ugust 10,1992
   injuryfudhereroded his intellectualand cognitivefunctioning.Claimant's
   behaviorsince his injuryhasattimes been bizarre butlam persuaded thathis
   bizarre behavioris a productofhis personality and is notprem editated.

   $61Despite myfinding thatclaimantis presently permanentlytotallydisabled,
   Ifurtherfind the claim ant's im provem entduring the rehabilitation program in
   Iate 1993 and 1994 indicate a probability thatw ith significantassistance he
   can once m ore becom e em ployable and em ployed. 't

                              C O NC LU SIO N S O F LAW
                                           I.

   %62 Claimant's benefitsare governed bythe 1991 Montana W orkers'
   C om pensation A ct.Buckm an v.M ontana D eaconess H ospital,224 M ont.318,
   321,730 P.2d 380,382 (1986).


  $63 ln determining claimant'sentitlementto disability benefits,the Coud must
   apply the w ellrecognized rule thatthe em ployerand insurertook claim antas
   he w as,w ith aIlhis physicaland psychologicalinfirm ities and
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 102 of
                                       159



    i
    Pm perfections.Satterlee 1 Lum berm en's M ut Cas.Co.,280 M ont 85,91,929
                               .                     .               .

        2d 212,215 (1996).Thus,aggravation ofa preexisting emotionalor
        .


    psychologicalcondition is com pensable, id.,ifitis a consequence ofa
    physicalinjury,Yarborough v.MMIA,282 Mont 475,938 P.2d 679 (1997).
                                                         .




                                             111.

    $64 Entitlementto permanenttotaldisability isgoverned bysections39-71-
    702,and 39-71-116416),MCA (1991).Section 39-71-702 providesin relevant
    part:

   39-71-702.C om pensation for perm anenttotaldisability.
                                                                 (1)Ifa workeris
   no longertem porarily totally disabled and is perm anently totally disabled
   defined in 39 71-116,the w orkeris eligible for perm anenttotaldisability , as
                 -


   benefits.Perm anenttotaldisability benefits m ustbe paid forthe duration of
   the w orker's perm anenttotaldisability, subjectto 39-71-710.

   (2)The determ ination ofpermanenttotaldisabilitym ustbe suppoded bya
   preponderance ofm edicalevidence      .




   Section 39-71-116416)provides:
   ''Permanenttotaldisability''means a condition resulting from injury as defined
   in this chapter,aftera w orker reaches m axim um healing in w hich a w orker
                                                           ,
   has no reasonable prospectofphysically perform ing regularem ploym ent
   Regularem ploym entm eans w ork on a recurring basis perform ed for       .
   rem uneration in a trade,business, profession,orotheroccupation in this
   state.Lackofimmediate job openings isnota factorto be considered in
   determ ining i
                fa workeris perm anently totally disabled    .




   $65Although section 39-71-70342),MCA,requiresthatdisability
   be supported by a preponderance ofm edicalevidence, disability is notsolely
   a m edicalquestion Co/es v.Seven Eleven Stores, 217 M ont.343,347 704
   P                   .
                                                                        ,
    .
     2d 1048,1051 (1985).Ratherdisabilityconcernsthe effectofa medical
   condition on a claim ant's ability to work.




   %66 Inthe case ofpermanenttotaldisability,the claimantmustdemonstrate
   (1)thathe has reached maximum medicalimprovementand (2)that, as a
   consequence ofhis injury,he hasno reasonable prospectofphysically
   perform ing regularem ploym ent The firstprong is satisfied There are several
                                    .
                                                                 .
   m edicalopinions in this case indicating thatclaim antreached M M Ipriorto the
   Decem ber1995 term ination ofhis benefits Indeed,M M Iis notraised as an
                                                 .
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 103 of
                                       159



   issue in this case.''
                       T he only issue is w hetherclaim anthas reasonable
   prospectofphysically perform ing regularem ploym ent.''

   $67 The evidence inthiscase,while farfrom overwhelming,persuades me
   thatw ithoutsignificantrehabilitation assistance the claim anthas no
   reasonable prospectofregularem ploym ent.Iam persuaded,by a
   preponderance ofm edicalevidence thatclaim ant's inability to w ork is due to
   hisAugust10,1992 injury,which caused a smallbutsignificantdecline in his
   intellectualand cognitive abilities and precipitated depression and a
   debilitating em otionalreaction.

   %68 The State Fund istherefore liable forpermanenttotaldisability benefits
   retroactive to the date they w ere cut-offand continuing untilsuch tim e as the
   claim antis no Ionger PTD .The parties have notasked the C ourtto determ ine
   the am ountdue.

                                          1V .

   N69The Courthas noted the significantprogressclaimantmade towards
   em ploym entduring an O JT program in the fallof 1994 and w interof1995.I
   have found as a m atteroffactthatthere is a significant prospectthatclaim ant
   can becom e reem ployed on a regularbasis ifsignificantrehabilitation
   assistance is provided to him .W hetherthe State Fund chooses to offerthat
   assistance is up to it.How ever,should itdo so,the claim antm ustcooperate
   and m ake a genuine effortto return to em ploym ent.

                                    JU DG M EN T

  $70 1.Claimantis presently permanentlytotally disabled.
   N712.The State Fund isIiable forpermanenttotaldisability benefits
   retroactive to the date totaldisability benefits w ere term inated.T he parties
   have notrequested the Courtto determ ine the am ountofbenefits due and the
   inform ation provided to the C ourtis insufficientforitto do so.Ifthe parties are
   unable to agree on the amounts due,they shallinform the Courtand a fudher
   hearing shallbe held.The Coud retainsjurisdictionforthatIimited purpose.
  $72 3.Should the State Fund offerfurtherrehabilitation assistance,including
   O JT,the claim antshallcooperate and m ake a genuine attem ptto return to
   gainfulem ploym ent.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 104 of
                                       159



   $734.Pursuantto ARM 24.5.348,thisJUDGMENT is cedified asfinalfor
   purposes ofappeal.

   %74 5.Any pady to thisdispute mayhave 20 days in which to requesta
   rehearing from these Findings ofFact, C onclusions ofLaw and Judgm ent         .



   DA TED in Helena,M ontana , this 17th day ofAugust,1998          .




   (SEAL)
                                   /s/M ike Mccarter
                                         JUDG E
   c:M r.C am eron Ferguson
   M r.Charles G .Adam s
   Date Subm itted:February 9, 1998

   1.There is substantialand credible evidence thatattim es claim anttries to put
   him selfin the bestlight,thus his reports concerning his am nesia and period of
   consciousness m ay understate the true facts   .




   2.The only w itness presented by the State Fund to suggestthatclaim antis in
   factfunctioning ata higherIevelthan he claim s w as claim ant's form er
   supervisor,w ho on one occasion saw claim antata gas station w ith a boat,
   apparently preparing to go fishing  .




   3.''Affective''m eans ''relating to, arising from ,orinfluencing feelings or
   emotions.''Merriam-W ebsterMedicalDictionary (1997)found online at
   w w w .m edscape.com .

   4.No footnote.

   5.The cited note is found in D r Peterson's section ofthe exhibits H ow ever,
                                   .                                    .

   this note and the one nextcited (Ex.5g at114)appearto be from Dr         .

   C ooper's office notes A footerindicates thatthe form s on which the notes
                         .


   appearwerefrom a printjob entitled ''24Cooper.''More impodantly,the note
   ofSeptem ber1,1992,which is atpage 114, indicates thatthe physician
   making the note was going to ''setup anappointmentforhim (claim ant)to see
  a neurologist.''D r.Peterson is the neurologistto w hom Dr Cooperreferred
                                                                .

  claim ant,thus the note is m ore Iikely Dr Cooper's note than Dr.Peterson's In
                                            .                                     .

  any event,w hoeverrecorded the inform ation , the notes docum entclaim ant's
  com plaints im m ediately follow ing the A ugust 10, 1992 accident.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 105 of
                                       159



   6.The R om berg testinvolves the placing ofthe feettogetherand closing the
   eyes.Itis a sign ofsom e neurologicaldiseases.Dorland's Illustrated M edical
   D ictionary,Tw enty-fifth ed.

   7.Dr.Sheppard's reportcharacterized the testing as ''a briefscreening to
   observed (sic)the process used in obtaining the results ofthe more com plete
   battery IofDr.Tompkinsl.''(Ex.5d at71.)
   8.V ocationalrehabilitation assistance w as initially obtained in 1992 (Ex.7 at
                                                                        .


   282.)The rehabilitationfile was closed orpended,then reopened in the fallof
   1993.Atthattim e,Dr.Cooperw rote thatclaim antwas notreleased to return
   to w ork and D r.Peterson indicated thathe w ould w anta functionalcapacities
   exam ination before considering a release.(Id.at303-304.)The report
   prepared atthattim e reflected recom m endations by Drs.Peterson and
   Tom pkins thatclaim ant be enrolled in a rehabilitation program (Id.at309.)Dr.
                                                                  .


   Tom pkinswas contacted bythe provider.He disapproved thejobsforwhich
   descriptions had been sent him butthoughtthatclaim ant''possibly could
   perform''ajob as a dishwasher,cautioning thatclaimant's 'fatiguability''Isic)
   could interfere with even thatjob.(Id.at322.)
   9.T he notice indicated thatthe State Fund w ould continue TTD benefits w ith
   respectto claimant'selbow injury,atIeastuntilitreceived informationfrom
   claim ant's elbow surgeon as to w hetherclaim antcould return to his tim e-of-
   injuryjob based on his elbow injury.(Ex.8.)Iam unable to determine when
   TTD benefitswith respectto the elbow injurywere discontinued.
   10.Myjudgmentofclaimant'scredibilityIeads me to find thatclaimantwas
   doing m ore atBig D than he claim s butless than whathe reported to his
   occupationaltherapistand vocationalcounselor.Iam persuaded thatin fact
   he was m aking substantialand significantprogress in perform ing productive
   w ork forseveralhours a day and thathe w as increasing his outside activities    .

   Iam persuaded thatthere is a significantpossibility thathad his w ork trialnot
   been interrupted by his elbow surgery and the factthathis work atBig D was
   a dead end with respectto a paid position,he m ighthave ultim ately been able
   to perform the w ork required ofa paid em ployee.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 106 of
                                       159




                       EX H IB IT 2 1
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 107 of
                                       159
                            .
                 ; ' ;?
                      'y
                       )
                       T..)r
                           ).
                            ;
                            y(
                             é..:. .j'
                                     .
                                     ?$'
                                       ,
                                       ts/'.#
                                            ;
                                            j
                                            gjj
                                              t
                                              j
                                              k.
                                               j
                                               y.
                                                k
                                                ,.
                                                 :;
                                                  L4
                                                   bq
                                                    6
                                                    3bt
                                                      ?
                                                      ''
                                                       .
                                                       e. ..   .,
                                                                .
                 ,.     .
                 '     )
                       $u
     Case 0:17-cv-60533-JEM   i4
                            ,4.
                               h
                               g
                               'j
                                '
                                j
                                $;
                                 !
                                 )k
                                  à
                                  i
                                  9i
                                   '
                                   4
                                   1
                                   '
                                   .!
                                    .
                                    t
                                    7  y
                                       '
                                            i
                                            '
                                     Document (.
                                                   '                 ''                      : Page 108 of
                                                        194-1 Entered on FLSD Docket 05/29/2019
                                                                                             ,
             ,.. '                                                                            ;
                                                               159




                                   ero e lcal s c olo                                                         ,
                                                                                                              i



                                                                                                              J



                    :
                                                                                                          l



gQ




                                                                Edited by
                                                                                                          J
                                                       CARRIE H.KENNEDY                                   L
                                                   University of lzkrgfpjtz,UsA


                                                     GARY G.KAY                                           !
                                           Co nitiveResearch Colpol'ation, tfu
                                                                             su                           $
                                                                                                          '




                                                                                                      F
                                                                                                      .
                                                                                                      ,

                                                            CRC Press                                 '
                                                            Taylor& FrancisGroup                      '
                                                            Boca Raton London xew york                r
                                                CRC Pressisan imprintofthe                        '
                                                Taylor& FrancisGroup, an inform a business

                                                                                                  2


         .
         .1'
                                                                                                  .
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 109 of
                                       159




                       EX H IB IT 22
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 110 of
                                       159




jT
 C
 e
 L
 s
 t
 I
 o
 N
 f
 V
 a
 r
 A
 i
 C
 w
 h
 L
 e
 l
 n
 T
 c
 s
 M
 .
 m
 O
 o
 K
 H
 f
 t
 y
 G
 d
 V
 b
 r
 N
 R
 A
 ,
 D
 i
 C
 U
 2
 u
 p
 e
 l
 g
 L
 M
 0
 a
 H
 S
 n
 18
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 111 of
                                       159




             TP.().AC.Jt.* 9 (rlin ical M an ual
                Test O fVariables ofAttention Continuous Perform ance Test




                                      Lawrence M .G reenberg,M D
                                       Chris H older,M A ,LM H C
                                      CarolL.K indschi,R N ,M SN
                                  '
                                          Tam m y D upuy,M S




                                        T he T O VA C om pany
                                            3321 CerritosAvenue
                                        Los Alam itos,CA 90720 USA

                     Phone:           8OO.PAY.ATTN or 800.729.2886 or562.594.7700
                     Fax:             800.452.6919 or 562.594.7770
                     Referrals:       8OO.R EF.TOVA or800.733.8682
                     Email:           info:tovatest.com
                     W eb:            http:Z/ww .tovatest.com/

                     Edition Number9.0-121-g7413481(October22,2018)L5R5
                                       T.O.V.A.rèlemse 9.0-90-g129438f
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 112 of
                                       159




    @ Copyright2007-2018TheTOVA Company,A11RightsReserved.
    TestOfVariablesofAttention (abbreviated T.O.V.A.)isaregistered trademarkofTheTOVA Company.
    No partofthism anualm ay bedistributed w itholltperm ission ofTheTOVA Com pany.

    O rdcrsofthism anualshould be directed to:
          TheTOVA Com pany
          3321 Cerritos Avenue
          Los Alam itos,CA 90720,USA
          800.PAY .ATTN 800.729.2886 + 1.562.594.7700
          Fax: 800.452.6919 + 1.562.594.7770
          http://www.tovatest.com/
    Printed in theUnited StatesofAm erica.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 113 of
                                       159




    Tàble of C ontents                                                                        P age


        lm portant lnform ation

       lndications .
    2 Contraindicatibns
    3* W arnings and P recautions

    4 Com p'liance lnform ation
       4.1 *
           E uropealtAuthorized Representative Inforlnation . .           . . . . . . . . .




       T .O .V .A .D escription                                                                  3



    11 ' Introduction                                                                            4

    6 Term s and C oncepts U sed in T his M anual                                                4

    7 Attention-Dehcit/Hyperactivity Disorder (ADHD)
       7.1. ADH D and the D S.   %f-5 . . . . . . . . . . . . . . . . .   . . .

            7.1.1 Sub-rfh  ypesCriteria . .. -
            7.1.2 llequirezneuts . . . . . . .
            2%.1.)
                 $ 1Ssllils . . . . . . . . . . . .
       7.2 CausesofO fllrfask Behavior
       7.3 D iagllosis ofAD HD .

    8 ContinuousPerformance Tests (CPTs)
       8.1 T .O .V .A.variables .. .. ... ..
           8.1.1 Prilllary variables . . . . . . . . .
           8.1.2 Secolldary variables . . . . . . . .
           Significantfeatures.. .. ..
           E4.:4.1 E;tilàztlli . . . . . . . . . . . . . . .
           8.2.2 Prc.selktatioltofstiluttli . . . . . .
           8.2.3 Practice vs.novelty efibcts .- . .
             82 z
                l Le
                   .ngth oftestand stlbtests
             8.2.5 D istractiolls . . . . .
    9 T IZe'T .O .V .A .                                                                        15
       .9.1 Construction of the T.O.V.A .. . . . . . .
     '
                                                                                                15
        9.2 T.O.V.A.Illtelltlod Usc . ... .. .                                                  15
        9.3 Administering theT.O.  V .A.. . .. .                                                15
            9.3.1 Pristest Preparation . . . .                                                  16
            O bservation Forlzl .. ..: .. ...                                                   16



    111, lnterpreting T .O .V .A .R eports                                                      17
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 114 of
                                       159




     10 '
        Facto'rs A flbcting T .O .V .A .P erform ance                                                  17
     11 T he .T .O .V .A .R eport
         11.1 Introduction Page
         11 2 Sur'n.r.
                     t
                     'lary Page . . . . . . . . . . . . - . . .
           ' 1'1.2.1 D elnograpllic lllforlllatioll . . . . . . . . . . . .
              11.2.2 Session,Resllouse,arld Perforlzlance Validity . .
              11.2.3 T.O.V.A.Interpretatiou
              .

              11.:!.,1 rlnre.rltlllel' lt . . . . . . . . . . . . . . . . . . . . .
              11.2.5 Col-    nparison to the Norm ative Sal-      nplc . . . . . .
              11.2.6 Attention Coluparison Score -. .. ... . . . .
         11.3 Interpretation N'otes Page . . . . . . .
              11.J1.1 (ll()l111f1()I1tS .. ... ... .. ... . . . . . . . . . . .            .

              11.3.2 Noteson the Colnparison tothe N             xorrnative Saniple:.      .

       *
              1 1.3.3   O t he r  A' ot es .  . .
        11.4 Allalyzed Data.Page . . . . . . . . . .
              11.i1.1 Sll ftléttlà3llllt . . . . . . . . . . . . . . . . . .
             C11 z1'2 Colnparison tt)the (        N orrnative S'aluple . . . . . . . . .   .
              11.4.3 Attention Cornparison Score'. ... . . . . . . . .
        11.5 Trabulated Data Page . . . . . . . . . . . . . . . . . . . .
        11.6 Ita:v llata C1raphs .. ... .. ... .. .. ... .. . . .
        11.7 lka'w-' D ata 'Thables . . . . . . . . . . . . . . . . . . . . . . .

    12 VisualPre-schoolReport (ShortForm )                                                            37

    13 VisualAdultReport (Perfornzance Validity)                                                      39
    ï4.Auditory Report                                                                                42



    IV      E'valuation of            eatm ent                                                       45

    15 Com paring B aseline and Treatm ent Interpretations                                             45
       15.1 Exam pleT.O.V .A .reportsm easllringbaseline andtreatulentperfbrluances, with coluparisoll '

               15.
                 .1.1 Exalle
                           lple Subject1 ... .                                                        46
               15.1.2 Exalztple Subject2:. .. .                                                       52
               15.1.3 Exalnple Sllbject3:. .. .                                                       62


    V     A ppendi
             *
                 x                                                                                   69

            .v .A .
    16 T .O ,     'observation Form            .                                                     69
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 115 of
                                       159

     T .O .V .A.ClinicalM anual


     P art I

     Im p ortant lnform ation

     1 lndications

    TheTestofVariablesofAttention (T.O.V.A.)provideshealthcareprofessionalswithobjectivememsurements
    of attention and inhibitory control. The visualT.O.V.A.aids in the assessment of,and evaluation of
    treatmentfor,attention deficits,including attention-defcit/hyperactivity disorder (ADHD).Theauditory
    T .O .V .A. aids in the assessm ent of attention deficits, including ADH D.T.O .V .A .resultsshould only be
    interpreted by qualified professionals.

    C A U T IO N :Federallaw restricts this device to sale by or on the order ofa qualified professional.



    2     C ontraindications

    TheT.O.V.A.microswitch and USB deviceshould notbeused in conjunction with an MRI.


    3 W arnings and P recautions

    The T.O.V.A.provides objective measures of attention and inhibitory control The T .O .V .A .does not
                                                                                      .
    diagnose any disease ordisorder or znake a recom znendation oftreatnzent. T .O .V.A .perform azlce should
    alwaysbeconsidered in thecontextofallavailableclinicalinform ation and should only beinterprcted by a
    qualihed professional.

    W A R N IN G :Repetitiveftashingofdisplaym ay causeeyestrain,headaches,orseizures.Please seek m edical
    help ifyou experience any eye strain or headache.

    T.O.V.A.resultsshould beinterpreted only by qualkfied professiozlals.




    TheTOVA Company                800.729.2886 562.594.7700 infovtovatest.com                              1
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 116 of
                                       159

    V O.V.A.ClinicalManual

    4 .C om pliance lnform ation
        â        '
                                                                 .




    '
        C4
    4t1 European A uthorized R epresentative Inform ation
                         !

        '
                                                      EMERGO EUROPE

            'EC
            '                    R EP                 Phn4se
                                                      251   sse
                                                           AP  gracHa
                                                              The  htgue
                                                                     20
                     .                                The Netherlands


    For vigilance inquiries,use Emergovigilanceçul .com


                Sym bols

                                      SN                    Seii
                                                               alNumber
                                                            Produd'ionDate

                                                            Consultinstructionsforuse
                                 *
                                 .         X.                    ,,
                                                        '
                                                            Cautionyconsultaccom panyingdocuments
                                          1
                                          .#7.              Keepdfy

                                                            Do notused ifdamaged

                                                            Notforgeneralwaste


                                                            EuropeanUnion(EU)CEMark
                             ,                    1


                                          C                 FCCcompliance
                                          :                 TypeBAppli
                                                                     edpart                         .

                                                            Autllorized ïepresentativeinEtlrope
                                     Ec     REP


                                      Figure 1:InternationalSymbolsapplicable to the T.O.V.A.




    The TOVA Com pany                         800.729.2886 562.594.7700 infoqtovatest.com               2
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 117 of
                                       159

    T.O .V .A .ClinicalM anual


    5     T .O .V .A . D escription

    The TestofVariablesofAttention (T.O.V.A.)isan accurateand objectivecontinuousperformance test
    (CPT)thatmemsuresthekeycomponentsofattentionandinhibitorycontrol.TheT.O.V.A.isusedbyqual-
    ifledhealthcareprofessionalsintheassessmentofattentiondeheits,includingattention-deûcit/hyperactivity
    disorder(ADHD),in children andadults.lnaddition,thevisualT.O.   V.A.isusedtoevaluatetreatmentfor
    attention deficits,including ADH D.

    TheT.O.V.A.isaculture-and language-free,sufficientlylongcomputerizedtestthatrequiresnoleft/right
    discrimination or sequencing.Responsesto visualor auditory stim uliare recorded with a specially designed,
    highly accurate (+1 ms)microswitch. The T.O.V.A.calculates response time variability (consistency),
    responsetime (speed),commissions(impulsivity),and omissions(focusandvigilance).Thesecalculations
    arethen compared to alarge age-and gender-matched normativesample (over1,700 individualsforthe
    visualtest,andover2,600individualsfortheauditorytest),aswellastoasamplepopulationofindividuals
    independently diagnosed with AD HD .Thesecom parison results are used to create an im m ediately available,
    easy-to-read report.

    The T.O .V .A .system includes:

        @ USB flash drive with software installers for M ac and W indows PCs

        @ T.O .V .A .U SB device

        * T.O .V .A .m icroswitch

        @ Installation G uide

        @ User's M anual

        @ ClinicalM anual




    The TOVA Com pany               800.729.2886 562.594.7700 infootovatest.com                             3
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 118 of
                                       159

    T.O .
        V .A.CliuicalM arm al


    P art 11

    lntrodu ction

    6    Term s and C oncepts U sed in T his M anual

    Attention,accordingtoMerriam-W ebster'sdictionaryisa)theactorstateofapplyingthemindtosome-
        thing,and b)acondition ofreadinessforsuch attentiou ilwolvingespecially aselectivenarrowingor
         focusing ofconsciousness or receptivity.
         Attention is a m ainstay oflife,and the ability to appropriately focus one'
                                                                                   s attention afectsone's self
         im age and success in school,at work,and in relationships.

    Inhibitory controlisdefined asthe capacityto voluntarilyinhibitorregulateprepotent(i.e.,strong or
         automatic)attentionalorbehavioralresponses.
    A ttention disorder is a generalterm for sym ptom s ofim paired attention and inhibitory controlthat are
         theresultofmanycauses(e.g.ADHD,headinjuries,toxicexposure,sleepapnea,andotherconditions.)
    Attention-DeRcit/Hyperactivity Disorder (ADHD)referstoaspeciflcdiagnosisintheDiagnosticand
         StatisticalManual0/MentalDisorders(5thed.;DSM-S;American PsychiatricAssociation,2013).




    TheTOVA Com pany              800.729.2886 562.594.7700 infootovatest.com                               4
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 119 of
                                       159

    T.O .
        V .A.CliuicalM auual


          Attention-Dehcit/Hyperactivity Disorder (ADHD)
    7.1 A D H D and the D SM -5

    Togainafullunderstandingofattention-deEcit/hyperactivitydisorder(ADHD)pleaseread andunderstand
    thedescription,criteria,and related disordersand comorbiditiesin the Diagnostic and StatisticalM anualof
    MentalDisorders(5th ed.;DSM-S;AmericanPsychiatricAssociation,2013).
    In sum m ary,there are currently five diflbrent diagnoses under AD HD in the DSM -S. These are:

       * 314.01(F90.2)Combined presentation

       * 314.00 (F90.0)Predominantlyinattentivepresentation
       @ 314.01(F90.1)Predominantlyhyperactive/impulsivepresentation

       @ 314.01 (F90.8)OtherSpecifiedAttention-Deûcit/Hyperactivity Disorder

       * 314.01 (F90.9)Unspecified Attention-Deûcit/HyperactivityDisorder
    Clinicians need to specify ifin Partial Reznission. PartialRem ission isdefined aswhen fullcriteria were
    previously m et but fewer than fullcriteria are prcsently mct.

    Clinicians also need to specify the current severity, wi
                                                           th thechoicesbeingmild (justenoughsymptomsto
    meetcriteria),moderate(between mild and severe),orsevere(many symptomsil1excessoftheIninimum
    needed orseveralsymptomsthataresevereorcauseimpairmentin socialoroccupationalfunctioning).It
    is interesting to note that educationalfunctioning is not m entioned.


    7.1.1 Sub-Types Criteria


    314.00 (F90.0)Predominantly inattentive presentation - Musthave six ormoreofthefollowing
    sym ptom sfor six m onths or m ore. If 17 or older,m usthave 5 or m ore.

       @ Often failsto givecloseattention to detailsormakescarelessmistakesin schoolwork, work,and other
         activities

       @ Often hasdifilculty sustaining attention in tasksand play activities

       * Often doesnotseem tolisten when spoken to directly

       @ Often doesnotfollow through on instructionsand fails to finish schoolwork, chores,or duties in the
         workplace(butnotduetooppositionalbehaviorand notbecauseofafailuretounderstand)
       * Often hasdif culty orgauizing tasksatkd activities


    The TOVA Com pany              800.729.2886 562.594.7700 infootovatest.com                           5
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 120 of
                                       159
    T.O.V .A .ClinicalM anual


        . Often avoids,dislikes,orisreluctanttoengagein tasksthatrequiresustained mentalellbrt(such as
         schoolworkorhomework)

        @ Often losesthingsnecessary fortasksoractivities(e.g.toys,schoolassignments,pencils,books,or
          tools)
        * Often easily distracted by extraneous stim uli

        @ Often forgetfulin daily activities

    314.01 (F90.1)Predominantly hyperactive/impulsive presentation -Musthavesixormoreofthe
    following sym ptoms for 6 m onths or m ore. If 17 and olderm ust have 5 or more.

        . H yperactivity
            -   Often fidgets with handsor feet or squirm s in seat
            -
                Often leaves seat in classroom or in other situations in which rem aining seated isexpected
            -
                Oflen runsaboutorclimbsexcessively in situationsin which remainingseated isexpected (in
                adolescentsand adults,maybelimitedtofeelingsofrestlcssnoss)
            -   Often has dië culty playing or engaging in leisure activities qtlietly
            -   Often don the go''oroflen actsasiftddriven by a m otor''
            -   Oflen talksexcessively

       @ Im pulsivity
            -
                Often blurts out answers before questions have been com pleted
            -
                Often hasdifficulty awaiting turn
            -
                Often interruptsorintrtldeson others(e.g.buttsintoconversationsorgames)

    314.01 (F90.2)Combined Type - Mustmeetcriteriaforboth inattentiveand hyperactive/impulsive
    types for six m onths or m ore.

    314.01 (F90.8) Other Specified ADHD - Criteriaforothersubtypesarenotmet,butsymptomsare
    judged to cause clinically significant distress or impairmellt in social,occupational, or other important
    areasoflife,Cliniciansshould add the reason forusing C
                                                         fotherspecified'
                                                                        'such as (tinsufficientinattention
    sym ptom s''.

    314.01 (F90.9)Unspecified ADHD - CriteriaarethesameasADHD OtherSpecified,butnoreason is
    given to specify the reason for the diagnosis.


    7.1.2 R equirem ents

    To qualifx forthediagnosisofADHD ,thefollowing criteria m ustbe m et:

       @ Six sym ptom spresentbefore 12 forchildren and 5sym ptom spresentfor 17 and older.


    The TOVA Com pany                 800.729.2886 562.594.7700 infoqtovatest.com                             6
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 121 of
                                       159
    T .O .V .A .ClinicalM anual


          * Sym ptom s present in two or m ore settings.

          @ Sym ptom sinterferewith orreducethequality ofsocial, aeadem io or occupationalfunctioning,

          @ The condition can notbe caused by another psychiatric illness like Schizophrenia, or other psychotic
            disorder ofm ood,anxiety,dissociative disorder, or personality disorder.

       * Specif.y ifin partialrem ission.

       * Specify m ild,m oderate,orsevere.


              Issues

    Conceptually,the diagnostic category, 'LADHD'',has m any lim itations.

       * Thesymptomsaresubjective,unreliable,and culturobound.

       @ ADHD isreally asymptom complex,nota disorder(that,by definition,musthaveasingle,common
         etiology andapredictablenaturalhistory and responsetotreatment).
       * The assum ption that hyperactivity and attention deficits are necessarily linked is misleading and an
         artifactofequating sym ptom complexeswith disorders. (Thisisn'  ttheonlyexampleinpsychiatryand
         psychology ofa hypotheticalconstruct being treated asthough it had an independent existence in the
           realworld.)
       * The requirem entthatthe onsetbe by twelve yearsofage ignoressom ecriticalfactors. As exam ples,
         m any non-hyperactive,inattentive children and children with strong externalsupport system s are not
         sym ptom atic untillater.

       @ Sincebehaviorissituationallyspecific,attention deficitsm ay notbeapparentin m orethan onesetting.
           Differencesin setting (school,classroom,teacher,peers)mayaffectthepresenceofsymptoms.
       @ Although the em phasis is on inattention, individllalswith ADHD arehighly variablein theirattention
         over tim e,and can hyperfocus.

       * Executive functions are not included.

       @ Sym ptom sm anifestdifferently in girlsand boys.


    7.2     C auses of O F-Task B ehavior

    Diferentialdiagnosisforoff-task behaviorincludesthe following:

       @ N orm al behavior

    The TOVA Com pany                800.729.2886 562.594.7700 infootovatest.com                             7
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 122 of
                                       159
    T .O .V .A .ClitkicalM anual


             Age-appropriate behavior that is m islabeled, e.g. (tactive alert''children or unrealistic adult expecta-
             tionsofnorm aldevelopm ent.

       * G eneralm edicalproblem s
             Such as anem ia,hyperthyroidism , oti
                                                 tismedia,and dietaryinclusions/sensitivitics.
       * M edications
             Such asanticonvulsants,antihistam ines, and antidepressants that sedate or slow the brain.

       * Toxic conditions
         Such as environm entalexposures,drugs, or an illness.

       @ Sensory deficits and hypersensitivities
             Such asunrecognized hearingandvisualimpairmentsand any sensory (includingolfactoryand kines-
             thetic)hypersensitivity.

       @ Neurologicproblems(otherthan ADHD)
         Such assleep disturbances(includingapneaandnarcolepsy),seizllres,andmildandmajorneurocog-
        nitivedisorders(such asTraumaticBrain Injury).
       . Fam ily style and organization
             This m ay include socialand culturalfactors.

       @ Schoolreadiness
             The younger children in prim ary grades have a higher incident of A DHD diagnosis due to level of
             developm entcom pared to the olderchildren in theclass.

       @ Learning style and m otivation
             Somechildren (including thosewith ADHD)have a hands-on ratherthan a listen and uuderstand
             learning styleand m ay losem otivation ifthey aren'tsuccessftllortheirlearning styleisfrllstrated.

      * Stress
             Resulting from physical,sexualor em otionaltraum a and overwhelm ing situations.

      * Intellectualim pairm ent and precocity
             High and 1ow IQ and boundary testing.

      @ Learning disabilities
             One third ofindividualswith an attentionaldisorderalso have a learning disability, and vice versa.

      @ Psychiatric conditions
         Such asPTSD,psychosis,bipolardisorder,obsessive-compulsivetraits/disorders,depression,ODD,
         dementia,conductdisorder,reactiveattacllmentdisorderand/oranxiety.
        ..         ..    ......   ...       .                ..     '

    The TOVA Com pany                   800.729.2886 562.594.7700 infootovatest.com                                8
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 123 of
                                       159




       @ M edication
         Overand underdosing ofm edication and im properm edication,

       @ Substance use,abuse,and w ithdraw al
         Legaland illegalsubstances including alcohol,caffeine,and nicotine.

       @ JVIDI;II(seebeloN;)
    Note: These causes are not mutually exclusive. A s noted above, 30% of individuals with
    ADHD (including adults)have a learning disability (and vice versa),and between 25-35% of
    substance abusers have AD H D .In addition,untreated individuals w ith A D H D oflen develop
    low self-esteem ,depression,coping strategies and acting out w hich m ay obscure the underlying
    ADH D .


    7.3 D iagnosis of A D H D

    The com ponents ofa diagnostic workup for ADHD m ay include:

       * H istory: Nothing replaces a detailed personaland fam ily history.

       * Physical exam : A recent exam by a prim ary care provider is im portant.

       * Psychological/neuropsychologicalassessment:Thereshouldbeemphasisonlearningstyle,cog-
         nitiveassetsand liabilities,and CNS functioning.

       @ Evaluation ofclassroom/workplace behavior and performance:Directobservationsortele-
         phone interview ofteacher or supervisorare very helpful,especially to prepare for recom m endations.

       * M entalstatusexamination/personality assessment:Thishelpsidentify comorbidand/orother
         conditions(suchasdepression).
       @ B ehavior ratings: Rating scales are an im portant partofthe diagnostic process. They are best used
         in conjunction with a good history and objective measureslike the T.O.V.A.to minimizethe eflbcts
         ofraterbiasand an overem phasison disruptivebehaviors.

       @ D SM -5 Sym ptom checklists: These checklistshelp clinicians to thoroughly review al1sym ptom s
         ofAD HD .

       @ T.O .V .A .: The T.O.V.A.objectively measures response time variability,response time,inhibittlry
         control,focus and vigilance,all ofwhich can be affected by m any factors'
                                                                                 , however, the T .
                                                                                                  O .V .A .
         does not m ake a diagnosis or m ake a recom m endation oftreatm ent.The clinician needsto
         make useofthe objectiveresultsin the contextofthe fullclinicalpicture.

    N ote: A com prehensive w ork-up that includes all or m ost of the com ponents above m ay not
    be feasible or cost-efective. The clinician m ust decide w hich steps are needed and in w hat
    Seqtlence.

    TheTOVA Company              800.729.2886 562.594.7700 infootovatest.com                                9
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 124 of
                                       159
    T.O .V .A .ClinicalM auual


    8 ContinuousPerform ance Tests (CPTS)
    8.1 T .O .V .A .variables

    Historicallyspeaking,CorttinuousPerformanceTests(CPTS)havefocusedon theerrorrates(falsepositives
    hommissiorzerrorsjand falsenegatives gomission errorsl)to theirstimuli. W hileresponsetime isoften
    m easured,it is de-em phasized because ofthe inaccuracy of the m easurem ent. The T.O.V .A .accurately
    and precisely m easures allofthe significantvariablesofboth auditory and visualinform ation processing,
    including response tim e and response tim e variability, allowing the clinician to see the fullpicture of CPT
    response.


    8.1.1 Prim ary variables

    The following variables are included în the T .O .
                                                     V .A.:

    R esponse Tim e V ariability

    ResponseTimeVariability ((ATV'')isameasureofvariability (consistency)ofresponsetime.RTV isthe
    the standard deviation ofcorrect response times,and thus directly measures the spread ofthe subject's
    response tim es.Individuals with AD HD tend to have inconsistentrespoxlse timeson the 10 - 100 m illisecolld
    tim escale,and thushave awiderRTV.RTV isthem ostsensitivem easureoftheT .O .V .A.Becausechanges
    in RTV are on the 10 - 100 m illisecond tim e scales,tim ing m easurem ents must be very accurate'
                                                                                                     , hence,the
    needforaccuratetiming(theT.O.V.A.USB device),anaccurateandrepeatablesubjectinputdevice(the
    T.O.V.A.microswitch),and the zleed to calibrateoutdelaysand variability in thecomputerscreen (the
    T.O.V.A.microswitch'scalibration photodiode).
    Correct R esponse T im e

    CorrectResponse Time isthe processing time (in milliseconds)taken to respond correctly to a target.
    Counter-intutively,personswith ADHD m ay respond slower tllan the norrnative sarnple, especially in the
    infrequent(boring)flrsthalfofthetest.
    d'or R esponse Sensitivity

    d'or Response Sensitivity (theratio ofhitrateto falsealarm rate)is ameasure derived from Receiver
    Operating Characteristics(ROC)which ispartofSignalDetection Theory.Itisameasureofperformance
    decrcm ent,the rate of deterioration ofperform ance over tim e. M ostindividualstend to fatigue over tim e,
    especially with a boring task.Theperform ance ofindividualsw ith ADIID tendsto deteriorate fasterthan
    others.

    Errors of Com m ission

    ErrorsofCommission are a measure ofimpulsivity and/ordisinhibition and occurwhen the subjectin-
    correctlyrespondsto thenontarget;thatis,thesubjectpushesthebutton when they shouldn'thave.In
    theT.O.V.  A.,commissionerrorsarefarmorefreqllentin thesecond half(highresponsedemand).Since
    excessive com m ission errors can aflect the other variables,they are also an im portant m easure oftest va-
    lidity.Generally,excessive com m ission errorsdecrease om ission errors, shorten response tim es,and increase
    variability. W hen a report states that thc results are dinvalid'because of excessive com m ission scores, it

    TheTOVA Com pany               800.729.2886 562.594.7700 infootovatest.com                                10
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 125 of
           *                           159

               T .O .V.A.ClinicalM anual


               m eansthatwe mustinterpretthe resultscautiously sincethe othervariables m ay or m ay notbe valid. Of
               course,im pulsivity is a hallm ark ofADH D.

               Errors ofO m ission
                    6             ,
       'Etr'orsofOmission >re a measureoffocusand vigilance and occurwhen the subjectdoesnotrespond to a
        targetstimulus;thatis,thesubjectomitspressing thebutton when atargetappearsorisplayed.Thismay.
               beduetoihattention,distractibility,orhyperactivity (lookingawayfrom thecomputer).Omission errors
               are rare in adults,and long strings ofom ission '
                                                               errors should be investigated. Use the Observation Form
               (pake69)torecord behaviorsduringthetesttodetermineandrecordthereasonts)forOmission errors.
               W hen evaltiating omissions,alwayslook attheabsoluteorraw numbersofomission errorson the Summary
           pageand/ortheTabulatedDatapage.lnsomecasesoneortwoerrorsreachstatisticalsigni:cancebecause
           of the lack of ornission errors in especially older ages of the T .O .V .A .norm ative study,yet there lnay be
           lîttlç or no clinicalsignïcance to one or two errors. As an exam ple, a single error early in quarter 1 m ay
           signify thatthe subjectwassurprised when the testbegan even though the practicesession preceded the
           test.Alwaysinterpretstandard scoredataalougsideactualraw data to determ ineclinicalsignificanceofthe
           results.                                  ,


           8.1.2 Secondary variables

           These variables are not as sensitive*for mssessing attention and inhibitory controlas the primary variables,
           butare importantto understand asthey describethe subject'sperformance.
           A nticipatory R esponses

       '
           AnAnticipatoryResponse(AR)occurswheneverasubjectresponds(pressingthemicroswitch)200millisec-
           onds(ms)beforeand 150msafteranystimulus(targetornon-target)appears,orinthecaseoftheAuditory
           T.O.V.A.
                 * ,any stimulusisheard. Humansneed morethan 150 ms to hear, distinguish,and reshond to a
           go/no-go (targetandanontarget)stimulus;hence,theuseoftheword ttanticipatory''.ARsareconsidered
           impulsive responses,and oflen occurwhen the subject isnot actually attending to theT.O.V.A.test,but
           ratherattempting to uguess''which stimulus(targetornontarget)isgoing to bedisplayed,ortrying to
           dûhit'''thetargetbypressingthemicroswitchassoon asthestimulusisdisplayed (withoutregardstowhich
           stimulusitis).
           All,sarenotincludedinthecalculalionstnferrors,responsetim es, andvariability.Sinceexcessiveanticipatory
           responses'can affect the other variables, they are also an im portant nleasure of test validity. Generally,
           excessive anticipatory responsesdecrease om ission errors,illcreasecom m ission errors,shorten responsetim es,
           and increasevariability.TheSession,Response,andPerform anceValidity sectionon T.O .V .A .Interpretation
           Notesbpag
                   ;
                    eflagsquatterswithexcessiveARs(equalorexceeding10%)asneedingtobecautiouslyinterpreted.

   '
           Post-com m ission R esponse Tim e

           Post-com m ission ResponseTim eisthecorrectresponsetim ewhen atargetim mediatelyfollowsacomm ission
    error. Clinicalobservations(butnotcarefully conducted research)indicate that mostpeople (including
    ipdividualswithADHD)recognizewhentheymakeacommissionerror,andslow downforthenextresponse.
   '
    ltisn otewor
         tually '
                 thy thatagroup ofconductdisordered youngsters(withoutADHD)eitherdidnotslow down
                responded faster than their average response time
           or ac
           '                                                               .   Thus,this may be a way to distinguish
           individualswith ADHD only from 'indiyidualswith a conduct disorder only, butnotthecom orbid condition.
           Rarely, som e highly m otivated individuals iùcrease their focus, speed up after a com m ission error, and
           :

           The TOVA Com pany                800.729.2886 562.594.7700 infootovatest.com                              11
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 126 of
                                       159

       T .O .V .A.ClirzicalM anual


       become more accurate.A postT.O.
                                     V .A.interview with thesubject may help to clarify thereason forfast
       post-comm ission response tim es and adds depth to the clinicalpicture.

       M ultiple R esponses
       M ultipley Re
                  ' sponses are considered to be a rellection of neurological status. Excessive' m ultiple responses
       (>15/test)donotalterorinvalidatethçothervariables,andtheymay re:ecthyperactivityorneurological
       dysfunction.                                                                                      '


       8.2        Signiflcant features

   .   The following design features significantly influence what is being m easured by a CPT as wellas its tt
                                                                                                             hit
       rate'':


              ?     .
       8.2.1 Stim uli

             @ V isualand auditory m odes
               Both visualand. auditory m odalities m ay need to be evaluated since there can be problem s with audi-
               tory and/orvisualinformationprocessing.Mostindividualsprocessvisualand auditoryinformation
               sirnilarly. That is,without a visualorauditoz'y disorder,they process visualand auditory inform ation
               sim ilarly in terms ofspeed,variability,ànd'accuracy.
               Howrver,some individualsprocessone type ofsensory input diferently than the other. Thus,the
               Visual T.O.V .A .perform ance m ay be within norm al lim its,but the Auditory T .O .V .
                                                                                                     A .m ay not be
               norm aland vice versa.The T.O.V .A .intentionally separates the auditory and visualtests to m inim ize
               distractionsand/orstimulationsothatspecificauditoryazldvisualprocessingstrengthsanddifficulties
               can be identified.
         '

             @ N on-sequentialor sequentialtasks
         '
                  a .
               In the typical.cp'
                                .
                                r sequential task,the instructions are to respond whenever an A is followed by a
               X*.M ostCPTSusetheA-X form atwhich'iscognitively m orecomplex and dis cultthan the T.O .V .A .
               thatusesajd
                         go/nogo''designwithsinglenon-sequentialstimuli.
             @ N on-language or language bmsed
               Non-languagebasedstimuli(likeintheT.O.V.A.,seeFigure2)minimizethepotentialconfoundingof
               theresultsbylangllage,culture,and/o'ralearningdisability.
               TheAuditory T.O.V.A.usestwosingletones.ThetargetisG abovemiddleC (392.0 Hz),and the
               non-targetisumiddleC' '(261.6Hz).
                        $
             @ Configuyation
               Simplèstimuli(likein theVisualand Auditory T.O.V.A.)areeasiertoprocessthancomplex stimuli
               and have less associative value.
                                            *

             @ M onochrom atic vs. multicolöred stimuli
                   b'
                    t
               Monochromatlcstimuli(likeintheT.O..V.A.)aresimplerandlessarousingthanmulticoloredstimuli.

       TheTOVA Com pany                 800.729.2886 562.594.7700 infoo tovatest.com                              12
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 127 of
                                       159

    T .O .V.A.ClinicalM anual




                               m. .      Figure 2:Tile T.O .
                                                           V .A.visualstimuli.

         The T .O .V .A.is designed to m inimize the num berofconfounding variables thatm ay ai
                                                                                              lbcta person's
         perform ance.


    8.2.2 Presentation ofstim uli

       @ Infrequent and frequent target m odes
           -
               Theinfrequellttargetmode(orlow responsedemand modesubtest)in quarters1and 2 isthe
               m ore boring task and is the traditionalform for m easuring vigilance. lndividttals with (d
                                                                                                         low CNS
               arousal''tend to do poorly on this form .
           -
               Thefrequenttargetmode(orhighresponsedemandmode/highinhibitiondemandmodesubtest)
               in quarters 3 and 4 is a m ore stim ulating task during which individuals with tkhigh CNS arousal''
               can becom e overstim ulated,and individuals with (dlow CNS arousal''can it   w ake up''.
           -
               TheT.O.V.A.forchildren 4 and 5 isa shortertestand consistsofonly quarter1 (infrequent
               targetmodesubtest)andquarter3(freqlzenttargetmodesubtest)tomoreappropriatelymatch
               a norm alattention span for their age.

       * FixedorvariableInter-stimlzlusInterval(ISI)
         A fixedISI(theintervalbetweenthestimuli)minimizesstimulating/alertingchangeswhileavariable
         IS1canbemorearousingand/ordiflicult.TheT.O.V.A.usesatwo-secondfixedISI,whichisgenerally
         accepted as the m ost discrim inating interval.

       * A lerting signal
         The T .O .V .A.does not use alerting signals which would m ake the task easier and increase false nega-
         tives.

       * Stim ultls presentation tim e
         TheshorterthetimethestimulusisCkon'',themoredifficultisthetask.100ms(asintheT.O.V.A.)
         is the norm for CPTS.

       * Focalpoint
         Focalpoints(likein theT.O.V.A.)arefrequentlyused invisualCPTS.


    The TOVA Com pany              800.729.2886 562.594.7700 infoqtovatest.com                                13
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 128 of
                                       159
    '
       T'
        .O .V .A .
                 'ClinicalM anual                                                                          *

   #
       8.2.3 P ractice vs. novelty efibcts

       Them ore com plex CPTScan have significant practice eflbcts,limiting their use as repeated m easures.In
       contrast,kheVisualT.O .V .A.actually hasasm allnovelty effect.Thus,theV isualT .O .V .A .can berepeated
       even in the sam e day.                                           .


       8.2.4 Length of test and subtests

       Thelongerthe test,theharderitisto attend and inhibit. This isim portantwhen measuring vigilance,a.
       Vy factorin attention disorders.TheT.O.V.A.isa 21.6-minutetestwithtwo lo.8-minutesllbtests.For
       children ages 4 and 5,the T .O .V .A.is 10.8 m inutes in length, and the two subtests are each 5.4 m inutes
       each.'


       8.2.5 D istractions
              œ
   'Few çom m ercially available CPTS have'
                                          distractors at this time. It is very difficult to control the novelty
       (arousing)effectsofs-called distractionswhich may actually enhance ordecrease performance in some
       cmses.Somepeoplecomewiththeirownbuilt-inmechanisms(foottapping,talking,chewinggum,etc)that
       m ay acttoarousetheperson and help them focus..Thiswarrantsbeing noted on theT .O .V .A .Observation
       Form (bage69).




       TheTOVA Company               800.729.2886 562.594.7700 infootovatest.com                               14
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 129 of
                                       159

       T .O .V .A.ClinicalM anual


       9       T he'T @O .V .A .

       9.1 C onstruction of the T .O .V .A .

       The T.O.V .A .consistsoftwo subtestswith no transition orwarning between them .

       In the flrst halfofthe test (the d'
                                         Infrequent''orvigilance mode),thetarget appearsrandomly and
       infrequentlywith atarget:non-jargRetratio of1:3.5.Thepersonpressesthemicroswitch infre4uentlyand
       m ust stay on task while m aintaining focus'
                                                  during this quickly boring half. There are 36 targets and 126
   ,
       nontargeisperquarterin quarters1arid2.Easilybored (dlow arousal'')personsmaydopoorlyduringthis
       half.

       Inthésecond halföfthetest(theddn-equent'
                                              :orhighresponsedemandmode)thetargetappearsrandomly
       and frequently with a target : non-target ratio of 3.5:1. The person is frequently pressing the m icroswitch
       and m'ust stay on task while inhibiting the tendency to respond. (Thereare 126targetsand 36nontargets
       '

       perquarterinquarters3and4.)Easilyoverstimulated (lû
       ,
                                                         high arousal'')personsmaydopoorly.
       Length o'
               feach subtest: 10.8 m inutes.

       For children 4 to 5.5 years of age: The ratios oftargets to non-targets rem ain the sam e;however, only
       quarters 1 and 3 are adm inistered.


       9.2 T IO .V .A .lhtended U se

       TV TestofVariablesofAttention (T.O.V.A.)provideshealthcareprofessionalswithobjectivememsurements
                   .

       of attention and inhibitory control. The visualT .O .V .A.aids in the mssessm ent of, and evaluation of
                                                     .

       treatmentfor,attention deficits,including attention-defcit/hyperactivity disorder(ADHD).Theauditory.
       T.O .V .A .aids in the assessm ent ofattention deficits, including ADHD.T.O.V.A.results should only be
       interpreted by qualifled professionals.


       9.3 A dm inistering the T .O .V .A .

       Training toadministerand monitorthetestshotildfollow thegeneraloutlineoftheinstructionsintheUser's
       Manualand includetheuseoftheT.O.V.A.@ Observation Form (page(59)forrecordingobservationsthat
       m ay be helpful to the clinician. A thorough history and clinical interview can help determ ine whether to
       adm inister a VisualorA uditoz' y T.O .V .A.session first. ln general,the subjectshould balance speed and
       accuracy in order to be as fast as they can be,yetto m inim ize errors. M ultim edia instructions are available
       in the T .O .V.A.,and are available in eight languages. Ifm ore than one T.O .    V .A .is being adm inistered
       to the same person on the sam e day,allow atleast90 minutes from the end ofthe first T.O.V .A .to the
       beginning ofthe nextT.O.   V .A.      '                                                                 *




       The TOVA Company               800.729.2886 562.594.7700 infoltovatest.com                                 15
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 130 of
                                       159

       T.O .V .A .ClinicalM azm al


       9.3.1 P re-test Preparation


       Preparing thesubjectiscrucial,becauseitassuresthatthetestis administered properly and replicatesthe
       sam e conditions astheT .O .V .A .norm s.

         1.Priorto testing,explain to thesubject(orto caregivers)thatno caffeinated beverages(e.g. cogee,
           tea,cocoa,orsoftdrinks)shouldbeingestedontheday ofatest.Norshouldthesubjecthavesmoked
             within 3-4 hours.

         2.'Setting:Testing should bedone in a quieï, softly lit room with a glare-free m onitor. Clocksshould not.
             bevisible oraudible.Itisbestifthesubjectfacesa neutralcolored wallwithoutdistracting pictures.
             The keyboard should notb'
                                     evisible duiing thetest.

         3.The te#t administratorshould be familiarwith the test instructionsand testadministration priorto
             the tegt.
               %

         4. Attest tim e:
               * Introduce yourselfto thesubject.
               @ Ask ifthesubjectneedsto usethe bathroom .
               * Determ ine whether they have glasses or hearing aid ifneeded.
               @ Have subject remove hisorherwatch;mute allpotentialsources ofnoise including cellphones
                    and place them out of line ofvision.
               @ Determine from subject orcaregiver any and a1lmedications taken in the last 24 höurs,with
                    dosage and intervalsinceadm inistered,and record them in the New TestSession window.
               * Determ ine whether the Auditory or Visualtest is to be adm inistered based on history and any
                 previous test results. If in doubt,consider adm inistering botilpractice tests to see which is the
                 morechallenging to thesubject.
               * Position the subjectand chairso l1p or;hemay sitwith feet on thefloor.
               . Position the m onitor so the scrèen is at ornear eye level.
                f



       9.4    O bservation Form

       The T.O.V.A.Observation Form (page 69)can beused by thetestadministratorto gatherinformation
     before,during,and after the test.Behaviors that affect testperform ance can be noted to help determ ine the
   '
     reason fortestresults.Ifthetestisadministœed by apsychometristorotherstaffmember,the Observation
     Form should begiven totheclinician aloilg wifh theT .O .V.A.report.




   '

   ï                                                                                                       -' '    N.
       The TOVA Com pany               800.729.2886 562.594.7700 infootovatest.com                                16
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 131 of
                                       159

    T.O.V .A .ClinicalM anual


    P art IIl

    lnterpreting T .O .V .A . R ep orts

    Fam iliarity with thescientific basisofthe T.O .V .A.aswellastheinterpretation oftheT.O.V .A .reportwill
    help establish the bestuse ofthe T .O .V.A . Clinicalcasework or reflectionsare nota recom m endation for
    assessment,diagnosis,or treatm ent.



    10     Factors A flbcting T .O .V .A . P erform ance

    The T.O .
            V .A.perform ance can be signiflcantly im proved or worsened by anything that aflbcts attention:

       @ SomeonewithADHD could successfullyself-medicatewith nicotineand/orcaflbinated beverages,as-
         sum ing that excessive quantities are not ingested. A person with ADH D w ho has coffee,an energy
         drink,or cigarettes before testing m ay very wellperform within norm allim its on the T.O.V .A .

       * O n the other hand,acute caffeine and nicotine withdrawalcan have adverse effects on attention.Thus
         a person can do poorly on the T.O.V.A .ifthey do not have their habitualcaffeine or nicotine.

       @ Any m edication thatcan affect brain fllnction can aflbctattention. Som eone taking antihistam ines for
         allergies can becom e sufficiently sedated so that the T .O .V .A.perform ance m ay notbe within norm al
         limitsjust assozneonereceivinglithium fora bipolardisordermay haveslow responsetimes.

       * People with ADHD who have extensive video gam e experience and highly trained athletesm ay perform
         norm ally on thevisualT.O .V .A .dueto thehand-eyecoordination training.Theauditory T .O .V .A .is
         usefulin thesesituationsalthough m usiciansm ay do betteron theauditory T.O .V .A .

       @ Sleep deprivation,anxiety,and depression,as wellas a num ber ofpsychiatric conditions,can adversely
         affectperform ancewhethercom orbid with AD HD ornot.

       @ Although the literature is not definitive,a person with above-average intelligence m ay perform better
         on the T.O .
                    V .A .,and som eone with below-average intelligence m ay perform worse,when com pared
         with thenorm ative sample orthe ADHD sam ple.

    It is im portant that the clinician obtain a good history and behavior ratings to be able to
    interpret T .O .V .A .results,taking the above factors into account.



    11     T he T .O .V .A .R eport

    Thefollowing pagescontain T.O .V .A .reportsand discussion oftheform sand findings.Therearefourtypes
    ofreports:aVisualPre-schoolreport(ages4-5.5),a VisualSchool-Agereport(ages5.5to 17),aVisual
    AdultReport(ages18to 80+),and an Auditory report(ages6-29).Reportsareidentified by theageof

    The TOVA Com pany             800.729.2886 562.594.7700 infootovatest.com                                17
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 132 of
                                       159

     T.O.V .A .ClinicalM anual


     the subject and the type oftest adm inistered. The example report below isa School-Ago report. W hen
     printing out a report,you m ay select which pages you want printed. W hen sending a report to a clinician,
     we recom m end sending the Introduction,Sum m ary,lnterpretation Notes,and A nalyzed D ata pages.


     11.1 lntroduction P age

     Thispageprovidesbasic inform ation abouttheT.O .V .A .and itsuses.Itcan begivcn topersonsunfam iliar
     with theT .O .V.A.asan overview ofthetest.




     The TOVA Company              800.729.2886 562.594.7700 infootovatest.com                              18
 Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 133 of
                                        159



  *TOVA                                                                                              '. '
                      The Test OfVariables ofAu ention (T.O .V.A.@ )

The Test ofVariables ofAttention (T.O.V.A.)isan FDA-cleared,state-                                           ..'
                                                                                                               repy#t
of-the-art continuous perform ance test that provides healthcare
professionals wi
               th objective measurements of attention and inhibitory
control, The T.O.V.A. aids in the assessm ent of, and evaluation of
treatm ent for, attention deficits, including attention-deficit/hyperactivity      .    .'
                                                                                         .
                                                                                             .
                                                                                                 .
                                                                                                     :.EE
                                                                                                       :'
                                                                                                       ! E
                                                                                                        :i
                                                                                                        E E
                                                                                                         :iE.
                                                                                                          !E
                                                                                                           :E'
                                                                                                            :E.
                                                                                                              :.
                                                                                                              E.. ''
                                                                                                               :     :':.:'.
                                                                                                                    :'
                                                                                                                   :E       x.;T
                                                                                                                          .:.



disorder (ADHD).'T.O.V.A. results are available for children and adults
(ages 4 -80+)and should only be interpreted by qualified professionals.

The T,O.V,A. continuously m easures perform ance during a lo.8-m inute task or a 21.6-m inute task,
depending on age.  .It records speed,accuracy,and consistency of responses to a series ofsquares (in the
visualT.O.V.A.test)ortones (in the auditory T.O.V.A.test)thatare presented in two-second intervals.
These measurements (accurate to t1 ms)are then compared by age and genderto a Iarge normative
sam ple (a sam ple of people w ithout attention problem s).This com parison determ ines w hether the test
results ire ''within normal Iimits'' or not,The T.O.V.A.also compares results to a group of people
independently diagnosed with ADHD.The T.O.V.A. report is based on these two com parisons,as wellas
perform ance,session,and response validity m easures.


                                 If you have questions about this report, please contact the person w ho
                                 provided it to you.For m ore inform ation about attention and the T.O.V.A.,
                                 please visit ourwebsite at http://www.tovatest.com /.To cont.act us please
                                 em ailinfo@ tovatest.com orcall800.PAY.AU N (562.594.7700):             .
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 134 of
                                       159




                        EX H IB IT 23
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 135 of
                                       159

                  Case 2:18-cv-04040-HB Document21-1 Filed 01/22/19 Page 1 of16



                            IN THE UNITED STATESDISTRICT COURT
                         FOR TH E EASTERN DISTRICT OF PENNSYLVANIA


       JAM ES P.SCANLAN ,on behalfof
       him selfand a1lotherssim ilarly situated,

                             Plaintiff,
       -   VS.-                                    CivilAction No.2:18-cv-04040-HB

       A M ERICAN AIRLINES GROUP,m C.,
       and AM ERICAN AIRLINES,m C.,

                             Defendants.




                              DEFENDANTS M EM O RANDUM O F LAW
                       IN SUPPORT O F THEIR M OTION TO TRANSFER VENU E

                                                     O'M ELVENY & M YERS LLP
                                                     M arkRobertson,Esq.(admittedprohacvicej
                                                    7 Times Square
                                                    N ew York,NY 10036
                                                     Telejhone:(212)326-2000
                                                     Facslmile:(212)326-2061
                                                     mrobeltson@omm.com
                                                     DRINKER BIDD LE & REATH LLP
                                                     Kenneth A.M umhy
                                                     One Logan Square,Suite 2000
                                                     Philadelphia,PA 19103
                                                     Telephone:(215)988-2700
                                                     kennethamurphy@dbr.com
                                                     AttorneysforDefendantsAmericanAirlines
                                                     Group Inc.andAmerican Airlines,Inc.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 136 of
                                       159

              Case 2:18-cv-04040-HB Document21-1 Filed 01/22/19 Page 2 of16



             Pursuantto28U.S.C.j1404(a),DefendantsAmericanAirlinesGroupInc.((WAG'')and
      AmericanAirlines,Inc.(ltAmerican'')(collectivelyttDefendants'')respectfullyrequestthatthis
      Courttransferthisaction to theUnited StatesDistrictCourtfortheNorthern DistrictofTexas,

      FortW orthDivision CN.D.Texasn).
                                           INTRO DUCTION

             n isisapuutiveclassaction againstan airlineand itsparentcorporation- both

      headquartered in FortW orth,Texas.Thepuutive nationw ideclassm em bersinclude alI

      em ployeesofAmerican who have taken m ilitary leavesoverthe lastseveralyearsand did not

      receivece- in benestsand wagesduringthose leaves,which Plaintiffallegesheand the

      putativeclassareentitled to undertheUniform ed ServicesEmploym entand Reem ploym ent

      RightsActof1994 CSUSERRA''I.
             M ultiple courtshave recognized theappropriatenessoftransferring putative nationwide

      clmssactionsasserting USERRA claim sagainstairlinesto the districtwhere theairline's

      headquartersare located. See Carderv.ContinentalAirlines,lnc.,No.3:09-cv-01448-DM S-

      BLM EECF231(S.D.Cal.Sept.28,2009);Duyerv.UnitedContinentalHoldings,Inc.,No.
      3:13-cv-003l8(ECFNo.40q(S.D.Cal.May2,2013))Hoefertv.AmericanAirlinesInc,20l8
      W L 2740276 (D.Ariz.June7,20184.lneach ofthesecasesstheplaintiffssuedthedefendant
      airlinesttkingto recoverbenefitsunderUSERRA on behalfofpilotsw ho had taken m ilitary

      leave. And in each case,thecourtconcluded thatthe convenience ofthe partiesand witnesses

      and accessto evidence relevantto thepilots'claim sfavored transferto the districtwherethe

      airlinehad itsheadquarters.

             Thefactsand circumstancesthatfavored transferin theabove cases,however- which

      only involved pilots- are magnised tenfold in thiscase becausetheproposed putative classhere
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 137 of
                                       159

              Case 2:18-cv-04040-HB Document21-1 Filed 01/22/19 Page 3 of16



      includesnotjustpilots,butallemployeesatAmerican--e.g.,flightattendants,mechanics,
      baggage handlers,customerservicerepresentatives,adm inistrative employees,and am yriad of

      otheremployeegroups.

             Defendants'headquartersin FortW orth,Texas,are plainly thecenterofrelevantevents

      in this case.Plaintim sclaim sinvolvetheadm inistration ofaprost-sharing plan and m ilitary

      and otherIeavesforaIIAm erican em ployees.A llofthedepartmentsresponsibleforthe

      adm inistration oftheprofk-sharing plan and the relevantleavesare based in FortW orth.

      Likewise,virtually allAmericanemployees(andatleastoneformerAmericanemployee)
      responsible foroverseeing the adm inistration oftheproGt-sharing plan and leaveswho have

      know ledgeand information potentially relevantand necessary to resolvethedispute are located

      in FortW orth.And therelated docum entsnecessary to resolve thedispute are also located in

      FortW orth.Finally,theN.D.TexasigalreadyhandlingthependingHoefertaction--transferred
      from theDistrictofArizonain2018.Hoefert,aputativeclassactionfiledagainstAmerican,
      involvessim ilarUSERRA claim son behalfofpilotsand therefore involvescertain ofthe same

      factsand issuesregarding thosepilots'm ilitary and otherleaves aswellassom eofthe sam e

      puutive classmem bers.

             W hen considered inlightofthefactorsrelevanttotransferundersection 1404(a),these
      facts,asdetailed below,demonstrate conclusively thatthismattershould betransferred to the

      N .D.Texas.

                                STATEM ENT OF RELEV ANT FACTS

             TheParties

             80th Defendantsare incom orated in Delaware and maintain theirheadquartersin Fort
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 138 of
                                       159

                 Case 2:18-cv-04040-HB Document21-1 Filed 01/22/19 Page 4 of16



      W orth,Texas.l AAG isa holding company w ith no em ployees, andAmerican (alongwith

      certainotheraircarriers)isawholly owned subsidiaryofAAG.SeeAnnualForm 10-K.
             Plaintifflam esP.Scanlan isem ployed asan American pilotand hasbeen based outof

      LaGuardiaAimortinNew York,New York since2009.(Decl.ofToddF.JewettinSupportof
      Defs.M ot.toTransferVenueCtDecl.'')!7.) Plaintiffseekstorepresenttwoputativeclasses:
         * Currentand formerparticipantsundertheAAG GlobalProstSharingPlan (thettPlan'')
             who did notreceivecreditform ilitary serviceabsencesforawardsunderthe Plan from
             January 1,2016throughdateofjudgmentofthisaction.(Am.Compl.! I3.)
         * Currentand form erAmerican em ployeeswho took iéshortterm m ilitary Ieave''and were
           notpaid the differencebetween thepay they received from the m ilitary and whatthey
           would havebeen paid by American forworking from January 1,2013 through the date of
            judgmentofthisaction.(Id.! 14.)
             AAG G lobalProntSllarihe Plan

             n e Plan rewardseligible em ployeesfortheireffortsin helping achieve AAG'Sstrategic,

      Gnancial,andoperatingobjectivesbyprovidingthoseemployeeswithanopportunitytosharein
      AAG'SprofitsforeachPlanyear.(Decl.!4.)American'sExecutiveCompensation
      Department,basedinFortW orth,currentlyadministersthePlan.(1d.!(5.) Employeesin that
      departm enthaveknowledgeand inform ation relevantto how thePlan calculatesbenefitsand

      how the Plan creditstim eaway from work spenton m ilitary and otherleaves- which formsthe

      basisofPlaintiffsclaimsrelatedtothePlan.(Seef#.;Am.Compl.!!72-93.)




      1 See AnnualForm l0-K , Am erican AirlinesGroup lnc.and American Airlines,Inc.,at1-2
      (Feb.16,2018),
      hlps://-     .sec.gov/Archives/edgar/daY 4sls/oool19312517051216/d286458d10k.htm
      (<sAnnualForm 10-K'').
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 139 of
                                       159

               Case 2:18-cv-0404O-HB Document21-1 Filed 01/22/19 Page 5 Of16



             Am erican'sW orkforce and Leave Policies

             AsofDecember31,2018,American em ployed approxim ately 112,700 em ployees--of

      those,onlyapproximately6.6% workinPhiladelphia(RPHL''Iand24.3% workin DallasTort
      WorthCtDFW ''
                  ).(DecI.!6.)BasedonDefendants'preliminaryinvestigation,over1,000
      Am erican em ployeeshave taken m ilitary Ieave since Janum'
                                                                y 1, 20l3.(1d.! 10.)2

             Over70% ofAmerican'sworkforce isunionized, and thoseem ployeesarecovered by

      oneof13collectivebargaining agreementsCCBAs'').(1é ! 11.) n eseCBAS,aswellas
      American'sleavepolicies,governmilitaryleavesaswellasthejuryduty,paidsick,andunion
      service absencesthatare atissue based on Plaintiff'sallegations. The administration of

      Am erican'sCBASand policiesincludesinterpreting and applying them , w hich in turn requires
      know ledge ofthe union and/orcompany'spastpractices, which in cexiain instancesmay notbe

     addressed by theplain languageofa CBA orpolicy. (Id.!! 13,l6.
                                                                 ) Thedepartmentsand
     em ployeesresponsible foradministering Am erican'sCBASand policies- which vary by

     em ployee group -arevirtually aIlbased in FortW orth. (Seeid.5: 12-13.16.
                                                                             )
                                              ARGUM ENT
             Efln considering a motionto transfera civilaction to anotherfederaldistrict, the

     applicablelegalstandard istheconvenience ofthe partiesand witnesses, in the interestof

     justice.''Wellpet,LLCv.MidwesternPetFoods,Inc.,2009W L5111790,at*1(M.D.Pa.Dec.


     2W hile American maintainsa hub in PHL, sgveraloftheemployee groupsincluded in Plaintim s
     proposedclasshavenoemgloyeesatal1basedinPHL.Forexamgle,therearenodispatchers,
     plantm aintenancem echanlcs,tlightsimulatorinstructors, techniclans,orengineersin PHL.
     (Decl.!8.) M oreover,bascdon apreliminaryinvestigation,theIargestnumberofmost
     employee groups is in DFW . Forexample, asofDecember31,2018,ofA mcrican's 19,204 non-
     unionized m anagem entand supportstafl-employees, 9,840 work in DFW and only 340 work in
     PHL.(fJ !9.)

                                                     4
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 140 of
                                       159

              C ase 2:18-cv-04040-HB Docum ent21-1 Filed 01/22/19 Page 6 of16



      l6,2009).3 Inapplyingthisstandard,theCourtmusttdconsidera1lrelevantfactorsto determine
      whetheronbalancethelitigationwouldmoreconvenientlyproceed,andtheinterestsofjustice
      be betterserved by transferto a differentforum .''Jumara v.State Farm Ins.Co.,55 F.3d 873,

      879(3dCir.1995).TheCourthasdiscretion%dtoadjudicatemotionsfortransferaccordingtoan
      individualized,case-by-case consideration ofconvenience and fairness-''StewartOrg.,Inc.v.

      Ricoh Corp.,487U.S.22,29(1988).
             Becauseitisindisputablethat,under28U.S.C.9 1391,thisactioncouldhavebeen
      broughtin theN .D .Texaswhere Defendantshave theirprincipalplaceofbusiness,the only

      issueiswhethertheconvenienceofthepartiesandwitnessesandtheinterestofjusticefavor
      transfer.

        1. The RelevantFactorsFavorTransferrine ThisAction to theN .D.Texas
             Courtsin theThird Circuittypically considergeveralprivateand public interestfactors

      whendeterminingwhethertansferisappropriate.Jumara,55F.3d at879.However,ttlnlotaII
      factorswillapply in agiven case,and thecourtm ay addresgotherconsiderationsif

      pertinent.'' Wisev.Williams,201lW L 2446303,at*10(M .D.Pa.M ay 18,2011).
             Thepublicinterestfactorsincludethe(1)çûenforceabilityofthejudgmenti''(2)tdthe
      relativeadministrativedim culty inthetwo foraresulting from courtcongestioni''(3)içthelocal
      interestin decidinglocalcontroversiesathomei''(4)isthepublicpoliciesoftheforai''and (5)
      Kthefamiliarityofthetrialjudgewiththeapplicablestatelaw indiversitycases.''Blankenv.
      Kentucky HighlandsInv.Corp.,2014 W L 4988280,at*2 (M .D.Pa.Oct.7.2014). Courtsalso
      considerjudicialeconomyinthepublicinterest,includingwhetherthecasetobetl-ansferred


      3Unlessotherwise stated, Defendantshaveom itled allinternalquotation m arksand citations
      from quoted material.

                                                   5
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 141 of
                                       159

                 Case 2:18-cv-04Q4Q-HB Document21-1 Filed 01/22/19 Page 7 of16



      ttinvolvels)thesameorsimilarissuesandparties''asacaseinthetmnsfereedistrict.Inre:
      Howmedica OsteonicsCorp.,867F.3d 390,402(3dCir.2017).4
                n eprivateinterestfactorsthatcourtsconsiderincludethe(1)ççplaintifrsforum
      preferenceasmanifested intheoriginalchoicei''(2)isthedefendant'spreference-
                                                                                y''(3)d'whether
      theclaim aroseelsewherey
                             -''(4)içtheconvenienceofthepartiesasindicatedbytheirrelative
      physicalandGnancialconditioni''(5)tttheconvenienceofthewitnessesi''and(6)ttthelocation
      ofbooksandrecords.''1d.(citing28U.S.C.j 1404(a).) CourtsarealsoitrequiredtoassessalI
      practicalcohsiderationsthatcould m akethetrialeasy,expeditious, orinexpensive-''Blanken,

      2014 W L 4988280,at*3.

                Transferisappropriatehere because,in a proposed nationwideclassaction, theplaintifrs

      choiceofforum isentitled to m inim aldeference,and severalotherkey factors favortransfer,

      includingtheconvenienceofthepartiesandwitnessesandjudicialeconomy andpractical
      considerations.See,e.g.,Huang v.SonusAe/worka, Inc.
                                                        ,2016W L 1090436,at*3 (D.
                                                                                N .J.Mar.


      4Becausethisaction involvesaU SERRA claim underfederallaw , S'm ostofthepublic factors
      areirrelevantorinvalid.''SeeRobertsonv.'/zerRet.Comm-,2018W L3618248,at*9(E.D.
      Pa.July27,2012 .First,utheenforceabilityofthejudgment''isHlargely irrelevant...becausea
      federalstatuteisatissueandbecausethejudgmentwouldbeenforceableineitherdistrict''Id.
      Second,because there isno iiappreciable difference in docketcongestion between thetwo
      districts,''adm iniseative diftk ulty due to courtcongestion isa neutralfactor. SeeJumara,55
      F.3dat879,883;Fed.Ct.Mgmt.Statistics-profiles,U.S.Courts(June30,2017),
      hlp://-      .uscouls-gov/sites/defaulvGles/dai tbles/fcm s- na- distproGleo33l.2017.pdf
      (reportingthat,asofMarch20l7,themediantimefrom filingtodispositionofacivilcasewas
      5.7m onthsin thisCourtand 7.lm onthsin N .D.Texas,and the median time from filing to civil
      trialwas20.7 m onths in thigCourtand 20.5 m onths in N D.Texas).n ird,thereisnoçt
                                                             .                         local
      interest''indecidingthiscontroversybecauseû:ltlheallegationsofthiscase...arenationalin
      characterandinvolveconductaFecting(employees)inallstates.''SeeStephenL.faFrance
      HoldingInc.v.Nat'lM ilkProducersFed'   n,2012W L 3104837,at*5(E.D.Pa.July3l,2012).
      Fourth,ç:sincethisisa(USERRA)caseimplicatingfederallaw andpolicy...(thepublicpolicy)
      factorislargely irrelevant-''M itekSys.,Inc.v.United A nw.Auto. Ass'n,2012 W L 3777423,at
      *8(D.Del.Aug.30,2012).Fihh,forthesamereasons,çjudgesinb0thdistrictsshouldbe
      fam iliarwith theapplicablelam '' SeeAetna Inc.v. People'
                                                              sChoiceHosp.,LLC,20l8 W L
      1287491,at*4 (E.D.Pa.M ar.13,2018).
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 142 of
                                       159

               Case 2:18-cv-04040-HB Document21-1 Filed 01/22/19 Page 8 of16



      21,2016)(grantingtransferwheretdalloftheprivateinterestfactorsareeitherneutralorweigh
      infavoroftransfer');seealso Carder,No.3:09-cv-01448(ECFNo 24)(transferringnationwide
                                                                       .



      USERRA classaction to airline'sheadquarterswhere plaintiff'schoiceofforum carried litde

      weightand convenience ofpartiesand witnessesand ease ofaccessto evidence favored

      transfer);fhz
                  fer,No.3:13-cv-00318(ECFNo.40)(transferringnationwideUSERRA clasg
      action to districtw hereairlints'htadquarters.docum entary evidence, and m any witnesses

      relevanttocasewere located);Hoefert,2018W L 2740276,at*3(transferringnationwide
      USERRA classaction to districtofAmerican'sheadquarterswhere relevantwitnessesand

      documentswere located in Texasand priorIitigation m eantN .D .Texaswasfam iliarwith Iegal

      andfactualbackgroundofcase).
                 A. Plaintiœ s ChoiceofForum Should BeAfforded M inim alDeference, W hile
                    Defendants'PreferenceFavorsTransfer.

             é:(A1sdictated bytheUnited StatesSupremeCourqthechoiceofforum ofanamed
      plaintiffin aclassaction suitshould be given lessdeferencesince any m em berofthe putative

      classcould potentially bring suitin hisorherown forum .'' Smith v.H ireRightSols.,Inc.,2010

      WL2270541,at*3(E.D.Pa.June7,2010);seealsoHoefert,2018WL2740276, at*1
      (plaintiT schoiceofforum givenlessdeferencewhencaseisfiledasaputativenationwideclass
     action).Affbrding Plaintim schoiceofforum minimaldeferencehereisparticularlyappropriate
     becausethisisan action on behalfofanationw ideclassofpotentially severalthousand mem bers

     (thevastmajorityofwhom arenotbasedinPennsylvania,whilemanyarebmsedinTexas), and
     Plaintiffsrelationship with American isin New York. (SeeDecl.!g7.
                                                                     ) Thus,any claim by
     Plaintiffthatthisisthe appropriate forum because itishishome state 6:isconsiderably

     wtakened.''Kosterv.(Am.)LumbermensMut.Cas.Co.,330U S.5l8,524 (1947)(finding
                                                                  .



     deference to plaintiffschosen forum considerably weaken wheretherewere Rhundredsof

                                                   7
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 143 of
                                       159

              Case 2:18-cv-04040-HB Document21-1 Filed 01/22/19 Page 9 of16



      potentialplaintiffsn);seealsoKlingensmithv.ParadiseShops,Inc.,2007W L 2071677,at*2
      (W.D.Pa.Julyl7,2007)Cgplaintiffs'lchoiceofforum isentitledtoevenlessdeferencehere
      wherethe(Defendant'sbusinesses)arelocatednationwide.Thereiseveryexpectationthatthere
      willbe m oreplaintiffsresiding outsideofPennsylvania than within and thatm ore causesof

      actionwillhavearisen outsideofPennsylvaniathanwithin.').Stlncontrast...Defendants'
      preferencetolitigatein I'rexas)weighsin favoroftransfer,asalltheDefendantsarelocated in
      thatstate.'' Huang,2016 W L 1090436,at*2. Thus,in thiscase,theparties'preferencesweigh

      in favoroftransfer.

                 B. TheConvenience ofthe Parties FavorsTransfer.

             Defendants'headquartersare in FortW orth. Virtually a1IAm erican em ployeesw ith
      know ledge and information relevantto thislitigation who would potentially be needed for

      discovery- aswellasdocumentaryevidencesubjecttodiscovery- areinFortWorth.(See
      Decl.!!g13-17.) Assuch,Ettheconvenienceofthepartiesandthewitnesses,weigh ...infavor
      oftransferbecause(Defendants'lheadquartersareIocated intheNorthernDistrictof(Texasl
      andthemajorityofoperativeeventsoccurredinthatdistrict''Jacksonv.EqufaxInfo.Senw,
      LLC,2014 W L 808090,at*4(M .D.Pa.Feb.28,2014).
             ln contrast,Plaintiffisonly oneperson,and any inconvenience resulting from his

      involvem entin the litigation would be lessthan the inconvenience to Defendants.M axtak

      CapitalAdvisorsLLC v.Parkervision,Inc.,2012W L 4673244,at*5(D.N.J.Oct.1,2012)
      (notingGalthoughbothpartieswouldexperiencesomelevelofinconvenienceregardlessof
      which forum isultimately chosen,thegreaterburden would fallupon Defendants,whose

      directors,om cersand em ployeeswith knowledge pertinentto thislawsuitare located in Florida

      (headquartersq'').
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 144 of
                                       159

                Case 2:18-cv-04040-HB Docum ent21-1 Filed 01/22/19 Page 10 of16



                  C. The ConvenienceoftheW itnu sesFavorsTransfer.

              ttl-flheconvenienceofwitnesses,perhapsthemostimportantfactor,weighsheavilyin
      favoroftransfer.''Headon v.Colorado BoysRanchs2005 W L l126962, at*7 (E.
                                                                             D.Pa.May 5,
      2005);seealsoHoefert,2018WL 2740276,at*2(same).BasedonDefendants'preliminary
      investigation,virtuallyal1American employeeswho arepotentialwitnesses(otherthan
      Plainti     including thosewhosetestimony m ay be required to resolve thislitigation are based

      in FortW orth.

             Plaintil seeksto representa1lcurrentand form erPlan participantsand al1currentand
      form erAm erican em ployeeswho took m ilitary Ieave. Plaintiffchallengespoliciesunderthe

      Plan and Am erican'spoliciesgoverning military and otherabsencesforallAmerican em ployees.

      TheExecutive Compensation Departmentresponsibleforadm inisteringthe Plan isbased in Fort

      W orth.(Decl.! 5.) W ithrespecttoadministeringmilital.yandotherleavesofabsence,
      Amedcan'sworkforceincludessix generalcategoriesofunionizedemployees(i.e.,Pilots,Flight
      Attendants,Custom erService,M echanics/M aintenanceTechnicians, FleetServiceem ployees,

      andDispatch)coveredbyoneof13CBAS,aswellasnon-unionmanagementandsupportstaff.
      (Seeffl! 11.) n eadministrationofmilitaryandotherleavesacrossallofthesegroupsinvolves
      severaldepartm ents,including LaborRelations,Flight, FlightService.Crew Planning,

      W orkforce Adm inistration,theAbsence and Return Centcr, People,and Com pensation.And

      every single oneofthese departm entsare based in FortW orth. (Seeit
                                                                        fjf! 13,16.) Knowledge
      and inform ation from severalem ployeesacrossthesedepartmentsmay therefore be necessary to

      resolvePlaintiff'sclaim sinvolving military and otherleave policiesforthc Iastsix years. Based

      onapreliminary investigation,thisincludegPatriciaHerrera(Director,Executive
      Compensation);SueKalosa(Manager,FlightAdministration),CherylScardis(Manager,Flight
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 145 of
                                       159

              Case 2:18-cv-0404G HB Document21-1 Filed 01/22/19 Page 11of16



      ServiceCenter& FieldSupport),Rick Camenter(M anager,FlightServiceAdministration),
      SophieNwaefulu(SeniorM anager,WorkforceAdministration),and AnthonyGiandiletti
      (Manager,AbsenceandReturnCenter).(SeeDecl.!5,l7.)
             M oreover,knowledgeand information from atleastfourem ployees in A merican'sLabor
      RelationsDepartm entm ay also berequired because they are each involved in the administration

      ofasubsetoftheapplicableCBAS.(See/2 ! 14.) Basedonapreliminaryinvestigation,this
      includesToddJewett(ManagingDirector,LaborRelations- Flight),CindiSimone(M anaging
      Director,LaborRelations- Intlight),LynnVaughn (M anagingDirector,LaborRelations-
      CustomerService),JamesB.W eel(M anagingDirector,LaborRelations- Technical
      Operations).(f2)
             A dditionally,ScottHansen,Am erican'sformerDirector,FlightA dm inistration,who is

      no longeran em ployee,hasessentialknow ledge on the adm inistration ofleavesofabsence for

      pilotsoverthepastsixyears.(Seefl !(18.)
             A l1ofthesepotentialw itnessesareIocated in the FortW orth area and would be

      inconvenienced by having to appearattrialin Philadelphia.SeeH eadon,2005 W L l126962,at

      *7(convenienceofwimessesfavoredtransfergiventémost,ifnotall,ofthefact-witnesses
      concem ingthebroadarray ofallegationsinthecomplaintresideingtransfereeldistrict.'');
      Hoe#rt,2018W L2740276,at*3(transferringactiontoTexaswhenAmericançéidentised
      approximatelyfourotherwitnesseswho...arebasedinFortWorth,Texaso);Duffer,No.3:13-
      cv-003l8(ECFNo.401at8(locationofttmany ofthewitnesseswhosetestimonywould be
      relevant''favored transferfrom California to Illinois,even though speciscw itnesseswere notyet

      identised).
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 146 of
                                       159

              Case 2:18-cv-04040-HB Document21-1 Filed 01/22/19 Page 12 of16



             M oreover,Plaintiffbringshisclaim son behalfofa nationwideclassw ith potentially

      thousandsofm embers,al1ofwhom are also potentialw itnessesand havean interestin this

      litigation.(SeeAm.Compl.!!r1,13,l4;Decl.!10.)W hileasmallpercentageofpotential
      classmem bersw ork in PHL,m any m orework in FortW orth,m aking FortW orth m ore easily

      accessibleformorepotentialclassmemberswho maybecalledaswitnesses.(SeeDecl.!!6,8-
      9.) TheN.D.Texasisthusthemoreconvenientforum forPlaintifrsputativeclass.See
      Hendersonv.HireRightSols.,fnc-,2010W L 2349661,at*4 (E.D.Pa.June7,2010)CGGiven
      thatthiscase isbroughtasanationwide classaction,there could conceivably be sim ilarlocal

      w itnesseshailing from allffty states,who could presentrelevanttestim ony.N othing in the

      Com plaintm akesthe testim ony ofthePennsylvania witnessesofgreaterimportthan thatofthe

      othersutes'witnesses.'');Hoefert,2018 W L 2740276,at*3(flndingGthepotentialquantityand
      qualityofthetestimonyofTexas-basedwitnessesoutweighsthatofthe gtransferordistrictl-
      basedwitnesses''warrantedtransfer).
                 D. The N.D.TexasIsFam iliarwith the LegalClaim sand RelevantFacts,which
                    Favon Transfer.

             ûtlplublicinterests...includejudicialeconomyconsiderations,Ithat)supporthavingthe
      twoactionsinthesamedistrict(throughtransfer)whenthetwocasesareindifferentcourtsbut
      involvethe same orsim ilarissuesand parties.''H owmedica,867 F.3d at402. Although federal

      courtsin both forum st'should be fam iliarw ith the applicable law,''the N.D.Texas isalso

      fam iliarw ith certain relevantfactsbecausethey are the sam eorsim ilarto certain factsatissue in

      Hoefkrtv.AmericanAirlines.SeeAetnaInc.,20l8W L 1287491,at*4.HoefertisaUSERRA
      classaction originally Gled in theD istrictofA rizona,which thatcourttransferred on June 7,

      2018totheN.D.Texaswhereitiscurrentlypending.Hoefert,2018W L2740276,at*1.
      SimilartoPlaintilhere,theHoe#rtplaintiFallegesthat,underUSERRA section4316(b),
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 147 of
                                       159
               Case 2:18-cv-04040-HB Document21-1 Filed 01/22/19 Page 13 of16



       American employees(specifically,pilots)areentitledtocertainbenefts(speciflcally, vacation
       and sick accrualandcertainbonuspaynwnts)whileonmilitary Ieavebecausethosebenefitsare
       allegedlyprovidedtoemployeesduringjuryduty,sick,andunionserviceabsences 1d. Certain
                                                                                       .



       oftheCBASandcompanypoliciesrelevanttoIitigatingtheHoefertclaimsarethusthesameor
       sim ilarasthoserelevantto litigating Plaintitrsclaim swith respectto American pilots. Thuss

       Gftrangferring thiscaseto theNorthern DistrictofTexaswillallow forcourtsthatalready have

      fam iliarity with sim ilarm attersto addressthiscase em ciently.'
                                                                      'Hoefert,2018WL 2740276,at
      *3. Additionally,astheDistrictofArizona founda theN .D.Texasisfam iliarw ith certain Iegal

      claim sand relevantfactsbecausethey are thesam e orsim ilaras in a priorUSERRA classaction

      broughton behalfofAmerican'spilots, Woodallv.AmericanAirlines, Inc,N o.3:06Kv-00072-

      M (N.D.Tex.).SeeHoefert,2018 W L 2740276,at*3.TheN D.Texas'sfam iliarity with issues
                                                                  .



      andfactsinthiscasebasedontheHoefertandWoodalllitigationthussupportstransfer           .


                 E. The Locatitm ofBooksand Records.

             n evastmajorityofrelevantdocumentsinthiscaseareIocatedatAmerican'sFort
      W orth headquarters. Forexam ple, any hard copy notesorrecordsrelated to collective

      bargaining negotiationsare maintained by the LaborRelationsDepartmentin FortW
                                                                                           orth.(Decl.
      !15.)Moreover,evenifdocumcntscanbetGtransmittedtothe(Eastern)Districtof
      (Pennsylvania)withminimalexpense...itwillbelessexpensivetoproducetherelcvant
      documentsin theNorthern DistrictofTexas.'
                                              'Hoefert,2018WL 2740276,at*3.
      W hiletechnology hmqmadeitpossible to store and transm itdocum entselectronically, the

     Iocation ofAmerican'sdocum entary evidenccisstillrtlevantto thetransferanalysis. Id. A nd

     l6lslincethemajorityofrelevantdocumentsinthiscagearelocatedatgAmerican'g)headquarters
     andfacilitiesintheNorthernDistrictofg'
                                          rexas),anditdoesnotappearthatsuchrecordscannot


                                                   12
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 148 of
                                       159
               Case 2:18-cv-04040-HB Document21-1 Filed 01/22/19 Page 14 Of16



       beproducedinPennsylvanial,thisfactorweighsminimallyinfavoroftransfen''Illumina, Inc.
       v.Complete Genomics,Inc., 2010 W L 4818083,at*5(D.Del.Nov.9,2010).

                 F. PracticalConsiderationsRelated to Easy,Expeditious,and Inexpensive Trial
                    FavorTransfer.

              iifplracticalconsiderationsrelatingtoemciencysupportthisactionbeingtransferredto
       theNorthern Districtof(Texas).Inparticular,thewitnessesanddocumentsrelevantto
       (Plaintiff'slclaim arelikelyto belocatedin (Texas).Assuch, trialin theNorthern Districtof
      (Texaslwould likelybesigniscantlycasierand lessexpensive''Jackson,2014 W L 808090,at
                                                                  .



      *4;seealsoHoefert,2018WL2740276,at*3(transfeningactiontöthelocationofAmerican's
      headquartersin Texasbecause itwould be Iessexpensive to producerelevantdocum ent
                                                                                            sthere).
      Here,FortW orth isthe centerofdiscovery- allofAmerican'switnesses, who willbethevast

      majorityofwimessesin thiscase,areintheN.D.Texas,asisdocumentaryevidencethatwillbe
      subjecttodiscoveryandthepersonnelwho willberesponsibleforcollectingsuch evidence        .


      W htn ç4thebulk oftheevidenceandw itnesseswho would provide mostrelevanttestim on
                                                                                             y are
      locatedin (Texasj,itwould bemoreexpensiveandburdensometodirectDefendantsto haulaIl
      oftheirevidenceandwitnessestoPennsylvanial, even ifDefendantsmay havethe resourcesto
      do so. Rather,underthispublic factor, itwould be lessexpensive and tim e consum ing
                                                                                        ,


      generally,ifPlaintiffwereto litigate(his)casein (Texasl'' Goldstein v.M GM Grand Hotelto
                                                            .



     Casino,2015 W L 9918414, at*5(D.
                                    N.J.Nov.5,2015).
                G . FortW orth istheLocation W here RelevantClaim sArose Relating to
                   Plaintiff's Cause ofAction.
            tiw here plaintic scause ofaction arisesfrom strategic policy decisionsofadefendant

     com oration,the defendant'sheadquarterscan be considered theplace where eventsgiving rise to

     the claim occurred.'' Theresa Ayling v. TravelersProp.Cas. Corp.s1999 W L 994403,at*5

     (E.D.Pa.Oct.28,1999).n erelevanteventsherearetheadministrationofthePlanandthe
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 149 of
                                       159

              Case2:l8-cv-04040-HB Documen/x-l Filed01/22/19 Page15of16

      adm inistration ofm ilitary and otherleavesforallAm erican em ployeesundertheapplicable

      CBASand otherpolicies.Because American'sExecutiveCompensation,LaborRelations,

      Flight,FlightService,Crew Planning,W orkforce Adm inistration,the Absenceand Return

      Center,People,and Compensation Departmentemployeesin FortW orth arertsponsiblt forthis

      adm inistration,Fol W orth isthe centerofeventsatissue and where Plaintiffs'claim sarose.

      (SeeDecl.!!(5,13,16.)
             Forthissam e reason,and becausePlaintiffdoesnotallege any specificconnection

      betweentheclaimsandthecurrentforum (and indeed doesnotevenworkforAmerican inPHL
      butinNew York),American'scontactswit.
                                          h theN.D.Texasthroughtheadministrationofthe
      PlanandemployeeleavesarethepredominantcontactsrelatedtoPlaintiY sclaims.(See
      generally Am.Compl.);seealsoSmith,2010W L 2270541,at*4(tmnsferwarranted where
      Sfplaintiftlin thiscase,allegesno factsthatwouldplacethesitusofthematerialeventswithinthe
      Eastern '
              D istrictofPennsylvania,''and alldocum entsthat4sform the basisforthi-
                                                                                   jsuitoriginated

      from asingularsourco-Defendant'splaceofbusinessin (thetransfereedistrictl'').
                                            CONCLUSION

            Forthese reasons,Defendantsrespectfully requestthatthisCourttransferthisaction to

      theN .D .Texas.

                                                      By:/s/Mark @:Robertson
                                                      M ark W .Robertson (admittedprohacvice)
                                                      O 'M ELVENY & M YERS LLP
                                                      7 TimesSquare
                                                      New York,NY 10036
                                                      Teleghone:(212)326-2000
                                                      Facslmile:(212)326-2061
                                                      mrobertson@omm.com
                                                      Kenndh A.M urphy
                                                      DRINKER BIDDLE & REATH LLP
                                                      OneLogan Square,Suite2000
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 150 of
                                       159

            Case 2:18-cv-04040-HB Dccument21-1 Filed 01/22/19 Page 16 of16



                                              Philadelphia,PA 19103
                                              Telephone:(2l5)988-2700
                                              kenneth.mumhy@dbncom
                                              AttorneysforDefendantsAmericanAirlines
                                              Group lnc.andAmerîcanAirlines,lnc.




                                         15
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 151 of
                                       159




                       EX H IB IT 24
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 152 of
                                       159



                  OFFKEOF1NECHIEFPlkO1                         Am ericanAirlinesk<
       3/7/2019




      FO Rodney ScottPatterson
      1092 NW 139TH TER
      PMBK PINES
      FL 33028
                                          Notlce ofSection21
      DearFO Paqerson,

      W e reœ ntly Iearned ofcertainfactsthatsuggestthatyou have engaged in a paqern of
      serlousfraudulentconduct. Thi
      f                              sfraudulentconductincludes:(1)makingpotentially
       alse statementstoobtainmilitae Ieave;(2)submiqing incomplete andfalse8500forms
      tothe FM ;and (3)intentionallymanipulatingthe Section20 processbyproviding
      incom plete and misleading information to AA inthe contextofseeking to returnto work
      including hiding a medicalexamination thatcorroborated hA'sfitnessforduty           ,
      exam ination.

      W hen you are cleared te return to workthrough the Section 20 process M will
                                                                           ,
      convene a Sedion21hearing to investigate these serious concerns.
      Please Ietm e know i
                         fyou have questions.

      Sincerely,


                        -'
                         C--


      Captain Je#rey Price
      DiredorofFlight, MIA




     CC: Apu ricia Kennedy


             Miam ilnteraationalAirport
             2O.BOX$270 0M D 2030
             Miami.Ft331%
             3055261200Offl  ce
             3055261294Fax
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 153 of
                                       159




                                                                                                                 FortLauderdale
                                                                                                                 450 EastLas Olas Boul
                                                                                                                                     evard
                                                                                                                 Suite 800
                                                                                                                 Ft.Lauderdale,FL 33301
                                                                                                                (954)525-4800TeI
                                                                                                                (954)525-8739Fax
                                                                                                                W riter's DirectDial:
     fishem billips-com                                                                                          (9M )847-4709
                                                                                                                W rlter's E-m ail:
       March 4,2019                                                                                             mhol
                                                                                                                   t@ fisherphillips.com

       Via Em all
       W illi
            am R.Amlong, Esq.
       Amlong & Am long, P.A.
       500 NortheastFourth Street
       Second Floor
       FortLauderdale,Florida 33301
       wramlong@ theamlongfirm.com
                  Re2     Patterson v. AmericanAi
                                                dines,No.17-cv-60533(S.D.Fla.
                                                                            )
       DearBiII:

      R       Pursuantto Rule 11,wewrite to describe additionalcondud by Mr. Pattersonthatviolates
       ul
      mi e  1 1(b)and constitutes an extensive fraud upon the Coud and American. Based on this
        scondud,American intends to seek term inating sanctions and alIofRs attorneys'fees and
      costs incurred inthis m atter.

      P      In preparation for the hearing on American's Motion for Sanctions we reviewed M r.
                                                                               ,
       at
      22- t
          erson's depositi
                         on testimony regarding hi
                                                 s puf
                                                     poded trip to W ashington D .C.on Sept
                                                                                          em ber
          25,2015,and American'stravelrecords forMr. Patterson.

              As yeu are aware,Mr. Patterson testifi
                                                   ed in his deposition thathe and his wi
                                                                                        fe travel
                                                                                                ed to
      D.C.in September2015 to attend Pope Francis'visittothe W hite House. Indeed,Mr.Patterson's
      entire complaintrests on the prem ise thathe requested time offfrom work in orderto engage in
      militaryservice in W ashington D .C.in connection with the Pope's visit.
              Specificall
                        y,Mr.Patterson testified thathe and his wi fe traveled on an American Airline
     flightfrom Miamito W ashington- DcA on Septem ber22                                               s
     testifi                                                 , 2015,and r eturned onSeptem ber25. He
           ed thathe booked the travelon a non-revenue basis, using American's Nletner system- a
     system thatAmerican em ployees use to book travelusing theiremployee tfavelprivileges
     Patterson te                                                                                  . Mr.
                  stified in signifi
                                   cantdetailregarding his D.C.trip,including the time ofhis flightfrom
     MlA to DCA (earl
     subs               y morning),hi  s schedule once he Ianded atthe DCA airpnrt, and his alleged
     191:14equent wor  k at the  Pentagon  and visitto the W hite House. (S8e,e. g.,Patterson Dep.at
              -
                  232:22.)
            American's records, howevef, conclusively show that neither M r. Patterson n0r Mrs.
     Patterson traveled an- here on any Ameri can fli
                                                    ghtnorany legacy US Aîrw
     S                                                                         ays flightbetween
      eptem ber22-25,2015.Despi   te Mr. Patterson's specific testim ony thathe flew on his travel

            Atlan
                                                         Flsher& Phillips LLP
                Irta*Blltimorê*Boete:@Ch.rldte*Cblrago*Cl.v.l.lld*Colgmbl.*Coltlmbv:*D.!Ia:.Dellver.FortLallderdal..Gulfport*Hoe:ton
                  vln.*K.n..eCWPhx*Ln
                                    ai
                                     :x#.@P
                                          gor
                                           agtl
                                              *L@sAnqel@s*Lot
                                              an;            ll
                                                              svll.4Memphl:*N4wJereey.N:w0de4ne.N.*Y* *Qrkido
                                                 .A llr4mento*% ftDlego.D nFrançi:ço.S.atee*n mp:.W.shingtolt,DC *Pilil:dvlphiq
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 154 of
                                       159


       W illiam R.Amlong,Esq.
       March 4,2019
       Page 2

       privileges,American also checkedto determine i fMr.Patterson purchased ticketsforhimselfand
       his wi fe.Based on its review ,American confirmed thatno one with the Iastname Patterson flew
       on American outofMiami(MIA)on September22,oroutofD.C.Reagan Nati
                                                                      onal(DCA)on
       September 25. Based on American's records and M r. Patterson's failure to produce any
       documents establishing that he was in D.c.- despite American's specisc requests for such
       documentsin discovery- itappears thatyou and Mr.Patterson have based thib entire Iawsui
                                                                                             ton
       a fabrication.
             Given the magnitude ofthese misrepresentations and the enorm ous fraud on the Court
       and Am erican that thi
                            s would consti
                                         tute,the only way to cure this would be to dism iss the
       complaint with prejudice and pay the entirety of American's fees and costs since the
       commencem entofthis Iiti
                              gation.
               Ifyou orMr.Patterson has any evidence suppoding Mr.Patterson's testimony regarding
      his alleged travelto W ashington D.C.from September22-25, 2015,orevidence suppoding Mr.
      Patterson's claim thathe was actually in D.C.during thattime performing m ilitary duties atthe
      Pentagon and W hite House,American demands thatyou produce those materials immediately.
      Sim ilarly,ifyou orMr.Patterson have any evidence confirm ing thatMr. Patterson Iied regarding
      his alleged trip to D.C.and alleged performance ofm ilitary duties atthe Pentagon and W hite
      House,American demands thatyou produce those materials immediately.
             W e askthatyou respond as soon as possible.

                                                 Si rely,

                                                  ichaelA. oIt
                                                 ForFISHER & PHILLIPS LLP
      MAH:mah

      cc;    CounselofRecord (viaemail)
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 155 of
                                       159




                        EX H IB IT 25
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 156 of
                                           159
                   W ASHINGTON N EUROPSYCHOLOGICAL INSTITUTE,LLC
                        4900 M ASSACHUSETTS AVE,N W SUITE 240
                                 W ASHINGTON,DC 20016
                                          BII.202-686-7520 FAX202-686-8802
   Gary G.Kay,Ph.D.,ABN
   ClinicalNeuropsychologist


             REPO RT O F FO LLO W -UP N EURO PSYCH O LO G ICA L A SSESSM EN T
   NA M E:                     PA TTER SO N,Rodney isscott''
   TEST DATE :                 October 10,2018
   A G E:                      50

   ScottPatterson isa 50 yearold,righthanded,m arried Caucasian m ale,formerA m erican A irlines
   A 3l9 FirstOfficer,presently em ployed by a cargo carrier,21A ir,referred forfollow -up
   neuropsychologicalassessm entby Dr.G len Cady.
   RELEV AN T H ISTO RY :
   M r.Patterson isan Am erican A irlinesA319 FirstOfticerw ith 12,000 logged tlighthourswho
   waspreviously seen forneuropsychologicalassessm enton June 29,20l6.
   W hen seen in 2016 M r.Patlerson explained thathisproblem s with Am erican A irlinesbegan
   durinyatripto Paraguay in October2014.M r.Pattersonwastravelingwithhisfamily on
   vacatlon.Asthey wereboardingthetlight,M r.Patlerson helped hiswifefind aspace(abovethe
   crew space)forabackpackthataflightattendanthad said needed to bechecked. This
   apparently created a contlictbetw een the flightattendantand M r.Patterson. W hen they landed,
   M r.Patterson w as inform ed thathis fam ily w asn'tw elcom e to ride the shuttle busto the hotel.
   The situation escalated to the pointwhere the flightattendantm ade a form alcom plaintto the
   airline. M r.Patterson w astold to m eetw ith ProfessionalStandardsupon hisreturn. W hen M r.
   Patterson m etw ith ProfessionalStandardshe discovered thathehad been accused by the captain
   who had tlownthetrip (Captain W hitehouse)ofpointing outcrew forextrascreening in
   customs.M r.Patterson strongly denied theallegation.lnJune2015,ashewasdeparting on a
   trip,Mr.PattersonwasaskedtounderyoadditionalCustomsscreeninginthejetbrldge.M r.
   Patterson believed thatthis wasa retallatory act. The nextm onth he avoided taking a tlight
   whereCaptainWhitehousewasinthejumpseat.Helaterreceivedacallfrom Professional
   StandardsaskingifhewasharassingtheCagtain.Hewasalsoaskedifhewasttsmugglingguns
   to Bolivia.''M r.Patterson denied theallegatlonsand inform ed the Captain in Professional
   Standardsthatthe situation w asoutofcontrol. O n a subsequentflight,M r.Patterson w asagain
    stopped,priortoafliqhttoBolivia,andsearched.Thepilotthathewasflyingwithwas
    involved w ith ProfesslonalStandards. M r.Patterson continued to tly the llne from June through
    September15,20l5.HereceivedanassiynmenttoworkattheW hiteHouseduringthePope's
   vislt. A fternotbeing able to reach hisChlefPilot,M r.Patterson called the D uty Chiefto request
   perm ission to take the assignm ent. He laterdiscovered thatperm ission wasn'tgranted. He was
   suspended by the ChiefPilotform issing hisflight.
   A hearing took place in N ovem ber2015 to review the incidentin 2014 and the com plaintm ade
   in Septem ber2015. The hearing found no cause fordiscipline. In Janualy 2016 he was
   inform ed thathiscase w as stillbeing investigated. In M arch 2016 he w as sentfora Gtness-for-
   duty evaluation to D r.John Knippa.

    Mr.Patterson'sleyalcasewithAmericanAirlinesremainsunresolved.lnreviewingMr.
    Patterson'scase w lth hisattorney,M r.A m long,Iwas inform ed thatM r.Patterson had
    undergonetestingwithDr.Bercaw on3/21/2016threemonthsgriortohisvisitwithmeon
    6/29/20l6. Iw asprovided a copy ofDr.Bercaw 's reportto revlew . Dr.Bercaw noted poorer
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 157 of
                                       159



    PATTERSON ,Scott
    Page 2
    than expected perform ance in the areasofdeductive reasoning and sustained attention. Results
    were also interpreted asshow ing ççinsufticientlearning and poorrecallofinform ation presented
    verbally.'' These findingsw ere notconsidered to be clinically significantand were atlributed to
    possiblyhavingresultedfrom theairman'sfatiyue.Dr.Bercaw concludedthattherewas
    nothing to indicate the presence ofa disqualifylng m entalcondition. However,dueto the
    airman'spoorperformanceon measuresofdeductivereasoning (i.e.,24 perseverative errorson
    W CST)Dr.Bercaw recommendedçtreview ofthesedatabyan FAA neuropsychologist''           .


    Priorto thesew ork-related incidentsM r. Patterson stated thathe had neverbeen evaluated or
    treated by amentalhealthgrofessional.Hereported nohistory ofanxiety, depression,substance
    abuse,oranxiety-related dlsorders. Hehasbeen married forover25years He livesw ith his
                                                                              .
    w ife and tw o chlldren. He reported thathischildren are hom e schooled in a program thatalso
    involvesa private schooland acertified teacher. Hisw ife worksfull-tim e as aphysical
    therapist. He is a devoutChristian who isvery active in hischurch. H e completed and passed
    the screening testto becom e a FederalFlightDeck O fticer. He continuesto serve in the
    Res
    i ervesand holdsthe rank ofLieutenantColonel. He reported thathe is in good health. He
     ndicated a desireto return to hisform erem ploym entasan Am erican A irlines pilot.
    REC OR D S REVIEW ED :
    Forensic Investigation Rcport, D r.Glenn Wtm 'Caddy 7/20/16
    N eurologicalExam ination,John H astings, M D ,5/28/16
    NeuropsychologicalFitness-For-D uty Examination. John Knippa,PII.D .,3/l7/16
    NeuropsychologicalEvaluation, Edwin L.Bercaw,PII.D.,3/21/16
    TESTS AD M IN ISTERED :

    Cogscreen-AeromedicalEdition(Session4)
    D-K EFS
           Proverbs
           Tow erTest
    CVLT-3
    N AB M azes
    Conners'Continuous Perform ance Test-ll
    TrailM aking Test
    M ENTAL STA TU S EXAM INA TIO N/TEST BEH A VIO R :
   M r.Patterson arrived prom ptly forhisscheduled appointm ent. He wasappropriately groom ed
   anddressed incasualattire. Hewasfully alerqorientedand cooperative. M r.Pattcrson readily
   re-established good rapportw ith the exam iner. H e did notappearto be particularly anxious or
   depressed. He w asvery intentupon sharing hishistory. Therewereno clinicalsiynsof
   problem s with attention orconcentration. H e readily engaged in conversation. H1s speech was
   normalinvolume,rateandprosody.Hehadnodifticulq followingtaskinstructions.He
   appeared to be motivated to perform atthebestofhisabllity.Thefollowing resultsare
   considered to accurately retlecthiscurrentleveloffunctionlng.
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 158 of
                                       159



     PATTERSON.Scott
     Page 3

     TE ST FIND IN G S:
     Cogscreen-ujE
                     6/l6 10/l8                                                 l0/l8
    SPEED :            1   0       Scoresatorbelow the51yercentile
                                   S                                            >45tbPercentile
                       2   3        coresatorbelow the 15t'percentile           47.5 percentile
    Mr.Pattersonhadno scoresthatwereatorbelow the501percentilecomparedtomajorairline
    pilotshisageon measuresofresponse sgeed.Hewasrelatively slow onmeasuresofmath
    reasoninyandvisualscanningandtracklny.Thedifficultyseenwithvisualscanningand
    t
    pracking lssim ilarto thatseen in 2016. H lsoverallresponse speed placeshim atthe 47.5
     ercentilecomparedtoUSMajorAirlinePilotnorms(ages50-54)             .


              6/l6 10/l8                                                        l0/18
    ACCURA CY: 0     l                                                          35thpercentile
                0    1
                                   Scoreatorbelow the5th?ercentile
                                    core atorbelow the l5t percentile           62.5 percentile
    M r.Pattersonhad onescoreatorbelow the l5tbgercentileonmeasuresofresponseaccuracy
    H isweak score w as on a m easure ofvisualworklng m em ory. Overall,hisresponse accuracy. is
    atthe62.5percentilecomparedtoUSMajorAirlinePilotshisage            .


    PROCESS M EA SU RES:
    M r.Patterson perform ed wellon m easuresofresponse inhibition, tracking,psychom otor
    coordination,and deductive reasoning undertim epressure.
    A DD ITION A L FIN D IN G S:
    O n factoranalytically derived summ ary scorespredictive oftlightperform ance M r. Patterson's
    scoresare aIlw ithin the expected range. This includesm easuresofpsychom otorcoordination
    processing speed,working m em ory, deductivereasoning,memory and tracking.                   ,
   M r.Patterson'sLRPV score of0. 152 is in the N orm alrange and suggestsagainstthe likelihood
   ofacquired cerebraldysfunction. There wasonly a m inim alincrease in the airm an's LRPV
   score com pared to 2016.

   Conners'ContinuousPerformanceTest-ll
   Consistentw ith resultsobtained in 20l6, aIlofM r.Patterson'sscores w ith the exception ofone
                                                                             ,
   were inthe expected rangeon thismeasureofvisualsustainedattention           . The one weaknesswas
   again seen on a m easure reflecting increased reaction tim e variability overthe 15 m in
   duration ofthetask. M r.Patterson dem onstrated good reaction tim e                     ute
   andability to inhibitresponsesto non-targets                           ,sensitivitïtotargetstimuli,
                                                 . Res ultssuggestagainstthe likellhood ofa
   clinically significantproblem w ith vigilance orattention.
   Calfornia VerbalLearning Test-J
   Thi
   the s is a testofverbalm em ory involving Iearning and recallofa l6- item word list. Follow ing
        i
        nitialpresentation ofthe w ord listM r. Patterson recalled 8 ofthe listwords. This score falls
   in the m  id-Averagerange com pared to pilotnorm s. After4 m ore repetitions ofthe w ord listhe
   wasable to recall 14 ofthe item s. Thisscorealsofallsinthemid-Averayerangeforpilots
   Similarly,histotalrecallscoreforthe5 learningtrials(60)fallsin themld-Averagerange.
                                                                                     for
   pilots. Recallfrom an Interference listw as slightly above average. Recallfollow ing
   presentationoftheinterferencetrial(13words)wasinthemid-Averagerange. Follow ing a 20-
   m inute delay intervalM r.Patterson recalled 15 ofthe Iistw ords, a score placing him nearly l
Case 0:17-cv-60533-JEM Document 194-1 Entered on FLSD Docket 05/29/2019 Page 159 of
                                       159



    PA TTERSON ,Scott
    Page 4

    standard deviation above the m ean forpilots. He also perform ed w ellon delayed listrecognition
    (15correct;nofalsepositiveerrors).
    Executive Functions
    TheN A B M azestestisa m easure ofnon-verbalproblem solving involving response inhibition,
    planning,and visualproblem solving.M r.Patterson perform ed atthe 92'
                                                                        'dpercentile forhisage
    and yearsofeducation.
    The D-KEFS Tow erTest,isa m easure ofrule application,planning,and non-verbalproblem
    solving. H isoverallperform ance on thism easureplaces him atthe 90thpercentile. A lIscale
    scoresforthistestw ere within theN orm alrange.
    The D-KEFS Proverbs Testis am easure ofverbalabstractreasoning. Three ofM r.Patterson's
    responsesw ere considered to be m ildly concrete. He correctly responded to 7 ofthe 8 m ultiple
    choice item sdem onstrating reasonably good recognition ofverbalabstractions.
    SUM M ARY AN D RECO M M END ATIO NS:
    Follow-up neuropsychologicalassessm entprovidesreassuring inform ation regarding M r.
    Patterson's neurocognitive functioning. H e perfonned wellon neuropsychologicalscreening.
    Cogscreen results suggestagainstthe likelihood ofacquired cerebraldysfunction. His
    perform ance on Cogscreen m easuresofresponse speed and accuracy are largely consistentw ith
    the favorable resultsobtained in 2016. Aviation factorscores,validated predictors oftlight
    perform ance,were allin the expected range. A dditionaltesting ofvigilance,m em ory,and
    executive functionsalso show intactneurocognitive functioning. M r.Patterson perform ed ator
    aboveaveragecomparedtopilotnormsonmeasuresofverbalIearniny and mem ory.
    Perform ance on three m easuresofexecutive functioning dem onstrate lntactplanning,abstract
    reasoning,im pulsecontrol,and novelproblem solving ability.
    Based upon these findingsM r.Patterson w ould be considered to have no aerom edically
    signiticantneurocognitive deficitsand w ould be recom m ended fora Class 1FA A airm an
    m edicalcertificate.
    Thank you forreferring M r.Patterson forneuropsychologicalassessm ent. Ifyou have any
    furtherquestionsplease don'thesitate to contactm e.


              X Il-vz'
    Gaq G.Kay,PIA.D.
    ClinlcalN europsychologist
